Name: 2009/94/EC: Commission Decision of 12Ã December 2008 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Boreal biogeographical region (notified under document number C(2008) 8046)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  Europe;  documentation
 Date Published: 2009-02-13

 13.2.2009 EN Official Journal of the European Union L 43/245 COMMISSION DECISION of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Boreal biogeographical region (notified under document number C(2008) 8046) (2009/94/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Boreal biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the territory of Finland and Sweden and the territory of Estonia, Latvia and Lithuania, as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) An initial list and a first updated list of sites of Community importance for the Boreal biogeographical region, within the meaning of Directive 92/43/EEC, were adopted respectively by the Commission Decisions 2005/101/EC (2) and 2008/24/EC (3). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Boreal biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A second update of the Boreal list is therefore necessary. (5) On the one hand, the second update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to include additional sites that have been proposed since 2006 by the Member States as sites of Community importance for the Boreal biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the second updated list of sites of Community importance for the Boreal biogeographical region. (6) On the other hand, the second update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first updated Community lists. In that sense, the second updated list of sites of Community importance for the Boreal biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Boreal biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial or the first updated list of sites of Community importance for the Boreal biogeographical region, depending on which list a site of Community importance was included as such for the first time. (7) For the Boreal biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between January 2003 and April 2007 by the Member States concerned, in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (4). (9) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a second updated list of sites selected as sites of Community importance for the Boreal biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a second updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2008/24/EC should be replaced. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The second updated list of sites of Community importance for the Boreal biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2008/24/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 40, 11.2.2005, p. 1. (3) OJ L 12, 15.1.2008, p. 118. (4) OJ L 107, 24.4.1997, p. 1. ANNEX Second updated list of sites of Community importance for the Boreal biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Estonia, Finland, Lithuania, Latvia and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude EE0010101 Tuhala * 188,1 E 24 57 N 59 12 EE0010102 ParaspÃ µllu * 476,5 E 25 6 N 59 17 EE0010103 KÃ ¤mbla * 163,9 E 25 0 N 59 13 EE0010104 PaunkÃ ¼la * 619,41 E 25 16 N 59 8 EE0010105 Tammiku * 379,3 E 24 54 N 59 12 EE0010106 PÃ µhja-KÃ µrvemaa * 13 417,31 E 25 40 N 59 22 EE0010107 Alema * 59,89 E 24 20 N 59 5 EE0010108 Laukesoo * 2 711,05 E 25 18 N 59 2 EE0010109 Anija * 71,8 E 25 16 N 59 22 EE0010110 Kiviloo * 25,5 E 25 14 N 59 18 EE0010111 Parila * 198,24 E 25 14 N 59 19 EE0010112 Ardu * 42,26 E 25 19 N 59 5 EE0010113 Maapaju * 448,49 E 25 31 N 59 19 EE0010114 Kostivere * 96,6 E 25 6 N 59 26 EE0010116 Ã lgase * 49,31 E 25 5 N 59 29 EE0010120 Pirita * 688,05 E 24 54 N 59 27 EE0010121 ValgejÃ ¤rve * 719,41 E 24 7 N 59 6 EE0010122 Laulasmaa * 130,56 E 24 14 N 59 23 EE0010123 TÃ ¼risalu * 164,24 E 24 17 N 59 24 EE0010124 Ruila * 826,14 E 24 25 N 59 9 EE0010125 VÃ ¤Ã ¤na * 853,36 E 24 22 N 59 23 EE0010126 Prangli * 1 311,37 E 24 58 N 59 37 EE0010127 Naissaare * 1 887,57 E 24 31 N 59 34 EE0010129 Pakri * 20 472,02 E 23 56 N 59 20 EE0010132 RannamÃ µisa * 65,6 E 24 31 N 59 26 EE0010133 OrkjÃ ¤rve * 1 163,51 E 24 14 N 59 8 EE0010136 PÃ ¼Ã ¼metsa * 31,2 E 25 5 N 59 24 EE0010137 NiitvÃ ¤lja 24,86 E 24 22 N 59 18 EE0010138 Naage * 4,61 E 24 21 N 59 24 EE0010140 Ninamaa 14,18 E 24 21 N 59 28 EE0010141 Kiruvere 20,96 E 25 20 N 59 7 EE0010142 Muraste * 140,48 E 24 27 N 59 27 EE0010143 RahumÃ ¤e * 23,87 E 24 41 N 59 23 EE0010144 PakasjÃ ¤rve 18,42 E 25 49 N 59 18 EE0010148 KuivajÃ µe * 1,55 E 25 5 N 59 12 EE0010150 JÃ ¤gala 29,24 E 25 9 N 59 27 EE0010152 Ubari * 58,33 E 25 17 N 59 29 EE0010153 Aegviidu * 1,13 E 25 39 N 59 17 EE0010154 Krassi 79,9 E 23 46 N 59 20 EE0010155 Vasalemma 15,22 E 24 10 N 59 18 EE0010156 ValgejÃ µe 37,53 E 25 50 N 59 20 EE0010171 Kolga lahe * 2 435,44 E 25 14 N 59 33 EE0010173 Lahemaa * 74 420,94 E 25 51 N 59 33 EE0010187 VÃ ¤Ã ¤na jÃ µe 29,57 E 24 24 N 59 24 EE0020205 Ohepalu * 5 896,25 E 25 55 N 59 20 EE0020301 Maidla-IganÃ µmme * 331,2 E 24 12 N 58 56 EE0020302 Kohatu * 968,79 E 24 14 N 59 0 EE0020303 Angasilla * 292,23 E 24 15 N 58 53 EE0020304 PaekÃ ¼la * 263,91 E 24 18 N 58 53 EE0020305 Pilkuse * 483,51 E 24 15 N 58 48 EE0020306 Konuvere * 441,99 E 24 21 N 58 46 EE0020307 Selja-PÃ µdra * 1 656,55 E 24 29 N 58 44 EE0020311 Pajaka-Vardi * 316,31 E 24 23 N 59 2 EE0020312 Linnuraba * 3 375,67 E 24 35 N 59 3 EE0020313 Jalase * 2 728,78 E 24 35 N 58 58 EE0020314 Salavalge-TÃ µrasoo * 4 303,64 E 24 41 N 58 50 EE0020315 TaarikÃ µnnu * 2 842,6 E 24 52 N 58 42 EE0020316 Rabivere * 2 157,59 E 24 43 N 59 6 EE0020317 LÃ ¼mandu * 106,3 E 24 34 N 59 10 EE0020318 Kurtna-Vilivere * 70,71 E 24 42 N 59 12 EE0020319 Rahaaugu * 470,59 E 24 48 N 59 12 EE0020321 RidakÃ ¼la * 142,63 E 24 50 N 59 1 EE0020322 RaikkÃ ¼la-Paka * 138,22 E 24 44 N 58 56 EE0020324 Mahtra * 7 569,42 E 25 2 N 59 5 EE0020325 KÃ µnnumaa * 11 332,88 E 25 2 N 58 55 EE0020326 Tillniidu * 345,43 E 25 0 N 58 49 EE0020327 Mukri * 2 201,05 E 24 59 N 58 44 EE0020328 LinnumÃ ¤ngu * 2 077,75 E 25 8 N 58 43 EE0020329 Piiumetsa * 1 129,81 E 25 15 N 58 53 EE0020330 Pae * 33 E 24 54 N 58 59 EE0020331 Sonni * 13 E 25 8 N 58 54 EE0020332 Sulu * 262,4 E 24 30 N 58 49 EE0020333 Karitsu 50,62 E 25 0 N 58 59 EE0020334 NurtujÃ µe * 35,03 E 24 35 N 58 46 EE0020335 Kastna-Rapla * 837,19 E 25 4 N 58 51 EE0020336 Kuusiku * 120,22 E 24 42 N 58 57 EE0020337 NÃ µlvasoo * 1 100,43 E 24 51 N 58 45 EE0020338 Avaste * 8 450,75 E 24 12 N 58 40 EE0020408 MÃ ¤rjamaa jÃ ¤rtade * 113,23 E 24 27 N 58 54 EE0020409 Rangu * 826,89 E 24 23 N 58 56 EE0020410 Rahula-Napanurga * 214 E 24 21 N 59 3 EE0020411 Vardi * 678,56 E 24 27 N 59 0 EE0040002 VÃ ¤inamere * 268 807,26 E 23 14 N 58 46 EE0040112 Paope * 2 231,43 E 22 25 N 58 58 EE0040113 VanamÃ µisa * 1 531,97 E 22 28 N 58 43 EE0040114 Tilga * 101,36 E 22 36 N 58 43 EE0040115 Undama soo * 81,42 E 22 51 N 58 53 EE0040116 Pihla-Kaibaldi * 3 760,96 E 22 40 N 58 56 EE0040117 Sepaste * 36,46 E 22 31 N 58 43 EE0040118 Luidja * 55,5 E 22 24 N 58 56 EE0040119 Leigri * 458,7 E 22 34 N 58 53 EE0040120 Tihu * 1 414,89 E 22 30 N 58 52 EE0040121 Paope loo * 157,8 E 22 26 N 58 56 EE0040122 KÃ µrgessaare-Mudaste * 2 884,27 E 22 30 N 59 0 EE0040123 Pihla-Kurisu * 276,96 E 22 32 N 58 58 EE0040124 Tareste * 452,5 E 22 42 N 59 1 EE0040125 Vilivalla * 15,63 E 22 49 N 58 54 EE0040126 Kuri-Hellamaa * 56,82 E 22 55 N 58 56 EE0040127 PÃ ¼halepa * 43,66 E 22 57 N 58 53 EE0040128 Kukka-Luhastu * 254,79 E 22 51 N 58 58 EE0040129 Hiiu madala 4 484,1 E 22 16 N 59 2 EE0040131 Viilupi * 30,43 E 22 54 N 58 52 EE0040133 Tahkuna * 1 868,73 E 22 38 N 59 3 EE0040134 Jausa * 39,16 E 22 40 N 58 47 EE0040135 KÃ µpu * 3 600,86 E 22 11 N 58 55 EE0040201 NÃ µva-Osmussaare * 24 612,41 E 23 26 N 59 11 EE0040202 Suursoo-Leidissoo * 22 508,38 E 23 54 N 59 7 EE0040203 Marimetsa-Ã mma * 7 825,3 E 23 59 N 58 56 EE0040204 Ehmja-Turvalepa * 2 385,15 E 23 47 N 58 53 EE0040205 Kuke-Kiili * 884,22 E 23 34 N 58 39 EE0040206 Poanse * 310,79 E 23 40 N 58 40 EE0040207 Karuse-Linnuse * 411,18 E 23 40 N 58 38 EE0040209 KÃ ¤ntu-Kastja * 3 125,26 E 24 5 N 58 45 EE0040210 Luiste * 1 080,22 E 24 10 N 58 53 EE0040211 LaikÃ ¼la * 1 091,78 E 23 59 N 58 47 EE0040212 MustjÃ ¤rve raba * 1 082,12 E 24 6 N 59 3 EE0040213 Lihula * 6 718,91 E 23 56 N 58 39 EE0040214 Tuhu * 4 027,4 E 23 51 N 58 34 EE0040301 Allikukivi * 16,5 E 25 0 N 58 9 EE0040302 MetsaÃ ¤Ã ¤re * 158,83 E 24 42 N 58 17 EE0040303 JÃ ¤rveotsa * 27,05 E 24 59 N 58 2 EE0040305 Kabli * 733,23 E 24 25 N 58 0 EE0040306 Kaisma * 3 157,17 E 24 40 N 58 41 EE0040307 Mihkli * 88,91 E 24 6 N 58 37 EE0040308 Kalita * 145,33 E 24 51 N 58 4 EE0040309 Laulaste * 1 060,43 E 24 32 N 57 58 EE0040310 KanakÃ ¼la * 55,55 E 25 11 N 58 16 EE0040311 KarinÃ µmme * 386,73 E 23 59 N 58 36 EE0040312 Kastna * 122,63 E 23 54 N 58 19 EE0040313 Kihnu * 9 135,93 E 23 56 N 58 9 EE0040314 Siiraku * 682,3 E 24 47 N 58 13 EE0040315 Koonga tammiku * 27,07 E 24 6 N 58 35 EE0040317 Kivikupitsa * 134,92 E 24 27 N 57 55 EE0040318 Kolga * 274,36 E 23 51 N 58 23 EE0040319 KosemÃ ¤e * 47 E 25 8 N 58 14 EE0040320 Kuiaru * 220,54 E 24 43 N 58 29 EE0040321 KÃ µrissoo 32,24 E 24 40 N 58 34 EE0040322 Laiksaare * 399,24 E 24 37 N 58 5 EE0040323 Lao 18,88 E 24 6 N 58 14 EE0040324 Lavassaare * 9 864,78 E 24 16 N 58 33 EE0040326 Lindi * 1 638,62 E 24 13 N 58 18 EE0040327 Madissaare * 100,91 E 24 1 N 58 36 EE0040328 Manilaiu-Hanilaiu * 203,56 E 24 7 N 58 13 EE0040329 Haapsi * 60,99 E 23 44 N 58 23 EE0040330 Metsapoole * 60,43 E 24 22 N 57 53 EE0040331 MÃ µrdama * 1 517,53 E 24 51 N 58 36 EE0040332 Naissoo * 115,71 E 24 10 N 58 36 EE0040333 Navesti 9,67 E 24 56 N 58 30 EE0040334 Nedrema * 2 429,28 E 24 4 N 58 32 EE0040335 Nepste * 34,02 E 24 39 N 58 5 EE0040336 NÃ ¤tsi-VÃ µlla * 11 498,98 E 24 5 N 58 27 EE0040338 Oese soo * 196,07 E 24 31 N 58 39 EE0040339 Oidrema 35,14 E 23 54 N 58 35 EE0040340 OrajÃ µe 115,54 E 24 23 N 57 56 EE0040341 Paadrema * 1 360,28 E 23 45 N 58 30 EE0040342 LemmejÃ µe 5,87 E 24 29 N 57 57 EE0040343 Pootsi 8,21 E 24 7 N 58 16 EE0040345 PÃ ¤rnu jÃ µe 854,67 E 25 10 N 58 38 EE0040347 PÃ ¤rnu * 517,64 E 24 35 N 58 20 EE0040348 Rannaniidu * 371,39 E 24 33 N 58 21 EE0040349 Raespa * 243,72 E 23 49 N 58 21 EE0040351 Luitemaa * 12 921,08 E 24 32 N 58 9 EE0040352 Varbla * 281,14 E 23 42 N 58 25 EE0040353 Kurese * 521,88 E 24 7 N 58 38 EE0040354 Saunametsa * 9,9 E 24 51 N 58 13 EE0040355 Ura * 309,59 E 24 12 N 58 35 EE0040356 SÃ µmeri * 360,64 E 23 45 N 58 20 EE0040357 Tellissaare * 350,87 E 25 6 N 58 34 EE0040358 Sorgu 3,14 E 24 11 N 58 10 EE0040359 Tolkuse * 806,13 E 24 39 N 58 9 EE0040360 Tori pÃ µrgu 2,05 E 24 49 N 58 29 EE0040361 TÃ µhela-Ermistu * 3 048,56 E 23 58 N 58 23 EE0040362 Sanga * 151,58 E 25 5 N 58 7 EE0040363 TÃ µstamaa * 1 281,65 E 24 0 N 58 18 EE0040364 Uulu-VÃ µiste * 718,6 E 24 32 N 58 15 EE0040365 Vahenurme * 221,31 E 24 23 N 58 38 EE0040366 Vaiste * 159,97 E 23 52 N 58 21 EE0040367 Valgeranna * 97,79 E 24 25 N 58 23 EE0040368 Ã mmamÃ ¤e * 41,91 E 24 43 N 58 36 EE0040369 Sookuninga * 5 868,64 E 24 45 N 59 51 EE0040370 Nigula * 6 397,8 E 24 40 N 58 0 EE0040375 Valgeraba * 440,77 E 24 44 N 58 17 EE0040384 Reiu jÃ µe 104,83 E 24 38 N 58 16 EE0040401 Abruka * 963,34 E 22 30 N 58 8 EE0040402 Allirahu 1 960,36 E 22 47 N 58 9 EE0040403 Asva * 63,19 E 23 1 N 58 24 EE0040404 Haavassoo * 297,97 E 22 11 N 58 14 EE0040405 Ranna * 22,81 E 22 13 N 58 2 EE0040406 Siplase * 205,59 E 22 4 N 57 59 EE0040407 JÃ ¤rise * 1 053,16 E 22 24 N 58 28 EE0040408 JÃ ¤rve * 118,38 E 22 16 N 58 11 EE0040409 Kaarma * 71,67 E 22 31 N 58 21 EE0040410 Kaarmise * 265,28 E 22 20 N 58 21 EE0040412 Kahtla-KÃ ¼bassaare * 13 993,95 E 23 7 N 58 24 EE0040414 Karala-Pilguse * 2 628,75 E 21 54 N 58 14 EE0040415 Karida * 30,06 E 22 19 N 58 18 EE0040416 KarujÃ ¤rve * 352,81 E 22 12 N 58 22 EE0040418 Kasti lahe * 3 939,16 E 22 37 N 58 13 EE0040420 Kaunispe * 125,81 E 22 3 N 58 1 EE0040421 Kerju 78,57 E 22 33 N 58 5 EE0040422 KesknÃ µmme * 337,11 E 22 2 N 58 26 EE0040423 Kingli * 515,4 E 23 4 N 58 26 EE0040425 Koigi * 2 359,23 E 22 57 N 58 29 EE0040426 KooljamÃ ¤gede * 8,27 E 22 34 N 58 30 EE0040427 Kasemetsa * 8,05 E 22 12 N 58 27 EE0040428 KoorunÃ µmme * 3 667,51 E 22 9 N 58 29 EE0040429 Kotlandi * 74,18 E 22 4 N 58 13 EE0040430 KÃ ¼dema 21,35 E 22 18 N 58 28 EE0040432 KÃ ¼dema lahe * 4 481,79 E 22 15 N 58 31 EE0040433 Kudjape * 17,03 E 22 31 N 58 15 EE0040435 Laasu * 33,21 E 23 1 N 58 25 EE0040436 Laidunina * 84,06 E 22 15 N 58 8 EE0040437 Lannasmaa * 14,2 E 22 1 N 58 17 EE0040438 Liigalaskma-OrinÃ µmme * 334,46 E 23 0 N 58 33 EE0040439 Liiva-Putla * 102,39 E 22 39 N 58 23 EE0040440 Lindmetsa * 84,5 E 22 4 N 58 3 EE0040441 Kaugatoma-LÃ µu * 5 386,54 E 22 9 N 58 6 EE0040442 MÃ ¤e * 41,74 E 22 56 N 58 20 EE0040443 Mullutu-Loode * 5 786,82 E 22 21 N 58 15 EE0040445 NÃ ¤ssumaa * 272,61 E 22 45 N 58 16 EE0040446 Nihatu * 49,66 E 22 47 N 58 32 EE0040447 NÃ µmmkÃ ¼la * 135,81 E 23 12 N 58 39 EE0040448 OdalÃ ¤tsi * 282,29 E 22 7 N 58 24 EE0040449 Ohessaare * 5,6 E 22 1 N 57 59 EE0040451 Paatsa * 98,49 E 22 20 N 58 30 EE0040452 Pammana * 1 123,64 E 22 31 N 58 37 EE0040454 PÃ µduste luha 30,77 E 22 28 N 58 15 EE0040455 PÃ µduste-Upa * 356,26 E 22 30 N 58 18 EE0040456 PÃ ¼hametsa * 26,54 E 22 41 N 58 21 EE0040457 Rannaniidi * 395,82 E 23 20 N 58 38 EE0040458 Ranna-PÃ µitse * 231,71 E 23 9 N 58 38 EE0040461 Riksu ranniku * 2 183,38 E 22 2 N 58 11 EE0040462 Ruhnu * 868,06 E 23 13 N 57 48 EE0040463 Saaremetsa * 84,37 E 23 7 N 58 27 EE0040464 SÃ ¤Ã ¤renÃ µmme * 392,77 E 22 58 N 58 35 EE0040465 Sandla * 13,57 E 22 48 N 58 17 EE0040466 Sepa * 306,14 E 22 29 N 58 20 EE0040467 Sepamaa * 60,34 E 22 32 N 58 15 EE0040469 Siiksaare-Oessaare * 3 952,36 E 22 52 N 58 18 EE0040470 Simiste-Oina * 99,6 E 23 20 N 58 34 EE0040472 Sutu lahe * 2 140,78 E 22 44 N 58 14 EE0040473 SuuremÃ µisa lahe * 371 E 23 13 N 58 33 EE0040474 Suurissoo 12,32 E 22 3 N 58 17 EE0040476 TagamÃ µisa * 13 482,43 E 21 55 N 58 28 EE0040477 Tahula-Reo * 579,35 E 22 37 N 58 18 EE0040478 Tammese * 158,8 E 22 1 N 58 25 EE0040479 Tammuna * 55,84 E 22 2 N 57 56 EE0040480 Teesu * 152,3 E 22 4 N 58 25 EE0040481 Tehu 4 E 22 10 N 58 18 EE0040482 TÃ µnija * 180,71 E 22 55 N 58 24 EE0040483 Kalli soo * 477,62 E 22 53 N 58 23 EE0040484 Tumala * 149,72 E 23 2 N 58 32 EE0040485 Vahtrissoo * 47,05 E 22 8 N 58 18 EE0040486 VÃ ¤ikese vÃ ¤ina * 17 571,05 E 23 22 N 58 31 EE0040487 Vana-Lahetaguse * 41,6 E 22 7 N 58 11 EE0040488 VanalÃ µve * 69 E 22 49 N 58 21 EE0040489 Vedruka raba * 109,13 E 22 3 N 58 19 EE0040490 VesitÃ ¼kimaa * 1 260,71 E 22 1 N 57 55 EE0040492 Viidu 28,94 E 22 8 N 58 16 EE0040493 ViidumÃ ¤e * 2 487,6 E 22 5 N 58 17 EE0040494 Viieristi * 377,94 E 22 10 N 58 1 EE0040496 Vilsandi * 18 234,08 E 21 53 N 58 21 EE0040497 VÃ µrsna * 535,04 E 22 45 N 58 23 EE0040499 Raudrahu 978,69 E 22 27 N 58 39 EE0060101 Esna * 225,2 E 25 46 N 58 58 EE0060102 MÃ ¤Ã ¤ru * 7,94 E 25 41 N 58 41 EE0060103 Kurisoo * 47,16 E 25 46 N 59 7 EE0060104 Kareda * 360,88 E 25 46 N 58 55 EE0060105 Rava * 16,23 E 26 51 N 59 7 EE0060106 Tudre * 59,76 E 25 56 N 58 58 EE0060107 Vulbi * 10,66 E 25 41 N 59 11 EE0060108 Prandi * 871,37 E 25 37 N 58 49 EE0060109 LÃ ¼singu * 107,87 E 25 53 N 59 9 EE0060110 KiigumÃ µisa * 169,07 E 25 39 N 59 3 EE0060112 Jalgsema * 41,26 E 25 54 N 59 5 EE0060113 Silmsi soo * 145,61 E 25 56 N 58 52 EE0060114 NÃ µmme raba * 434,52 E 25 27 N 58 41 EE0060115 Iidva * 805,8 E 25 17 N 58 51 EE0060116 VÃ ¤Ã ¤tsa * 416,22 E 25 27 N 58 56 EE0060117 TÃ ¼ri-KarjakÃ ¼la * 97,15 E 25 26 N 58 48 EE0060119 KÃ µrvemaa * 20 542,98 E 25 33 N 59 13 EE0060120 Roosna-Alliku * 42,76 E 25 41 N 59 1 EE0060121 SaarjÃ µe * 1 749,81 E 25 14 N 58 36 EE0060122 Preedi jÃ µe 1,11 E 26 7 N 58 55 EE0060123 VÃ µlingi oja 3,2 E 26 3 N 58 50 EE0060202 MÃ µdriku-Roela * 1 621,02 E 26 30 N 59 16 EE0060203 Neeruti * 1 271,3 E 26 7 N 59 17 EE0060204 MÃ ¤dapea * 72,66 E 26 15 N 59 19 EE0060206 Lasila * 336,99 E 26 11 N 59 15 EE0060207 Haavakannu * 1 205,69 E 26 25 N 59 11 EE0060208 Suurekivi * 272,46 E 26 24 N 59 13 EE0060209 Tudusoo * 5 279,4 E 26 45 N 59 9 EE0060210 Ilmandu * 168,41 E 26 7 N 59 5 EE0060211 SeljamÃ ¤e * 213,28 E 26 14 N 58 56 EE0060212 Ã ntu * 388,95 E 26 14 N 59 3 EE0060213 Padaoru * 176,73 E 26 42 N 59 25 EE0060214 Porkuni * 315,01 E 26 15 N 59 14 EE0060215 Ebavere 38,9 E 26 13 N 59 6 EE0060216 Suigu * 130,23 E 26 49 N 59 9 EE0060217 Luusika * 439,42 E 26 35 N 59 0 EE0060218 Selja jÃ µe * 639,36 E 26 19 N 59 30 EE0060219 SÃ ¤mi * 941,08 E 26 39 N 59 23 EE0060220 Uhtju 2 429,4 E 26 30 N 59 40 EE0060221 Viitna * 311,6 E 26 0 N 59 26 EE0060223 Mahu-Rannametsa * 426,39 E 26 43 N 59 28 EE0060224 Tammelehe 4,15 E 26 18 N 58 59 EE0060225 Varangu * 104,22 E 26 6 N 59 2 EE0060226 JÃ ¤ola 34,72 E 26 18 N 59 1 EE0060227 Vinni-Pajusti * 92,71 E 26 26 N 59 17 EE0060229 JÃ ¤rveoja 0,81 E 26 20 N 59 33 EE0060230 VÃ µlumÃ ¤e * 16,85 E 26 36 N 59 20 EE0060271 Toolse * 465,26 E 26 29 N 59 31 EE0060279 Loobu jÃ µe 13,17 E 25 59 N 59 26 EE0070101 Smolnitsa * 239,5 E 27 41 N 59 0 EE0070103 Muraka * 16 353,41 E 27 7 N 59 9 EE0070104 Sirtsi * 6 074,22 E 26 50 N 59 16 EE0070105 MustajÃ µe * 77,28 E 27 53 N 59 17 EE0070106 Puhatu * 12 717,36 E 27 43 N 59 8 EE0070108 Ontika * 253,9 E 27 25 N 59 25 EE0070109 Pangametsa * 179,5 E 27 11 N 59 26 EE0070110 Udria * 374,59 E 27 55 N 59 24 EE0070111 MÃ ¤etaguse * 52,86 E 27 19 N 59 13 EE0070112 Aseri * 649,75 E 26 52 N 59 25 EE0070113 Edise 4,5 E 27 23 N 59 23 EE0070115 Kauksi * 9,64 E 27 12 N 58 59 EE0070117 Atsalama * 9,2 E 27 23 N 59 14 EE0070118 Ã nniksaare 3,18 E 26 57 N 59 1 EE0070119 JÃ µuga 7,96 E 27 28 N 59 10 EE0070120 Kurtna * 417,74 E 27 34 N 59 14 EE0070122 JÃ ¤rvevÃ ¤lja * 316,6 E 27 9 N 58 58 EE0070123 PÃ ¤ite * 128,1 E 27 34 N 59 25 EE0070124 Selisoo * 1 418,68 E 27 16 N 59 11 EE0070125 Uljaste * 254,97 E 26 46 N 59 21 EE0070126 Sahmeni 27 316,53 E 27 16 N 58 53 EE0070127 AvijÃ µe 28,73 E 26 45 N 58 59 EE0070128 Struuga * 1 715,03 E 27 46 N 59 4 EE0070129 PÃ ¼hajÃ µe 5,76 E 27 31 N 59 24 EE0070171 Agusalu * 12 036,54 E 27 33 N 59 5 EE0080101 SaarjÃ ¤rve * 158,34 E 26 45 N 58 39 EE0080102 VÃ µtikvere * 115,86 E 26 49 N 58 52 EE0080103 Tellise * 236,83 E 26 52 N 58 50 EE0080104 Aidu soo * 310,5 E 26 13 N 58 41 EE0080106 Padinasaare * 40,51 E 26 12 N 58 45 EE0080107 Andressaare * 3,6 E 25 45 N 58 36 EE0080108 KÃ ¤Ã ¤pa * 2 284,33 E 26 51 N 58 37 EE0080109 Mustallika * 49,44 E 26 25 N 58 42 EE0080110 Vooremaa jÃ ¤rvede * 2 100,59 E 26 38 N 58 32 EE0080111 Kaasiku * 3,74 E 26 11 N 58 42 EE0080172 Endla * 10 107,99 E 26 7 N 58 52 EE0080201 Kooraste PikkjÃ ¤rve 14,59 E 26 35 N 57 58 EE0080202 Ihamaru-Tilleoru * 414,22 E 26 56 N 58 2 EE0080203 Meelva * 2 073 E 27 20 N 58 9 EE0080204 Meenikunno * 2 650,93 E 27 19 N 57 56 EE0080205 Valgesoo * 352,2 E 27 4 N 58 8 EE0080206 Veski * 62,98 E 26 47 N 58 7 EE0080207 Mooste * 16,82 E 27 7 N 58 9 EE0080208 Peramaa * 29,13 E 27 14 N 58 14 EE0080209 Kirmsi * 218,7 E 27 25 N 58 3 EE0080210 PÃ ¤evakese 62,4 E 27 30 N 57 55 EE0080211 VÃ ¤ikÃ µ-NedsÃ ¤jÃ ¤ 2,52 E 27 35 N 57 53 EE0080212 RebasmÃ ¤e * 31,96 E 27 26 N 57 57 EE0080213 TahkjÃ ¤rve soo * 31,16 E 26 58 N 57 56 EE0080214 Hauka * 50,66 E 26 37 N 58 3 EE0080215 VÃ ¤rska 41,39 E 27 37 N 57 57 EE0080216 RÃ ¤pina 56,6 E 27 27 N 58 5 EE0080217 Ahja * 1 147,26 E 26 57 N 58 7 EE0080218 Karste 1,4 E 26 40 N 58 0 EE0080220 Kanepi jÃ ¤rvede 109,5 E 26 44 N 58 0 EE0080221 ValgjÃ ¤rve 66,3 E 26 38 N 58 5 EE0080222 PalojÃ ¤rve 8,02 E 26 54 N 58 5 EE0080223 KivijÃ ¤rve 6,08 E 27 11 N 58 2 EE0080224 Akste jÃ ¤rve 5,54 E 27 3 N 58 10 EE0080225 Laho 2,68 E 27 8 N 58 8 EE0080226 Virosi 11,59 E 27 15 N 58 1 EE0080227 PahtpÃ ¤Ã ¤ 4,75 E 27 22 N 58 3 EE0080229 OsÃ µtsuu * 26,01 E 26 52 N 58 5 EE0080230 KuulmajÃ ¤rve * 1 010,98 E 27 9 N 57 58 EE0080231 LÃ ¼Ã ¼bnitsa * 1 542,16 E 27 33 N 58 4 EE0080232 Uiakatsi 19,26 E 26 37 N 57 57 EE0080233 Kooraste KÃ µvvÃ µrjÃ ¤rve 12,91 E 26 39 N 57 57 EE0080234 Mustoja * 3 468,37 E 27 39 N 57 53 EE0080235 VÃ µhandu jÃ µe Ã ¼rgoru * 248,57 E 27 12 N 57 57 EE0080236 VÃ µhandu jÃ µe 22,13 E 26 45 N 57 55 EE0080237 MÃ ¤dajÃ µe 23,33 E 27 29 N 58 0 EE0080239 Karisilla oja 10,62 E 27 34 N 57 59 EE0080301 PÃ ¤hklisaare * 643,2 E 27 0 N 58 26 EE0080302 Age oru 22,39 E 26 50 N 58 17 EE0080303 VÃ ¤Ã ¤gvere * 6,2 E 26 50 N 58 28 EE0080304 Sootaga 59,11 E 26 44 N 58 28 EE0080305 Konguta 32,43 E 26 16 N 58 12 EE0080306 PadakÃ µrve * 1 547,14 E 26 58 N 58 36 EE0080307 JÃ ¤rvselja * 186,95 E 27 19 N 58 16 EE0080309 VapramÃ ¤e 99,14 E 26 27 N 58 14 EE0080310 Anne 15,68 E 26 46 N 58 21 EE0080311 Alatskivi * 381,32 E 27 7 N 58 36 EE0080312 Lavatsi jÃ ¤rve 8,95 E 26 57 N 58 18 EE0080313 Ropka-Ihaste * 755,16 E 26 45 N 58 19 EE0080314 Pangodi 100,8 E 26 34 N 58 11 EE0080315 MustjÃ ¤rve 20,27 E 26 8 N 58 12 EE0080316 Keeri-KarijÃ ¤rve * 1 925,52 E 26 26 N 58 18 EE0080317 Viisjaagu 25,46 E 26 26 N 58 15 EE0080318 Elva-Vitipalu * 921,4 E 26 25 N 58 11 EE0080319 Lahepera 14 056,4 E 27 19 N 58 35 EE0080320 Kallaste 1,04 E 27 9 N 58 39 EE0080322 VÃ ¤lgi * 758,07 E 26 54 N 58 33 EE0080323 EmajÃ µe-Suursoo * 22 868,78 E 27 15 N 58 23 EE0080324 Peeda jÃ µe 5,64 E 26 41 N 58 13 EE0080371 KÃ ¤revere * 2 497,15 E 26 31 N 58 26 EE0080374 Alam-Pedja * 34 495,57 E 26 14 N 58 28 EE0080401 OtepÃ ¤Ã ¤ * 22 794,57 E 26 25 N 58 5 EE0080402 LubjaahujÃ ¤rve 1,17 E 26 34 N 57 58 EE0080403 Lambahanna jÃ ¤rve 4,07 E 26 33 N 57 59 EE0080404 Voki 16,56 E 26 32 N 57 59 EE0080405 Vidrike 13,74 E 26 31 N 57 59 EE0080407 Prange 36,18 E 26 12 N 58 2 EE0080408 Sauniku 120,94 E 26 8 N 58 0 EE0080410 Soontaga-Sauniku * 1 552,56 E 26 5 N 58 1 EE0080411 Kurematsi * 8,26 E 26 6 N 58 5 EE0080412 AndresjÃ ¤rve 3,4 E 26 6 N 58 5 EE0080413 PalakmÃ ¤e 138,2 E 25 58 N 58 5 EE0080414 Tikste * 37,96 E 25 54 N 57 59 EE0080415 TÃ ¼ndre * 1 837,28 E 25 37 N 57 57 EE0080416 Lasa * 473,48 E 25 46 N 57 55 EE0080417 Pikre jÃ ¤rve 12,35 E 25 54 N 57 55 EE0080418 Roksi jÃ ¤rve 2,93 E 25 54 N 57 55 EE0080419 Linaleo jÃ ¤rve 0,96 E 25 55 N 57 56 EE0080420 KoorkÃ ¼la * 351,08 E 25 51 N 57 53 EE0080421 Koiva-MustjÃ µe luha * 3 179,38 E 26 15 N 57 38 EE0080422 Aheru 231,31 E 26 20 N 57 41 EE0080423 Kiiviti jÃ ¤rve 12,67 E 26 19 N 57 43 EE0080424 Karula-PikkjÃ ¤rve * 359,85 E 26 18 N 57 46 EE0080425 Kuritse jÃ ¤rve 12,06 E 26 20 N 57 51 EE0080426 Tagula 21,18 E 26 22 N 57 52 EE0080427 Valli soo 26,59 E 26 16 N 57 52 EE0080428 Ã ru 11,99 E 26 10 N 57 54 EE0080429 Kada jÃ ¤rve 8,45 E 26 3 N 57 59 EE0080430 KoikkÃ ¼la * 3,52 E 26 15 N 57 41 EE0080432 VÃ ¤ike-EmajÃ µe 19,72 E 26 3 N 58 4 EE0080433 Purtsi jÃ µe 8,07 E 26 6 N 58 4 EE0080475 Kirbu soo * 67,7 E 26 21 N 57 47 EE0080502 Rutu 328,44 E 25 39 N 58 2 EE0080503 KullamÃ ¤e 5,33 E 25 52 N 58 13 EE0080504 Teringi * 320,7 E 25 33 N 57 58 EE0080505 Lopa paljandi 0,77 E 25 27 N 58 7 EE0080506 Kiviaru * 32,63 E 25 54 N 58 26 EE0080507 Tilli 6,24 E 25 41 N 58 18 EE0080509 Kurimetsa * 56,64 E 25 40 N 58 4 EE0080510 Leppoja * 376,07 E 25 20 N 58 23 EE0080511 TÃ ¤nassilma * 113 E 25 55 N 58 24 EE0080512 RuhijÃ ¤rve 87,12 E 25 30 N 58 0 EE0080514 Viljandi 154,95 E 25 35 N 58 20 EE0080515 Kariste jÃ ¤rve 61,62 E 25 20 N 58 8 EE0080516 Ã isu * 592,43 E 25 30 N 58 12 EE0080517 Muti 154,16 E 25 40 N 58 8 EE0080518 Paistu * 53,2 E 25 35 N 58 16 EE0080519 Sinialliku * 98,81 E 25 33 N 58 17 EE0080520 Heimtali * 218,64 E 25 30 N 58 19 EE0080521 Kahvena * 718,01 E 25 14 N 58 16 EE0080523 Lepakose * 27,03 E 25 19 N 58 34 EE0080524 VÃ µrtsjÃ ¤rve * 29 580,3 E 26 2 N 58 14 EE0080572 Rubina * 2 153,75 E 25 45 N 58 4 EE0080573 Parika * 2 186,07 E 25 46 N 58 30 EE0080574 Soomaa * 40 033,67 E 25 6 N 58 26 EE0080601 Luhasoo * 798,3 E 26 54 N 57 38 EE0080602 Hino * 697,67 E 27 12 N 57 34 EE0080603 KisejÃ ¤rve * 664,93 E 27 12 N 57 37 EE0080604 Murati * 181,58 E 27 5 N 57 34 EE0080605 PÃ ¤rlijÃ µe 26,46 E 26 51 N 57 42 EE0080606 VÃ ¤ike-Palkna * 24,57 E 26 58 N 57 36 EE0080607 KirikumÃ ¤e * 367,14 E 27 15 N 57 40 EE0080608 Peetri jÃ µe * 497,2 E 26 31 N 57 33 EE0080610 Hintsiko * 29,16 E 26 41 N 57 36 EE0080611 Hurda * 213,16 E 26 49 N 57 42 EE0080612 Vagula jÃ ¤rve 597,98 E 26 54 N 57 50 EE0080613 Haanja * 16 902,65 E 27 2 N 57 43 EE0080614 SadramÃ µtsa * 361,48 E 26 45 N 57 39 EE0080615 Sadrametsa * 242,45 E 26 48 N 57 39 EE0080616 PÃ ¤hni * 277,77 E 26 46 N 57 38 EE0080617 Parmu * 1 021,26 E 27 19 N 57 32 EE0080618 VerijÃ ¤rve * 77,72 E 27 3 N 57 48 EE0080619 MÃ µisamÃ µtsa * 229,29 E 26 38 N 57 34 EE0080620 PullijÃ ¤rve 62,77 E 27 12 N 57 36 EE0080621 Piusa-VÃ µmmorski * 489,57 E 27 22 N 57 50 EE0080622 Piusa * 1 219,49 E 27 21 N 57 46 EE0080623 UhtjÃ ¤rve 44,48 E 26 33 N 57 53 EE0080624 LÃ µÃ µdla 98,2 E 26 39 N 57 52 EE0080625 Pabra jÃ ¤rve 57,86 E 27 23 N 57 36 EE0080626 Karsna jÃ ¤rve 16,71 E 27 5 N 57 55 EE0080627 Kubija jÃ ¤rve 17,38 E 27 0 N 57 48 EE0080628 KÃ ¤rnjÃ ¤rve 7,83 E 27 9 N 57 54 EE0080629 Majori jÃ ¤rve 17,68 E 27 3 N 57 35 EE0080630 Lasva tammiku * 19,02 E 27 11 N 57 50 EE0080631 KaasjÃ ¤rve 2,94 E 27 4 N 57 47 EE0080632 Paganamaa * 199,72 E 26 50 N 57 35 EE0080635 Timmase * 388,33 E 26 52 N 57 48 EE0080637 Tamula jÃ ¤rve 209,81 E 26 59 N 57 50 EE0080638 PÃ ¤rlijÃ µe luha 40,32 E 26 58 N 57 36 EE0080671 Karula * 13 188 E 26 30 N 57 42 FI0100001 BÃ ¶lsviken  Stormossen * 282 E 22 58 N 59 56 FI0100002 TapelsÃ ¥sen  LindÃ ¶viken  Heimlax * 516 E 23 12 N 60 1 FI0100003 Harpar StortrÃ ¤sket ja LilltrÃ ¤sket * 225 E 23 19 N 59 56 FI0100005 Tammisaaren ja Hangon saariston ja PohjanpitÃ ¤jÃ ¤nlahden merensuojelualue * 52 630 E 23 23 N 59 50 FI0100006 Tulliniemen linnustonsuojelualue * 2 566 E 22 51 N 59 48 FI0100007 Santalankorpi * 73 E 23 6 N 59 51 FI0100008 BengtsÃ ¥rin lehto * 17 E 23 6 N 59 54 FI0100009 Varvarinsuo * 60 E 23 48 N 60 7 FI0100010 TulijÃ ¤rvi  Makubergen * 47 E 23 39 N 60 10 FI0100011 LÃ ¤pptrÃ ¤sket * 199 E 23 39 N 60 2 FI0100012 Karkali, Suuriniemi ja Mailan alueet * 120 E 23 47 N 60 14 FI0100013 PuujÃ ¤rvi * 694 E 23 42 N 60 15 FI0100014 KalkkimÃ ¤ki ja LaukmÃ ¤ki * 67 E 23 39 N 60 11 FI0100015 MyllymÃ ¤ki 7 E 24 0 N 60 20 FI0100016 Elisaaren ja RÃ ¶vassin lehdot * 23 E 23 54 N 59 58 FI0100017 Inkoon saaristo * 203 E 24 4 N 59 56 FI0100018 Stormossen * 107 E 24 4 N 60 4 FI0100021 Meiko  LapptrÃ ¤sk * 1 949 E 24 21 N 60 8 FI0100022 FinntrÃ ¤skin vanhat metsÃ ¤t * 154 E 24 33 N 60 7 FI0100023 Mustionjoki 187,71 32,1 E 23 41 N 60 5 FI0100024 MedvastÃ ¶  Stormossen * 821 E 24 34 N 60 4 FI0100025 SaltfjÃ ¤rdenin  TavastfjÃ ¤rdenin lintuvedet * 260 E 24 29 N 60 5 FI0100026 Kirkkonummen saaristo (SCI) * 1 750 E 24 27 N 59 58 FI0100027 Espoonlahti  Saunalahti * 223 E 24 33 N 60 10 FI0100028 Laajalahden lintuvesi * 192 E 24 49 N 60 11 FI0100029 Pohjan-Kiskon jÃ ¤rvialue * 1 038 E 23 32 N 60 10 FI0100030 PikkujÃ ¤rvi 87 E 23 56 N 60 10 FI0100031 Lohjanharju ja Ojamonkangas 272 E 24 9 N 60 17 FI0100032 Lintukiimanvuori 42 E 23 53 N 60 26 FI0100033 Ã kÃ ¤rr, Strykmossen ja Pytberg * 73 E 23 56 N 60 8 FI0100034 Karstunlahden metsÃ ¤ ja kalliot * 34 E 23 56 N 60 17 FI0100035 LakimÃ ¤en metsÃ ¤ * 50 E 23 58 N 60 17 FI0100036 LohjanjÃ ¤rven alueet * 213 E 23 53 N 60 12 FI0100037 Kaanaan vanha metsÃ ¤ * 17 E 24 50 N 60 26 FI0100038 Klaukkalan Isosuo * 148 E 24 43 N 60 22 FI0100039 Konianvuori * 123 E 24 24 N 60 28 FI0100040 Nuuksio * 5 644 E 24 31 N 60 18 FI0100041 VanjÃ ¤rvi, MÃ ¤rjÃ ¤ntienmÃ ¤ki ja LaukkamÃ ¤ki * 180 E 24 14 N 60 26 FI0100043 KerÃ ¤kankare ja KylmÃ ¤lÃ ¤hde * 171 E 23 54 N 60 29 FI0100044 Lemmenlaakson lehto * 94 E 25 8 N 60 28 FI0100045 Keravanjokikanjonin lehto 54 E 25 2 N 60 33 FI0100047 Asemansuo * 18 E 24 12 N 60 32 FI0100048 VaskijÃ ¤rven metsÃ ¤ * 106 E 24 23 N 60 35 FI0100049 KeihÃ ¤ssuo * 127 E 24 24 N 60 34 FI0100050 Haaviston alueet * 59 E 24 24 N 60 32 FI0100051 KytÃ ¤jÃ ¤n-Usmin metsÃ ¤alue * 2 266 E 24 41 N 60 38 FI0100052 JÃ ¤rvisuo  RidasjÃ ¤rvi * 686 E 24 58 N 60 38 FI0100053 Petkelsuo * 284 E 24 45 N 60 35 FI0100054 Svinberget  Lagerholmen * 56 E 23 1 N 60 4 FI0100055 LÃ ¥ngÃ ¥n kosteikko * 46 E 23 47 N 60 3 FI0100056 Kalkkilammi  SÃ ¤Ã ¤ksjÃ ¤rvi * 976 E 24 39 N 60 30 FI0100057 VÃ ¤hÃ ¤jÃ ¤rvenkallioiden vanha metsÃ ¤ * 74 E 25 25 N 60 43 FI0100058 KotojÃ ¤rvi  Isosuo * 365 E 25 14 N 60 40 FI0100059 Kivilamminsuo  PitkÃ ¤stenjÃ ¤rvet * 220 E 25 6 N 60 38 FI0100060 MustametsÃ ¤ * 30 E 25 9 N 60 37 FI0100061 Ohkolanjokilaakso * 22 E 25 10 N 60 32 FI0100062 Vanhankaupunginlahden lintuvesi * 316 E 25 0 N 60 12 FI0100063 Kallahden harju-, niitty- ja vesialueet * 251 E 25 8 N 60 11 FI0100064 Vestran suot, lehdot ja vanhat metsÃ ¤t * 369 E 24 46 N 60 19 FI0100065 Mustavuoren lehto ja Ã stersundomin lintuvedet * 355 E 25 9 N 60 14 FI0100066 Sipoonkorpi * 1 267 E 25 10 N 60 18 FI0100067 GÃ ¤sterbyn jÃ ¤rvet ja suot * 199 E 25 18 N 60 18 FI0100068 Boxin suot * 156 E 25 28 N 60 17 FI0100069 RÃ ¶rstrandin vanha metsÃ ¤ * 287 E 25 11 N 60 27 FI0100070 Lampisuo * 120 E 25 23 N 60 31 FI0100071 VenunmetsÃ ¤ * 41 E 25 27 N 60 39 FI0100072 KanteleenjÃ ¤rven lintuvesi 93 E 25 40 N 60 39 FI0100073 MieliÃ ¤issuo * 170 E 25 52 N 60 48 FI0100074 Porvoonjoen suisto  StensbÃ ¶le * 1 331 E 25 42 N 60 21 FI0100075 TungtrÃ ¤sketin vanha metsÃ ¤ * 20 E 25 44 N 60 25 FI0100076 EmÃ ¤salon suot * 100 E 25 36 N 60 15 FI0100077 SÃ ¶derskÃ ¤rin ja LÃ ¥ngÃ ¶renin saaristo * 18 219 E 25 38 N 60 8 FI0100078 Pernajanlahtien ja Pernajan saariston merensuojelualue * 65 775 E 26 10 N 60 16 FI0100079 Ilveskallion vanha metsÃ ¤ * 21 E 26 7 N 60 39 FI0100080 KÃ ¤llaudden  Virstholmen * 87 E 26 18 N 60 23 FI0100081 KullafjÃ ¤rdenin lintuvesi * 185 E 26 24 N 60 25 FI0100083 VahterpÃ ¤Ã ¤n fladat * 104 E 26 30 N 60 21 FI0100085 Siuntionjoki 303 47,59 E 24 16 N 60 7 FI0100086 Sipoonjoki 69,16 E 25 16 N 60 22 FI0100088 Kairassuon vanha metsÃ ¤ * 9 E 25 18 N 60 42 FI0100089 KallbÃ ¥danin luodot ja vesialue 1 520 E 24 18 N 59 52 FI0100090 HaukkamÃ ¤ki * 23 E 23 52 N 60 33 FI0100091 BÃ ¥nbergetin aarnialue * 18 E 24 42 N 60 16 FI0100092 MatalajÃ ¤rvi * 112 E 24 41 N 60 15 FI0100093 Stormossenin aarnialue * 93 E 23 10 N 59 50 FI0100094 MetsÃ ¤kulma * 151 E 25 24 N 60 38 FI0100095 Peltolan vanha metsÃ ¤ * 48 E 25 24 N 60 35 FI0100096 TomasbÃ ¶lebÃ ¤cken * 10 E 23 29 N 60 3 FI0100097 Rientolan metsÃ ¤ * 39 E 25 17 N 60 29 FI0100098 BytrÃ ¤sket 18,5 E 25 24 N 60 16 FI0100099 Kummelbergen * 166 E 25 14 N 60 28 FI0100100 TorsgÃ ¥rdin metsÃ ¤ * 44 E 24 18 N 60 14 FI0100101 Ã sterfjÃ ¤rden * 95 E 23 48 N 59 58 FI0100102 Vaanilanlahti 68 E 24 7 N 60 18 FI0200001 PuurijÃ ¤rvi  Isosuo * 3 204 E 22 34 N 61 15 FI0200002 Rauman diabaasialue * 76 E 21 32 N 61 10 FI0200003 Stormossen * 139 E 22 31 N 60 3 FI0200004 Stormossen (KemiÃ ¶) * 191 E 22 36 N 60 11 FI0200005 Koskossuo * 41 E 23 22 N 60 11 FI0200007 Rehtisuo * 226 E 22 15 N 60 36 FI0200008 Himmaistenrahka * 383 E 22 44 N 60 55 FI0200009 Lastensuo * 279 E 21 50 N 61 17 FI0200010 HyyppÃ ¤rÃ ¤n harjualue * 2 468 E 23 40 N 60 28 FI0200011 Varesharju * 271 E 23 42 N 60 26 FI0200012 Pyysuo * 192 E 23 20 N 60 12 FI0200013 Raadesuo * 213 E 23 23 N 60 16 FI0200014 Rimpisuo  Siikelisuo * 584 E 22 21 N 61 29 FI0200015 KarhuperÃ ¤nrahka * 909 E 23 0 N 60 33 FI0200016 Eksyssuo * 497 E 23 8 N 60 46 FI0200017 Kukilankeidas * 331 E 21 41 N 61 56 FI0200018 Mankaneva * 454 E 21 31 N 61 56 FI0200019 PitkÃ ¤suo * 448 E 22 16 N 61 38 FI0200020 MyllylÃ ¤hde 15 E 22 42 N 60 54 FI0200021 Haapakeidas * 5 779 E 21 59 N 61 59 FI0200022 Pohjankangas * 3 837 E 22 27 N 61 56 FI0200023 Sinahmi * 467 E 22 9 N 61 47 FI0200024 HÃ ¤meenkangas * 4 369 E 22 37 N 61 46 FI0200025 Vakka-Suomen kedot * 3 E 21 28 N 60 40 FI0200026 Harolanlahti * 343 E 22 11 N 61 5 FI0200028 Kaarinan metsÃ ¤t * 57 E 22 27 N 60 24 FI0200030 OmenajÃ ¤rvi * 230 E 23 32 N 60 25 FI0200031 OtajÃ ¤rvi * 581 E 21 39 N 60 59 FI0200032 KÃ ¶yliÃ ¶njÃ ¤rvi * 303 E 22 20 N 61 7 FI0200033 Kasalanjokisuu * 1 061 E 21 23 N 61 55 FI0200037 Tapilanlahti * 314 E 22 38 N 60 17 FI0200038 Aasla  Kramppi * 338 E 21 59 N 60 17 FI0200040 Kolkanaukko * 429 E 21 33 N 60 35 FI0200041 Kulju * 472 E 21 22 N 60 55 FI0200042 Ahmasvesi * 259 E 21 30 N 60 39 FI0200045 PirilÃ ¤nkoski * 147 E 22 5 N 61 20 FI0200046 HoutskÃ ¤rin lehdot * 256 E 21 19 N 60 17 FI0200047 IniÃ ¶n saaret * 239 E 21 10 N 60 23 FI0200048 Lemulanrinne 79 E 23 33 N 60 18 FI0200049 Vanhakoski * 101 E 22 41 N 61 9 FI0200050 Korkeaniemenkallio * 80 E 23 35 N 60 13 FI0200052 Ã vensorin lehto * 70 E 21 32 N 60 17 FI0200053 Hulaholmi  Kluuvi * 56 E 21 17 N 60 33 FI0200056 Orikvuori * 20 E 21 40 N 60 36 FI0200057 Ruissalon lehdot * 852 E 22 9 N 60 25 FI0200059 SÃ ¤kylÃ ¤nharju * 1 311 E 22 34 N 61 0 FI0200060 Rauvolanlahti * 366 E 22 15 N 60 22 FI0200061 Pomponrahka * 135 E 22 15 N 60 30 FI0200062 Ã lmos  PurunpÃ ¤Ã ¤ * 1 056 E 22 22 N 60 0 FI0200063 Lenholm * 129 E 22 12 N 60 14 FI0200064 Seilin saaristo * 4 687 E 21 56 N 60 14 FI0200065 Pakinaisten saaristo * 571 E 21 41 N 60 19 FI0200066 Untamala * 27 E 21 40 N 60 53 FI0200067 LÃ ¶vskÃ ¤rsfjÃ ¤rdenin reunasaaret * 80 E 21 23 N 60 8 FI0200068 Nauvon kluuvijÃ ¤rvet * 124 E 21 48 N 60 12 FI0200069 BiskopsÃ ¶n kluuvijÃ ¤rvet * 237 E 22 31 N 59 58 FI0200070 Vansorin kluuvijÃ ¤rvi * 188 E 21 50 N 60 7 FI0200071 KeistiÃ ¶n fladat * 156 E 21 18 N 60 22 FI0200072 Uudenkaupungin saaristo * 56 992 E 21 4 N 60 54 FI0200073 Rauman saaristo * 5 350 E 21 20 N 61 10 FI0200074 Luvian saaristo * 7 602 E 21 21 N 61 24 FI0200075 Gummandooran saaristo * 3 294 E 21 23 N 61 41 FI0200076 Pooskerin saaristo * 3 151 E 21 27 N 61 46 FI0200077 Ouran saaristo * 3 073 E 21 21 N 61 50 FI0200078 PinkjÃ ¤rvi * 1 681 E 21 43 N 61 17 FI0200079 KokemÃ ¤enjoen suisto * 2 885 E 21 37 N 61 34 FI0200080 Preiviikinlahti * 5 552 E 21 31 N 61 31 FI0200081 Kuuminaistenniemi * 274 E 21 27 N 61 30 FI0200082 AlhonmÃ ¤ki * 62 E 23 9 N 60 10 FI0200083 Kiskonjoen vesistÃ ¶ * 309 E 23 15 N 60 9 FI0200084 Kurjenrahka * 3 093 E 22 24 N 60 43 FI0200085 VaskijÃ ¤rvi * 2 120 E 22 14 N 60 50 FI0200086 Teijon ylÃ ¤nkÃ ¶ * 3 457 E 22 59 N 60 14 FI0200087 Huhdansuo  Kakkeriansuo * 365 E 21 52 N 61 14 FI0200088 Kakossuo * 223 E 23 5 N 60 30 FI0200090 Saaristomeri * 49 735 E 21 47 N 59 47 FI0200091 Karvian luomat 41,08 E 22 30 N 62 12 FI0200093 Kontolanrahka * 857 E 22 47 N 60 46 FI0200094 Punkalaitumen Isosuo * 419 E 23 0 N 61 4 FI0200095 Reksuo * 411 E 23 16 N 60 37 FI0200096 Nukinrahka  Hirvilamminsuo * 861,2 E 21 59 N 60 51 FI0200097 KoskeljÃ ¤rvi * 1 821 E 22 7 N 60 56 FI0200098 Kolkansuo * 1 091 E 22 7 N 60 49 FI0200099 Iso-HÃ ¶lÃ ¶ * 941 E 21 56 N 60 54 FI0200100 Telkunsuo * 902 E 23 10 N 61 0 FI0200101 Isoneva (Pomarkku) * 934 E 21 59 N 61 39 FI0200102 Rekijokilaakso * 1 209 E 23 24 N 60 33 FI0200103 Paimionjokilaakso 156 E 22 41 N 60 30 FI0200104 Houtskarin pohjoiset saaret * 93 E 21 9 N 60 21 FI0200105 HoutskÃ ¤rin nummisaaret * 80 E 21 7 N 60 17 FI0200106 KivijÃ ¤rven metsÃ ¤t * 174 E 21 47 N 60 44 FI0200107 Laitilan metsÃ ¤t * 108 E 21 48 N 61 1 FI0200108 MustfinntrÃ ¤sket * 113 E 22 7 N 60 18 FI0200109 Maisaarensuo * 201 E 22 37 N 60 55 FI0200111 Paraisten harjusaaret * 211 E 22 7 N 60 10 FI0200112 Langstet * 206 E 21 22 N 60 29 FI0200113 KemiÃ ¶nsaaren kalliot * 195 E 22 42 N 60 1 FI0200114 Kustavin vuoret 45 E 21 25 N 60 32 FI0200117 Laukkallio 39 E 23 36 N 60 18 FI0200119 Pukanluoma 44,92 E 22 21 N 61 54 FI0200120 Kiskonjoen latvavedet * 55,66 15,22 E 23 39 N 60 22 FI0200123 KalafjÃ ¤lli * 25 E 21 29 N 61 49 FI0200125 Vaisakko * 82 E 23 3 N 60 21 FI0200126 Uudenkaupungin saarnimetsÃ ¤t * 57 E 21 15 N 60 52 FI0200127 Paraisten kalliot 39 E 22 14 N 60 13 FI0200128 Lemun lehdot * 26 E 21 59 N 60 32 FI0200129 Paraisten orkidea-alue * 4 E 22 17 N 60 17 FI0200130 Karvianjoen kosket * 80,07 40,09 E 22 15 N 62 2 FI0200131 Merikarvian laitumet * 21 E 21 31 N 61 45 FI0200132 Somerniemen metsÃ ¤ * 16 E 23 45 N 60 34 FI0200133 SÃ ¤rkisalon kalliot * 203 E 22 51 N 60 4 FI0200134 Paraisten kalkkialueet * 42 E 22 14 N 60 17 FI0200137 JÃ ¤kÃ ¤lÃ ¤neva  Isoneva * 346 E 22 39 N 62 16 FI0200138 Palanutkangas * 18 E 22 17 N 61 30 FI0200141 SÃ ¤nkorna * 26 E 22 26 N 60 16 FI0200143 KaasmarkunmÃ ¤ki * 14 E 22 1 N 61 28 FI0200146 Lohm  Kulm  Ã ngÃ ¶ * 341 E 21 44 N 60 5 FI0200147 Siikaisten laitumet * 37 E 21 49 N 61 57 FI0200148 KokemÃ ¤enjoki 187 E 22 33 N 61 14 FI0200154 Harsholm * 18 E 22 19 N 60 21 FI0200155 PitkÃ ¤niemenkeidas * 803 E 22 33 N 62 1 FI0200156 Rastiaisneva * 311 E 22 39 N 62 7 FI0200157 LavijÃ ¤rven  PalojÃ ¤rven kalliot * 233 E 22 40 N 61 34 FI0200158 Matovuori * 51 E 21 57 N 61 51 FI0200159 Kotkavuori 119 E 22 31 N 60 23 FI0200160 Kallavuori * 12 E 22 0 N 60 38 FI0200161 PyhÃ ¤jÃ ¤rvi 15 297 E 22 17 N 60 59 FI0200163 Porsmusan suo * 21 E 21 35 N 61 24 FI0200165 Isoniemi * 18 E 23 24 N 60 19 FI0200166 SaarikonmÃ ¤ki * 15 E 22 52 N 61 3 FI0200167 Valkaman metsÃ ¤ * 44 E 23 52 N 60 36 FI0200168 Lumikallio * 17 E 22 33 N 60 48 FI0200169 HallonnÃ ¤s * 9 E 21 18 N 60 20 FI0200171 Helvetinkorpi * 19,2 E 23 9 N 60 30 FI0200172 KatanpÃ ¤Ã ¤ * 364 E 21 10 N 60 36 FI0200174 VuonajÃ ¤rvi * 24 E 21 39 N 61 15 FI0200175 PÃ ¤ivÃ ¤rinteen laidun * 2 E 23 0 N 60 28 FI0200176 Vaajalan laitumet * 10 E 22 9 N 61 25 FI0200177 Lassasin metsÃ ¤ * 60,3 E 21 25 N 60 11 FI0200178 Kiettareen korvet * 2 E 22 30 N 61 15 FI0200179 Hannasin keto * 0,6 E 21 30 N 60 10 FI0200180 JÃ ¤rventausta * 20 E 22 7 N 61 30 FI0200181 Hallusvuori * 19,1 E 22 1 N 60 33 FI0200182 Protson letto * 9 E 21 52 N 61 23 FI0200183 Kuivakosken niitty * 5 E 23 15 N 60 27 FI0200184 Ylijoen laidun * 3,2 E 23 17 N 60 27 FI0200185 Ajolan laitumet * 4,7 E 21 49 N 60 24 FI0200186 Uutiskuuva * 4 E 22 0 N 60 20 FI0200187 Viuvalannummi 6 E 23 51 N 60 30 FI0200188 PitkÃ ¤kallio * 38 E 22 17 N 60 54 FI0200189 Horjunkeidas * 250 E 22 37 N 62 2 FI0200190 Nautelankoski * 8 E 22 27 N 60 33 FI0200191 SalajÃ ¤rven korpi * 2 E 22 0 N 61 5 FI0200192 VuorelanmÃ ¤ki * 37 E 23 3 N 60 26 FI0200193 Ã rÃ ¶ * 376 E 22 19 N 59 48 FI0301001 Riihikallio  PilkanmÃ ¤ki * 64 E 25 47 N 61 5 FI0301003 Mukkulammi * 60 E 25 46 N 61 16 FI0301005 Aurinkovuori 764 E 25 28 N 61 11 FI0301007 Rominoja * 78 E 25 42 N 61 11 FI0301009 PitkÃ ¤kallion metsÃ ¤ * 28 E 25 39 N 61 15 FI0301010 Asikkalan letot * 34 E 25 38 N 61 9 FI0301011 Kalkkistenkoski * 27 E 25 35 N 61 17 FI0301012 Tupsuvuori 36 E 25 35 N 61 20 FI0301014 ValtionkÃ ¤rki * 18,5 E 25 46 N 61 15 FI0301016 UrajÃ ¤rvi * 447 E 25 47 N 61 9 FI0301017 Vanhakartanon idÃ ¤nverijuurialue * 0,26 E 25 26 N 61 15 FI0302001 KoijÃ ¤rvi * 242 E 23 43 N 60 58 FI0303003 Sattula  Ilveskallio 48 E 24 19 N 61 1 FI0303006 Vanajaveden alue * 1 341 E 24 7 N 61 9 FI0303007 LehijÃ ¤rvi 52 E 24 17 N 61 3 FI0303010 Ylisen SavijÃ ¤rven suot * 21 E 24 16 N 61 0 FI0303011 Taipaleensuo  Kolisevankorpi * 84 E 24 6 N 60 59 FI0303013 Hanhisuo  Saunasuo  Alajoki * 146 E 24 14 N 60 58 FI0303016 Vinjalamminharju * 56 E 24 10 N 61 0 FI0303018 KyÃ ¶pelinvuori  FagerinmÃ ¤ki 3 E 24 31 N 61 3 FI0303019 Onkilammi  Tunturilammi 15,8 E 24 9 N 60 56 FI0303020 Hervannonkorpi * 1,43 E 24 23 N 61 7 FI0304001 JokijÃ ¤rvi 101 E 24 23 N 61 12 FI0304003 Ruskeanmullanharju 6,4 E 24 38 N 61 8 FI0304004 SÃ ¶yliÃ ¶nkorpi * 4,2 E 24 38 N 61 13 FI0305004 Mustasuo * 214 E 24 59 N 60 41 FI0305005 Kilpisuo (HausjÃ ¤rvi) * 333 E 25 8 N 60 43 FI0306003 Tiirismaa * 245 E 25 31 N 61 0 FI0306004 PÃ ¤hkinÃ ¤kukkula 13 E 25 37 N 61 2 FI0306006 KutajÃ ¤rven alue 1 051 E 25 27 N 61 3 FI0306009 KotajÃ ¤rvi * 11 E 25 22 N 61 0 FI0309001 Vatulanharju  Ulvaanharju * 1 089 E 22 57 N 61 42 FI0309008 Huutisuo  Sasi * 60 E 23 19 N 61 35 FI0310001 KarittainmÃ ¤ki  Ahvenistonlampi * 134 E 24 36 N 61 3 FI0310002 Hattelmalanharju * 39 E 24 27 N 60 58 FI0310003 Ahvenistonharju  Vuorenharju * 130 E 24 24 N 60 59 FI0310005 Raimansuo  Miemalanharju * 131 E 24 33 N 60 56 FI0310006 Aulangon alue * 353 E 24 27 N 61 1 FI0310008 Matinsilta 14,3 E 24 27 N 60 56 FI0311001 Lymylampi * 63 E 23 34 N 61 49 FI0311002 Seitseminen * 4 530 E 23 25 N 61 55 FI0312002 Toivanjoen kalliot * 126 E 24 36 N 60 47 FI0312003 Janakkalan Suurisuo * 232 E 24 47 N 60 59 FI0312005 HyvÃ ¤-Valkeen laskupuro * 3,8 E 24 52 N 60 54 FI0312006 Tunturinvuori 5,6 E 24 37 N 60 57 FI0312007 LinnamÃ ¤ki 2,1 E 24 42 N 60 50 FI0312008 MÃ ¤yrÃ ¤nlammi 2,95 E 24 50 N 60 54 FI0315001 KaskenmÃ ¤ki * 45 E 24 5 N 61 6 FI0315002 Kalliomaa (Kalvola) * 94 E 24 4 N 61 5 FI0315005 Peurasuo * 95 E 24 1 N 60 58 FI0315007 Porttilanharju 4,1 E 24 8 N 61 1 FI0316001 Keisarinharju  Vehoniemenharju * 267,8 E 24 10 N 61 24 FI0316004 HepomÃ ¤ki  Kalkunvuori * 18 E 24 13 N 61 24 FI0316005 KirkkojÃ ¤rven alue * 305 E 24 3 N 61 27 FI0316007 Salmuksen alue * 364 E 23 54 N 61 24 FI0316008 Hautalammi * 2,1 E 23 58 N 61 22 FI0317001 PÃ ¤retkivenneva  Teerineva  Pohjasneva * 565 E 23 7 N 62 17 FI0318001 Kiikoisten metsÃ ¤ * 23 E 22 36 N 61 24 FI0319004 SipilÃ ¤n niitty * 7,3 E 24 47 N 61 32 FI0320001 Matolammi  MÃ ¤ntymÃ ¤ki * 122 E 24 50 N 62 2 FI0320002 VÃ ¤Ã ¤rÃ ¤-VÃ ¤ihi * 37 E 24 38 N 61 53 FI0321001 PetÃ ¤jÃ ¤jÃ ¤rvi * 254 E 23 34 N 61 54 FI0321002 PitÃ ¤mÃ ¤vuoret * 59 E 23 36 N 62 2 FI0321003 Raattaniemi  Vekaraniemi * 89 E 23 22 N 62 0 FI0321004 Pikku-SuolijÃ ¤rvi * 197,5 E 23 38 N 61 51 FI0321007 Isoneva  Raitakulonneva * 139 E 23 34 N 62 5 FI0321008 AurejÃ ¤rvi 717 E 23 21 N 62 5 FI0321009 PitkÃ ¤kangas * 34 E 23 37 N 61 56 FI0321010 MetsÃ ¤opiston metsÃ ¤ * 8 E 23 42 N 61 52 FI0323001 KoivumÃ ¤ki  Luutasuo * 287 E 25 12 N 60 50 FI0324001 Linnaistensuo * 201 E 25 45 N 60 56 FI0324002 PesÃ ¤kallio * 68,2 E 25 41 N 61 1 FI0325001 Evon alue * 7 860 E 25 7 N 61 13 FI0325002 OrmajÃ ¤rvi  Untulanharju * 709 E 24 58 N 61 6 FI0325006 Letku  Pappila  Mattila * 35 E 25 2 N 61 3 FI0325007 Kaurastensuo  Kantosuo * 77 E 24 59 N 61 1 FI0325008 LamminjÃ ¤rvi  Halila * 56 E 25 3 N 61 4 FI0326001 PerÃ ¤kulo * 26 E 23 55 N 61 22 FI0327002 Vojakkala * 97 E 24 9 N 60 47 FI0327003 MaakylÃ ¤n  RÃ ¤yskÃ ¤lÃ ¤n alue * 5 861 E 24 7 N 60 43 FI0327004 Lopen Isosuo * 138 E 24 21 N 60 37 FI0327006 Karjusuo * 66 E 24 17 N 60 44 FI0327007 KylÃ ¤ntaustanjÃ ¤rvet * 16 E 24 6 N 60 47 FI0327008 Mustinsuo * 69 E 24 22 N 60 39 FI0328001 Kuohijoen kalkkilehto * 12 E 24 46 N 61 18 FI0328004 KukkiajÃ ¤rvi 3 892 E 24 42 N 61 20 FI0328005 Kurkisuo * 162 E 24 53 N 61 23 FI0329001 Sinivuori * 97 E 24 43 N 61 34 FI0329002 HepojÃ ¤rvi 3 E 24 48 N 61 42 FI0331002 MÃ ¤ntÃ ¤nvuori * 284 E 24 39 N 62 0 FI0333001 Lapinvuori * 14 E 23 12 N 61 25 FI0333003 Luotosaari * 84 E 23 29 N 61 26 FI0333004 KaakkurijÃ ¤rvet * 574 E 23 27 N 61 31 FI0333006 PÃ ¶llÃ ¶nvuori 24 E 23 25 N 61 27 FI0334003 Harjunvuori  Viitapohja * 183 E 24 7 N 61 39 FI0334004 KullanpÃ ¤Ã ¤ * 28 E 24 32 N 61 37 FI0335001 Ammajanvuori * 183,3 E 25 9 N 61 18 FI0335003 PÃ ¤ijÃ ¤nne * 10 857 E 25 26 N 61 22 FI0335004 Vesijako * 114 E 25 6 N 61 21 FI0335006 Auttoinen 4 E 25 5 N 61 17 FI0335009 Kasiniemen niityt * 4,5 E 24 56 N 61 25 FI0335010 Jussilan keto * 0,7 E 25 2 N 61 21 FI0336001 Isonkivenneva  Marjakangas * 254 E 23 17 N 62 3 FI0336002 NÃ ¤lkÃ ¤hittenkangas * 33 E 23 5 N 62 5 FI0336003 Rengassalo * 109 E 22 53 N 62 7 FI0336004 HÃ ¤Ã ¤detkeidas * 2 011 E 22 45 N 62 2 FI0336005 Kaidatvedet * 244 E 23 3 N 62 4 FI0336006 Puurokeidas  Hannankeidas * 574 E 22 41 N 62 1 FI0336007 Raatosulkonneva * 31 E 22 51 N 62 9 FI0336008 Ahvenus * 12 E 23 4 N 62 2 FI0337002 PulkajÃ ¤rvi * 49 E 23 41 N 61 25 FI0338003 Ã imÃ ¤lÃ ¤ * 76 E 24 12 N 61 18 FI0338005 KeiniÃ ¤nranta * 27 E 24 15 N 61 20 FI0339001 Heinisuo * 391,9 E 24 22 N 60 54 FI0339004 SeitsemÃ ¤nlamminsuo  Korpilamminsuo * 572 E 24 17 N 60 55 FI0339005 PaloniitunjÃ ¤rvi 92 E 24 21 N 60 48 FI0339007 Lassilan keto * 0,5 E 24 5 N 60 49 FI0339008 Metsola * 0,14 E 24 15 N 60 55 FI0339009 Likolammi * 1,5 E 24 24 N 60 51 FI0341001 Musturi * 59 E 24 22 N 61 52 FI0341002 SusimÃ ¤ki * 54 E 24 14 N 61 51 FI0341003 HelvetinjÃ ¤rvi * 5 303 E 23 51 N 62 1 FI0341004 Roominnotko * 7 E 24 4 N 61 51 FI0341008 Siikaneva * 1 300 E 24 9 N 61 49 FI0341009 Ruottaniitty  Siikanotko * 9 E 24 3 N 61 50 FI0341010 IlvesmÃ ¤ki  LÃ ¤Ã ¤mÃ ¤nnevan metsÃ ¤ * 45 E 23 41 N 62 4 FI0341011 Kolmikoura * 22 E 24 25 N 61 53 FI0341012 KuivajÃ ¤rven metsÃ ¤ * 23 E 24 16 N 61 51 FI0341015 Temppeliharju * 18 E 23 49 N 61 58 FI0341017 Hanhonvuoren metsÃ ¤ * 21 E 24 13 N 62 0 FI0341018 Likasenkoski * 1,3 E 24 21 N 61 55 FI0342001 LÃ ¤ngelmÃ ¤veden saaret * 407 E 24 23 N 61 32 FI0344001 LiesjÃ ¤rvi * 1 803 E 23 51 N 60 40 FI0344002 Torronsuo * 3 093 E 23 37 N 60 44 FI0344003 Kaukolanharju * 185 E 23 50 N 60 46 FI0344007 SaloistenjÃ ¤rvi  KyynÃ ¤rÃ ¤jÃ ¤rvi * 525 E 23 46 N 60 54 FI0344008 Tervalamminsuo * 254,9 E 23 58 N 60 38 FI0345001 Myllypuro 20 E 23 35 N 61 30 FI0345004 Iso-Murron haat * 1 E 24 5 N 61 39 FI0345005 Kapeenlahden ranta * 2 E 23 50 N 61 48 FI0346001 Alhonlahti 8 E 23 49 N 61 12 FI0347001 HevospierettÃ ¤mÃ ¤nmÃ ¤ki 3,3 E 24 48 N 61 6 FI0348002 Kaakkosuo  KivijÃ ¤rvi * 655 E 23 26 N 60 59 FI0348003 VuorenpykÃ ¤lÃ ¤ * 46 E 23 24 N 61 10 FI0349001 PitkÃ ¤korpi * 17 E 24 7 N 61 13 FI0349004 Vainoniemi  Rauttunrahka * 57 E 23 58 N 61 12 FI0349006 TykÃ ¶lÃ ¤njÃ ¤rvi 173 E 24 12 N 61 15 FI0349007 HeikkilÃ ¤nmetsÃ ¤ * 16 E 24 1 N 61 14 FI0349008 KuusistonkÃ ¤rki 13 E 23 59 N 61 13 FI0350001 EkojÃ ¤rvi * 232 E 23 12 N 61 18 FI0350004 Pirunvuori 35 E 23 2 N 61 23 FI0350005 Vehmaanniemi * 7,3 E 22 57 N 61 20 FI0351003 Iso-Hyyhynen * 31 E 23 19 N 61 16 FI0351004 Kirveslammi * 48 E 23 38 N 61 12 FI0351005 Marttilan rantaniitty * 2 E 23 42 N 61 16 FI0351006 NiinimÃ ¤en haka * 2 E 23 16 N 61 20 FI0353002 Ruonanjoki 13 E 23 25 N 61 41 FI0354001 ElÃ ¤mÃ ¤nmÃ ¤ki * 76 E 24 20 N 62 4 FI0354002 LauttajÃ ¤rvi * 122 E 24 13 N 62 13 FI0354003 RiihijÃ ¤rvi * 68 E 24 15 N 62 10 FI0354004 Tarjannevesi * 1 208 E 24 3 N 62 7 FI0355001 Lakeisnevankangas * 23 E 23 56 N 62 20 FI0355002 Kituskoski * 35 E 24 1 N 62 16 FI0355004 UurasjÃ ¤rvi * 500 E 24 1 N 62 12 FI0355005 Isoneva  KurjenmetsÃ ¤ * 188 E 23 16 N 62 19 FI0355006 SilmÃ ¤neva  SilmÃ ¤lammi * 516 E 23 26 N 62 19 FI0355007 NÃ ¤rhineva  Koroluoma * 622 E 23 23 N 62 12 FI0355008 Haukkaneva * 2 106 E 23 31 N 62 23 FI0355011 KorpijÃ ¤rven suo * 9 E 23 58 N 62 10 FI0356001 PerkonmÃ ¤ki * 24 E 23 33 N 61 35 FI0356002 Taaborinvuori * 60 E 23 31 N 61 40 FI0356003 Valkeekivi 10 E 23 40 N 61 34 FI0356004 PinsiÃ ¶n  Matalusjoki 27 E 23 26 N 61 32 FI0356006 KorpijÃ ¤rven haka * 0,6 E 23 29 N 61 40 FI0357002 YpÃ ¤jÃ ¤n hevoslaitumet * 63 E 23 17 N 60 48 FI0358001 Kilpikoski 16 E 22 45 N 61 18 FI0358002 KiimajÃ ¤rvi 146 E 22 41 N 61 22 FI0358003 Kilpijoen ranta 1 E 22 45 N 61 17 FI0359001 VÃ ¤hÃ ¤-ArajÃ ¤rvenpuro * 2 E 23 37 N 61 12 FI0361001 Mielas * 30,5 E 26 18 N 61 21 FI0361002 Muurahaissaari * 25,3 E 26 22 N 61 12 FI0361003 MÃ ¤yrÃ ¤vuoren  SeppÃ ¤lÃ ¤njoen metsÃ ¤t * 49,1 E 26 17 N 61 23 FI0362001 Mallusjoen vanha metsÃ ¤ * 21,8 E 25 37 N 60 43 FI0363001 PÃ ¤ijÃ ¤tsalo * 21 E 25 33 N 61 28 FI0401001 Kymijoki * 4 250 E 26 27 N 60 28 FI0401005 EnÃ ¤suo * 395 E 27 10 N 60 52 FI0401006 Alajalansuo  Hangassuo  Haukkasuo  PilkkakorvenmÃ ¤ki * 726 E 26 53 N 60 51 FI0401008 Karhunsuo  Hietakankaanniemi * 94 E 27 2 N 60 50 FI0401009 MetsÃ ¤koulun sÃ ¤Ã ¤stÃ ¶metsÃ ¤ * 22 E 26 59 N 60 45 FI0401010 Junkkarinvuori 35 E 26 45 N 60 42 FI0401011 Liikkala 3 E 27 0 N 60 40 FI0401012 RainionmÃ ¤ki ja Sammalsuon pelto * 39 E 26 52 N 60 41 FI0403002 Hevoshaka, Tompuri, SalmenkylÃ ¤, Saunaniemi 5 E 27 10 N 60 35 FI0403003 PalanneenmÃ ¤ki * 38 E 27 18 N 60 39 FI0404001 Hiidensaari * 44 E 26 26 N 61 0 FI0404002 Kaalijoen, PyydysmÃ ¤en, Kontojan ja Saviojan taponlehtilehdot 40 E 26 20 N 60 47 FI0404004 Arrajoki * 12 E 26 3 N 60 58 FI0404006 KÃ ¤rmesniemenkallio * 14 E 26 6 N 60 57 FI0404007 Kelloniemi * 229 E 26 11 N 61 7 FI0404008 KukkomÃ ¤en metsÃ ¤ * 15 E 26 30 N 60 54 FI0404009 Marjovuori * 115 E 26 10 N 61 2 FI0404011 Kullaan lÃ ¤hteet * 6 E 26 2 N 61 6 FI0404012 SjÃ ¶grenin mÃ ¤ki * 2 E 26 13 N 60 56 FI0406001 Vuurttinsuo  KorpijÃ ¤rvenoja * 89 E 26 28 N 61 14 FI0406002 SokerimÃ ¤en letto 3 E 26 31 N 61 3 FI0406003 PyhÃ ¤jÃ ¤rvi * 529 E 26 26 N 60 56 FI0406004 NiskajÃ ¤rvi * 26 E 26 35 N 61 9 FI0406007 TervajÃ ¤rven rotko * 31 E 26 26 N 61 4 FI0406008 Mutiansaari * 31 E 26 37 N 61 7 FI0406009 SeppÃ ¤lÃ ¤nkoski 0,7 E 26 34 N 61 2 FI0407001 Ukonhaudat 84 E 28 34 N 61 7 FI0407004 Mielikonnotkon ja Holmanjoen lehdot 6 E 28 44 N 61 3 FI0407006 Kivisaaren lehtokorpi 5 E 28 28 N 61 1 FI0407008 Muukonsaaren lehmusniemi * 4 E 28 29 N 61 9 FI0407009 LinnamÃ ¤ki * 221 E 28 42 N 61 5 FI0407011 Korpiahon laidun 3 E 28 45 N 61 5 FI0407012 VÃ ¤stÃ ¤rÃ ¤kinmÃ ¤en niityt 7 E 28 43 N 61 9 FI0407013 PerÃ ¤-Aholan niityt 2 E 28 41 N 61 6 FI0408001 ItÃ ¤isen Suomenlahden saaristo ja vedet * 95 628 E 27 7 N 60 17 FI0408005 Suurisuo  RajajÃ ¤rvi 13 E 26 55 N 60 34 FI0408009 Vuorisaari 27 E 27 4 N 60 24 FI0408010 Klaavun rantaniitty * 1 E 27 0 N 60 32 FI0408011 Nummenjoen suu 28 E 27 0 N 60 33 FI0409001 Savonsuon tervalepikot * 30 E 26 41 N 60 53 FI0409003 VahtermÃ ¤en kallionaluslehto * 15 E 26 42 N 60 53 FI0410001 Keltin ja Ahkojan rantalehdot * 32 E 26 35 N 60 51 FI0410002 Tammirannan vanha ampumarata 2 E 26 36 N 60 51 FI0411005 Joussuo * 230 E 28 23 N 60 55 FI0411006 Luhtalammensuo * 42 E 28 4 N 61 3 FI0411008 Ruunakorpi * 29 E 28 34 N 60 58 FI0411009 Sudensalmen metsÃ ¤ * 26 E 28 15 N 61 6 FI0411012 Vanha-Mielon metsÃ ¤ * 14 E 28 16 N 61 2 FI0412001 Suuvuori 9 E 27 44 N 61 0 FI0413003 Mustaksensuo * 82 E 27 47 N 60 49 FI0413004 Hietamiehen metsÃ ¤ * 171 E 27 19 N 60 56 FI0413005 Someron lÃ ¤hteikkÃ ¶ ja suo * 6 E 27 24 N 60 55 FI0414005 Suurisuo * 103 E 27 35 N 60 45 FI0414006 TingankoskenmÃ ¤ki * 31 E 27 39 N 60 44 FI0414008 Leukaniemi  TyllinjÃ ¤rvi * 304 E 27 47 N 60 39 FI0414009 Vuorisenvuori 70 E 27 48 N 60 42 FI0414010 Mustalammen metsÃ ¤ * 39 E 27 28 N 60 47 FI0414012 Riitahuusinpelto 3 E 27 39 N 60 42 FI0414013 Virojoki 0,6 E 27 30 N 60 44 FI0415002 RistimÃ ¤ki * 8 E 29 28 N 61 31 FI0415004 Korpisaaren metsÃ ¤ * 15 E 29 27 N 61 39 FI0415006 SuurmÃ ¤ki 12 E 29 41 N 61 34 FI0415007 Siikalahti * 465 E 29 33 N 61 33 FI0416001 Valkmusa * 1 710 E 26 44 N 60 33 FI0416003 Koukkusaari 180 E 26 43 N 60 25 FI0416010 Kokkovuori 121 E 26 48 N 60 27 FI0417002 Lautakangas * 21 E 29 19 N 61 23 FI0417006 YhteismetsÃ ¤n puisto * 9 E 29 17 N 61 23 FI0417008 Revonrannan laidun 4 E 29 21 N 61 27 FI0417009 Ã pÃ ¤tinkangas * 100 E 29 10 N 61 24 FI0418006 Haukkavuori * 119 E 29 13 N 61 29 FI0418007 Myllyjoki 1 E 28 34 N 61 25 FI0419003 Naattikumpu * 14 E 29 44 N 61 39 FI0419004 Kirjavalan laitumet * 5 E 29 39 N 61 39 FI0419005 Kanavalampi 21 E 29 47 N 61 39 FI0420001 Kuolimo * 8 098 E 27 31 N 61 16 FI0420004 Vuohilammen metsÃ ¤ * 40 E 27 21 N 61 7 FI0420005 JÃ ¤rvitaipale * 365 E 27 13 N 61 6 FI0422001 IlkonselkÃ ¤ * 7 417 E 28 19 N 61 16 FI0422003 Kuivaniemi * 43 E 27 58 N 61 6 FI0422004 LilmanmÃ ¤ki * 32 E 27 50 N 61 11 FI0422005 KylÃ ¤niemi 460 E 28 17 N 61 18 FI0423001 SyrjiensÃ ¤rkkÃ ¤ 129 E 29 54 N 61 44 FI0423003 Niukkala * 38 E 29 50 N 61 44 FI0423006 Suurtuvan niitty * 1 E 29 52 N 61 44 FI0424001 Repovesi * 4 081 E 26 53 N 61 11 FI0424002 SelÃ ¤npÃ ¤Ã ¤n-, Anttilan- ja Hevosojankangas * 760 E 26 46 N 61 4 FI0424003 HirvenpÃ ¤Ã ¤nsuo * 137 E 26 54 N 61 7 FI0424005 SomuranmÃ ¤ki * 14 E 26 50 N 60 57 FI0424006 Vuohiniemen metsÃ ¤ * 9 E 27 3 N 60 59 FI0424008 Hevosoja  KÃ ¤Ã ¤pÃ ¤lÃ ¤n letto * 2 E 26 57 N 61 5 FI0424010 Kartanonniemen metsÃ ¤ * 7 E 26 46 N 60 56 FI0424011 LappalanjÃ ¤rven lahdet ja KytÃ ¶lÃ ¤nlampi 82 E 26 44 N 60 55 FI0424012 Matinlampi * 0,5 E 26 46 N 61 13 FI0424013 RÃ ¶ykynmÃ ¤ki * 8,5 E 26 49 N 60 56 FI0425003 Rajasuo * 278 E 27 21 N 60 35 FI0425005 Pappilansaari  Lupinlahti * 400 E 27 14 N 60 32 FI0425006 Suviranta * 54 E 27 11 N 60 32 FI0425007 Sikovuori 72 E 27 7 N 60 38 FI0425009 Korkiavuori * 35 E 27 9 N 60 41 FI0426003 Saunasuon metsÃ ¤ * 13 E 27 31 N 60 36 FI0426004 VilkkilÃ ¤ 22 E 27 42 N 60 31 FI0426005 HinkkajÃ ¤rvi 3,8 E 27 31 N 69 30 FI0427001 JÃ ¤rvenpÃ ¤Ã ¤nsuo  Hangassaari * 158 E 27 52 N 60 48 FI0427002 Kaaliaiskorvenvuori * 48 E 27 52 N 60 42 FI0427003 Mustatkalliot * 95 E 27 54 N 60 44 FI0500001 Kolovesi  Vaaluvirta  PyttyselkÃ ¤ * 7 986 E 28 47 N 62 15 FI0500002 Linnansaari * 26 546 E 28 26 N 62 7 FI0500003 Hartolan Isosuo * 99 E 26 17 N 61 35 FI0500004 Vuotsinsuo * 440 E 27 52 N 62 5 FI0500005 Iso-Huppio * 917 E 27 30 N 61 55 FI0500006 Juurikkasuo  Vehka- ja Uuhilampi * 195 E 27 5 N 62 19 FI0500007 Paltasuo * 211 E 26 56 N 62 18 FI0500008 Ringinsuo  HeinÃ ¤lamminsuo * 276 E 27 4 N 62 24 FI0500009 Petkellammensuo * 166 E 27 22 N 62 1 FI0500010 Kakonsalon jÃ ¤rvialue * 2 412 E 28 59 N 62 15 FI0500011 KermajÃ ¤rvi * 6 154 E 28 43 N 62 27 FI0500012 KuijÃ ¤rvi  Sonnanen * 2 330 E 26 25 N 61 17 FI0500013 Pihlajavesi * 36 737 E 28 52 N 61 44 FI0500014 Lammasniemen lehto * 11 E 27 29 N 62 27 FI0500015 JÃ ¤ppilÃ ¤n ja Joroisten vanhat metsÃ ¤t * 384 E 27 40 N 62 18 FI0500016 Sulkavan ja Punkaharjun vanhat metsÃ ¤t * 416 E 28 47 N 61 33 FI0500018 Suurenaukeansuo  Isosuo  Pohjalampi * 1 640 E 27 3 N 62 10 FI0500019 Punkaharju * 679 E 29 19 N 61 46 FI0500020 Hirvensalmen Suurisuo * 98 E 26 53 N 61 33 FI0500021 Luonteri * 8 441 E 27 50 N 61 37 FI0500022 Pyssyharju 118 E 26 0 N 61 10 FI0500023 Tervaruukinsalo * 826 E 27 38 N 62 15 FI0500024 Lietvesi * 19 271 E 27 59 N 61 27 FI0500025 Puulavesi * 16 546 E 26 41 N 61 47 FI0500026 KatosselkÃ ¤  TolvanselkÃ ¤ * 13 288 E 28 32 N 61 37 FI0500029 Puumalan Suurisuo * 91 E 28 13 N 61 26 FI0500030 VahvaselÃ ¤n  VahvajÃ ¤rven metsÃ ¤t * 53 E 26 35 N 61 37 FI0500031 Joutenvesi  Pyyvesi * 15 292 E 28 44 N 62 9 FI0500033 Kotisalon lehto 21 E 26 5 N 61 34 FI0500035 Puruvesi 31 963,4 E 29 32 N 61 54 FI0500036 Suurlahden lampialue * 568 E 27 41 N 61 27 FI0500038 Putkilahti  RuskeaperÃ ¤ * 698 E 28 23 N 61 59 FI0500042 Hujas 44 E 27 19 N 61 45 FI0500043 Niitlahti * 86 E 29 13 N 61 49 FI0500046 SysmÃ ¤n lintuvedet 288 E 25 41 N 61 31 FI0500047 Tuhkaa * 55 E 26 58 N 62 6 FI0500048 Maijootsuo * 42 E 27 23 N 62 26 FI0500049 MÃ ¤ntyharjun suursuo * 61 E 27 6 N 61 22 FI0500052 Ruhvanansuo * 135 E 29 2 N 61 58 FI0500053 Iso-KylmÃ ¤ * 91 E 26 46 N 62 13 FI0500056 PyÃ ¶rissalo * 140 E 29 2 N 61 55 FI0500057 LÃ ¤piÃ ¤n koivikkolehdot 11 E 26 5 N 61 8 FI0500058 KyrÃ ¶nsuo 21 E 28 30 N 62 21 FI0500060 MÃ ¤ntyharjun reitin kosket * 37 E 26 42 N 61 33 FI0500062 Kotkatharju 144 E 27 52 N 62 11 FI0500063 Viitoinvuoren lehto 2 E 29 6 N 61 57 FI0500065 Kammiovuori * 237 E 25 41 N 61 40 FI0500066 Mataraniemi  MÃ ¤yrÃ ¤mÃ ¤ki * 36 E 26 8 N 61 11 FI0500068 HeinolanmÃ ¤en lehto * 13 E 28 35 N 62 24 FI0500073 Kinaneva * 64 E 26 42 N 62 7 FI0500074 Savonsuo * 158 E 29 8 N 61 54 FI0500077 Pahalamminvuori * 57 E 27 19 N 61 38 FI0500081 Haapasaari  Luhtanen  Majaluhta * 60 E 26 44 N 61 21 FI0500082 LautjÃ ¤rvi  Laukkala  Kaituenlampi * 93 E 26 20 N 61 31 FI0500084 SielusenmÃ ¤ki * 16 E 28 4 N 61 37 FI0500086 MÃ ¤yrÃ ¤vuoren vanha metsÃ ¤ * 85 E 25 58 N 61 19 FI0500087 Linnusvuoren vanhat metsÃ ¤t * 82 E 26 3 N 61 20 FI0500088 ViitamÃ ¤en  Vaanilan metsÃ ¤t * 23 E 25 56 N 61 36 FI0500089 Arola * 32 E 26 15 N 61 9 FI0500092 Heponiemen metsÃ ¤t * 51 E 26 11 N 61 11 FI0500093 Hanhilampi * 29 E 27 15 N 61 42 FI0500094 Launinsuo * 107 E 27 7 N 61 47 FI0500096 TÃ ¶rmÃ ¤ * 16 E 27 10 N 62 16 FI0500097 UhnionmÃ ¤enrinne * 6 E 26 44 N 62 20 FI0500099 Vilkaharju 160 E 28 25 N 61 47 FI0500104 Haapaniemi * 13 E 27 6 N 62 5 FI0500105 Uuhiniemi * 47 E 25 56 N 61 41 FI0500106 ImjÃ ¤rven/SalonmÃ ¤en metsÃ ¤t * 55 E 26 14 N 61 15 FI0500108 PyhÃ ¤niemi * 58 E 26 41 N 61 26 FI0500109 Kinalammen metsÃ ¤ * 21 E 26 46 N 61 25 FI0500111 Ruokolahden metsÃ ¤ * 14 E 28 34 N 61 40 FI0500113 Koiravuoren metsÃ ¤t * 40 E 27 32 N 61 47 FI0500114 Kihtelysniemi * 26 E 26 37 N 61 19 FI0500115 Laukoniemi * 33 E 26 44 N 61 27 FI0500116 HirvijÃ ¤rvenkallio  VastamÃ ¤ki * 74 E 25 41 N 61 21 FI0500128 JuustinmÃ ¤ki * 32 E 25 51 N 61 42 FI0500129 Lahnaniemen, Solistonsuon ja Alatalon metsÃ ¤t * 38 E 26 37 N 61 29 FI0500130 Anettu * 26 E 26 25 N 61 24 FI0500131 Tornioniemi * 47 E 28 11 N 62 6 FI0500133 Anttilan tila * 42 E 27 35 N 61 38 FI0500135 Paason niityt * 1 E 26 15 N 61 21 FI0500137 PetÃ ¤isen metsÃ ¤ * 22 E 26 52 N 61 56 FI0500138 Rautvuori * 11 E 26 4 N 61 15 FI0500140 Lautalammen metsÃ ¤ * 29 E 29 7 N 61 52 FI0500143 Lamminpohja * 86 E 27 51 N 62 9 FI0500144 HertunjÃ ¤rven metsÃ ¤t * 13 E 27 35 N 61 28 FI0500145 Pohjoislampi 23 E 27 0 N 61 42 FI0500149 Kolmikanta * 42 E 27 11 N 61 12 FI0500154 Puruveden valkoselkÃ ¤tikkametsÃ ¤t * 42 E 29 17 N 61 58 FI0500155 Lehmilammen lehdot * 10 E 28 38 N 61 57 FI0500156 VÃ ¤nkkÃ ¤Ã ¤nsuo * 115 E 26 52 N 61 47 FI0500158 Pohjolan laidun * 6 E 27 28 N 61 35 FI0500161 Rastikenkut * 22 E 29 2 N 62 11 FI0500162 LeppÃ ¤kosken metsÃ ¤t * 5 E 25 53 N 61 38 FI0500163 VitsajÃ ¤rvien vanha metsÃ ¤ * 16 E 26 2 N 61 19 FI0500164 Sahinsuo * 166 E 26 33 N 61 35 FI0500165 Isosuo  Kivenholma * 226 E 26 24 N 61 37 FI0500166 Kakrialansuo * 140 E 26 53 N 61 51 FI0500169 Vilkonsuo * 79 E 29 26 N 61 57 FI0500170 Kinnula * 1 E 29 6 N 61 51 FI0500171 Hevonniemi * 6 510 E 28 44 N 61 56 FI0500172 Vaahersalonlampi * 149 E 28 28 N 62 2 FI0500175 AhvenjÃ ¤rven haka 5 E 26 26 N 61 32 FI0500176 Kyyvesi (SCI) * 7 144 E 27 5 N 61 58 FI0500201 Taloahon metsÃ ¤ * 12 E 27 8 N 61 54 FI0500202 Rossinlammen metsÃ ¤ * 11 E 27 6 N 61 17 FI0500203 Viljakkalan metsÃ ¤t * 86 E 26 50 N 61 50 FI0500204 Rutkanlahden metsÃ ¤t * 35 E 28 17 N 61 44 FI0500205 Sammakkolammen metsÃ ¤ * 21 E 26 46 N 61 23 FI0500206 Puolihongansuon metsÃ ¤ * 22 E 28 8 N 62 16 FI0500211 PatterinmÃ ¤ki * 27 E 28 55 N 61 36 FI0500220 Kukkosenkorpi * 5 E 28 16 N 61 44 FI0500221 Ritasuo  Onttoinvuorensuo * 15 E 27 20 N 61 37 FI0500222 MesiÃ ¤nlammen letot 1 E 26 20 N 62 6 FI0500230 Sulkavanniemen laidun ja niitty * 3 E 29 3 N 61 58 FI0500231 Haapalahden niitty * 0,4 E 28 5 N 62 5 FI0500236 Haapalahden ranta 3,4 E 28 5 N 62 5 FI0600001 Puijo * 171 E 27 39 N 62 54 FI0600002 EtelÃ ¤-Kuopion lehdot ja lammet, Vanuvuori, Haminavuori * 315 E 27 37 N 62 48 FI0600003 Paas- ja Puruveden suot ja metsÃ ¤t * 117 E 27 19 N 62 29 FI0600004 Suuri-Majoisen metsÃ ¤ * 23 E 28 0 N 62 55 FI0600005 HirvijÃ ¤rven lehto 5 E 26 41 N 63 23 FI0600006 HiidenjÃ ¤rven lehto 9 E 28 15 N 62 51 FI0600007 Halmejoki  Karhonsaari  Potkunsaari * 23 E 27 44 N 62 57 FI0600008 JynkÃ ¤njÃ ¤rven ja Putousnotkon lehdot 11 E 26 41 N 63 31 FI0600009 JuurikkaselÃ ¤n metsÃ ¤ * 56 E 27 45 N 62 37 FI0600010 Vaikkojoki, Vaikon vanhat metsÃ ¤t ja Aitalamminsuo * 258 E 28 50 N 63 5 FI0600011 Iso SiimarinmÃ ¤ki * 49 E 26 32 N 62 32 FI0600012 YlÃ ¤-Keyrityn metsÃ ¤t ja Keyritynjoki * 355 E 28 30 N 63 31 FI0600013 LaakajÃ ¤rven metsÃ ¤t ja suot sekÃ ¤ Suurisuo * 268 E 27 44 N 63 52 FI0600014 Vahtisuo ja lÃ ¤histÃ ¶n vanhat metsÃ ¤t * 440 E 27 34 N 63 51 FI0600015 KeurunmÃ ¤ki  Haavikkolehto * 625 E 26 55 N 62 31 FI0600016 Kurkivuori  Rimminluhta  Sikosalmi * 91 E 27 1 N 62 34 FI0600018 Saarisuo  Kurkisuo * 695 E 26 38 N 63 56 FI0600019 Mammonhauta  Rotimojoki * 40 E 26 51 N 63 55 FI0600020 Pumpulikirkko * 1 686 E 28 29 N 63 37 FI0600021 Niinivaaran serpentiniittialueet * 89 E 28 49 N 63 0 FI0600022 Rahkasuo * 10 E 27 15 N 62 53 FI0600023 Pangansuo * 97 E 26 54 N 63 9 FI0600024 ValkeiskylÃ ¤n ja Ventojoen metsÃ ¤t * 78 E 26 47 N 63 24 FI0600025 Hetteinen ja Liimattalanharju * 42 E 26 43 N 62 40 FI0600026 Matalasuo  HyvÃ ¤rilÃ ¤nsuo * 810 E 28 31 N 63 27 FI0600027 Autiosuo ja Uuranholi * 324 E 27 59 N 63 43 FI0600028 Suvasveden saaristot * 8 539 E 28 10 N 62 37 FI0600029 Kutujoki 16 E 27 4 N 62 32 FI0600030 Sorsaveden saaristo * 5 179 E 27 32 N 62 28 FI0600031 JuojÃ ¤rven saaristo * 3 299 E 28 35 N 62 43 FI0600032 Konnevesi  Kalaja  Niinivuori * 15 259,3 E 26 33 N 62 35 FI0600033 HÃ ¤llÃ ¤mÃ ¶nharju  Valkeiskangas * 1 406 E 26 43 N 63 59 FI0600034 LÃ ¶ytynsuon/Maamonsuon alue * 2 386 E 28 24 N 63 37 FI0600035 Korkeakoski * 29 E 27 4 N 63 14 FI0600036 Keski-Kallaveden saaristo * 4 378 E 27 49 N 62 47 FI0600039 Lintharju  Kirjosuo sekÃ ¤ Vakkarsuo * 1 035 E 27 1 N 62 38 FI0600040 HonkamÃ ¤ki * 138 E 27 6 N 62 57 FI0600042 Valkeinen 70 E 27 23 N 63 6 FI0600043 LÃ ¤hemÃ ¤en metsÃ ¤ * 21 E 28 15 N 62 55 FI0600049 Kinahmin rinteen lehdot 9 E 27 59 N 63 11 FI0600057 Huutavanholma * 43 E 28 1 N 63 16 FI0600059 KorsumÃ ¤ki  KeinÃ ¤lÃ ¤nniemi * 106 E 27 35 N 62 48 FI0600060 Tavisuo * 254 E 27 24 N 63 57 FI0600061 Toussunlinna * 19 E 26 47 N 62 32 FI0600062 Kolmisoppi  NeulamÃ ¤ki * 426 E 27 35 N 62 52 FI0600063 Laivonsaari * 147 E 27 35 N 62 55 FI0600066 Jurvasenpuron metsÃ ¤ * 57 E 28 37 N 63 4 FI0600067 Kolmisoppisen suot * 329 E 28 1 N 63 33 FI0600068 Ã lÃ ¤nne * 3 152 E 28 7 N 63 29 FI0600069 Naimapuron metsÃ ¤ * 71 E 27 7 N 63 55 FI0600070 Koivujoki 24 E 26 21 N 63 24 FI0600071 Tiilikan alue * 4 911 E 28 17 N 63 39 FI0600072 Kuikkasuo ja Suurisuo * 118 E 27 39 N 63 19 FI0600073 Toukkasuo  Huttusuo * 221 E 26 16 N 63 34 FI0600075 Hirvisuo * 137 E 27 46 N 63 15 FI0600076 Pisa  KypÃ ¤rÃ ¤inen * 476 E 28 18 N 63 13 FI0600077 Eitikansalon suot * 223 E 27 53 N 63 15 FI0600078 Loutteisen/Kuikkasuon/Tarpisen alue * 51 E 28 0 N 63 13 FI0600079 Ruohosuo * 41 E 28 35 N 63 5 FI0600080 Turulanvaara * 69 E 28 47 N 62 54 FI0600081 KakkisenjÃ ¤rven alue * 441 E 27 14 N 62 44 FI0600082 Hukkasuo * 256 E 27 31 N 63 26 FI0600084 Kutunjoki * 87 E 27 24 N 62 35 FI0600086 Savuniemi ja Kipansalo * 108 E 28 8 N 62 53 FI0600087 Hangassuo  KarjalaisenmÃ ¤ki * 221 E 27 51 N 63 19 FI0600088 Kitkukallio 2 E 27 52 N 63 2 FI0600089 TelkkÃ ¤mÃ ¤ki * 103 E 28 28 N 63 2 FI0600096 KaavinjÃ ¤rven metsÃ ¤ * 72 E 28 33 N 62 53 FI0600099 Kanervaharjun metsÃ ¤ * 38 E 27 28 N 63 18 FI0600101 Koistilan metsÃ ¤ * 84 E 28 22 N 62 46 FI0600102 MÃ ¤krÃ ¤mÃ ¤en metsÃ ¤ * 38 E 27 28 N 62 36 FI0600103 Suojoen metsÃ ¤ * 43 E 26 41 N 63 51 FI0600104 Humalasuo * 47 E 26 20 N 62 57 FI0600105 Joutensuo * 74 E 26 49 N 63 53 FI0600106 SelkÃ ¤suo * 168 E 27 7 N 63 51 FI0600107 Vuori  Kalajan letto * 3 E 26 42 N 62 35 FI0600108 Haravalehto * 13 E 28 35 N 63 34 FI0600109 Hirvivaara * 15 E 28 43 N 63 19 FI0600110 PitkÃ ¤suo  SÃ ¤rkÃ ¤ntakanen * 203 E 28 22 N 63 43 FI0600111 Pieni MustanselÃ ¤n metsÃ ¤ * 41 E 27 49 N 63 30 FI0600112 MaaselÃ ¤nmÃ ¤ki * 1,3 E 27 14 N 62 54 FI0600113 Hyppyypuronsuo * 7,2 E 27 7 N 63 49 FI0600114 Patalahti  PatajÃ ¤rvi 5,3 E 27 11 N 63 13 FI0700004 VÃ ¤rtsilÃ ¤n laakson luontokokonaisuus * 212 E 30 37 N 62 12 FI0700010 Kolin kansallispuisto * 2 717,5 E 29 49 N 63 5 FI0700011 Kesonsuo  Palokangas  SelkÃ ¤kangas  SyvÃ ¤ysjoki * 8 764,76 E 30 50 N 62 50 FI0700012 Polvelan luontokokonaisuus * 406 E 29 4 N 63 9 FI0700013 Petrovaaran luontokokonaisuus * 75 E 28 59 N 63 9 FI0700014 SavijÃ ¤rven suo * 28 E 29 40 N 63 5 FI0700015 HÃ ¤rkinpuro ja serpentiiniraunioisalueet * 65 E 29 31 N 63 7 FI0700017 Munakukkula  Niinivaara * 181,2 E 29 33 N 62 39 FI0700018 Oriveden/PyhÃ ¤selÃ ¤n saaristot * 15 938 E 29 42 N 62 25 FI0700019 Kalliolammen metsÃ ¤ * 65 E 30 21 N 62 42 FI0700020 Iknonvaara * 81 E 30 23 N 63 29 FI0700021 Huurunlampi  Sammakkolampi  Huurunrinne * 258 E 29 50 N 63 2 FI0700022 Korvinsuo  Parilamminsuo * 661 E 30 54 N 62 45 FI0700023 Kolvanauuro ja lÃ ¤hialueet * 194,7 E 29 58 N 62 51 FI0700028 Reposuo  Kalliolahdensuo * 910 E 30 13 N 63 20 FI0700029 Puohtiinsuo * 891 E 31 5 N 62 42 FI0700030 SÃ ¤rkijÃ ¤rvi 66 E 29 17 N 62 38 FI0700031 Hiidensaari  Valkolansaari 11 E 30 13 N 62 5 FI0700032 Hanhisuo * 122 E 29 5 N 62 56 FI0700033 ValkeajÃ ¤rven harjualue * 519 E 31 7 N 62 52 FI0700034 Sopensuo * 37 E 30 6 N 62 6 FI0700035 Huuhkajanvaara * 55 E 29 54 N 62 58 FI0700036 Hopealahden metsÃ ¤ * 19 E 29 50 N 62 28 FI0700037 Lammassaari  YppylÃ ¤ * 253 E 30 45 N 62 56 FI0700038 TohmajÃ ¤rven lehdot * 37 E 30 18 N 62 12 FI0700039 Marjoniemenkangas * 579 E 29 47 N 61 48 FI0700040 Akankangas * 32 E 29 45 N 62 17 FI0700041 Papinniemen ukonhattulehto 5 E 29 58 N 62 1 FI0700042 Viitasuo * 628 E 30 38 N 62 49 FI0700043 Koitajoen alue * 7 561 E 31 26 N 62 55 FI0700044 PetkeljÃ ¤rvi  Putkelanharju * 3 417 E 31 5 N 62 38 FI0700045 Ruunaa * 11 978 E 30 35 N 63 24 FI0700046 MujejÃ ¤rvi * 2 333 E 29 32 N 63 47 FI0700047 Patvinsuo * 12 727 E 30 44 N 63 6 FI0700048 Rasvasuo  Kitkasuo  Cajanderin aarnialue * 1 901 E 29 58 N 63 38 FI0700049 Hirvisuo * 348 E 30 12 N 62 14 FI0700050 Viklinrimpi * 1 459 E 29 30 N 62 55 FI0700051 Kirjovaara * 328 E 30 23 N 62 51 FI0700052 Juuan vanhat metsÃ ¤t * 527 E 28 54 N 63 18 FI0700053 RaesÃ ¤rkkÃ ¤ * 720 E 28 46 N 63 28 FI0700054 Oinasvaara * 20 E 30 32 N 63 3 FI0700055 Vaikkojoen suot * 473 E 28 49 N 63 15 FI0700056 UkonsÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 752 E 30 46 N 63 20 FI0700057 JÃ ¤kÃ ¤lÃ ¤kangas * 224 E 30 44 N 63 16 FI0700058 Jongunjoki * 338 E 29 51 N 63 43 FI0700059 PÃ ¶nttÃ ¶vaara  Pahkavaara * 410 E 30 59 N 63 9 FI0700060 Lieksan itÃ ¤rajan vanhat metsÃ ¤t * 631 E 31 3 N 63 16 FI0700061 RitosÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 494 E 30 26 N 63 12 FI0700063 Tolkeenvaaran alueen vanhat metsÃ ¤t * 251 E 29 45 N 63 38 FI0700064 Korkea-aho  ViharinjÃ ¤rvi * 207 E 30 4 N 63 41 FI0700065 Murtovaaran alueen vanhat metsÃ ¤t * 749 E 28 47 N 63 49 FI0700066 Piilopirtinaho  MarjomÃ ¤ki * 555 E 28 27 N 63 45 FI0700067 Mustinvaaran alueen vanhat metsÃ ¤t * 300 E 29 38 N 63 41 FI0700068 Paistinvaaran alueen vanhat metsÃ ¤t * 553 E 29 14 N 63 49 FI0700069 LeiviskÃ ¤nkalliot * 111 E 28 51 N 63 25 FI0700070 Luostarinvaaransuo * 260 E 30 29 N 62 30 FI0700071 Partiissuo * 295 E 29 59 N 62 11 FI0700072 Sammalussuo * 289 E 30 15 N 62 48 FI0700073 Iso-VetelÃ ¤inen * 6 E 29 45 N 63 5 FI0700074 Verkkovaara * 149,6 E 29 46 N 63 4 FI0700075 PÃ ¶llÃ ¶nvaara  Kruununkangas * 537 E 29 56 N 62 39 FI0700076 KarjalansÃ ¤rkkÃ ¤  SeivÃ ¤slamminsÃ ¤rkkÃ ¤ * 104 E 29 44 N 62 0 FI0700077 Jukavaara  SÃ ¤rkilamminvaara * 285 E 30 8 N 62 31 FI0700078 Jouhteninen * 174 E 29 45 N 62 47 FI0700079 PÃ ¤Ã ¤vaara * 104 E 29 49 N 63 33 FI0700080 Sinivaara  Massivaara * 204 E 30 20 N 63 27 FI0700081 Kuoppasuo * 162 E 29 10 N 63 46 FI0700082 PiilosensÃ ¤rkÃ ¤t * 257 E 30 12 N 63 29 FI0700083 Iso-Juurikan  LeveÃ ¤vaaran alue * 397 E 29 7 N 62 41 FI0700084 MultasÃ ¤rkkÃ ¤  Likolamminkangas * 924 E 30 23 N 62 17 FI0700085 Kannusvaara * 296 E 30 13 N 62 24 FI0700088 Otravaaran Ã ¤ngelmÃ ¤lehto 1 E 30 7 N 61 53 FI0700089 Kuorinka 1 301 E 29 24 N 62 36 FI0700090 Onkamon SÃ ¤rkijÃ ¤rvi 1 070 E 30 4 N 62 20 FI0700091 PyhÃ ¤jÃ ¤rven alueen luontokokonaisuus * 20 544 E 29 53 N 61 51 FI0700093 Peijonniemenlahden vesialue 119,6 E 30 24 N 62 11 FI0700094 Jorhonkorpi * 38,5 E 31 7 N 62 56 FI0700095 Sulkukorpi * 15 E 30 54 N 62 56 FI0700097 Ritoniemen metsÃ ¤ * 66,8 E 29 16 N 63 16 FI0700098 Kuolemalammen suo * 62,5 E 29 43 N 61 47 FI0700100 Paiholan metsÃ ¤ * 75,9 E 29 58 N 62 37 FI0700102 Sammakkovaara * 20,4 E 29 15 N 63 42 FI0700103 HerajÃ ¤rven metsÃ ¤ * 100,8 E 30 40 N 62 34 FI0700106 Piilovaaran metsÃ ¤t * 6,3 E 29 8 N 63 19 FI0700107 NoljakanmÃ ¤en alue * 50,2 E 29 41 N 62 37 FI0700108 Kalmistolan haka 3 E 30 13 N 62 4 FI0700109 KoikkalanmÃ ¤en rinnelaitumet * 2,1 E 30 10 N 62 4 FI0700110 Kansikkopuro * 5,7 E 29 12 N 63 38 FI0700111 Puustinvaara * 2,5 E 30 50 N 62 36 FI0700113 Lehtovaara * 18,3 E 29 0 N 63 3 FI0700115 Makonniemi * 15,1 E 30 0 N 62 2 FI0700116 Soikkelin metsÃ ¤ * 20,8 E 29 38 N 62 40 FI0700117 Koskutkangas * 195,4 E 30 52 N 63 13 FI0700118 Kuikkasuo * 86 E 30 55 N 63 20 FI0700119 SÃ ¤rkkÃ ¤lammit * 91,1 E 29 50 N 63 32 FI0700125 VÃ ¤likankaan alueen vanhat metsÃ ¤t * 375,7 E 29 17 N 63 50 FI0700126 PÃ ¤ivÃ ¤rinne * 11,3 E 29 27 N 63 40 FI0700128 Kansikkovaara * 31,9 E 29 5 N 63 49 FI0700129 PykÃ ¤lÃ ¤kangas * 12,9 E 28 35 N 63 43 FI0700130 Simanaisenlehto * 19,2 E 28 42 N 63 49 FI0700131 SyvÃ ¤lampien alue * 63,3 E 28 44 N 63 50 FI0700132 Haukisuo * 32,9 E 29 2 N 63 11 FI0700134 SalmijÃ ¤rvi * 150,8 E 29 34 N 63 38 FI0700135 Liippalammit * 185 E 29 37 N 63 42 FI0700136 Ristinvaara * 57,7 E 29 35 N 63 44 FI0700137 Purtovaara * 78,3 E 29 37 N 63 39 FI0700138 SÃ ¤rkilamminkangas * 101,4 E 29 48 N 63 38 FI0700139 Suolamminvaara  Tervasuo * 382 E 30 48 N 63 18 FI0700140 VÃ ¤Ã ¤rÃ ¤kangas * 25,2 E 29 46 N 63 41 FI0700141 JysmÃ ¤nvaara * 16,9 E 28 38 N 63 49 FI0700142 KypÃ ¤rÃ ¤vaara * 75,4 E 29 21 N 63 48 FI0700143 Kuomavaara * 48,7 E 29 21 N 63 46 FI0700145 Sihvonvaaran metsÃ ¤t * 33,4 E 29 31 N 63 42 FI0700146 HeinÃ ¤vaaran/KyykÃ ¤n lammet 2,9 E 29 58 N 62 50 FI0700147 Kangasvaaran/KenraalinkylÃ ¤n lammet 15 E 30 44 N 62 18 FI0700148 PÃ ¤Ã ¤tye  SepÃ ¤nniemi 12 E 30 8 N 62 6 FI0800001 Lauhanvuori * 4 992 E 22 9 N 62 8 FI0800003 Kauhaneva  Pohjankangas (SCI) * 6 849,2 E 22 25 N 62 10 FI0800010 Mustasaarenneva * 724 E 22 37 N 62 20 FI0800012 Pohjoisneva * 2 341 E 24 18 N 63 5 FI0800013 Harjaisneva  Pilkoonneva * 691 E 21 45 N 62 35 FI0800014 Lutakkoneva * 455 E 21 50 N 62 24 FI0800015 Varisneva * 278 E 21 39 N 62 32 FI0800016 Kurpanneva * 395 E 21 57 N 62 36 FI0800017 Iso Kakkurinneva * 180 E 21 49 N 62 42 FI0800018 Kackurmossen * 760 E 21 24 N 62 46 FI0800019 Degermossen * 508 E 21 16 N 62 45 FI0800020 RisnÃ ¤smossen * 727 E 21 26 N 62 40 FI0800021 Sanemossen * 1 053 E 21 41 N 62 45 FI0800022 Norrskogenin suot * 95 E 22 6 N 63 12 FI0800023 Norrmossen * 199 E 22 33 N 63 10 FI0800024 Viitaneva  Storholmanneva * 347 E 22 40 N 63 10 FI0800025 Paljakanneva  Ã kantmossen * 1 218 E 22 35 N 63 16 FI0800026 Hanhikeidas * 934 E 21 47 N 62 8 FI0800027 Larvanneva * 848 E 23 19 N 62 40 FI0800028 Pirjatanneva * 606 E 23 20 N 62 25 FI0800030 Haukilamminneva * 1 061 E 23 8 N 62 22 FI0800032 Levaneva * 3 343 E 22 5 N 62 46 FI0800033 Iso Kaivoneva * 584 E 22 0 N 62 16 FI0800034 Iso Koihnanneva * 1 390 E 22 28 N 62 20 FI0800035 Paukaneva * 583 E 22 51 N 62 49 FI0800036 Maaherransuo * 418 E 24 30 N 62 35 FI0800037 Niinineva * 74 E 23 57 N 62 23 FI0800038 Matosuo * 838 E 24 17 N 62 48 FI0800039 Vanhaneva * 334 E 23 30 N 63 4 FI0800041 Ruokkaanneva * 323 E 24 2 N 63 13 FI0800042 Iso Narunneva * 275 E 23 39 N 62 54 FI0800044 Mesmossen * 675 E 22 42 N 63 27 FI0800045 AngjÃ ¤rvmossen * 134 E 23 8 N 63 31 FI0800046 Passmossen * 244 E 23 10 N 63 35 FI0800047 PitkÃ ¤mÃ ¤nnikÃ ¶nneva * 79 E 24 2 N 62 52 FI0800050 YlimysjÃ ¤rvi * 125 E 22 22 N 62 19 FI0800052 HÃ ¤llÃ ¶rsfjÃ ¤rden * 313 E 22 54 N 63 43 FI0800054 Petolahdenjokisuisto * 543 E 21 23 N 62 52 FI0800056 VassorfjÃ ¤rden * 1 537 E 21 59 N 63 12 FI0800057 SÃ ¶dra StadsfjÃ ¤rden  SÃ ¶derfjÃ ¤rden  Ã jen * 2 855 E 21 34 N 63 0 FI0800059 HinjÃ ¤rvi * 420 E 21 20 N 62 41 FI0800060 KuivasjÃ ¤rvi * 468 E 23 30 N 62 34 FI0800064 Lapuanjokisuisto  BÃ ¥daviken * 610 E 22 29 N 63 34 FI0800065 SappionjÃ ¤rvet * 307 E 24 0 N 62 36 FI0800067 SandsundsfjÃ ¤rden * 159 E 22 46 N 63 38 FI0800070 PÃ ¤ssilÃ ¤nvuori * 239 E 22 10 N 62 44 FI0800071 Huosianmaankallio * 38 E 24 4 N 63 10 FI0800077 PyhÃ ¤vuori * 126 E 21 37 N 62 16 FI0800079 PitkÃ ¤mÃ ¶nluoma 24 E 22 25 N 62 35 FI0800082 SimpsiÃ ¶ * 51 E 22 56 N 62 57 FI0800084 Orrmossliden * 26 E 21 33 N 62 31 FI0800085 Bredmossmyran * 27 E 21 26 N 62 22 FI0800086 LÃ ¥gpelt * 21 E 22 9 N 63 7 FI0800087 PerÃ ¤nevanholma * 506 E 23 12 N 62 47 FI0800089 Miilu * 13 E 24 7 N 62 34 FI0800091 KÃ ¤Ã ¤rmekalliot * 66 E 24 1 N 63 5 FI0800092 Lassinharju * 67 E 21 56 N 62 9 FI0800093 Gamla kastet * 39 E 22 6 N 63 19 FI0800095 Iskmo Ã ¶n * 236 E 21 35 N 63 13 FI0800096 SidlÃ ¤ndet * 507 E 21 46 N 63 11 FI0800097 Vedahugget * 40 E 21 46 N 63 7 FI0800098 Djuplottbacken * 43 E 23 21 N 63 31 FI0800099 FÃ ¤nÃ ¤snabban * 28 E 22 48 N 63 40 FI0800100 MÃ ¤ntykangas * 53 E 24 14 N 62 56 FI0800101 PÃ ¤ssinrÃ ¤mÃ ¤kkÃ ¤ * 60 E 22 5 N 62 35 FI0800103 NÃ ¤ttypii * 38 E 22 30 N 62 50 FI0800104 MÃ ¤kelÃ ¤nmÃ ¤ki * 58 E 24 14 N 62 34 FI0800105 PerÃ ¤metsÃ ¤ * 38 E 21 55 N 63 2 FI0800106 Lummukkakangas * 62 E 23 22 N 63 7 FI0800107 Kalomskogen * 66 E 22 24 N 63 7 FI0800110 Ã htÃ ¤vÃ ¤njoki 57,82 E 23 9 N 63 33 FI0800111 LapvÃ ¤Ã ¤rtinjokilaakso * 233,67 146,44 E 21 42 N 62 15 FI0800112 LapvÃ ¤Ã ¤rtin kosteikot * 1 224 E 21 26 N 62 11 FI0800120 Ison KoirajÃ ¤rven harju * 343 E 24 22 N 62 41 FI0800130 Merenkurkun saaristo * 128 162 E 21 23 N 63 23 FI0800132 Luodon saaristo * 14 460 E 22 36 N 63 49 FI0800133 Uudenkaarlepyyn saaristo * 3 210 E 22 24 N 63 37 FI0800134 Kristiinankaupungin saaristo * 8 059 E 21 18 N 62 14 FI0800135 NÃ ¤rpiÃ ¶n saaristo * 11 828 E 21 5 N 62 30 FI0800136 Kokkolan saaristo (SCI) * 12 645 E 23 3 N 63 56 FI0800140 Tegelbruksbacken * 47 E 21 24 N 62 16 FI0800141 BrymsÃ ¶ren * 21 E 22 22 N 63 31 FI0800142 Furubacken * 18,9 E 21 46 N 62 58 FI0800143 GubbtrÃ ¤skberget * 21 E 22 48 N 63 39 FI0800144 IgeltrÃ ¤sket * 26 E 21 52 N 63 14 FI0800145 Isokorpi * 13,6 E 22 5 N 62 39 FI0800146 JÃ ¤rvinevan metsÃ ¤ * 11 E 22 51 N 62 52 FI0800147 Kaijan Kryytimaa * 12 E 21 55 N 62 47 FI0800148 KivistÃ ¶nmÃ ¤ki * 21,7 E 22 39 N 62 51 FI0800150 Matosuonniemi * 32 E 24 15 N 62 46 FI0800151 MetsÃ ¤kylÃ ¤n metsÃ ¤ * 12 E 21 50 N 62 43 FI0800152 NÃ ¶rrtrÃ ¤skin metsÃ ¤ * 20,9 E 22 9 N 63 13 FI0800153 Pelman metsÃ ¤ * 12 E 22 28 N 62 51 FI0800154 Pohjoislahden metsÃ ¤ * 82 E 21 23 N 62 17 FI0800155 Porraslamminkangas * 13 E 24 47 N 63 24 FI0800156 PÃ ¶kkÃ ¤saaret * 20 E 23 0 N 63 20 FI0800157 Kajaneskogen * 47 E 21 37 N 62 47 FI0800158 Tuoresluoman lehdot * 16,6 E 22 37 N 62 40 FI0800159 UkonmÃ ¤ki * 53,2 E 23 50 N 62 56 FI0800160 Ã ngesholmen * 54,3 E 21 18 N 63 9 FI0800161 Hirvijoen metsÃ ¤t * 76 E 23 16 N 63 5 FI0900001 Lotakonsuo * 7,6 E 25 32 N 62 30 FI0900002 Oksalan Isosuo  MiehinkÃ ¤isensuo * 109 E 25 12 N 62 30 FI0900003 Kanavuori  Koskenvuori * 162 E 25 54 N 62 14 FI0900004 Verhokangas * 69 E 24 48 N 62 56 FI0900005 Aittosuo  LeppÃ ¤suo  Uitusharju * 1 521 E 24 34 N 62 45 FI0900006 HÃ ¤rkÃ ¶suo  Hongistonkorpi * 24 E 25 40 N 62 11 FI0900007 Alasuo * 14,3 E 26 7 N 62 17 FI0900008 Sallistensuo * 69,1 E 25 18 N 62 22 FI0900009 VÃ ¤Ã ¤rÃ ¤pÃ ¤Ã ¤n lammet ja lÃ ¤hteet * 21 E 25 32 N 62 21 FI0900010 YlÃ ¤-Tankonen * 17 E 26 4 N 62 34 FI0900011 Hitonhauta  KylmÃ ¤hauta  Hirvasjoki * 132 E 25 44 N 62 29 FI0900012 Lankamaan harjualue * 121 E 26 10 N 62 27 FI0900013 HietasyrjÃ ¤nkangas  Sirkkaharju 378 E 25 59 N 62 29 FI0900014 PartastenmÃ ¤et * 26 E 25 41 N 62 9 FI0900015 Jurvon alue  Jouhtisen metsÃ ¤ * 452 E 25 56 N 62 36 FI0900016 Peuravuori  Hoikanvuori 26 E 25 57 N 62 42 FI0900017 Julmatlammit  Kitukorpi * 89 E 25 8 N 62 46 FI0900018 Vanginvesi 307 E 26 12 N 62 33 FI0900019 KÃ ¤lkÃ ¤suo  Lehmusuo * 186 E 26 19 N 61 53 FI0900020 Harvastensuo * 98 E 26 5 N 61 49 FI0900021 HyyppÃ ¤Ã ¤n alue * 28,9 E 26 8 N 62 17 FI0900022 YlistÃ ¶nrinne  KylmÃ ¤noron kalliot 15 E 25 44 N 62 13 FI0900023 Muuramenharju  Innanlahden lehto * 228 E 25 38 N 62 6 FI0900024 Humalalahti  PitkÃ ¤joen suu * 83 E 26 0 N 62 7 FI0900025 SaarijÃ ¤rven reitti * 1 534 E 24 59 N 62 46 FI0900026 KytÃ ¶murronsuo * 12 E 26 20 N 62 40 FI0900027 PyhÃ ¤jÃ ¤rvi 1 935 E 25 28 N 62 44 FI0900028 Hitonhaudan vuori * 41 E 26 4 N 62 40 FI0900029 HuhkojÃ ¤rvi * 151 E 24 49 N 62 7 FI0900030 HirvijÃ ¤rvi * 60 E 24 30 N 62 29 FI0900031 Peuralamminneva * 487 E 24 28 N 63 5 FI0900032 Pihlajaveden reitti 615 E 24 9 N 62 19 FI0900033 Eerolanlahti  Rautpohjanlahti 43 E 25 43 N 62 15 FI0900034 Silppolanraivio  Aittosuonlehto * 127 E 24 59 N 63 12 FI0900035 Keiteleen Listonniemi * 1 606 E 26 4 N 62 52 FI0900036 IsolÃ ¤hteenpuro * 6 E 25 19 N 62 55 FI0900037 Siipikangas * 18 E 24 29 N 62 21 FI0900038 Pieni-Kaihlanen * 71 E 26 20 N 62 15 FI0900039 Vaarunvuoret * 604 E 25 42 N 61 55 FI0900040 SuojÃ ¤rviensuo  Niittosuo * 524 E 25 57 N 63 17 FI0900041 Keskisenlampi  Riionlampi * 102 E 26 18 N 61 51 FI0900042 Koivulahti 1 E 24 40 N 62 24 FI0900043 Saarisuo  Valleussuo  LÃ ¶ytÃ ¶suo  Hirvilampi * 1 515 E 24 26 N 62 59 FI0900044 SyvÃ ¤jÃ ¤rvenlehto * 36 E 25 21 N 63 34 FI0900045 Housukosken alue * 232 E 24 40 N 62 29 FI0900046 HeinÃ ¤-Suvanto  HetejÃ ¤rvi * 1 224 E 26 8 N 63 9 FI0900047 Karjovuori * 33 E 24 41 N 62 22 FI0900049 Hopeaharjunkorpi * 25 E 24 57 N 61 31 FI0900050 Raiskin metsÃ ¤t * 112 E 24 17 N 62 17 FI0900051 SÃ ¤rkijÃ ¤rvi ja Iso MetsÃ ¤lampi * 111 E 24 45 N 62 48 FI0900052 NytkymenjÃ ¤rvi * 483 E 24 56 N 61 51 FI0900053 Rasuanniemi 18 E 25 8 N 61 57 FI0900054 JylhÃ ¤nrinteen metsÃ ¤ * 8 E 24 53 N 62 39 FI0900055 Laihistenneva  HÃ ¤rkÃ ¤neva  Vahvasenjoki * 493 E 24 27 N 62 47 FI0900056 Makkaran niitty 4 E 25 35 N 63 28 FI0900057 SelÃ ¤ntauksen suot * 2 714 E 25 17 N 63 19 FI0900058 Suurisuo  SepÃ ¤nsuo  Paanasenneva  Teerineva * 844 E 25 29 N 63 30 FI0900059 KalajÃ ¤rvi  KytÃ ¤nneva * 209 E 26 7 N 62 38 FI0900060 KylÃ ¤mÃ ¤n lammet * 68 E 25 2 N 61 36 FI0900061 Varisvuori  Louhukangas  SaukonlÃ ¤hde * 170,8 E 26 2 N 63 25 FI0900062 Myllykankaan metsÃ ¤ * 33,9 E 25 34 N 62 43 FI0900063 Suurusneva * 25 E 25 46 N 63 28 FI0900064 Isosuo * 62 E 26 26 N 62 43 FI0900065 Multarinmeri  Harjuntakanen  Riitasuo * 1 151 E 25 7 N 63 27 FI0900066 Haarapuronniitty  VuorijÃ ¤rvi * 42 E 25 49 N 63 12 FI0900067 Palokankaan lammet * 81 E 26 2 N 63 5 FI0900068 Rahkasuo * 101 E 25 50 N 63 20 FI0900069 PyhÃ ¤-HÃ ¤kin alue * 2 125 E 25 27 N 62 50 FI0900070 Kolima Keitele-koskireitti * 471 E 25 57 N 63 7 FI0900072 Kolima 4 769 E 25 44 N 63 17 FI0900073 ValkeisenjÃ ¤rvi  SÃ ¤rkilampi  Utusuo * 123 E 24 48 N 62 32 FI0900074 Haapasuo  Syysniemi  RutajÃ ¤rvi  KivijÃ ¤rvi * 5 063,8 E 26 1 N 61 55 FI0900075 Suonteen pohjoisosa * 5 453 E 26 15 N 61 46 FI0900076 Suonteen etelÃ ¤osa * 2 625 E 26 29 N 61 39 FI0900077 Onkisalo  HerjaanselkÃ ¤ * 2 063 E 25 32 N 61 41 FI0900078 Edessalo  Haukkasalo * 2 653,9 E 25 24 N 61 44 FI0900079 VanhanselkÃ ¤  Ruppavuori * 306 E 25 30 N 61 50 FI0900080 Vahervuori * 21 E 25 39 N 61 48 FI0900081 TervajÃ ¤rvi * 24 E 25 43 N 62 22 FI0900082 Tuomistonjoki 0,6 E 24 36 N 62 14 FI0900083 IilijÃ ¤rven alue * 889 E 25 53 N 62 5 FI0900084 Lullinvuori  Kustaanvuori  HÃ ¤rkÃ ¶pohja * 96 E 25 44 N 62 5 FI0900085 SyrjÃ ¤harju * 65 E 25 3 N 62 19 FI0900086 KivijÃ ¤rvenvuori  MÃ ¤yrÃ ¤mÃ ¤en lehto * 32 E 25 54 N 61 58 FI0900087 PohjoisjÃ ¤rven metsÃ ¤ * 27 E 25 22 N 62 22 FI0900088 Palstonvuori  JÃ ¤Ã ¤skelÃ ¤ * 178 E 25 52 N 62 10 FI0900089 PitkÃ ¤jÃ ¤rvenvuoren metsÃ ¤t * 210 E 25 9 N 62 1 FI0900090 KivijÃ ¤rvi * 5 366 E 25 11 N 63 3 FI0900091 Kylkisaaret  Raakkipuron metsÃ ¤  Pohjoiskallio * 116 E 25 26 N 62 57 FI0900092 HeinÃ ¤suon alue * 86 E 25 6 N 63 1 FI0900093 Haukisuo  HÃ ¤rkÃ ¤suo  Kukkoneva * 2 472 E 24 24 N 62 52 FI0900095 Hertunvuori 93 E 25 11 N 61 42 FI0900096 SÃ ¤rkijÃ ¤rven metsÃ ¤  Myllyvuori * 142 E 25 20 N 62 8 FI0900097 PyhÃ ¤jÃ ¤rven lintuvesi 176 E 26 8 N 62 45 FI0900098 Putkilahti * 226 E 25 41 N 61 52 FI0900099 Ristisuo * 52 E 25 27 N 62 4 FI0900100 Rotkovuoren alue * 47 E 24 57 N 61 54 FI0900101 IsojÃ ¤rvi  Arvajanreitti * 4 641 E 25 1 N 61 42 FI0900102 Huhkainvuori 28 E 25 10 N 61 28 FI0900103 LapinjÃ ¤rvi  Teerikangas * 106 E 26 15 N 62 13 FI0900104 VatianjÃ ¤rven  Saraaveden alue * 394 E 25 55 N 62 27 FI0900105 KierÃ ¤lammen kalliot  Pyykkivuori 36 E 26 12 N 62 22 FI0900106 Rokasuo * 99 E 26 11 N 61 56 FI0900107 VÃ ¤llyvuori  Huuvuori  Haukkavuori * 184 E 25 59 N 62 1 FI0900108 Myllyvuori  VilhusenmÃ ¤ki * 34 E 24 47 N 62 28 FI0900109 Vesilahdensuo  Kurkisuo * 192 E 24 34 N 62 29 FI0900110 Joensuonkangas * 52 E 24 59 N 62 28 FI0900111 KuusmÃ ¤ki  TikkamÃ ¤ki  Kirkkokangas  Valkeavuori * 223 E 25 30 N 62 13 FI0900112 Kulhanvuoren alue * 745 E 24 57 N 62 34 FI0900113 Ristiniemen lÃ ¤hteikkÃ ¶ * 14 E 25 26 N 62 39 FI0900114 Katajaneva  Vuorilammen alue  Huhtalampi * 288 E 26 9 N 62 3 FI0900115 KaitajÃ ¤rvi * 206 E 25 20 N 61 41 FI0900116 Muurainkorpi  Niittosuo * 147 E 26 0 N 63 13 FI0900117 Kivineva  Karhukangas * 201 E 25 22 N 63 16 FI0900118 RuokomÃ ¤ki * 54 E 25 21 N 63 12 FI0900119 YlÃ ¤-Keitele * 3 641 E 25 40 N 63 6 FI0900120 Hakovuori  Koljatti * 124 E 25 43 N 63 2 FI0900121 Kivetyn alue * 168 E 25 44 N 62 51 FI0900122 Ison SÃ ¤rkijÃ ¤rven metsÃ ¤  Metsokangas * 53 E 25 38 N 62 42 FI0900123 Pihlajavesi ja ylÃ ¤juoksun pienvedet * 2 592 E 24 16 N 62 21 FI0900124 HallinmÃ ¤ki * 211 E 25 6 N 62 9 FI0900125 Honkaneva * 62 E 26 15 N 62 36 FI0900126 KÃ ¤rppÃ ¤jÃ ¤rven alue * 809 E 25 19 N 61 38 FI0900127 SilmÃ ¤suo  Kiminginjoki * 55 E 24 43 N 62 36 FI0900128 Tervaniemen alue * 104 E 24 38 N 62 41 FI0900129 Koivuvuori  Pienen PalojÃ ¤rven metsÃ ¤ * 101 E 25 23 N 63 6 FI0900130 MertajÃ ¤rvi  Pieni-SelkiÃ ¤inen * 84 E 26 14 N 62 44 FI0900131 VihtamÃ ¤en lettorÃ ¤me * 3 E 26 38 N 62 26 FI0900132 VirkamÃ ¤en letto  KovasrÃ ¤me * 33,8 E 25 51 N 63 21 FI0900133 Kummunpuro * 4,9 E 25 9 N 62 50 FI0900134 SyvÃ ¤ojanmÃ ¤ki * 18,6 E 25 35 N 62 23 FI0900136 Louhuvuori * 95 E 25 11 N 63 28 FI0900137 Lehtisenneva * 28,7 E 25 39 N 62 45 FI0900139 Rajala * 91 E 25 6 N 61 44 FI0900140 Kilpisuo * 247 E 24 46 N 62 59 FI0900144 Palosenranta * 4,4 E 26 7 N 62 3 FI0900145 Aholan laitumet * 1,8 E 25 6 N 63 19 FI0900146 Lampuodinsuo * 82 E 25 5 N 62 30 FI0900148 JousmÃ ¤ki * 21 E 25 17 N 62 5 FI1000001 Isosaaren tulvalehto * 39 E 23 18 N 63 48 FI1000003 RummelÃ ¶n  HarrbÃ ¥dan * 236 E 23 4 N 63 52 FI1000004 Laajalahti 194 E 23 0 N 63 47 FI1000005 Rahjan saaristo * 8 381 E 23 36 N 64 11 FI1000006 Mustakorpi * 13,6 E 25 5 N 64 5 FI1000007 Vihas-KeihÃ ¤slahti * 138 E 23 50 N 64 15 FI1000008 JÃ ¤kÃ ¤lÃ ¤neva * 233 E 24 9 N 64 2 FI1000009 Iso MÃ ¤llineva  Pieni MÃ ¤llineva * 676 E 24 27 N 63 58 FI1000010 Maakannuskarinlahti ja Viirretjoen suisto * 204 E 23 36 N 64 2 FI1000011 EtelÃ ¤-SydÃ ¤nmaa * 706 E 25 2 N 63 29 FI1000012 Kalajoen suisto * 327 E 23 54 N 64 17 FI1000013 KÃ ¥tÃ ¶landet * 435 E 22 53 N 63 52 FI1000014 Ritaneva  Vipusalonneva  MÃ ¤rsynneva * 2 206 E 24 2 N 63 46 FI1000015 RÃ ¤yringin lehdot 132 E 23 45 N 63 23 FI1000016 Jokisuunlahti ja Valmosanneva * 235 E 23 29 N 63 22 FI1000017 Vattajanniemi * 3 960 E 23 20 N 63 58 FI1000018 Vainionhaka * 1 E 23 58 N 64 20 FI1000019 Vionneva * 878 E 23 54 N 63 38 FI1000022 PyhÃ ¤jÃ ¤rvi * 4 018 E 25 58 N 63 36 FI1000025 ViitajÃ ¤rvi * 155 E 24 11 N 63 52 FI1000026 EtelÃ ¤nevan-Viitasalonnevan/SeljÃ ¤sennevan alue * 2 506 E 23 48 N 63 49 FI1000028 VÃ ¤hÃ ¤jÃ ¤rven lehto ja Ruotsalon letot * 81 E 23 23 N 63 53 FI1000029 Iso Ristineva  Pikku Ristineva * 272 E 23 30 N 63 46 FI1000031 Isoraivio ja PilleskytÃ ¶ * 15 E 24 8 N 63 13 FI1000034 Kotkanneva ja Pikku-Koppelon metsÃ ¤t * 3 305 E 24 21 N 63 32 FI1000036 LÃ ¤hdeneva * 246 E 23 51 N 63 45 FI1000040 Siiponjoki * 419 E 23 48 N 64 11 FI1000047 Hautahuhta * 31 E 23 56 N 63 21 FI1000056 Hirsineva * 327 E 25 29 N 63 54 FI1000057 Lestijoki 370 E 24 6 N 63 52 FI1000058 Maristonpakat * 215 E 23 51 N 64 15 FI1001001 Pilvineva * 3 667 E 23 59 N 63 28 FI1001002 Linjalamminkangas * 461 E 24 30 N 63 22 FI1001003 PatanajÃ ¤rvenkangas * 298 E 24 14 N 63 12 FI1001004 Kivinevan alue * 2 120 E 24 36 N 63 39 FI1001005 Lestijoen ylÃ ¤juoksu ja Paukaneva * 1 551 E 24 35 N 63 37 FI1001006 Mattilansaari * 59 E 24 35 N 63 30 FI1001007 LestijÃ ¤rven saaret * 2 152 E 24 44 N 63 31 FI1001008 LehtosenjÃ ¤rvi * 1 038 E 24 45 N 63 23 FI1001009 Isoneva * 632 E 24 37 N 63 34 FI1001010 Hangasneva  SÃ ¤Ã ¤stÃ ¶piirinneva * 3 550 E 24 22 N 63 19 FI1001011 HÃ ¶tÃ ¶lamminneva * 1 316 E 24 20 N 63 8 FI1001012 Linjasalmenneva * 2 656 E 24 35 N 63 24 FI1001013 SalamajÃ ¤rvi * 8 948 E 24 45 N 63 15 FI1002001 Tervaneva  Sivakkaneva  PitkÃ ¤kangas * 1 321 E 25 35 N 63 37 FI1002002 KÃ ¤rsÃ ¤mÃ ¤enjÃ ¤rvet * 431 E 26 14 N 63 54 FI1002003 Iso Karsikkoneva * 223 E 25 33 N 63 35 FI1002004 Haudanneva * 289 E 26 4 N 63 50 FI1002005 Lohijoen lehto * 18 E 25 26 N 63 40 FI1002006 Korteojan korpi * 8 E 25 16 N 63 41 FI1002007 JÃ ¤msÃ ¤nkallio * 40 E 25 11 N 63 44 FI1002008 Alakangas * 59 E 24 48 N 63 43 FI1002009 Niinikorpi * 2 E 25 53 N 63 29 FI1002010 Lehtoniemi * 11 E 25 58 N 63 28 FI1002011 RyÃ ¶kÃ ¶nkangas * 25 E 24 24 N 64 14 FI1002012 SauviinmÃ ¤ki 6 E 25 21 N 63 47 FI1002013 PesÃ ¤neva * 161 E 24 50 N 63 48 FI1002014 Rimpineva  Linttineva * 673 E 24 52 N 63 51 FI1002015 PitkÃ ¤neva * 625 E 24 56 N 63 48 FI1002017 PajuperÃ ¤nkangas * 37,1 E 25 16 N 63 37 FI1002018 Vihtanevan aarnimetsÃ ¤ * 12 E 25 8 N 63 44 FI1002019 HepomÃ ¤en haka 0,8 E 25 33 N 63 33 FI1002021 Kursun yhteislaidun * 23 E 25 56 N 63 39 FI1100001 Haapaveden lintuvedet ja suot * 3 616 E 25 30 N 64 15 FI1100002 Korkattivuori * 30 E 25 31 N 64 11 FI1100006 Iso Honkaneva  Pieni Honkaneva * 179 E 24 52 N 64 8 FI1100201 Hailuoto, pohjoisranta * 3 671 E 24 44 N 65 5 FI1100202 Kirkkosalmi * 1 019 E 24 42 N 64 57 FI1100203 Isomatala  MaasyvÃ ¤nlahti * 1 531 E 24 47 N 64 56 FI1100204 OjakylÃ ¤nlahti ja KengÃ ¤nkari * 291 E 24 48 N 65 2 FI1100206 HÃ ¤rkinneva  HanhisjÃ ¤rvensuo * 556 E 24 49 N 64 59 FI1100400 Poikainlammit  Karhusuo * 1 025 E 25 57 N 65 15 FI1100402 Joutsensuo  Vareputaanojanlehto * 41 E 25 24 N 65 13 FI1100403 Iso Kalliosuo ja Satamosuo * 251 E 25 59 N 65 12 FI1100404 Kumpulampien/UikulaisjÃ ¤rvien alue * 297 E 25 35 N 65 7 FI1100405 Laitakari  HÃ ¤yrysenniemi  Purjekari * 91 E 25 16 N 65 14 FI1100600 Hiastinlahti * 168 E 25 19 N 65 21 FI1100601 Iijoen suisto * 1 661,9 E 25 16 N 65 20 FI1100602 RÃ ¶yttÃ ¤ * 58,3 E 25 12 N 65 16 FI1101002 Veneneva  Pelso * 12 039 E 26 10 N 64 28 FI1101201 Kiimingin lettoalue * 1 083 E 25 57 N 65 6 FI1101202 Kiiminkijoki 10 883,63 2 131,59 E 26 9 N 65 8 FI1101203 Kiiminkijoen suisto * 208,8 E 25 19 N 65 11 FI1101204 YlÃ ¤-Kourilehto * 5 E 26 0 N 65 5 FI1101205 Haara * 15,4 E 25 52 N 65 8 FI1101400 Iso Hirviaapa  LÃ ¤hteenaapa * 1 306 E 25 39 N 65 37 FI1101401 JÃ ¤nessuo * 1 092,3 E 25 54 N 65 44 FI1101402 Tuuliaapa  Iso Heposuo * 1 075 E 25 23 N 65 34 FI1101403 Viitaojanlatvasuo * 819 E 25 51 N 65 34 FI1101405 RimpijÃ ¤rvi  UusijÃ ¤rvi * 1 391 E 25 31 N 65 43 FI1101406 Kyyttikarinnokka * 0,02 E 25 10 N 65 33 FI1101600 SukerijÃ ¤rvi * 3 394 E 28 54 N 66 22 FI1101601 Valtavaara  PyhÃ ¤vaara * 1 027 E 29 12 N 66 11 FI1101602 Teerisuo  Hanhiharju * 436 E 29 45 N 65 35 FI1101603 Kouvervaaran lehdot ja suot * 123 E 28 49 N 66 7 FI1101611 Iivaara  Jousivaara * 2 407 E 29 42 N 65 47 FI1101612 Siikalampi  Hiidensuo- Palovaaransuo * 382 E 29 26 N 66 2 FI1101614 MuojÃ ¤rvi * 4 521 E 29 39 N 65 55 FI1101615 Suininki * 725 E 29 36 N 66 3 FI1101616 Kitka * 12 413 E 28 41 N 66 9 FI1101617 Isosuo  Kivisuo * 2 590 E 28 47 N 65 44 FI1101618 Vapalampi  Lohilampi  Kuntivaara * 1 170 E 29 50 N 66 9 FI1101619 Oravisuo * 444 E 29 36 N 66 15 FI1101620 PÃ ¶tkÃ ¶nsuo * 666 E 28 59 N 65 54 FI1101622 Harjasuo  Laurinkorpi * 172 E 29 17 N 66 18 FI1101625 Ruoppisuo, Nojosenvaarankurun ja Valkeaisenpuron lehdot * 110 E 28 52 N 66 2 FI1101626 Kumpuvaaran suot * 23 E 29 14 N 66 14 FI1101627 SÃ ¤rkiperÃ ¤  LÃ ¶yhkÃ ¶nen  Antinvaara * 799 E 29 17 N 66 8 FI1101628 Reposuo * 47 E 29 11 N 66 5 FI1101629 Vasaraniemen suot 57 E 28 42 N 66 4 FI1101630 Oijusluoma * 1 179 E 29 0 N 65 50 FI1101631 Paljakan metsÃ ¤t ja suot * 1 141 E 29 47 N 66 11 FI1101632 Lohivaara * 1 470 E 28 37 N 65 52 FI1101633 KÃ ¤tkytvaara * 407 E 28 39 N 66 24 FI1101635 EtelÃ ¤-Kuusamon metsÃ ¤t * 15 368 E 29 45 N 65 39 FI1101645 Oulanka * 29 390 E 29 20 N 66 27 FI1101800 Lauttaneva * 195 E 26 5 N 63 59 FI1101801 Lauttanevan metsÃ ¤t * 22 E 26 4 N 63 59 FI1101803 Lapinniemi * 31 E 25 53 N 63 54 FI1101804 Latvakangas * 26 E 25 44 N 63 54 FI1102000 Loukkuneva  Isoneva * 780 E 25 50 N 64 34 FI1102200 Liminganlahti * 11 823 E 25 15 N 64 54 FI1102201 Haarasuo * 683 E 25 1 N 64 46 FI1102601 Muhos- ja Poikajoen alueet * 498 E 26 10 N 64 44 FI1102602 Tikanlantto  Isolantto * 8,2 E 26 2 N 64 42 FI1102605 PÃ ¤ijÃ ¤nne  VÃ ¤lisuo ja Ruostesuo * 1 157 E 26 7 N 64 40 FI1102606 RÃ ¶Ã ¶lantto  Murtokoski ja SyvÃ ¤ojansuu * 79 E 26 4 N 64 43 FI1102607 LÃ ¶ytÃ ¶suo  Karpassuo  ReikÃ ¤suo * 1 516 E 26 15 N 64 42 FI1102608 Rokua * 4 231 E 26 28 N 64 34 FI1102800 Hirvineva * 631 E 25 10 N 64 17 FI1102801 Salmineva  PiurukkajÃ ¤rvi * 276 E 24 54 N 64 21 FI1102802 MustakydÃ ¶n metsÃ ¤ * 18,8 E 25 1 N 64 16 FI1102803 Ohinevan metsÃ ¤ * 25,5 E 24 55 N 64 13 FI1103000 Kempeleenlahden ranta * 192 E 25 28 N 64 57 FI1103001 Pilpasuo * 367 E 25 45 N 64 58 FI1103002 Letonniemi * 42 E 25 24 N 65 3 FI1103004 Oulujoen suisto * 44,7 E 25 25 N 65 0 FI1103200 Akionlahti * 260 E 25 17 N 64 59 FI1103400 Olkijokisuu  Pattijoen pohjoishaara * 202 E 24 33 N 64 43 FI1103401 LÃ ¤hdeneva * 21 E 24 42 N 64 36 FI1103402 PitkÃ ¤sneva * 567 E 24 48 N 64 27 FI1103600 Pellikaisenneva * 237 E 26 3 N 64 5 FI1103602 Iso Suksineva  AhvenjÃ ¤rvenneva  Turvakonneva * 476 E 26 16 N 64 10 FI1103800 Seipikangas ja Seipikankaan korpi * 314 E 27 15 N 65 41 FI1103801 Venkaan lÃ ¤hde 5 E 26 27 N 65 25 FI1103802 Ohtosensuo * 2 161 E 27 15 N 65 29 FI1103803 Kuusisuo-  attusuo * 3 870 E 26 31 N 65 12 FI1103804 Soininsuo  Kapustasuo * 2 491 E 26 48 N 65 34 FI1103805 KÃ ¤rppÃ ¤suo-RÃ ¤inÃ ¤nsuo * 1 592 E 26 19 N 65 24 FI1103806 Sumusuo * 683 E 26 24 N 65 36 FI1103807 LuhtarÃ ¤miÃ ¤ ja Haaposuo  Korppisuo * 1 666 E 27 9 N 65 17 FI1103808 TyrÃ ¤suo * 763 E 26 36 N 65 27 FI1103809 Ruosuo  Isosuo * 508 E 27 18 N 65 38 FI1103810 Naamanganjoen niitty * 1,4 E 27 40 N 65 30 FI1103811 Sulanvaaranpaljakka * 165,3 E 27 44 N 65 31 FI1103813 MaaselkÃ ¤ * 3 230 E 27 48 N 65 37 FI1103814 Kaahlo-oja  Susisuo * 1 851 E 26 58 N 65 42 FI1103815 Jaurakkavaara * 427 E 27 39 N 65 7 FI1103816 Sammalharju * 559 E 27 51 N 65 21 FI1103819 PudasjÃ ¤rvi * 548 E 26 56 N 65 22 FI1103820 SotkajÃ ¤rvi ja Helkalansuo  Kalettomansuo * 845 E 27 19 N 65 20 FI1103821 Puntarivaara * 168 E 27 59 N 65 17 FI1103822 Saarilampi * 117 E 27 26 N 65 33 FI1103823 JÃ ¤kÃ ¤lÃ ¤vaaran rinnesuot ja Rytisuo * 65 E 27 23 N 65 12 FI1103824 Kaakkurinrimmit * 1 027 E 26 47 N 65 26 FI1103827 Litokaira * 30 382 E 26 15 N 65 43 FI1103828 SyÃ ¶te * 19 641 E 27 39 N 65 45 FI1103829 Olvassuo * 27 073 E 27 15 N 65 7 FI1103830 Hirvisuo * 4 481 E 26 15 N 65 14 FI1104200 Telkkisaaret * 86 E 24 42 N 64 23 FI1104201 Parhalahti  SyÃ ¶lÃ ¤tinlahti ja Heinikarinlampi * 275 E 24 15 N 64 29 FI1104202 Rajalahti  Perilahti * 91 E 24 6 N 64 25 FI1104203 Sunin alue * 93 E 23 59 N 64 22 FI1104401 ItÃ ¤mÃ ¤ki  EtelÃ ¤joki * 444 E 26 42 N 64 6 FI1104402 Kansanneva  Kurkineva  Muurainsuo * 1 659 E 26 26 N 64 6 FI1104404 Kinkerisaarenneva * 134 E 26 31 N 64 5 FI1104406 MÃ ¤ykÃ ¤naho * 41 E 26 45 N 64 3 FI1104407 Sammakkolammen metsÃ ¤ * 41 E 26 15 N 63 51 FI1104408 TÃ ¶rmÃ ¤senrimpi  Kolkanneva * 2 126 E 26 37 N 64 12 FI1104600 Raahen saaristo * 2 240 E 24 23 N 64 41 FI1104601 ViitajÃ ¤rven alue * 25 E 24 32 N 64 38 FI1104602 KuljunmÃ ¤en niitty * 2,1 E 24 26 N 64 38 FI1104603 PuntarimÃ ¤ki * 4 E 24 28 N 64 37 FI1104604 Jouttineva * 12 E 24 33 N 64 36 FI1104605 Rytilammen alue ja Arkkukari * 19 E 24 26 N 64 37 FI1104800 Matkusneva  Ukonvaajanneva * 413 E 25 28 N 64 33 FI1104801 HeikkilÃ ¤n laitumet * 1,7 E 25 44 N 64 26 FI1105000 Akanneva  Rimmenneva * 444 E 25 24 N 64 28 FI1105001 Revonneva  Ruonneva * 3 814 E 25 6 N 64 43 FI1105200 Huhtaneva  Lumineva * 687 E 24 54 N 64 50 FI1105201 SÃ ¤Ã ¤renperÃ ¤ ja Karinkannanmatala * 624 E 24 58 N 64 54 FI1105202 Siikajoen lintuvedet ja suot * 2 067 E 24 38 N 64 49 FI1105401 Lauttasuo * 777 E 28 8 N 65 20 FI1105402 MÃ ¤tÃ ¤sojan lehto * 16 E 27 50 N 65 34 FI1105403 Maijanlampi * 423 E 28 8 N 65 31 FI1105404 KylmÃ ¤nperÃ ¤n lÃ ¤hteikkÃ ¶ 3 E 28 11 N 65 33 FI1105405 Salmitunturi  RÃ ¤Ã ¤pysjÃ ¤rvi * 7 572 E 28 13 N 65 45 FI1105406 MetsÃ ¤kylÃ ¤ * 2 671 E 28 27 N 65 18 FI1105407 Latva  Korte  KÃ ¤rppÃ ¤vaara * 2 041 E 28 2 N 65 40 FI1105408 TervajÃ ¤rvi * 1 426 E 28 19 N 65 25 FI1105409 Sammakkoaho * 664 E 29 1 N 65 29 FI1105410 Koivuoja * 309 E 28 7 N 65 27 FI1105411 Pahkakuru ja Jurmunlampi * 95 E 28 2 N 65 31 FI1105412 Uusitalon niitty * 1,1 E 28 1 N 65 43 FI1105413 KylmÃ ¤luoma * 7 341 E 28 44 N 65 34 FI1106000 SÃ ¤ippÃ ¤suo  Kivisuo * 4 428 E 26 46 N 64 44 FI1106001 Niittysuo  Siiransuo * 2 485 E 26 49 N 65 0 FI1106003 Kurimonkosken niityt * 7,9 E 27 13 N 64 57 FI1106004 Tolkansuo * 1990 E 26 47 N 64 39 FI1106005 Torvensuo  Viidansuo * 1 478 E 26 43 N 64 57 FI1106200 Hanhelan joenvarsilaitumet * 1,1 E 24 42 N 64 29 FI1106201 Vaippaneva * 91 E 24 51 N 64 33 FI1106400 Virvikkosuo * 221 E 26 2 N 65 28 FI1106401 Kusisuo * 419 E 25 43 N 65 27 FI1106602 RÃ ¤kÃ ¤suo * 2 631 E 26 17 N 64 52 FI1106603 Heposuo * 3 E 26 17 N 64 56 FI1106604 Hillikkosuo * 287 E 26 36 N 65 2 FI1106605 Kalliomaa * 132 E 26 36 N 64 58 FI1200002 Kelosuo * 106 E 29 4 N 64 29 FI1200003 Raiskion Rutju * 15 E 28 17 N 64 41 FI1200051 Julmasuo * 448 E 29 12 N 64 30 FI1200052 Tulisuon-Varpusuon alue * 3 227 E 29 22 N 64 34 FI1200053 Kitkansuo * 561 E 28 23 N 64 47 FI1200054 Joutensuon/Mustosensuon alue, Myllykoski ja Hiidenkirkko * 2 112 E 29 2 N 64 39 FI1200055 SÃ ¤kkisenlatvasuo  JÃ ¤nnesuo  Lamminsuo ja Peuravaara * 687 E 28 10 N 64 39 FI1200056 Paljakka ja Latvavaara * 3 119 E 28 2 N 64 42 FI1200057 PÃ ¶lhÃ ¶vaara * 374 E 28 37 N 64 36 FI1200058 Vorlokki * 645 E 28 16 N 64 43 FI1200059 SaarijÃ ¤rven aarnialue * 1 366 E 28 34 N 64 48 FI1200100 Kiiskinen ja Varissuo * 815 E 27 31 N 63 59 FI1200102 Lehmivaaran ja Torakankaan lehdot ja suot * 39 E 27 52 N 64 20 FI1200104 OulujÃ ¤rven saaret ja ranta-alueet * 6 317 E 27 6 N 64 28 FI1200200 Kolkonsuo * 276 E 29 44 N 64 33 FI1200201 Riihivaaran alue * 948 E 30 9 N 64 12 FI1200202 Issakka * 889 E 30 7 N 63 52 FI1200203 Ristivaara * 907 E 29 25 N 63 54 FI1200204 Salmivaara * 84 E 29 26 N 63 52 FI1200205 Vattuvaara * 383 E 29 51 N 63 54 FI1200206 Eeronvaara * 398 E 29 47 N 63 46 FI1200207 Hevoshuuhdinpuro ja Honkivaara * 517 E 28 51 N 64 20 FI1200208 Juortanansalon alue * 5 436 E 29 53 N 64 34 FI1200209 Lammasaho * 169 E 29 46 N 63 59 FI1200210 KieverrysjÃ ¤rvet * 711 E 29 57 N 63 45 FI1200212 Joutenvaara * 515 E 30 12 N 63 49 FI1200213 ValkeisjÃ ¤rvi * 600 E 28 47 N 64 17 FI1200214 Pellinkangas * 707 E 28 55 N 64 17 FI1200215 Kinnussuo  Mustinsuo * 686 E 28 51 N 64 28 FI1200216 Isosuo  Koirasuo ympÃ ¤ristÃ ¶ineen * 1 666 E 29 18 N 64 28 FI1200217 KalliojÃ ¤rven seutu  Joutensuo * 1 204 E 29 19 N 64 22 FI1200218 Kukkosenvaaran alue * 244 E 30 25 N 64 5 FI1200219 VonganjÃ ¤rvi ja Vuorivaara * 821 E 30 30 N 64 6 FI1200220 Elimyssalon alue * 8 293 E 30 22 N 64 11 FI1200221 Teerisuon/Lososuon alue * 3 046 E 29 16 N 63 53 FI1200222 Hirvivaaran/Suoniemensuon alue * 932 E 29 30 N 64 31 FI1200223 Jonkerinsalon alue * 3 639 E 29 42 N 63 50 FI1200224 VilhonpetÃ ¤ikkÃ ¶ * 158 E 30 14 N 63 57 FI1200225 Ulvinsalon alue * 3 949 E 30 21 N 63 57 FI1200251 Lentuan alue * 6 591 E 29 38 N 64 14 FI1200252 Iso Palonen  MaariansÃ ¤rkÃ ¤t * 4 053 E 30 10 N 64 18 FI1200253 Kokkamo  KylmÃ ¤jÃ ¤rvi * 909 E 30 11 N 64 9 FI1200257 KellojÃ ¤rven ranta-alueet ja saaret * 1 395 E 29 2 N 64 16 FI1200258 Hanhisuo  Teerisuo * 304 E 29 10 N 64 0 FI1200259 ValtasenjÃ ¤rvi 113 E 30 6 N 64 20 FI1200260 Pihlajapuro * 301 E 30 1 N 63 52 FI1200261 Paljakanvaara * 198 E 29 53 N 63 58 FI1200300 Kivesvaaran ja KerÃ ¤senvaaran lehdot ja letot * 61 E 27 33 N 64 26 FI1200301 Matalansuo * 222 E 27 39 N 64 26 FI1200302 Melalahden lehdot ja Horkanlampi * 34 E 27 40 N 64 23 FI1200303 Likolampi ja KoikerojÃ ¤rven kaakkoisranta * 11 E 27 46 N 64 25 FI1200304 AntinmÃ ¤ki  KylmÃ ¤npuro ja Hevossuo * 90 E 28 2 N 64 20 FI1200306 Joutensuo * 264 E 27 25 N 64 33 FI1200400 Mutalammen suot * 102 E 27 41 N 64 42 FI1200401 Siikavaaran  Korpijoen seutu * 2 870 E 27 56 N 65 8 FI1200402 Nuottivaara  Puhakkasuo * 479 E 27 54 N 65 3 FI1200403 Suovaara * 582 E 28 2 N 64 50 FI1200404 Ã ikÃ ¤nvaara * 172 E 27 52 N 64 50 FI1200405 Ã ikÃ ¤nselkÃ ¤ * 939 E 27 55 N 64 56 FI1200406 Kuirivaara * 1 753 E 27 53 N 64 53 FI1200407 Sikanoreikko * 252 E 27 54 N 64 59 FI1200408 HuokostÃ ¶rmÃ ¤ * 368 E 27 59 N 64 54 FI1200409 Pirunkirkon aarnialue * 74 E 27 56 N 64 42 FI1200410 HepokÃ ¶nkÃ ¤Ã ¤n alue * 150 E 27 51 N 64 49 FI1200411 Kurikkavaaran aarnialue ja lehdot * 116 E 27 50 N 64 46 FI1200451 Ison Kaitasen lehto * 15 E 27 49 N 64 33 FI1200452 Honkajoen lehto * 13 E 27 46 N 64 42 FI1200453 Iso Saarisuo * 73 E 27 56 N 64 54 FI1200454 Ison JÃ ¤nisjÃ ¤rven lehto ja letto * 22 E 27 57 N 64 59 FI1200457 Pihlajavaaran lehto * 31 E 27 49 N 64 47 FI1200459 SuolijÃ ¤rven Rytisuo * 59 E 28 0 N 65 8 FI1200460 Vellisuo  Iso Koirasuo * 181 E 28 1 N 65 11 FI1200462 Vuorisuo ja Iso Vuorilampi * 58 E 28 4 N 65 11 FI1200463 Iso Tilansuo  Housusuo * 3 449 E 27 24 N 64 57 FI1200464 SaarijÃ ¤rven vanhat metsÃ ¤t * 1 355 E 27 31 N 64 48 FI1200465 Vellisuo  Vuorisuo * 509 E 27 31 N 65 3 FI1200466 Karhusuo  Viitasuo * 1 105 E 27 22 N 64 51 FI1200467 NÃ ¤Ã ¤tÃ ¤suo * 140 E 28 2 N 64 46 FI1200500 Saukkovaaran ja Koljatinvaaran lehdot * 21 E 28 16 N 64 29 FI1200502 Karhisensuo  PyÃ ¶reÃ ¤suo  Lokkisuo * 351 E 28 47 N 64 30 FI1200511 KalliojÃ ¤rvi  PitÃ ¤mÃ ¤vaara * 861 E 28 42 N 64 25 FI1200600 Lauttolahden  Soidinvaaran kohteet * 15 E 27 53 N 64 9 FI1200602 Ketrinsaari ja Noronvaara 5 E 28 11 N 64 2 FI1200604 Vuoriniemi * 19 E 29 4 N 63 56 FI1200605 Solansuo * 654 E 28 37 N 64 18 FI1200607 Rommakkovaara * 159 E 28 28 N 63 54 FI1200608 RÃ ¤Ã ¤tÃ ¤kangas * 667 E 28 43 N 64 1 FI1200609 Kortesuo * 332 E 28 48 N 64 14 FI1200621 Korsunrinne * 51 E 28 10 N 63 54 FI1200622 Heiskasenpuro * 116 E 28 46 N 63 52 FI1200623 Hiidenvaara  LÃ ¶ytÃ ¶sensuo * 554 E 28 15 N 63 48 FI1200624 Viltovaara * 258 E 28 15 N 63 51 FI1200625 Hiidenportin alueet * 5 166 E 29 3 N 63 52 FI1200700 Karhuhetteensuo * 6 E 28 12 N 65 12 FI1200701 Porrassuo 38 E 29 13 N 65 9 FI1200702 Vasonniemi ja Pahalammenpuro * 8 E 29 5 N 65 7 FI1200703 Rytyskalliot * 14 E 29 16 N 65 17 FI1200704 Lokkisuo  Teerisuo * 113 E 29 5 N 64 41 FI1200706 Louhensuo * 599 E 28 14 N 65 1 FI1200707 LevÃ ¤vaara * 464 E 29 24 N 65 17 FI1200708 Lohivaaran/Matarasuon alue * 669 E 28 15 N 65 13 FI1200710 Isosuo ja Iso Kukkosuo * 335 E 28 23 N 64 52 FI1200711 Portinvaaran alue * 125 E 29 16 N 65 15 FI1200712 SÃ ¤ynÃ ¤jÃ ¤suon/Matalasuon alue * 1 094 E 29 3 N 64 48 FI1200713 MesiÃ ¶nvaara * 507 E 29 27 N 64 54 FI1200714 Huuhkajanlehto * 392 E 28 53 N 65 10 FI1200715 Housuvaara * 797 E 29 35 N 65 17 FI1200716 Ulkuvaara  Ulkupuro * 263 E 29 19 N 65 13 FI1200717 Huurunvaara  Iso Niittylampi * 517 E 29 2 N 65 11 FI1200718 Tormuan Pohjavaara  Riitasuo * 1 700 E 29 26 N 65 22 FI1200719 Martinselkonen * 6 194 E 29 47 N 65 11 FI1200720 Jylkkyvaara ja Jylkynsuo * 583 E 28 35 N 65 7 FI1200721 SydÃ ¤nmaanaro * 2 986 E 29 17 N 64 58 FI1200722 Risti-Luoma * 395 E 29 12 N 65 16 FI1200723 Ilosenkangas  KylmÃ ¤suo * 796 E 28 25 N 65 7 FI1200724 Rimpisuo * 253 E 29 23 N 65 2 FI1200725 Kala-Peuro * 191 E 29 22 N 65 20 FI1200726 ItÃ ¤jÃ ¤rvi * 258 E 28 44 N 64 57 FI1200727 Porttiloma * 209 E 28 10 N 65 7 FI1200728 JyrkkÃ ¤vaara * 480 E 28 31 N 65 8 FI1200729 Hiienvaara * 375 E 28 27 N 64 57 FI1200730 Viisiriihinen * 318 E 29 40 N 64 49 FI1200731 MÃ ¤kilamminvaara * 328 E 28 36 N 65 11 FI1200732 NÃ ¤ljÃ ¤ngÃ ¤n Pohjanvaara * 359 E 28 46 N 65 9 FI1200733 Iso Vaskenvaara * 316 E 29 42 N 65 5 FI1200734 Roimanvaara ja Paljakkavaaran suo * 186 E 28 5 N 65 13 FI1200735 Riuskanselkonen * 4 226 E 28 48 N 65 16 FI1200736 MÃ ¤ntypuro * 203 E 29 29 N 65 2 FI1200737 Karsikkovaara  Losolehto * 1 128 E 29 36 N 64 51 FI1200738 Julma * 222 E 29 2 N 65 5 FI1200739 Hinkusuo * 1 461 E 29 12 N 65 20 FI1200740 Ã llÃ ¶rinsÃ ¤rkkÃ ¤ * 508 E 29 50 N 65 6 FI1200741 VieremÃ ¤nsuon alue * 2 952 E 29 40 N 65 22 FI1200742 Murhisalo * 6 548 E 30 0 N 64 41 FI1200743 Hossa * 10 162 E 29 20 N 65 28 FI1200744 Pahamaailma * 2 072 E 29 39 N 65 27 FI1200763 IsonpÃ ¤Ã ¤nlampi 6 E 29 56 N 64 37 FI1200764 JumalissÃ ¤rkÃ ¤n/HoikansÃ ¤rkÃ ¤n alue * 529 E 29 19 N 64 43 FI1200800 Rumala  Kuvaja  Oudonrimmet * 4 849 E 26 40 N 64 19 FI1200802 Likainen ja Likaisen Penikka 16 E 26 40 N 64 30 FI1200804 Siirasojan lehto * 24 E 26 35 N 64 34 FI1200805 Sarvisuo  Jerusaleminsuo * 3 634 E 27 6 N 64 46 FI1200901 Talaskankaan alue * 4 915 E 27 6 N 63 59 FI1200902 PÃ ¶ntÃ ¶nsuo * 293 E 26 48 N 64 8 FI1200921 Otanneva * 57 E 27 4 N 64 6 FI1200922 Karppisensuo  Salinsuo  Joutensuo * 686 E 27 23 N 64 9 FI1200923 Rimpineva  Matilanneva * 599 E 26 47 N 64 14 FI1201001 KÃ ¤Ã ¤rmelammen letto * 6 E 29 1 N 64 38 FI1201002 JÃ ¤mÃ ¤svaaran alue * 3 257 E 29 27 N 63 58 FI1201003 NÃ ¤Ã ¤tÃ ¤vaara * 299,9 E 29 44 N 63 44 FI1201005 Kaahla-aho * 135 E 27 28 N 65 1 FI1201006 Kapustajoen lÃ ¤hteikkÃ ¶ * 1 E 27 45 N 64 52 FI1201007 Kotuskasuo * 335,7 E 28 38 N 63 52 FI1201009 Losonvaara * 370,8 E 27 54 N 64 4 FI1201010 Talvivaara * 284 E 28 9 N 63 55 FI1201011 Latvakangas * 44 E 26 57 N 64 37 FI1201012 Malahvia * 2 383 E 29 42 N 64 46 FI1202001 Isoaho * 31 E 28 13 N 64 2 FI1202002 Peltolan haka 3,1 E 28 14 N 64 11 FI1202003 KilpelÃ ¤nvaara * 28 E 30 19 N 64 0 FI1202004 Laamasenvaara * 30 E 30 16 N 63 56 FI1300101 Pallas  Ounastunturi * 59 426 E 23 56 N 68 8 FI1300103 PÃ ¶yrisjÃ ¤rven erÃ ¤maa * 146 834 E 24 9 N 68 36 FI1300113 Luppokurun lehto 24 E 23 20 N 68 15 FI1300117 Hietatievat  Kalmankaltio * 994 E 24 41 N 68 26 FI1300201 Lemmenjoen kansallispuisto * 285 990 E 25 36 N 68 35 FI1300202 Muotkatunturin erÃ ¤maa * 158 208 E 26 17 N 69 8 FI1300203 Hammastunturin erÃ ¤maa * 154 903 E 26 38 N 68 33 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 E 28 34 N 69 13 FI1300205 Tsarmitunturin erÃ ¤maa * 16 758 E 28 24 N 68 40 FI1300206 HanhijÃ ¤nkÃ ¤  PierkivaaranjÃ ¤nkÃ ¤ * 4 648 E 27 9 N 69 11 FI1300210 Kettujoki  Vaskojoki * 1 995 E 26 43 N 68 53 FI1300211 Ivalojokisuisto * 1 123,9 E 27 39 N 68 44 FI1300212 InarijÃ ¤rvi * 89 960 E 27 43 N 68 56 FI1300301 PerÃ ¤meren kansallipuisto * 15 890 E 24 19 N 65 37 FI1300302 PerÃ ¤meren saaret * 7 136 E 24 51 N 65 21 FI1300401 Haikara-aapa  Vitsikkoaapa * 1 867 E 26 55 N 66 58 FI1300402 Tynnyriaapa * 629 E 27 45 N 66 46 FI1300405 Javarustunturi * 1 396 E 27 13 N 66 54 FI1300406 Ottavaara * 820 E 27 39 N 66 29 FI1300407 Siikajoki  Juujoki 121,9 32 E 27 34 N 66 21 FI1300501 Kallinkangas * 56 E 24 30 N 65 48 FI1300503 KaltiojÃ ¤ngÃ ¤n lehto 5 E 24 39 N 65 48 FI1300504 Tornivaaran lehto 19 E 24 57 N 65 51 FI1300505 Kirvesaapa * 1 827 E 24 48 N 65 46 FI1300507 Musta-aapa * 355 E 24 46 N 65 43 FI1300601 Puljun erÃ ¤maa * 56 351 E 24 43 N 68 20 FI1300602 SiukatanjÃ ¤rvet * 2 040 E 25 0 N 68 10 FI1300603 Ahvenvuoma * 2 207 E 24 59 N 67 35 FI1300604 NÃ ¤Ã ¤tÃ ¤vuoma  Sotkavuoma * 10 675 E 25 30 N 67 23 FI1300605 Loukisen latvasuot * 9 414 E 25 35 N 67 49 FI1300606 Kuortano  Saivinvuoma  LaunijÃ ¤rvi * 9 831 E 24 53 N 67 59 FI1300607 LeppÃ ¤vuoma  Murtovuoma  Saattoporanvuoma * 2 138 E 24 35 N 67 48 FI1300608 Tollovuoma  SilmÃ ¤svuoma  Mustaoja  Nunaravuoma * 9 673 E 25 25 N 67 35 FI1300611 Naatsukka-aapa * 10 609 E 25 52 N 68 12 FI1300615 KerpuajÃ ¤rvi * 63 E 24 41 N 67 19 FI1300616 KivijÃ ¤rvi  Pikku kivijÃ ¤rvi 135 E 24 27 N 67 26 FI1300618 YllÃ ¤s-Aakenus * 38 646 E 24 18 N 67 43 FI1300619 Kumputunturi * 1 268 E 25 32 N 67 43 FI1300701 Teuravuoma  KivijÃ ¤rvenvuoma * 5 788 E 24 5 N 67 20 FI1300702 SieppijÃ ¤nkÃ ¤  Pieruvuoma * 1 413 E 23 46 N 67 10 FI1300704 Karhuvuoma * 957 E 24 27 N 67 17 FI1300705 Juustovuoma * 998 E 24 36 N 67 9 FI1300706 NiesaselkÃ ¤ * 1 950 E 24 2 N 67 28 FI1300801 MuonionjÃ ¤rvi  Utkujoki 544 E 23 34 N 67 58 FI1300901 PyhÃ ¤tunturi * 4 338 E 27 7 N 67 0 FI1300902 Akanvaaran/Kalkkivaaran lehdot * 21 E 27 7 N 67 10 FI1300904 Luiron suot * 12 590 E 27 33 N 67 20 FI1300905 Serrijoki  KÃ ¤tkÃ ¤vuoma * 1 021 E 27 53 N 67 8 FI1300906 Raateaapa * 1 785 E 27 41 N 66 58 FI1300907 Kemihaaran suot * 14 060,3 E 27 45 N 67 3 FI1301001 KoutusjÃ ¤rvi * 2 303 E 24 15 N 66 39 FI1301002 Hyrsyvuoma * 103 E 24 10 N 66 33 FI1301003 KaltiojÃ ¤nkkÃ ¤ * 471 E 24 13 N 66 45 FI1301004 PaamajÃ ¤rvi 393 E 23 57 N 66 38 FI1301005 PellojÃ ¤rvi  SÃ ¤ynÃ ¤jÃ ¤jÃ ¤rvi 583 E 24 0 N 66 45 FI1301101 Riisitunturin kansallispuisto * 12 461 E 28 27 N 66 12 FI1301102 Mustarinnan tunturi * 9 435 E 27 41 N 66 19 FI1301103 LivojÃ ¤rvi * 3 433 E 28 8 N 65 59 FI1301104 Korouoma  JÃ ¤niskaira * 9 378 E 27 38 N 66 6 FI1301106 PÃ ¤Ã ¤-Ã ¤ljy * 2 162 E 28 37 N 66 28 FI1301202 Varpusuo  Saarisuo * 1 021 E 27 6 N 65 52 FI1301203 Asmuntinsuo  Lamminsuo * 1 130 E 26 30 N 65 49 FI1301205 SimojÃ ¤rvi * 6 367 E 27 12 N 66 3 FI1301206 Liejusuo  Kaakkurisuo * 608 E 26 28 N 65 44 FI1301207 Joutensuo * 1 023 E 26 48 N 66 8 FI1301208 Soppana * 1 097 E 27 24 N 66 5 FI1301209 MÃ ¤mmisuo * 1 313 E 27 17 N 65 53 FI1301301 Mustiaapa  KaattasjÃ ¤rvi * 6 117 E 24 55 N 66 26 FI1301302 Savioja 35 E 25 23 N 66 13 FI1301304 Kaihuavaaran lehto * 13 E 26 50 N 66 22 FI1301306 Louevaara * 1 681 E 25 8 N 66 25 FI1301312 Namalikkokivalo * 836 E 26 45 N 66 19 FI1301313 Narkauksen/Katiskon lehdot * 94 E 26 13 N 66 17 FI1301314 KutuselkÃ ¤  KiristÃ ¤jÃ ¤selkÃ ¤ * 2 909 E 25 55 N 66 56 FI1301315 Koukkulanaapa  Palokivalo * 2 210 E 25 37 N 66 48 FI1301316 Herankaira * 2 217 E 26 44 N 66 30 FI1301317 AuttikÃ ¶ngÃ ¤s * 377 E 27 11 N 66 17 FI1301318 Ounasjoki * 4 730 E 25 4 N 67 6 FI1301319 Toramojoki 6 E 25 45 N 66 44 FI1301401 VÃ ¤rriÃ ¶ * 12 458 E 29 38 N 67 44 FI1301402 Tuntsan erÃ ¤maa * 21 241 E 29 31 N 67 38 FI1301403 Suksenpaistama  MiehinkÃ ¤vaara * 6 028 E 28 42 N 66 37 FI1301404 Joutsenaapa  Kaita-aapa * 12 785 E 28 39 N 67 4 FI1301405 Termusaapa * 1 285 E 28 37 N 66 53 FI1301409 Aatsinki  Onkamo * 9 746 E 28 51 N 66 46 FI1301410 Peuratunturi * 5 285 E 28 28 N 66 42 FI1301411 Peurahaara * 46 E 29 45 N 67 37 FI1301502 Maltio * 14 746 E 28 43 N 67 23 FI1301504 AinijÃ ¤rven lehdot 69 E 29 26 N 67 46 FI1301505 Kellovuotso  KaarrerÃ ¤miÃ ¤  Hukka-aapa * 3 498 E 28 55 N 67 31 FI1301506 KuoskunjÃ ¤rvi * 77 E 28 18 N 67 14 FI1301507 SieriÃ ¤isten harjulammet * 792 E 28 33 N 67 11 FI1301510 VintilÃ ¤nkaira * 20 076 E 28 3 N 67 38 FI1301511 Joutsitunturi  Koukkutunturi * 15 030 E 29 9 N 67 23 FI1301512 TÃ ¶rmÃ ¤oja * 364 E 29 28 N 67 51 FI1301513 Yli-Nuortti * 308,8 E 29 22 N 67 46 FI1301601 Runkaus * 7 050 E 25 31 N 66 1 FI1301602 Martimoaapa  Lumiaapa  Penikat * 14 086 E 25 7 N 65 50 FI1301603 Veittiaapa * 2 929 E 25 27 N 65 46 FI1301604 Iso saarisuo  Hoikkasuo  Musta-aapa * 768 E 25 18 N 65 41 FI1301605 NikkilÃ ¤naapa * 346 E 25 12 N 65 40 FI1301606 KÃ ¤Ã ¤rmeaapa * 1 117 E 25 48 N 65 46 FI1301611 KuivasjÃ ¤rvi * 105 E 25 22 N 65 59 FI1301612 Saariaapa  HattuselkÃ ¤ * 2 503 E 25 41 N 66 2 FI1301613 Simojoki 1 153 E 25 47 N 65 53 FI1301701 UK-puisto  Sompio  Kemihaara * 309 771 E 28 16 N 68 9 FI1301705 Sota-aapa * 3 178 E 27 8 N 68 17 FI1301706 Viiankiaapa * 6 595 E 26 49 N 67 32 FI1301707 Vitsavaaranaapa  KiekerÃ ¶selkÃ ¤ * 1 775 E 26 22 N 67 15 FI1301708 Suikeloaapa * 993 E 26 25 N 67 5 FI1301712 Pomokaira * 92 358 E 26 12 N 67 54 FI1301713 Luosto * 8 090 E 26 54 N 67 6 FI1301714 Ellitsa * 3 376 E 27 3 N 67 17 FI1301715 Kulvakko * 1 311 E 26 14 N 67 12 FI1301716 Koitelainen * 48 938 E 27 10 N 67 49 FI1301801 Pisavaara * 4 891 E 25 5 N 66 16 FI1301802 KetunpesÃ ¤vaaran lehto 12 E 25 7 N 65 57 FI1301805 KÃ ¤tkÃ ¤vaaran lehto 5 E 24 57 N 66 13 FI1301806 Kivimaan lehdot * 8 E 24 47 N 66 12 FI1301807 PyhÃ ¤portin lehto 12 E 25 28 N 66 10 FI1301810 Kilsiaapa  Ristivuoma * 9 687 E 24 48 N 66 20 FI1301811 SuuripÃ ¤Ã ¤n alue * 4 278,4 E 24 55 N 65 59 FI1301812 Karhuaapa  HeinijÃ ¤nkÃ ¤  KokonrÃ ¤me * 1 151 E 25 6 N 66 11 FI1301813 Auringonkorpi * 412 E 25 1 N 66 5 FI1301814 Tuiskukivalon nÃ ¤rheikkÃ ¶ * 716 E 25 52 N 66 11 FI1301901 VaarajÃ ¤nkkÃ ¤  RovajÃ ¤nkkÃ ¤ * 394 E 24 16 N 66 1 FI1301902 Sattavuoma * 293 E 24 22 N 66 6 FI1301903 Kusiaiskorpi, Palo-Isokumman jÃ ¤nkÃ ¤, Alkumaa * 441 E 24 26 N 65 53 FI1301904 RakanjÃ ¤nkkÃ ¤ * 83 E 24 18 N 65 53 FI1301905 Vinsanmaan letot * 24 E 24 30 N 66 3 FI1301907 Runtelin lehto 19 E 24 17 N 66 2 FI1301908 Karsilonmaa * 15 E 24 17 N 65 55 FI1301909 HurujÃ ¤rvi  Iso-MustajÃ ¤rvi 310 E 24 1 N 66 6 FI1301911 Pajukari  Uksei  Alkunkarinlahti * 440 E 24 15 N 65 47 FI1301912 Tornionjoen/Muonionjoen vesistÃ ¶alue 32 000 E 23 50 N 67 49 FI1302002 Kaldoaivin erÃ ¤maa * 351 633 E 27 52 N 69 39 FI1302101 Mellajoki * 353 E 24 34 N 66 23 FI1302103 Heinivuoma  Pietinvuoma * 680 E 23 56 N 66 19 FI1302104 MeltosjÃ ¤rvet  PysÃ ¤jÃ ¤rvi 458 E 24 37 N 66 32 FI1302105 KainuunkylÃ ¤n saaret 1 005 E 23 44 N 66 12 FI1302107 Romppaat * 256 E 24 45 N 66 27 FI1302108 AhvenjÃ ¤rvi  LehdonjÃ ¤rvi * 280 E 24 15 N 66 21 FI1400001 Ramsholmen * 13 E 19 53 N 60 6 FI1400002 Mangelbo Almskogen * 1 E 19 58 N 60 15 FI1400003 SvartnÃ ¶  Kaja * 144 E 19 38 N 60 17 FI1400004 Espholm * 7 E 19 57 N 60 3 FI1400005 NÃ ¥tÃ ¶  JungfruskÃ ¤r * 547 E 19 55 N 60 2 FI1400006 BjÃ ¶rkÃ ¶r * 5 286 E 20 9 N 59 54 FI1400007 SandskÃ ¤r 13 E 21 1 N 59 59 FI1400009 GranÃ ¶ * 359 E 20 30 N 59 59 FI1400010 LÃ ¥ngskÃ ¤r  SandskÃ ¤r 359 E 20 54 N 60 1 FI1400012 BlÃ ¥skÃ ¤ren  Salungarna  Stora Bredgrundet 334 E 20 59 N 60 10 FI1400014 IriskÃ ¤rret * 2 E 19 57 N 60 8 FI1400015 LillnÃ ¤sberget  TingÃ ¶ * 311 E 20 3 N 60 11 FI1400017 HerrÃ ¶skatan * 113 E 20 11 N 59 58 FI1400018 Ã stra RÃ ¶dklobb * 10 E 19 29 N 60 14 FI1400019 BrÃ ¥ttÃ ¶ * 29 E 20 18 N 59 58 FI1400021 BoxÃ ¶ * 1 254 E 20 6 N 60 24 FI1400022 Skag * 16 E 20 14 N 60 5 FI1400023 IdÃ ¶ * 20 E 20 54 N 59 52 FI1400024 Hemdal * 7 E 20 19 N 60 21 FI1400025 PrÃ ¤stgÃ ¥rdsnÃ ¤set * 33 E 19 55 N 60 15 FI1400026 Ã sgÃ ¥rda StenÃ ¥krar * 51 E 20 3 N 60 20 FI1400027 HÃ ¶ckbÃ ¶leholmen * 13 E 19 54 N 60 21 FI1400028 SkÃ ¥lklobbarna 206 E 20 26 N 60 14 FI1400030 SÃ ¶dra SandbÃ ¤ck 294 E 20 40 N 60 44 FI1400031 Ytterstberg 272 E 20 31 N 60 34 FI1400032 NorrÃ ¶ * 78 E 21 3 N 60 33 FI1400033 Ã stra insjÃ ¶n * 2 E 19 32 N 60 13 FI1400034 TrÃ ¤sket * 103 E 19 33 N 60 15 FI1400035 MÃ ¤rrkallarna  Ã bergsgrynnan  MjÃ ¶lskÃ ¤rskallen 759 E 19 23 N 60 23 FI1400036 Degersand 0,5 E 19 35 N 60 9 FI1400037 Tullhuset 0,5 E 19 32 N 60 13 FI1400038 Berghamn 0,5 E 19 32 N 60 13 FI1400039 IdskÃ ¤r  MellanskÃ ¤r  Skatan 274 E 19 45 N 60 26 FI1400041 SlÃ ¤tnÃ ¤s * 13 E 20 17 N 59 59 FI1400042 LÃ ¥ngÃ ¶r  Ã stra SundskÃ ¤r 1 470 E 20 5 N 59 56 FI1400043 SandÃ ¶n * 60 E 20 26 N 60 4 FI1400044 Ã ngesjÃ ¶ * 8 E 19 43 N 60 16 FI1400045 NÃ ¤sgÃ ¤rdan * 5 E 19 40 N 60 14 FI1400046 BrÃ ¤ndÃ ¶ (Bovik) * 0,5 E 19 39 N 60 17 FI1400047 SignilskÃ ¤r  MÃ ¤rket * 21 030 E 19 17 N 60 14 FI1400049 LÃ ¶kÃ ¶ * 11 E 19 43 N 60 22 FI1400050 KattnÃ ¤s * 0,5 E 19 41 N 60 11 FI1400051 UtÃ ¤ngarna * 0,5 E 19 51 N 60 6 FI1400052 Kasberget * 10 E 19 57 N 60 8 FI1400053 Blacksund * 24 E 20 47 N 60 21 FI1400054 MÃ ¶rskÃ ¤r 803 E 21 9 N 59 46 FI1400055 KarlbybÃ ¥dar 716 E 20 44 N 59 44 FI1400056 IdÃ ¶  BrunnskÃ ¤r * 56 E 20 55 N 59 52 FI1400057 Ã rskÃ ¤r  FjÃ ¤llskÃ ¤r 6 E 21 1 N 59 59 FI1400058 LÃ ¥gskÃ ¤r * 1 059 E 19 55 N 59 50 FI1400059 SÃ ¶dra JÃ ¤rsÃ ¶ * 32 E 20 0 N 60 0 FI1400060 Norra Espholm * 0,5 E 19 57 N 60 4 FI1400061 VÃ ¤stra Espholm * 9 E 19 57 N 60 3 FI1400062 KnÃ ¶ppelskÃ ¤r  Pargrund  KrÃ ¥kskÃ ¤r 103 E 20 14 N 60 26 FI1400063 TobÃ ¶le * 1 E 20 1 N 60 22 FI1400064 RannÃ ¶ 405 E 20 12 N 60 32 FI1400065 Stenverka * 38 E 20 22 N 60 21 FI1400066 Gloet * 28 E 20 19 N 60 21 FI1400067 VikarskÃ ¤ren 1 505 E 20 28 N 60 23 FI1400069 Uddhagar 1 * 5,1 E 19 33 N 60 9 FI1400070 Uddhagarna 2 * 6,6 E 19 33 N 60 9 FI1400071 Del av lgh. 26:0, Storby 0,5 E 19 33 N 60 13 FI1400072 Del av gÃ ¥rdstomt i Kyrkoby, EckerÃ ¶ 0,5 E 19 36 N 60 12 FI1400073 Del av stugtomt, Torp, EckerÃ ¶ 0,5 E 19 30 N 60 10 FI1400074 Del av lgh. 17:1, Torp/EckerÃ ¶ 0,5 E 19 32 N 60 11 FI1400075 Lillsundet * 7,5 E 19 39 N 60 10 FI1400076 Gloviken 14,9 E 19 49 N 60 16 FI1400077 HusÃ ¶fjÃ ¤rden * 72,7 E 19 50 N 60 16 FI1400078 KarltrÃ ¤sk * 17 E 19 44 N 60 11 FI1400079 Moren * 4 E 19 51 N 60 10 FI1400080 Del av lgh. Jomala 6:0, Jomala gÃ ¥rd 0,5 E 19 59 N 60 10 FI1400081 NÃ ¤set * 35 E 20 44 N 60 20 FI1400083 Del av oljehamnsomrÃ ¥det, Mariehamn 0,5 E 19 56 N 60 5 FI1400084 Del av lgh. 1:0, PrÃ ¤stgÃ ¥rden, Sund * 50 E 20 6 N 60 15 FI1400085 Del av lgh. 6:20, Bomarsund 0,5 E 20 14 N 60 12 FI1400086 Del av lgh. 2:13, Vargata 0,5 E 20 21 N 60 14 FI1400087 Del av lgh. 2:13 Vargata 0,5 E 20 21 N 60 14 FI1400088 Del av lgh. 5:32, Vargata 0,5 E 20 20 N 60 14 FI1400089 Del av lgh. 2:16, LÃ ¶vÃ ¶ 0,5 E 20 20 N 60 14 FI1400090 SvenstjÃ ¤lpa * 195 E 20 25 N 60 14 LTAKM0001 KamanÃ ³ pelkÃ  * 6 411 E 22 38 N 56 17 LTAKM0002 Ventos upÃ  179 E 22 42 N 56 10 LTALY0001 Vidzgirio miÃ ¡kas * 388 E 24 1 N 54 22 LTALY0002 NorÃ «nÃ ³ miÃ ¡kas 243 E 23 59 N 54 17 LTALY0004 Punios Ã ¡ilas * 2 691 E 24 3 N 54 31 LTALY0005 Ã ½uvinto eÃ ¾eras ir Buktos miÃ ¡kas * 18 493 E 23 32 N 54 28 LTANY0001 VilkatÃ nÃ ³ miÃ ¡kas * 108 E 24 59 N 55 26 LTANY0002 VyliaudiÃ ¡kio pelkÃ  54 E 25 2 N 55 25 LTANY0004 Virintos upÃ  58 E 25 1 N 55 27 LTANY0009 Variaus upelio slÃ nis 72 E 25 6 N 55 34 LTANY0011 GirelÃ s miÃ ¡kas * 68 E 25 8 N 55 30 LTANY0012 AnykÃ ¡Ã iÃ ³ Ã ¡ilelis * 1 653 E 25 2 N 55 28 LTANY0013 Ã imoniÃ ³ giria 23 261 E 25 9 N 55 39 LTANY0014 Ã ½aliosios pievos 27 E 24 48 N 55 33 LTBIR0002 DaudÃ ¾giriÃ ³ miÃ ¡kas * 166 E 24 39 N 56 9 LTBIR0003 NemunÃ lio ir ApaÃ ¡Ã ios upiÃ ³ slÃ niai 296 E 24 51 N 56 25 LTBIR0004 Gipso karsto eÃ ¾erai ir jÃ ³ apyeÃ ¾erÃ s 1 239 E 24 42 N 56 14 LTBIR0005 KarvÃ s ola 28 E 24 41 N 56 12 LTBIR0006 BirÃ ¾Ã ³ giria * 17 683 E 24 57 N 56 16 LTBRS0001 SiponiÃ ³ atodanga 3 E 23 59 N 54 30 LTBRS0002 Ã kÃ voniÃ ³ atodanga 1 E 24 0 N 54 36 LTELE0001 PaneriÃ ³ miÃ ¡kas * 230 E 24 56 N 54 48 LTIGN0001 PuÃ ¡nies pelkÃ  * 779 E 26 26 N 55 29 LTIGN0003 SakeliskÃ s pievos * 105 E 26 32 N 55 19 LTIGN0004 DietkauÃ ¡Ã iznos pievos * 147 E 26 27 N 55 20 LTIGN0013 Merkmenio eÃ ¾eras 46 E 26 17 N 55 13 LTIGN0017 GervelÃ s pelkÃ  * 235 E 26 26 N 55 27 LTIGN0018 AukÃ ¡taitijos nacionalinis parkas * 33 053 E 26 0 N 55 22 LTIGN0025 DidÃ ¾iagirio miÃ ¡kas * 814 E 26 17 N 55 19 LTIGN0026 RuÃ ¾o eÃ ¾eras 224 E 26 29 N 55 29 LTJOA0001 Ã ventosios upÃ s slenis ties Upninkais * 119 E 24 29 N 55 5 LTJOI0001 MÃ «Ã ¡os Tyrelio miÃ ¡kas * 1 707 E 23 13 N 56 12 LTJOI0002 Vilkijos upÃ s slenis * 64 E 23 24 N 56 20 LTJOI0003 MiÃ ¡kas prie DilbineliÃ ³ * 58 E 23 10 N 56 18 LTJOI0004 VerÃ ¾iÃ ³ miÃ ¡kas * 1 257 E 23 13 N 56 17 LTJOI0005 PaaÃ ¾uolynÃ s durpynas 75 E 24 29 N 55 8 LTJUR0001 SeredÃ ¾iaus pievos 16 E 23 24 N 55 5 LTJUR0002 Gystaus upÃ s slÃ nis * 147 E 23 14 N 55 5 LTJUR0003 Ã ilinÃ s apylinkÃ s * 37 E 22 56 N 55 5 LTJUR0004 KlangiÃ ³ pievos 31 E 23 18 N 55 4 LTJUR0005 Armenos atodangos * 228 E 23 21 N 55 5 LTJUR0006 BalandinÃ s pelkÃ  160 E 22 43 N 55 14 LTJUR0007 BauÃ ¾aiÃ iÃ ³ pelkÃ  * 259 E 22 40 N 55 14 LTJUR0008 KarÃ ¡uvos giria 37 673 E 22 27 N 55 8 LTJUR0009 Laukesos pelkÃ s * 1 889 E 22 34 N 55 11 LTJUR0010 Margupio kadagynas 7 E 23 27 N 55 8 LTJUR0011 Ã altuonos upÃ s slÃ nis 84 E 22 46 N 55 15 LTKAI0001 KaukinÃ s miÃ ¡kas * 1 135 E 24 28 N 54 42 LTKAI0002 StrÃ vininkÃ ³ miÃ ¡kas * 194 E 24 20 N 54 48 LTKAI0004 Vaiguvos miÃ ¡kas * 665 E 24 12 N 54 46 LTKAU0001 RingovÃ s miÃ ¡kai * 215 E 23 31 N 55 3 LTKAU0002 NevÃ Ã ¾io upÃ s slÃ nis ties Romainiais * 28 E 23 47 N 54 56 LTKAU0003 KamÃ ¡os miÃ ¡kas 321 E 23 48 N 54 53 LTKAU0007 Kauno marios * 9 027 E 24 8 N 54 51 LTKAU0008 MilikoniÃ ³ fortas 17 E 23 53 N 54 55 LTKAU0009 Ã ½agariÃ ¡kiÃ ³ fortas 16 E 23 51 N 54 53 LTKAU0010 Julijanavos fortas 23 E 23 52 N 54 51 LTKAU0011 Naujosios Fredos fortas 30 E 23 54 N 54 51 LTKAU0012 RokÃ ³ fortas 27 E 23 57 N 54 50 LTKAU0013 Dubravos sengirÃ  * 120 E 24 4 N 54 50 LTKAU0020 Kauno Ã Ã ¾uolynas * 62 E 23 56 N 54 53 LTKED0001 Labunavos miÃ ¡kas 401 E 23 57 N 55 8 LTKEL0001 PakÃ vio miÃ ¡kas * 451 E 22 49 N 55 41 LTKEL0002 GalvydiÃ ¡kÃ s kaimo apylinkÃ s * 965 E 22 58 N 55 47 LTKEL0003 SmirdelÃ s pelkÃ  * 26 E 23 1 N 55 47 LTKEL0006 SvilÃ s Ã ¡altiniai 2 E 22 56 N 55 50 LTKEL0007 SimsÃ ³ miÃ ¡kas 2 089 E 23 12 N 55 40 LTKEL0010 ApuÃ ¡io eÃ ¾eras ir jo apyeÃ ¾erÃ s 96 E 23 11 N 55 37 LTKEL0012 Ã iluvos tyrelis * 254 E 23 14 N 55 33 LTKEL0013 PapuÃ ¡ynio miÃ ¡kas * 263 E 23 20 N 55 33 LTKEL0014 JuodlÃ s miÃ ¡kas * 956 E 22 56 N 55 48 LTKEL0015 GerbeniÃ ¡kÃ s pelkÃ  99 E 22 56 N 55 52 LTKEL0016 SprÃ «dÃ s pievos 23 E 22 29 N 55 47 LTKEL0017 VijurkÃ ³ pievos 56 E 23 5 N 55 44 LTKLA0001 SvencelÃ s pelkÃ  * 1 207 E 21 17 N 55 29 LTKLA0003 Minijos upÃ s slÃ nis * 1 650 E 21 26 N 55 46 LTKLA0004 KintÃ ³ pievos ir miÃ ¡kai * 519 E 21 15 N 55 26 LTKLA0005 LuÃ ¾ijos ir TyrÃ ³ pelkÃ s * 2 685 E 21 13 N 55 33 LTKLA0006 VeivirÃ ¾o upÃ s slÃ nis * 1 736 E 21 30 N 55 31 LTKLA0007 Minijos upÃ  2 172 E 21 29 N 55 44 LTKLA0009 PajÃ «rio kopos * 425 E 21 3 N 55 50 LTKLA0010 VeivirÃ ¾o ir Ã alpÃ s upÃ s 1 706 E 21 35 N 55 35 LTKRE0001 SudÃ nÃ ³ pievos 112 E 21 12 N 56 5 LTKRE0002 Minijos slÃ nis ties Dyburiais * 598 E 21 33 N 55 56 LTKRE0003 NasrÃ nÃ ³ pievos 21 E 21 31 N 55 59 LTKUP0001 KepurinÃ s pelkÃ  * 700 E 25 13 N 55 46 LTKUP0002 Ã akoniÃ ³ bala * 61 E 25 11 N 55 45 LTKUP0003 NotigalÃ s pelkÃ  * 1 391 E 25 18 N 55 56 LTKUP0004 Skapagirio miÃ ¡kas 2 161 E 25 15 N 55 54 LTLAZ0001 KuÃ iuliÃ ¡kÃ s kaimo apylinkÃ s 84 E 23 54 N 54 11 LTLAZ0002 Zervyno eÃ ¾eras ir jo apyeÃ ¾erÃ s 24 E 23 56 N 54 7 LTLAZ0003 Krakinio pelkÃ  * 157 E 23 30 N 54 0 LTLAZ0010 MeteliÃ ³ regioninis parkas * 17 024 E 23 42 N 54 17 LTLAZ0015 Liubelio miÃ ¡kas * 143 E 23 38 N 54 8 LTLAZ0016 Balsio eÃ ¾eras 43 E 23 39 N 54 8 LTLAZ0017 Morkavo upÃ s slÃ nio pievos * 7 E 23 43 N 54 8 LTLAZ0019 Liunelio eÃ ¾eras ir jo apyeÃ ¾erÃ s * 43 E 23 39 N 54 7 LTLAZ0020 PetroÃ ¡kÃ ³ miÃ ¡kas * 522 E 23 37 N 54 6 LTLAZ0021 AnÃ ios eÃ ¾ero Ã ¡iaurinÃ  apyeÃ ¾erÃ  16 E 23 41 N 54 6 LTLAZ0022 Ã lavantÃ lÃ s upÃ s slÃ nis * 4 E 23 40 N 54 5 LTLAZ0023 DainaviÃ ¡kiÃ ³ pelkÃ s * 58 E 23 40 N 54 5 LTLAZ0025 IlgininkÃ ³ miÃ ¡ko dalis * 86 E 23 41 N 54 2 LTLAZ0026 Ilgio eÃ ¾eras (I) 66 E 23 44 N 54 2 LTMAR0001 AÃ ¾uolÃ ³ BÃ «dos miÃ ¡kas * 860 E 23 34 N 54 43 LTMOL0010 Labanoro regioninis parkas * 53 198 E 25 44 N 55 13 LTMOL0011 Asvejos eÃ ¾erynas * 10 851 E 25 31 N 55 2 LTMOL0012 VilkaraisÃ io miÃ ¡kas * 670 E 25 19 N 55 8 LTNER0005 KurÃ ¡iÃ ³ nerija * 21 066 E 21 3 N 55 28 LTPAL0001 Baltijos jÃ «ros priekrantÃ  17 097 E 20 59 N 55 54 LTPAN0001 Naudvario miÃ ¡kas * 68 E 24 2 N 55 45 LTPAN0002 NevÃ Ã ¾io ir KirÃ ¡ino upiÃ ³ santaka 7 E 24 8 N 55 39 LTPAN0003 NevÃ Ã ¾io upÃ s slÃ nis ties Vadakteliais * 79 E 24 7 N 55 37 LTPAN0004 GringaliÃ ³ miÃ ¡kas * 479 E 24 5 N 55 30 LTPAN0005 PaÃ ¡iliÃ ³ pelkÃ  326 E 24 13 N 55 32 LTPAN0006 Ã ½alioji giria 33 915 E 24 33 N 55 50 LTPAS0001 LepÃ ¡ynÃ s miÃ ¡kas * 207 E 24 13 N 55 59 LTPLU0009 Ã ½emaitijos nacionalinis parkas * 18 251 E 21 53 N 56 2 LTPLU0010 Rietavo miÃ ¡kai * 26 587 E 21 39 N 55 47 LTPRI0002 VerknÃ s upÃ s slÃ nis 594 E 24 5 N 54 35 LTPRI0004 Tartoko pelkÃ  33 E 23 58 N 54 39 LTPRI0005 Revuonos iÃ ¡takos * 23 E 23 54 N 54 36 LTPRI0007 BalbieriÃ ¡kio atodanga 6 E 23 53 N 54 32 LTPRI0009 Vizdijos upÃ s slÃ nis * 196 E 23 57 N 54 31 LTPRI0010 Nemuno kilpos 1 538 E 24 0 N 54 34 LTPRI0011 RudgiriÃ ³ pelkÃ  26 E 23 54 N 54 40 LTPRI0012 VerknÃ s vidurupys * 419 E 24 23 N 54 32 LTPRI0013 PrienÃ ³ Ã ¡ilas * 469 E 23 55 N 54 35 LTPRI0014 OÃ ¡venÃ ios upÃ  ir jos slÃ nis * 432 E 24 2 N 54 39 LTRAD0001 PravirÃ ¡ulio tyrelis * 3 316 E 23 27 N 55 31 LTRAS0001 JukainiÃ ³ miÃ ¡kas * 267 E 22 55 N 55 26 LTRAS0002 Dubysos upÃ  Ã ¾emiau LyduvenÃ ³ 1 059 E 23 21 N 55 18 LTROK0001 PetrioÃ ¡iÃ ¡kio pelkÃ  * 140 E 25 27 N 55 49 LTROK0002 BradesiÃ ³ kadagynas 2 E 25 51 N 55 49 LTROK0003 GaidÃ ¾iabalÃ s samanynÃ  * 177 E 25 35 N 56 7 LTROK0004 Konstantinavos pelkÃ  82 E 25 20 N 56 4 LTROK0006 BarÃ ¡Ã nÃ ³ pelkÃ  24 E 25 49 N 55 50 LTROK0007 DusetÃ ³ giria * 656 E 25 47 N 55 47 LTSAK0001 Nemuno slÃ nio skroblynai nuo KriukÃ ³ iki GelgaudiÃ ¡kio * 1 378 E 23 14 N 55 3 LTSAL0001 Kernavo pelkÃ  * 1 450 E 25 8 N 54 22 LTSAL0002 Gaujos upÃ s slÃ nis * 483 E 25 42 N 54 10 LTSAL0003 StakÃ ³ miÃ ¡kas * 690 E 25 33 N 54 18 LTSAL0004 VisinÃ ios upÃ s slÃ nis ties Gudeliais * 21 E 25 15 N 54 22 LTSAL0005 Papio eÃ ¾eras 1 391 E 25 8 N 54 29 LTSAL0006 JurgelioniÃ ³ pievos 25 E 25 39 N 54 14 LTSIA0001 LygÃ  * 197 E 23 3 N 55 46 LTSIA0002 PagÃ luvio eÃ ¾erynas * 132 E 23 5 N 55 48 LTSIA0003 BulenÃ ³ pelkÃ  * 113 E 23 2 N 55 52 LTSIA0004 ParaudÃ ¾iÃ ³ miÃ ¡kas * 101 E 23 6 N 55 49 LTSIA0005 RÃ kyvos pelkÃ  ir DzidÃ ³ miÃ ¡kas 4 715 E 23 16 N 55 51 LTSIL0002 Gojaus skroblynai 12 E 22 22 N 55 36 LTSIL0003 MedvÃ galio pievos 45 E 22 23 N 55 37 LTSIR0001 Astruvkos miÃ ¡kas * 427 E 24 39 N 54 59 LTSIR0002 GerviraiÃ ¡Ã io pelkÃ  * 198 E 24 58 N 54 53 LTSIR0003 AlioniÃ ³ pelkÃ  * 2 096 E 25 10 N 55 1 LTSIR0004 Ã eÃ ¡uolÃ liÃ ³ miÃ ¡kas * 509 E 25 3 N 55 5 LTSIU0001 PleinÃ s pelkÃ  * 277 E 21 40 N 55 12 LTSIU0003 RagainÃ s vingis * 729 E 22 3 N 55 2 LTSIU0004 Ã ereitlaukio miÃ ¡kas * 15 E 22 4 N 55 2 LTSIU0010 Juros upÃ  Ã ¾emiau TauragÃ s 621 E 22 11 N 55 9 LTSIU0012 KurÃ ¡iÃ ³ marios * 39 221 E 21 9 N 55 23 LTSIU0013 Nemuno delta * 23 896 E 21 21 N 55 19 LTSKU0001 Ã ventosios upÃ s slÃ nis ties Margininkais 143 E 21 15 N 56 9 LTSKU0002 Ã aukliÃ ³ riedulynas * 82 E 21 35 N 56 7 LTSKU0003 KulaliÃ ³ riedulynas 59 E 21 38 N 56 7 LTSKU0004 RimÃ ¡inÃ s miÃ ¡kas 26 E 21 36 N 56 6 LTSVE0001 Acinto ir PerÃ «no pelkÃ s * 1 036 E 25 57 N 54 59 LTSVE0002 AdÃ «tiÃ ¡kio pelkÃ  * 4 076 E 26 42 N 55 15 LTSVE0003 BaltasamanÃ s pelkÃ  * 606 E 25 55 N 54 56 LTSVE0004 AlgirdÃ nÃ ³ pelkÃ  * 91 E 25 44 N 54 54 LTSVE0008 Meros upÃ  ir jos slÃ nis 134 E 25 53 N 55 0 LTSVE0016 SÃ tikÃ s upÃ  ir jos slÃ nis 59 E 26 15 N 55 10 LTSVE0018 MergeÃ ¾erio eÃ ¾eras 12 E 26 16 N 55 13 LTSVE0019 Ilgio eÃ ¾eras (II) 17 E 26 16 N 55 12 LTSVE0020 Ã ½eimenos upÃ  1 021 E 25 51 N 55 4 LTSVE0024 Sarios upÃ  88 E 25 54 N 55 2 LTSVE0026 SaloÃ io eÃ ¾eras * 89 E 26 13 N 55 11 LTSVE0032 NeversÃ iÃ ³ miÃ ¡kas * 11 E 26 17 N 55 12 LTSVE0033 Kretuono eÃ ¾eras ir jo apylinkÃ s 1 972 E 26 5 N 55 14 LTTAU0001 AnÃ ios upÃ s slÃ nis * 338 E 22 32 N 55 22 LTTAU0006 VieÃ ¡vilÃ s aukÃ ¡tupio pelkynas * 5 693 E 22 26 N 55 8 LTTAU0007 Ã eÃ ¡uvio upÃ  Ã ¾emiau PaÃ ¡eÃ ¡uvio 643 E 22 26 N 55 15 LTTAU0008 PagramanÃ io regioninis parkas * 11 466 E 22 12 N 55 21 LTTAU0009 MeÃ ¡kÃ ³ pievos 148 E 22 20 N 55 12 LTTEL0001 Germanto eÃ ¾eras 164 E 22 8 N 55 58 LTTEL0002 Saloto eÃ ¾eras ir jo apyeÃ ¾erÃ s 306 E 22 15 N 55 49 LTTEL0005 ParÃ ¡eÃ ¾erio-LÃ «kÃ ¡to pelkiÃ ³ kompleksas * 2 867 E 22 18 N 55 41 LTTEL0006 AnkantÃ ³ pelkÃ  * 420 E 22 16 N 55 48 LTTEL0007 Sydeklio pelkÃ  * 157 E 22 21 N 55 51 LTTEL0009 MoteraiÃ io pievos 16 E 22 30 N 55 45 LTTEL0010 Ã atrijos pievos 26 E 22 33 N 55 52 LTTRA0001 JurgioniÃ ³ miÃ ¡kas * 659 E 24 30 N 54 28 LTTRA0002 Ã kilietÃ ³ eÃ ¾erÃ ³ apylinkÃ s 91 E 24 31 N 54 36 LTTRA0003 Solio eÃ ¾eras ir jo apyeÃ ¾erÃ s * 235 E 24 37 N 54 33 LTTRA0004 Ã ½ydkaimio pelkÃ s 100 E 24 43 N 54 30 LTTRA0005 Skrebio miÃ ¡kas 119 E 24 33 N 54 35 LTTRA0006 MergiÃ ¡kiÃ ³ miÃ ¡kas 156 E 24 29 N 54 36 LTTRA0007 SpindÃ ¾iaus miÃ ¡kas * 1 382 E 24 40 N 54 34 LTTRA0009 BraÃ ¾uolÃ s upÃ  ir jos slÃ nis 23 E 24 57 N 54 45 LTTRA0012 SkaisÃ io eÃ ¾eras 288 E 24 58 N 54 39 LTTRA0016 BitiÃ ¡kiÃ ³ eÃ ¾eras 33 E 24 50 N 54 40 LTTRA0017 Akies eÃ ¾eras ir jo apyeÃ ¾erÃ s 7 E 24 57 N 54 38 LTTRA0018 Ã irmuko eÃ ¾eras 5 E 24 55 N 54 36 LTTRA0019 VarnikÃ ³ miÃ ¡kas * 611 E 23 58 N 54 38 LTTRA0020 PlomenÃ ³ pelkÃ  * 57 E 24 54 N 54 38 LTTRA0021 MoÃ ¡ios eÃ ¾eras 39 E 24 34 N 54 35 LTUKM0001 Dukstynos miÃ ¡kas 50 E 24 50 N 55 16 LTUKM0002 Ã ventosios upÃ  Ã ¾emiau AndrioniÃ ¡kio 1 666 E 24 48 N 55 18 LTUKM0003 TaujÃ nÃ ³  UÃ ¾ulÃ nio miÃ ¡kai 22 532 E 24 35 N 55 24 LTUKM0004 Kazimieravos pelkÃ  * 73 E 25 0 N 55 11 LTUKM0005 Siesarties upÃ  ir jos slÃ nis 195 E 24 55 N 55 17 LTUKM0006 SvirplinÃ s pelkÃ  27 E 25 4 N 55 14 LTUKM0007 Ã ventosios upÃ s slÃ nio pievos 3 E 24 52 N 55 18 LTUKM0008 ViliukÃ ³ miÃ ¡kas 1 405 E 24 31 N 55 14 LTUKM0009 DirvonÃ ³ eÃ ¾erÃ liai ir pelkÃ s 37 E 24 41 N 55 14 LTUKM0010 AdomiÃ ¡kio pelkÃ  26 E 25 13 N 55 10 LTUKM0011 GemeliÃ ¡kio kaimo pievos 23 E 24 59 N 55 9 LTUTE0006 AliÃ ³ pelkÃ  * 26 E 25 42 N 55 28 LTVAR0001 Spenglos upÃ  ir jos slÃ nis 251 E 24 46 N 54 20 LTVAR0009 Ã epkeliÃ ³ pelkÃ  * 12 753 E 24 31 N 54 0 LTVAR0011 Merkio upÃ  2 253 E 24 53 N 54 20 LTVAR0012 Ã ªlos upÃ  Ã ¾emiau Rudnios 419 E 24 29 N 54 6 LTVAR0015 DereÃ ¾nos upÃ  137 E 24 29 N 54 11 LTVAR0016 Versekos upÃ  255 E 24 49 N 54 17 LTVAR0017 Dainavos giria * 55 245 E 24 16 N 54 5 LTVAR0018 GeidukoniÃ ³ pelkÃ  * 68 E 24 49 N 54 19 LTVAR0019 DirÃ ¾ameniÃ ³ pelkÃ  * 75 E 24 32 N 54 24 LTVAR0025 StojÃ ³ pievos 91 E 24 45 N 54 0 LTVIK0001 Virbalgirio miÃ ¡kas * 368 E 22 48 N 54 36 LTVIK0002 Drausgirio miÃ ¡kas * 595 E 22 46 N 54 29 LTVIK0003 PaviÃ ¡tyÃ io pievos 23 E 22 47 N 54 24 LTVIK0004 Grybingirio miÃ ¡kas * 355 E 22 50 N 54 24 LTVIK0005 TadarinÃ s ir ViÃ ¡tytgirio miÃ ¡kai * 1 176 E 22 48 N 54 27 LTVIN0001 Taurijos miÃ ¡kas * 506 E 25 36 N 54 45 LTVIN0002 Ã veicarijos miÃ ¡kas * 793 E 25 27 N 54 34 LTVIN0003 MedininkÃ ³ pievos * 16 E 25 39 N 54 32 LTVIN0005 Pravalo eÃ ¾eras ir jo apyeÃ ¾erÃ s * 99 E 25 40 N 54 57 LTVIN0006 Raudonoji bala * 135 E 25 13 N 54 51 LTVIN0007 DÃ «kÃ ¡tÃ ³ Ã Ã ¾uolynas * 282 E 24 57 N 54 50 LTVIN0008 Ã ½aliÃ ³jÃ ³ eÃ ¾erÃ ³ apylinkÃ s * 130 E 25 19 N 54 47 LTVIN0009 Neries upÃ  2 399 E 24 46 N 54 53 LTVIN0010 RieÃ ¡Ã s upÃ s slÃ nis 37 E 25 18 N 54 47 LTVIN0011 EÃ ¾erÃ liÃ ³ kompleksas 165 E 25 18 N 54 46 LTVIN0012 Neries upÃ s Ã ¡laitas ties Verkiais * 7 E 25 17 N 54 44 LTVIN0013 GiedraitiÃ ¡kiÃ ³ pelkÃ  * 73 E 25 10 N 54 51 LTVIN0014 AukÃ ¡tÃ ³jÃ ³ PaneriÃ ³ geleÃ ¾inkelio tunelis 2 E 25 11 N 54 37 LTVIN0015 Antakalnio bunkeriai 1 E 25 19 N 54 42 LTVIN0016 SuktiÃ ¡kiÃ ³ miÃ ¡ko dalis 7 E 25 34 N 54 47 LTVIN0017 GeguÃ ¾inÃ s pelkÃ  * 43 E 25 33 N 54 55 LTVIN0018 Girijos miÃ ¡kas * 126 E 25 18 N 54 54 LTZAR0002 PelkÃ tos RaÃ ¡Ã ³ eÃ ¾ero pakrantÃ s 75 E 25 44 N 55 46 LTZAR0003 GipenÃ ³ kaimo apylinkÃ s 14 E 25 50 N 55 48 LTZAR0004 PadustÃ lio pelkÃ s 107 E 25 50 N 55 44 LTZAR0005 Balnio eÃ ¾eras ir jo apyeÃ ¾erÃ s 14 E 25 53 N 55 45 LTZAR0006 Ã glio ir Ã glioko eÃ ¾erai 15 E 25 52 N 55 46 LTZAR0007 IlgaÃ ¡ilis * 346 E 25 52 N 55 46 LTZAR0008 Vyko eÃ ¾ero apyeÃ ¾erÃ s 86 E 25 55 N 55 46 LTZAR0011 AntazavÃ s Ã ¡ilas * 179 E 25 53 N 55 48 LTZAR0022 VelniabalÃ  * 119 E 26 0 N 55 42 LTZAR0023 SamaniÃ ³ pelkÃ  * 112 E 26 2 N 55 56 LTZAR0024 GraÃ ¾utÃ s regioninis parkas * 26 125 E 26 8 N 55 37 LTZAR0025 Smalvos ir SmalvykÃ ¡Ã io eÃ ¾erai ir pelkÃ s * 2 230 E 26 22 N 55 37 LTZAR0026 SmalvelÃ s upÃ  ir Ã ¡lapÃ ¾emÃ s 547 E 26 27 N 55 38 LTZAR0027 ZalvÃ s pelkÃ  16 E 25 52 N 55 49 LTZAR0028 ZalvÃ s upÃ s slÃ nis 7 E 25 53 N 55 49 LTZAR0029 DrÃ «kÃ ¡iÃ ³ eÃ ¾eras 3 612 E 26 34 N 55 37 LV0000110 Augstroze * 3 687 E 25 1 N 57 32 LV0000120 Vidusburtnieks * 1 333 E 25 15 N 57 46 LV0000130 ZiemeÃ ¼u purvi * 5 319 E 24 51 N 57 58 LV0100200 Moricsalas dabas rezervÃ ts * 802 E 22 7 N 57 11 LV0100300 GrÃ «Ã u dabas rezervÃ ts * 1 491 E 21 12 N 56 48 LV0100400 Krustkalnu dabas rezervÃ ts * 2 961 E 26 9 N 56 45 LV0100500 TeiÃ u dabas rezervÃ ts * 19 649 E 26 28 N 56 37 LV0200100 Gaujas nacionÃ lais parks * 92 261 E 25 8 N 57 17 LV0200200 Ã ¶emeru nacionÃ lais parks * 38 165 E 23 27 N 56 55 LV0200300 SlÃ «teres nacionÃ lais parks * 16 145 E 22 24 N 57 41 LV0300100 Daugavas ieleja * 1 091 E 25 9 N 56 36 LV0300400 Silene * 3 825 E 26 45 N 55 42 LV0300700 TÃ rvete * 1 374 E 23 24 N 56 28 LV0300800 Sauka * 5 635 E 25 29 N 56 15 LV0300900 DrÃ «dÃ ¾a ezers * 2 627 E 27 17 N 55 58 LV0301100 RieÃ ¾upe * 452 E 22 0 N 56 59 LV0301200 EmbÃ «te * 481 E 21 48 N 56 30 LV0301300 Istras pauguraine * 861 E 28 2 N 56 16 LV0301500 CiriÃ ¡a ezers * 1 299 E 26 58 N 56 8 LV0301600 Adamovas ezers * 779 E 27 23 N 56 33 LV0301700 PiejÃ «ra * 4 315 E 24 11 N 57 6 LV0301800 BeberbeÃ ·i * 275 E 23 56 N 56 56 LV0301900 Doles sala * 1 055 E 24 14 N 56 51 LV0302000 Talsu pauguraine * 3 671 E 22 39 N 57 14 LV0302100 Abavas senleja * 14 933 E 22 27 N 57 4 LV0302200 Salacas ieleja * 6 307 E 24 41 N 57 51 LV0302800 Engures ezers * 19 992 E 23 8 N 57 15 LV0302900 Dvietes paliene * 4 989 E 26 14 N 56 3 LV0303000 Numernes valnis * 981 E 27 28 N 56 50 LV0303100 CÃ rmaÃ a ezers 529 E 27 10 N 56 2 LV0303200 SvÃ tes paliene 931 E 23 39 N 56 42 LV0303300 RagakÃ pa * 150 E 23 54 N 56 59 LV0303400 RÃ zna * 59 615 E 27 30 N 56 16 LV0303500 Pape * 51 778 E 20 55 N 56 9 LV0303600 BernÃ ti * 2 944 E 20 57 N 56 21 LV0303700 Driksnas sils * 676 E 26 11 N 56 41 LV0303800 PiÃ Ã ·u ezers * 161 E 21 41 N 56 59 LV0304000 Laukezers * 327 E 26 0 N 56 29 LV0304100 Bauska * 1 079 E 24 6 N 56 25 LV0304200 Kuja * 10 788 E 26 23 N 56 52 LV0304400 Kurjanovas ezers 263 E 27 59 N 56 31 LV0304500 Ogres ieleja * 7 516 E 25 22 N 56 49 LV0304800 Vecumu meÃ ¾i * 7 880 E 27 48 N 57 15 LV0304900 Vilce * 144 E 23 31 N 56 25 LV0305000 ZvÃ rdes meÃ ¾i * 8 173 E 22 36 N 56 29 LV0305100 Aiviekstes paliene * 1 155 E 26 10 N 56 42 LV0305200 Ogres Zilie kalni * 309 E 24 33 N 56 50 LV0400400 KorkuÃ ¼u sausgultne un pazemes upe * 10 E 25 14 N 56 34 LV0401000 Kalamecu MarkÃ «zu gravas * 29 E 26 26 N 57 32 LV0401900 Stiglavas atsegumi * 15 E 27 34 N 57 2 LV0402200 Skaistkalnes karsta kritenes * 114 E 24 41 N 56 23 LV0402300 KulÃ ¡Ã nu avots 20 E 24 29 N 56 25 LV0412900 Ogres dolomÃ «tu krauja 4 E 24 39 N 56 49 LV0413300 Ezernieku karsta kritenes * 52 E 24 48 N 57 5 LV0415600 ZaÃ as lejtece * 53 E 22 8 N 56 28 LV0415700 PavÃ ru atsegumi 2 E 22 8 N 56 41 LV0500100 Ã Ã ·ibu purvs * 536 E 25 20 N 56 44 LV0500200 Gasparsona purvs * 26 E 25 2 N 56 32 LV0500300 EllÃ «tes purvs 4 E 25 15 N 56 29 LV0500500 DÃ «Ã ezera purvs * 3 E 24 52 N 56 34 LV0500600 SerÃ ¾u tÃ «relis * 151 E 24 50 N 56 30 LV0500700 VÃ veres ezers * 225 E 24 48 N 56 33 LV0500800 MazzalvÃ «tes purvs * 267 E 25 10 N 56 21 LV0500900 Indzera ezera salas * 7 E 27 0 N 57 23 LV0501000 Gaujienas priedes * 51 E 26 24 N 57 30 LV0501100 Lepuru purvs * 325 E 26 24 N 57 33 LV0501200 Sloku purvs * 528 E 26 26 N 57 30 LV0501300 Bejas meÃ ¾s * 59 E 27 10 N 57 23 LV0501500 Kupravas liepu audze * 33 E 27 30 N 57 16 LV0501600 Tetersalas purvs * 348 E 26 33 N 57 30 LV0502100 Baltais purvs * 139 E 27 9 N 57 31 LV0502200 Orlovas (Ã rgÃ ¼u) purvs * 2 791 E 27 24 N 57 0 LV0502300 Pokratas ezers * 53 E 27 13 N 56 57 LV0502400 ZodÃ nu purvs * 98 E 27 35 N 57 16 LV0502600 Stompaku purvi * 2 978 E 27 28 N 57 6 LV0502800 ZaÃ ¼ezera purvs * 324 E 24 33 N 56 28 LV0502900 Ã ªslÃ «ce 2 E 24 6 N 56 17 LV0503000 KalÃ ju tÃ «relis * 41 E 24 33 N 56 39 LV0503300 Raunas Staburags * 25 E 25 36 N 57 19 LV0504000 TÃ «rÃ s sÃ «nas purvs * 36 E 26 38 N 55 59 LV0504300 BaltmuiÃ ¾as purvs * 874 E 25 51 N 56 3 LV0504400 SasaÃ ¼u meÃ ¾s 204 E 26 18 N 55 55 LV0504700 VÃ «Ã ·u purvs * 875 E 22 54 N 56 31 LV0504800 Lielais purvs * 150 E 26 11 N 57 16 LV0505200 LÃ Ã u purvs * 206 E 23 58 N 56 41 LV0505400 Aizdumbles purvs * 392 E 25 34 N 56 9 LV0505500 Supes purvs * 712 E 25 39 N 56 16 LV0505600 Nomavas purvs * 1 282 E 25 43 N 56 18 LV0505700 KlaucÃ nu un PriekulÃ nu ezers * 200 E 25 46 N 56 21 LV0505800 Spulgu purvs * 307 E 25 50 N 56 21 LV0505900 KauÃ ¡Ã u purvs * 221 E 25 55 N 56 21 LV0506000 Saltais purvs * 102 E 25 59 N 56 21 LV0506100 TÃ «reÃ ¼u purvs * 1 203 E 25 58 N 56 14 LV0506200 Slapjo salu purvs * 1 052 E 25 42 N 56 21 LV0506300 Ã vÃ riÃ u purvs * 643 E 25 36 N 56 23 LV0506400 Gargrodes purvs * 655 E 25 43 N 56 27 LV0506500 RoÃ ¾u purvs * 991 E 25 39 N 56 28 LV0506600 Melnais purvs * 151 E 25 41 N 56 23 LV0507000 Ã ertoka ezers (Valnezers) * 55 E 27 7 N 56 5 LV0507100 Ventas ieleja * 2 513 E 21 57 N 57 1 LV0507200 Ventas un Ã Ã ·erveÃ ¼a ieleja * 1 381 E 21 59 N 56 34 LV0507300 Gaviezes Ã muÃ ¼i * 107 E 21 19 N 56 30 LV0507400 Brienamais purvs * 585 E 21 20 N 56 25 LV0507600 Medze * 95 E 21 7 N 56 37 LV0507700 NÃ «cas Ã «vju audze * 108 E 21 11 N 56 17 LV0507800 LiepÃ jas ezers * 4 544 E 21 3 N 56 27 LV0508000 Rucavas Ã «vju audze * 206 E 21 8 N 56 14 LV0508100 Ziemupe * 2 458 E 21 5 N 56 48 LV0508300 Dunika * 1 802 E 21 23 N 56 15 LV0508400 PurgaiÃ ¼u purvs * 340 E 24 47 N 57 27 LV0508500 DÃ «Ã ezers 163 E 24 42 N 57 32 LV0508600 Vidzemes akmeÃ ainÃ  jÃ «rmala * 3 371 E 24 22 N 57 32 LV0508700 DziÃ ¼ezers un Riebezers * 353 E 24 34 N 57 29 LV0509100 Randu pÃ ¼avas * 280 E 24 20 N 57 49 LV0509300 LimÃ ¡Ã nu purvs * 447 E 24 47 N 57 53 LV0509500 DzÃ rves purvs * 488 E 24 52 N 57 51 LV0509600 PirtsmeÃ ¾a purvs * 571 E 24 49 N 57 55 LV0509700 Lielpurvs * 1 047 E 24 39 N 57 49 LV0509800 NiedrÃ ju Pilkas purvs * 1 041 E 24 37 N 57 44 LV0510000 Maizezers * 65 E 24 45 N 57 31 LV0510200 Istras ezers * 316 E 27 58 N 56 14 LV0510300 KleÃ ¡niku purvs * 1 987 E 28 0 N 56 37 LV0510400 Gulbju un Platpirovas purvs * 1 724 E 28 4 N 56 34 LV0510600 Pildas ezers * 611 E 27 46 N 56 28 LV0510700 GrebÃ ¼ukalns 237 E 28 7 N 56 11 LV0510800 Gulbinkas purvs * 114 E 27 39 N 56 34 LV0510900 Zvirgzdenes ezera salas 4,5 E 27 41 N 56 33 LV0511000 Nesaules kalns * 66 E 26 11 N 56 57 LV0511100 Barkavas ozolu audze 71 E 26 38 N 56 42 LV0511300 Jumurdas ezers * 364 E 25 45 N 56 56 LV0511500 SeldÃ ¾u ozolu audze 17 E 26 50 N 56 53 LV0511600 Lielsalas purvs * 204 E 26 34 N 56 43 LV0512100 RuÃ ¡onu ezera salas * 48 E 27 1 N 56 11 LV0512200 Lielais PeleÃ Ã res purvs * 5 331 E 26 33 N 56 29 LV0512300 Asenieku purvs * 1 577 E 26 29 N 56 15 LV0512400 TÃ «rumnieku purvs * 267 E 26 57 N 56 43 LV0512500 Salas purvs * 3 862 E 27 2 N 56 47 LV0512700 GaiÃ ¼ukalns 2 E 27 34 N 56 33 LV0512800 MeÃ ¾muiÃ ¾as avoti * 27 E 24 47 N 57 6 LV0513000 LielÃ  Baltezera salas * 20 E 24 17 N 57 2 LV0513100 BabÃ «tes ezers 2 988 E 23 43 N 56 55 LV0513400 Lielie Kangari * 1 972 E 24 44 N 56 55 LV0513600 Cieceres ezera sala * 16 E 22 34 N 56 39 LV0513700 Dulbju acs purvs * 8 E 22 42 N 56 47 LV0513800 Daiku Ã «vju audze * 11 E 22 27 N 57 34 LV0513900 KadiÃ ·u nora * 4 E 22 20 N 57 37 LV0514100 DiÃ ¾kalni un Kalkupes ieleja * 1 122 E 22 29 N 57 33 LV0514200 Rakupes ieleja * 2 204 E 22 12 N 57 25 LV0514500 ZemgaÃ ¼u purvs * 462 E 22 40 N 57 24 LV0514800 PlieÃ ciema kÃ pa * 52 E 23 15 N 57 5 LV0515100 Riesta DÃ ¾Ã «kstenes purvs * 347 E 23 10 N 56 44 LV0515300 KÃ rÃ ·u purvs * 303 E 25 41 N 57 49 LV0515800 Bednes purvs 30 E 26 11 N 57 36 LV0515900 VadaiÃ u purvs * 238 E 26 7 N 57 34 LV0516000 Oleru purvs * 105 E 25 22 N 57 48 LV0516200 VÃ «Ã ·vÃ nu purvs * 77 E 25 8 N 57 30 LV0517000 KlÃ Ã u purvs * 1 615 E 21 46 N 57 27 LV0517100 PluÃ u tÃ «relis * 740 E 22 4 N 57 7 LV0517200 SÃ rnates purvs * 1 423 E 21 27 N 57 6 LV0517300 NagÃ ¼u un AnsiÃ u purvs * 284 E 21 56 N 57 6 LV0517400 TÃ «Ã ¡ezers * 39 E 21 53 N 57 8 LV0517500 PieÃ ¡danga * 10 E 21 47 N 57 5 LV0518300 Vecdaugava * 233 E 24 5 N 57 3 LV0518400 LagaÃ ¾u Ã Ã itkas purvs * 3 386 E 26 59 N 56 57 LV0518500 Lielais un Pemmes purvs * 2 625 E 24 48 N 57 23 LV0518600 Lielais MÃ rku purvs * 929 E 26 41 N 57 2 LV0518700 Laugas purvs * 755 E 24 42 N 57 16 LV0518900 Stiklu purvi * 6 636 E 22 15 N 57 19 LV0519000 Aklais purvs * 2 003 E 25 7 N 56 30 LV0519100 KreiÃ u purvs * 2 273 E 27 52 N 56 41 LV0519300 Ã ªdeÃ as un KvÃ pÃ nu dÃ «Ã ·i 1 116 E 26 57 N 56 46 LV0519500 BÃ rzpils purvs * 3 319 E 27 0 N 56 52 LV0519600 Pededzes lejtece * 4 663 E 26 52 N 56 59 LV0519700 LubÃ nas ieplakas * 2 520 E 26 44 N 56 43 LV0519800 Cenas tÃ «relis * 2 133 E 23 50 N 56 51 LV0520000 ÃbeÃ ¼i * 3 275 E 25 58 N 56 24 LV0520200 Gudenieki * 106 E 21 34 N 56 53 LV0520300 UÃ ¾ava * 3 012 E 21 24 N 57 12 LV0520500 Mazie Kangari * 348 E 24 45 N 57 2 LV0520900 Tosmare * 972 E 21 3 N 56 34 LV0521100 Ojatu ezers * 121 E 27 22 N 56 3 LV0521300 DiÃ ¼Ã ¼u pÃ ¼avas * 179 E 21 35 N 57 2 LV0521500 OvÃ «Ã ¡i * 5 078 E 21 51 N 57 35 LV0521800 Ã ¶irbas purvs * 1 095 E 21 9 N 56 13 LV0522000 MÃ rnieku dumbrÃ ji * 61 E 24 27 N 57 54 LV0522100 KatleÃ ¡u meÃ ¾i * 151 E 27 37 N 57 21 LV0522300 Ungurpils meÃ ¾i * 55 E 24 47 N 57 49 LV0522600 Aizkraukles purvi un meÃ ¾i * 1 532 E 25 14 N 56 40 LV0522900 Dvietes dumbrÃ ji * 125 E 26 18 N 56 8 LV0523000 LÃ «vbÃ rzes liekna * 144 E 23 30 N 56 45 LV0523100 Lielupes palienes pÃ ¼avas * 352 E 23 48 N 56 38 LV0523200 Ukru gÃ rÃ ¡a * 1 135 E 23 11 N 56 22 LV0523300 Dzelves KroÃ a purvs * 1 150 E 24 30 N 57 12 LV0523400 Ances purvi un meÃ ¾i * 8 772 E 22 3 N 57 34 LV0524100 MeÃ ¾ole * 2 832 E 25 58 N 57 19 LV0524500 RuÃ upes ieleja * 607 E 21 41 N 56 23 LV0524600 Jaunciems * 332 E 24 11 N 57 1 LV0524800 Vesetas palienes purvs * 424 E 25 48 N 56 41 LV0524900 Pilskalnes SiguldiÃ a * 71 E 26 15 N 55 58 LV0525000 ManÃ £enes meÃ ¾i * 1 657 E 21 59 N 57 4 LV0525100 BlaÃ ¾Ã £a ezers 424 E 21 42 N 56 32 LV0525200 Linezers * 130 E 24 51 N 57 18 LV0525300 VÃ renes purvi * 1 248 E 25 14 N 56 45 LV0525400 GaiÃ u purvs * 1 132 E 26 13 N 56 27 LV0525500 SÃ tiÃ u dÃ «Ã ·i * 3 780 E 22 18 N 56 36 LV0525600 ZvÃ rde * 3 072 E 22 42 N 56 34 LV0525800 Zebrus un SvÃ tes ezers * 935 E 22 59 N 56 37 LV0525900 Jaunanna * 1 325 E 27 8 N 57 16 LV0526000 PÃ rabaine * 9 850 E 26 54 N 56 52 LV0526100 Gruzdovas meÃ ¾i * 618 E 27 37 N 57 14 LV0526200 PalÃ ¡u purvs * 633 E 25 40 N 56 58 LV0526400 SventÃ jas upes ieleja * 447 E 21 14 N 56 7 LV0526500 Eiduku purvs * 588 E 26 19 N 56 34 LV0526600 LubÃ nas un SÃ «Ã ¼agala purvs * 2 899 E 26 48 N 56 42 LV0526700 PelÃ Ã u ezera purvs 12 E 26 43 N 56 10 LV0526800 Sedas purvs * 7 300 E 25 45 N 57 42 LV0527000 Melnsalas purvs * 618 E 26 28 N 57 31 LV0527100 Ã ªdiÃ u purvs * 818 E 26 53 N 56 43 LV0527300 TÃ Ã ¡u ezers 271 E 21 13 N 56 36 LV0527400 Garkalnes meÃ ¾i * 1 785 E 24 24 N 57 3 LV0527500 Silabebru ezers 114 E 26 5 N 56 36 LV0527600 Vjadas meÃ ¾i * 208 E 27 32 N 57 10 LV0527700 KadÃ js * 328 E 26 34 N 57 22 LV0527800 Melturu sils * 288 E 25 12 N 57 12 LV0528000 Rauza 812 E 26 3 N 57 23 LV0528100 Ã epka 357 E 26 4 N 57 22 LV0528200 Launkalne * 172 E 25 54 N 57 20 LV0528300 Ã ¢ipka * 161 E 22 40 N 57 33 LV0528500 Kaigu purvs * 583 E 23 34 N 56 46 LV0528600 Kalnciema pÃ ¼avas * 170 E 23 34 N 56 49 LV0528800 Mugurves pÃ ¼avas * 317 E 26 53 N 57 6 LV0528900 PaÃ emÃ «nes meÃ ¾i * 799 E 24 28 N 56 17 LV0529100 ViskÃ «Ã ¾u sala * 304 E 22 9 N 57 10 LV0529200 VirguÃ ¼icas meÃ ¾i * 745 E 27 22 N 57 27 LV0529300 Klintaine * 83 E 25 34 N 56 34 LV0529400 Draugolis 11 E 25 52 N 57 6 LV0529500 SpinduÃ ¼u meÃ ¾i * 132 E 25 21 N 57 3 LV0529700 Raudas meÃ ¾i * 211 E 26 10 N 55 53 LV0529900 SvÃ tes ieleja * 46 E 23 17 N 56 22 LV0530000 Skujaines un SvÃ taines ieleja * 130 E 23 15 N 56 27 LV0530100 Eglone * 159 E 26 6 N 56 11 LV0530200 Timsmales ezers 101 E 26 10 N 56 37 LV0530300 Starinas meÃ ¾s * 157 E 27 31 N 55 49 LV0530400 JeÃ u purvs * 282 E 21 9 N 56 15 LV0530500 Vitrupes ieleja * 126 E 24 26 N 57 38 LV0530600 Motrines ezers * 46 E 27 36 N 56 52 LV0530700 Kapu ezers 17 E 26 33 N 56 48 LV0530800 Lielupes grÃ «vas pÃ ¼avas * 261,8 E 23 53 N 56 58 LV0530900 JaÃ ¡as BicÃ nu ezers * 311 E 26 54 N 56 13 LV0531000 NÃ «grandes meÃ ¾i * 62 E 21 58 N 56 23 LV0531100 Baltezera purvs * 228 E 22 37 N 56 40 LV0531200 RukÃ ¡u purvs * 216 E 22 20 N 57 35 LV0531300 PÃ ces pÃ ¼avas * 83 E 22 14 N 57 29 LV0531400 ApÃ ¡uciema zÃ Ã ¼u purvs * 15 E 23 19 N 57 3 LV0531500 LapiÃ u ezers * 1 E 26 14 N 57 35 LV0531600 TaurÃ «Ã ¡u ezers 2 E 26 11 N 57 34 LV0531700 Platenes purvs * 455 E 21 43 N 57 23 LV0531800 PelcÃ «Ã ¡u purvs * 56 E 22 8 N 57 14 LV0531900 Popes zÃ Ã ¼u purvs * 78 E 21 51 N 57 22 LV0532000 Sitas un Pededzes paliene * 870 E 26 58 N 57 8 LV0532200 Alsungas meÃ ¾i * 79 E 21 26 N 56 56 LV0532300 AÃ ¡u purvs * 76 E 26 44 N 57 30 LV0532400 AsÃ «nes ezeri 70 E 27 36 N 56 1 LV0532500 AudÃ «les meÃ ¾i * 87 E 26 49 N 57 2 LV0532700 Burtnieku ezera pÃ ¼avas * 432 E 25 16 N 57 43 LV0532800 BÃ «Ã ¡nieku ezera krasts 49 E 21 37 N 57 26 LV0532900 Dimantu meÃ ¾s * 183 E 25 45 N 56 16 LV0533000 DruviÃ u tÃ «relis * 293 E 22 7 N 57 7 LV0533100 Dubnas paliene 377 E 26 22 N 56 15 LV0533200 Durbes ezera pÃ ¼avas * 596 E 21 23 N 56 37 LV0533300 DÃ «res meÃ ¾s * 43 E 26 35 N 57 23 LV0533400 Dzilnas dumbrÃ ji * 215 E 25 1 N 56 28 LV0533500 Klagatu purvs * 152 E 24 56 N 57 30 LV0533600 KaÃ ¼Ã ·u gÃ rÃ ¡a 13 E 26 58 N 57 23 LV0533700 Kalna purvs * 353 E 24 34 N 57 56 LV0533800 Kinkausku meÃ ¾i * 231 E 26 13 N 56 7 LV0533900 Krapas gÃ rÃ ¡a * 207 E 26 42 N 57 10 LV0534000 Krojas meÃ ¾i * 19 E 22 2 N 57 7 LV0534100 Liepnas niedrÃ ji * 159 E 27 29 N 57 25 LV0534200 Zepu meÃ ¾s * 67 E 27 0 N 57 14 LV0534300 Ã »ubasts 110 E 26 27 N 55 57 LV0534400 Matkules meÃ ¾i * 80 E 22 30 N 56 57 LV0534500 Melnupes meÃ ¾i * 66 E 26 34 N 57 31 LV0534600 MÃ tru meÃ ¾s * 78 E 26 27 N 57 20 LV0534900 Paltupes meÃ ¾i * 156 E 25 38 N 56 14 LV0535000 PaÃ ¡ulienes meÃ ¾s * 106 E 26 14 N 55 56 LV0535100 Pluncu ezera meÃ ¾i * 53 E 22 22 N 57 10 LV0535200 PosolnÃ «ca 64 E 27 40 N 57 17 LV0535400 RÃ «jas paliene * 444 E 25 14 N 57 52 LV0535500 Sakas grÃ «Ã i * 170 E 21 15 N 56 51 LV0535700 Sofikalna meÃ ¾i * 52 E 27 17 N 57 20 LV0535800 Tebras ozolu meÃ ¾i 49 E 21 34 N 56 45 LV0535900 Tumes meÃ ¾i * 68 E 23 1 N 57 0 LV0536000 UÃ ¾avas augÃ ¡tece * 688 E 21 31 N 56 55 LV0536100 ZÃ gadu kalni * 86 E 26 48 N 57 24 LV0536200 ZaÃ ·u riests * 142 E 25 40 N 56 18 LV0536300 Zilaiskalns * 118 E 25 13 N 57 33 LV0536400 JaÃ ¡a * 69 E 26 44 N 56 9 LV0600100 Vecpiebalga * 8 945 E 25 47 N 57 2 LV0600200 Veclaicene * 20 892 E 26 56 N 57 33 LV0600300 AugÃ ¡zeme * 20 828 E 26 20 N 55 48 LV0600400 AugÃ ¡daugava * 52 325 E 27 2 N 55 51 LV0600500 Vestiena * 27 150 E 25 54 N 56 52 LV0600700 ZiemeÃ ¼gauja * 21 749 E 26 7 N 57 40 LV0600800 ÃdaÃ ¾i * 6 126 E 24 26 N 57 9 LV0600900 KauÃ ers * 2 762 E 26 51 N 56 16 LV0601000 NÃ «cgaÃ ¼u meÃ ¾i * 915 E 26 25 N 56 9 LV0804600 Dzelmes * 2,9 E 24 57 N 56 37 LV0824700 Visikums * 4,6 E 27 18 N 57 26 LV0826100 Vidagas meÃ ¾i * 130 E 26 19 N 57 22 LV0826300 Gaujienas purvainie meÃ ¾i * 69 E 26 26 N 57 25 LV0826800 MelderupÃ «tes meÃ ¾i * 281 E 27 8 N 57 33 LV0830100 OzoldÃ rzs * 18,7 E 24 2 N 56 26 LV0830200 VecsÃ lpils 4,5 E 25 36 N 56 34 LV0830300 Silzemnieki * 1,95 E 24 47 N 57 4 LV0830400 DubÃ ¼ukrogs * 9,6 E 23 18 N 57 2 LV0830500 Priedes * 42 E 26 32 N 57 17 LV0830600 BÃ rzoles riests * 103 E 26 15 N 57 20 LV0830700 BÃ rzu purvs * 58 E 26 33 N 57 14 LV0830800 BulvÃ ra riests * 81 E 25 58 N 57 42 LV0830900 GraviÃ as * 8 E 21 52 N 56 30 LV0831000 Ã epkas riests * 46 E 26 3 N 57 22 LV0831100 KaÃ ¼Ã a riests * 76 E 26 56 N 57 4 LV0831300 BÃ nÃ «Ã ¾u Zelta avots * 2,3 E 25 34 N 57 9 LV0831400 Dravenieku avoti * 2 E 24 49 N 57 25 LV0831500 Elles purvs 17,97 E 24 53 N 57 24 LV0831600 Dzirnieku pÃ ¼ava 0,87 E 21 48 N 56 53 LV0831700 MaitiÃ ·u avoti * 1,57 E 22 38 N 56 50 LV0831800 MeÃ ¾amatveju kadiÃ ·u pÃ ¼avas 8 E 27 54 N 56 20 LV0831900 MeÃ ¾amatveju pÃ ¼avas 16 E 27 54 N 56 20 SE0110002 KÃ ¤ringboda * 1 494,8 E 17 53 N 58 52 SE0110003 Tullgarn, ost * 1 637 E 17 35 N 58 57 SE0110005 HÃ ¤ringe-Hammersta * 1 156,3 E 18 1 N 59 1 SE0110006 Vattgruvsmossen * 73,8 E 17 27 N 59 5 SE0110008 Stora EnvÃ ¤ttern * 149,3 E 17 20 N 59 6 SE0110010 BjÃ ¶rkviksmossen * 14,5 E 17 24 N 59 8 SE0110015 Sandemar * 390,7 E 18 21 N 59 7 SE0110017 Tyresta-Ã va * 3 264,7 E 18 18 N 59 11 SE0110020 Korpberget * 44,7 E 17 37 N 59 15 SE0110024 SaltarÃ ¶-SkÃ ¤rmarÃ ¶ * 126,7 E 18 36 N 59 19 SE0110031 Svalgarn * 24,8 E 17 30 N 59 30 SE0110038 MalmsjÃ ¶n 10,7 E 18 38 N 59 34 SE0110041 Ã ngsÃ ¶ * 195 E 18 46 N 59 37 SE0110043 BullerskÃ ¤r * 7,7 E 19 2 N 59 39 SE0110051 RimsjÃ ¶skogen * 29,6 E 18 31 N 59 46 SE0110078 BergbofjÃ ¤rden-HÃ ¤verÃ ¶ PrÃ ¤stÃ ¤ng * 164,6 E 18 44 N 60 6 SE0110080 KÃ ¥lsÃ ¶ * 204,8 E 17 39 N 58 56 SE0110082 Reveln-KolguskÃ ¤r * 5,5 E 17 48 N 58 48 SE0110085 UtÃ ¶ * 4 183,5 E 18 18 N 58 59 SE0110086 FjÃ ¤rdlÃ ¥ng * 5 081,4 E 18 34 N 59 1 SE0110087 Villinge BoskapsÃ ¶ * 339,9 E 18 38 N 59 5 SE0110088 BullerÃ ¶-Bytta * 14 317,4 E 18 47 N 59 8 SE0110092 Stora Nassa * 2 950,5 E 19 13 N 59 27 SE0110096 Svenska HÃ ¶garna * 2 667,6 E 19 29 N 59 25 SE0110101 FifÃ ¥ng * 176,4 E 17 42 N 58 50 SE0110102 Grottberget 5,7 E 17 27 N 58 59 SE0110103 LÃ ¥ngsjÃ ¶n * 16,4 E 18 34 N 59 52 SE0110104 RÃ ¥da 8,3 E 18 49 N 59 54 SE0110105 Borudamyren 88,9 E 18 43 N 59 59 SE0110106 BjÃ ¶ringe * 32,6 E 18 31 N 59 59 SE0110107 Borgskogen * 33,1 E 18 29 N 60 0 SE0110108 AspdalssjÃ ¶n * 118,7 E 18 27 N 60 0 SE0110109 Norra BjÃ ¶rkfjÃ ¤rden, ost * 865,8 E 17 31 N 59 28 SE0110110 Brottby allÃ © 0,53 E 18 14 N 59 33 SE0110111 HuvudskÃ ¤r * 2 077 E 18 34 N 58 58 SE0110112 VÃ ¤sby hage * 119,3 E 17 32 N 59 24 SE0110113 Riddersholm * 615 E 19 2 N 59 42 SE0110114 BornsjÃ ¶n * 697,5 E 17 46 N 59 14 SE0110115 BrosjÃ ¶n 142,6 E 17 47 N 59 10 SE0110118 RÃ ¥nÃ ¶ Ã ngsholme * 54,5 E 18 11 N 58 56 SE0110119 Stegsholm * 109 E 18 15 N 59 6 SE0110120 Ormberget * 7 E 18 35 N 59 56 SE0110122 Karlsdalsmossen * 81,3 E 18 34 N 59 52 SE0110123 Norra Malma 8,1 E 18 39 N 59 50 SE0110124 Svenska BjÃ ¶rn 3 982,8 E 19 36 N 59 36 SE0110126 Kalkberget * 14,6 E 17 42 N 59 0 SE0110127 Oaxen * 21,1 E 17 43 N 58 58 SE0110128 SjÃ ¶gÃ ¥rd 8,8 E 17 21 N 59 1 SE0110130 Broviken 311,3 E 17 39 N 59 28 SE0110131 SjÃ ¶kullarna * 4 E 18 12 N 59 34 SE0110132 DammstakÃ ¤rret * 25,5 E 18 16 N 59 24 SE0110133 TrehÃ ¶rningsskogen * 179,5 E 18 22 N 59 32 SE0110135 MorakÃ ¤rren * 9,3 E 17 46 N 59 3 SE0110137 SvartsjÃ ¶n * 5 E 18 37 N 60 7 SE0110138 Gorran * 10,1 E 18 26 N 59 39 SE0110139 Kornamossen * 51,1 E 18 15 N 59 49 SE0110140 Norrpada 32 E 19 16 N 59 39 SE0110141 FurusundsfjÃ ¤rden * 372,6 E 18 56 N 59 41 SE0110142 BÃ ¥rsjÃ ¶n * 48 E 17 30 N 59 13 SE0110145 Bellberget * 27,5 E 18 30 N 59 50 SE0110146 Slessberget 32,6 E 17 39 N 58 57 SE0110147 TullviksbÃ ¤cken * 197,2 E 18 50 N 60 3 SE0110149 Hamnudden 5,3 E 18 56 N 59 52 SE0110150 Hov 6,2 E 18 43 N 59 48 SE0110151 LÃ ¤nnaskogen * 94,1 E 18 6 N 59 12 SE0110152 RÃ ¶saringsÃ ¥sen 82,1 E 17 33 N 59 30 SE0110153 HebbokÃ ¤rret * 4,6 E 17 31 N 59 30 SE0110154 AdelsÃ ¶-SÃ ¤ttra 25,1 E 17 27 N 59 24 SE0110155 YtterÃ ¤ng * 69,3 E 18 8 N 58 59 SE0110156 KÃ ¤rsÃ ¶ 35,3 E 17 39 N 59 19 SE0110158 JÃ ¤rflotta 172,6 E 17 55 N 58 49 SE0110159 SlÃ ¤tmossen * 84,5 E 17 55 N 59 3 SE0110161 Stora AlsjÃ ¶n * 195,2 E 17 25 N 59 5 SE0110163 BrinkbÃ ¤cken 16,1 E 17 49 N 59 6 SE0110164 Lina 155,3 E 17 35 N 59 13 SE0110165 Ekholmen * 17,8 E 17 48 N 59 13 SE0110166 Dyvik 5,1 E 18 24 N 59 11 SE0110167 KvarnsjÃ ¶n * 99,4 E 18 5 N 59 11 SE0110168 LÃ ¥ngvikstrÃ ¤sk * 70,5 E 18 29 N 59 14 SE0110169 SÃ ¶derbysjÃ ¶n-DammtorpssjÃ ¶n 63,3 E 18 9 N 59 17 SE0110170 Ekoberget 3 E 18 19 N 59 19 SE0110171 Skeviks grotta 0,15 E 18 22 N 59 20 SE0110172 Judarskogen * 92,8 E 17 55 N 59 20 SE0110173 KyrksjÃ ¶lÃ ¶ten * 30,3 E 17 55 N 59 20 SE0110174 GÃ ¥seborg * 14,5 E 17 46 N 59 23 SE0110176 Broknapparna * 91,4 E 17 40 N 59 26 SE0110178 VickelsjÃ ¶n * 33,8 E 18 29 N 60 0 SE0110179 GrundsjÃ ¶n * 97 E 18 27 N 60 3 SE0110180 ArnÃ ¶ * 0,68 E 18 38 N 60 6 SE0110181 Sturehov * 7 E 17 46 N 59 15 SE0110182 AdelsÃ ¶ prÃ ¤stgÃ ¥rd 2,5 E 17 29 N 59 21 SE0110186 LovÃ ¶ KÃ ¤rsÃ ¶ * 14,1 E 17 54 N 59 19 SE0110187 Vassviken, Kaggeholm 2 E 17 41 N 59 16 SE0110188 Edeby ekhage 7,1 E 17 51 N 59 18 SE0110191 SvartsjÃ ¶ DjurgÃ ¥rd 4,8 E 17 43 N 59 20 SE0110192 Ekdalen * 13,4 E 17 39 N 59 21 SE0110193 Tofta 2,9 E 17 28 N 59 23 SE0110194 Ã lggÃ ¥rden * 2,6 E 17 43 N 59 24 SE0110195 Kronhagen 6,6 E 17 41 N 59 24 SE0110197 Hanveden * 246,6 E 18 2 N 59 8 SE0110198 Riddartorpsmossen * 25,1 E 18 4 N 59 8 SE0110199 VarnÃ ¶fladen * 257,8 E 18 25 N 59 0 SE0110201 SÃ ¶dra NÃ ¥ttarÃ ¶ * 56,3 E 18 6 N 58 52 SE0110202 Ã ster LadÃ ¤ngen * 10,6 E 18 26 N 59 5 SE0110203 Ã lÃ ¶ * 55,5 E 18 11 N 58 55 SE0110204 OrrsÃ ¤ttra * 3,4 E 17 28 N 59 6 SE0110205 Fullersta kvarn * 3,8 E 17 56 N 59 15 SE0110206 Granby * 9,8 E 18 3 N 59 10 SE0110208 Velamsund * 14 E 18 20 N 59 21 SE0110210 Klubben 4 E 18 55 N 59 51 SE0110211 ArslÃ ¤jan * 26,7 E 19 2 N 59 53 SE0110212 Balet * 19,3 E 18 44 N 59 58 SE0110213 Stormossen * 31,6 E 18 24 N 59 38 SE0110216 Boda * 1,6 E 18 31 N 60 8 SE0110217 BjÃ ¶rnviken-MÃ ¶rtviken * 24,5 E 18 44 N 59 59 SE0110219 Borudan-Pellemossen * 128,7 E 18 41 N 60 0 SE0110220 BrÃ ¤nselmossen-Ljusmossen-Bredmossen * 50,6 E 18 32 N 59 40 SE0110221 Buddbol * 5,2 E 18 34 N 59 56 SE0110223 Edsbro KyrksjÃ ¶ 38,9 E 18 31 N 59 53 SE0110224 Ersmossen * 25,8 E 18 38 N 60 2 SE0110225 Fiskarudden * 4,4 E 18 38 N 60 8 SE0110227 SkÃ ¤llarholmsviken * 9,4 E 18 58 N 59 44 SE0110228 Stormaren-LilltrÃ ¤sket, GisslingÃ ¶ * 45,3 E 19 10 N 59 46 SE0110229 Grevinnans rÃ ¥ * 22,3 E 18 38 N 59 39 SE0110230 GrytkÃ ¤rren * 73 E 18 24 N 59 55 SE0110231 Hasselhorn * 39,7 E 18 36 N 59 51 SE0110232 Havsskogen 0,86 E 18 49 N 60 2 SE0110233 Hummelberget * 65 E 18 30 N 59 48 SE0110234 Hummelsvedjan 7,1 E 18 26 N 60 2 SE0110235 HÃ ¤verÃ ¶-Norrby * 2 E 18 44 N 60 5 SE0110238 Kvicksalshagen-IgelsjÃ ¶n * 7,2 E 18 29 N 59 55 SE0110239 Igelsta * 19,3 E 18 41 N 59 54 SE0110240 Nothamn * 1,2 E 18 51 N 60 1 SE0110241 KalvskÃ ¤ret 0,24 E 18 48 N 60 10 SE0110242 Karlberg 0,47 E 18 14 N 59 49 SE0110243 VÃ ¥gsjÃ ¶n * 40,7 E 18 38 N 59 52 SE0110244 KassjÃ ¶n * 6,1 E 18 47 N 59 55 SE0110245 KolarmoraÃ ¥skogen * 31,3 E 18 24 N 60 2 SE0110246 Kristineholm * 20,1 E 18 28 N 59 51 SE0110247 KrÃ ¥khÃ ¤ttan 0,47 E 18 52 N 59 54 SE0110248 LerkÃ ¤rret * 6,2 E 18 29 N 59 49 SE0110249 LidÃ ¶ * 245,3 E 19 5 N 59 47 SE0110251 Maran 0,86 E 18 53 N 59 57 SE0110252 MjÃ ¶lnarkÃ ¤rrskogen * 15,4 E 18 25 N 59 57 SE0110253 MÃ ¥rdsjÃ ¶n 7,2 E 18 31 N 59 48 SE0110254 MÃ ¶rtsjÃ ¶skogen * 29 E 18 23 N 59 36 SE0110255 Nor * 1,8 E 18 52 N 59 57 SE0110256 NordvÃ ¤st RÃ ¶rmyren * 2,8 E 18 38 N 59 40 SE0110258 Kallvik 9,9 E 18 38 N 59 50 SE0110259 Svarvarmosskogen * 21,3 E 18 27 N 59 57 SE0110260 SamnÃ ¤sfjÃ ¤rden * 385,9 E 18 56 N 59 55 SE0110261 Norrmarjum-mossen * 12,5 E 18 39 N 59 53 SE0110262 SvartkÃ ¤rret * 8,4 E 18 30 N 59 51 SE0110263 Norsviken 3,5 E 18 52 N 59 52 SE0110264 LÃ ¶taholmen * 20,8 E 18 57 N 59 44 SE0110266 Rotholma * 6,5 E 18 42 N 60 6 SE0110268 RÃ ¶rvik * 24,5 E 18 54 N 59 54 SE0110269 SÃ ¶dra RÃ ¥da * 42,7 E 18 49 N 59 54 SE0110270 SjÃ ¶Ã ¤ngen 7,6 E 18 48 N 59 59 SE0110274 Smedsmoraskogen * 106,7 E 18 19 N 59 42 SE0110275 Lugnet * 3,8 E 18 43 N 59 55 SE0110277 Storanden * 87 E 18 11 N 59 45 SE0110278 Storlaven * 6,2 E 18 42 N 59 41 SE0110280 Storvikaren * 20,3 E 18 40 N 60 3 SE0110281 StorÃ ¤ngen * 5,2 E 18 50 N 59 58 SE0110283 StrÃ ¶jan * 23,8 E 18 40 N 59 55 SE0110284 SÃ ¶derfladen * 45,8 E 18 52 N 59 39 SE0110287 SÃ ¶dersjÃ ¶n 1,7 E 18 32 N 59 48 SE0110290 Vagn * 13,2 E 18 32 N 59 54 SE0110292 Syd VÃ ¤sby * 3,4 E 18 43 N 59 50 SE0110293 VÃ ¤sby Ã ¤ngsbacke 4,5 E 18 39 N 59 40 SE0110294 VÃ ¤sterÃ ¤ngen * 51,8 E 18 50 N 59 56 SE0110295 Ã landet * 23,7 E 18 59 N 59 41 SE0110296 Ã backen * 5,9 E 18 9 N 59 41 SE0110298 MornÃ ¤san 20,4 E 18 47 N 59 51 SE0110299 Katthavet * 7,9 E 18 46 N 60 7 SE0110303 Borgberget * 37,4 E 17 56 N 59 3 SE0110305 EngÃ ¥rden * 112,9 E 17 57 N 59 5 SE0110306 Koholmen * 16,4 E 17 44 N 58 58 SE0110308 Bergaholms ekhage 3,3 E 17 42 N 59 14 SE0110309 VÃ ¤llinge lund * 5,4 E 17 42 N 59 15 SE0110312 Pekhagen * 16,7 E 18 2 N 59 41 SE0110313 SlÃ ¥sta * 14 E 17 52 N 59 39 SE0110315 VÃ ¤sterÃ ¤ngsudd 16,7 E 17 47 N 59 35 SE0110317 Hansta 14,4 E 17 54 N 59 25 SE0110318 Botten * 16,4 E 17 38 N 58 58 SE0110320 HamnskÃ ¤r * 9,1 E 17 24 N 59 19 SE0110321 HÃ ¶rningsholm 9,8 E 17 40 N 59 2 SE0110322 Jurstaholm 7,5 E 17 26 N 59 18 SE0110323 Kiholm * 5,3 E 17 35 N 59 14 SE0110324 Kvedesta 4,7 E 17 37 N 59 8 SE0110325 LedarÃ ¶n * 231,1 E 17 38 N 59 2 SE0110327 Nora HolmÃ ¤ng * 23 E 17 38 N 58 59 SE0110329 Skanssundet * 14,6 E 17 41 N 59 3 SE0110330 Skillebyholm * 4,9 E 17 37 N 59 2 SE0110331 StÃ ¥ngberget * 4 E 17 40 N 59 7 SE0110332 Talbystrand * 6,2 E 17 36 N 59 13 SE0110333 Brant syd Lanaren * 4,8 E 17 36 N 59 8 SE0110334 Skogstorp * 50,1 E 17 21 N 59 3 SE0110337 KÃ ¤rringsjÃ ¶n-MÃ ¶rtsjÃ ¶n * 45,9 E 18 0 N 59 27 SE0110338 PrÃ ¤stgÃ ¥rden-Skogberga * 24,4 E 18 4 N 59 29 SE0110339 VallensjÃ ¶ * 17,3 E 17 59 N 59 31 SE0110340 TorsÃ ¥kers almlund * 12,5 E 17 56 N 59 33 SE0110341 Hammaren Nyborg 4,9 E 17 32 N 59 37 SE0110345 Tarby-Ã ttesta * 10,3 E 18 8 N 59 39 SE0110346 TÃ ¤rnholm * 20,2 E 18 21 N 59 33 SE0110347 VÃ ¤sterholmen * 8,1 E 18 36 N 59 23 SE0110348 SnÃ ¤ve * 19,2 E 18 52 N 59 25 SE0110349 Norra NÃ ¤mdÃ ¶ * 101,8 E 18 42 N 59 12 SE0110351 StorÃ ¤ngsudd 10,6 E 18 21 N 59 17 SE0110355 StorÃ ¶n-LÃ ¥ngholmen-Kalvholmen * 40 E 18 25 N 59 25 SE0110359 LosjÃ ¶n 8,1 E 18 33 N 59 34 SE0110360 Stavs Ã ¤ng 9,6 E 18 37 N 59 33 SE0110361 Deglinge * 16,1 E 18 9 N 59 28 SE0110362 BlÃ ¶tviken 4,9 E 18 31 N 59 34 SE0110363 Rydboholms ekhage * 11,6 E 18 12 N 59 26 SE0110365 SÃ ¶dergarn * 24,7 E 18 32 N 59 50 SE0110366 Ã n * 9,3 E 18 34 N 59 49 SE0110367 Ubby ekhage 2,4 E 18 14 N 59 26 SE0110369 Bromseby * 18,5 E 18 20 N 59 33 SE0110370 BrÃ ¤nnmossen * 6,1 E 18 22 N 59 39 SE0110372 StorÃ ¤ngstorpet * 5,5 E 18 41 N 59 56 SE0110373 RÃ ¶llingfladen * 7,5 E 18 59 N 59 44 SE0110375 Tranmyran 12,3 E 18 25 N 59 55 SE0110376 BlommenskÃ ¤rren * 20,1 E 18 26 N 59 55 SE0110377 AsknÃ ¤sviken * 19,8 E 17 45 N 59 16 SE0110378 Mossbottnarna 4,6 E 18 31 N 59 57 SE0110379 BlÃ ¥kulla 0,72 E 18 28 N 60 1 SE0110380 KlÃ ¶vÃ ¤ngen 2,2 E 18 26 N 60 1 SE0110381 Dansbol 0,57 E 18 26 N 60 2 SE0110382 GrÃ ¤sholmen * 6,4 E 17 33 N 59 26 SE0110383 Lundhagsbadet * 0,22 E 17 48 N 59 16 SE0210008 BÃ ¥tfors * 1 567,5 E 17 20 N 60 27 SE0210019 HÃ ¥llnÃ ¤skusten * 1 447,8 E 18 1 N 60 35 SE0210023 Florarna * 5 141,7 E 17 50 N 60 17 SE0210037 Fiby urskog * 87,4 E 17 21 N 59 53 SE0210045 HovÃ ¶n-AlnÃ ¶n * 384,3 E 18 33 N 60 16 SE0210049 EdskÃ ¤rret 1,6 E 18 19 N 60 16 SE0210052 FagerÃ ¶n * 507 E 18 27 N 60 12 SE0210058 ValkrÃ ¶r * 28,8 E 18 25 N 60 3 SE0210062 Aspbladsmossen * 31,4 E 18 21 N 59 53 SE0210077 HjÃ ¤lstaviken * 808,3 E 17 23 N 59 40 SE0210078 Hemsta 24,4 E 17 8 N 59 35 SE0210081 RÃ ¶llingen * 165,3 E 17 21 N 59 26 SE0210083 Veckholms prÃ ¤stholme * 29,5 E 17 24 N 59 24 SE0210155 Pansarudden * 297,4 E 18 22 N 59 59 SE0210156 SkrÃ ¤ddarmossen * 55,6 E 18 20 N 60 7 SE0210157 KroppsjÃ ¶n * 29,8 E 18 18 N 60 2 SE0210158 MÃ ¤ssmyrfallet * 113,7 E 18 18 N 60 7 SE0210159 EkbÃ ¤cken-JÃ ¤mnbromossen * 32 E 18 19 N 60 5 SE0210160 BjÃ ¶rnsundet-StorkÃ ¤rren * 63,9 E 18 21 N 60 1 SE0210161 Ekdalen * 20,3 E 18 21 N 59 58 SE0210162 Dammen-EdsjÃ ¶n * 118,4 E 18 22 N 59 57 SE0210163 HÃ ¤sthagen-Kilholmen * 36,5 E 18 21 N 59 57 SE0210164 Ryttarhagen * 1,4 E 18 22 N 59 53 SE0210165 Hjulsta sÃ ¤teri * 23,6 E 17 0 N 59 32 SE0210205 Olas skifte * 305,6 E 18 18 N 60 1 SE0210212 Billudden 1 897,9 E 17 31 N 60 40 SE0210213 SÃ ¤tra * 32,4 E 17 32 N 60 29 SE0210214 Stigsbo RÃ ¶dmosse * 43,1 E 17 14 N 60 0 SE0210215 VÃ ¥nsjÃ ¶Ã ¥sen * 14 E 17 5 N 59 44 SE0210217 KalmarnÃ ¤s * 88,5 E 17 27 N 59 33 SE0210218 SandviksÃ ¥sen 63,6 E 17 31 N 59 40 SE0210219 Norra BjÃ ¶rkfjÃ ¤rden vÃ ¤stra * 221,3 E 17 29 N 59 28 SE0210220 Kallriga * 1 164,2 E 18 15 N 60 22 SE0210221 Landholmarna, LandholmsÃ ¤ngarna * 33 E 17 31 N 59 43 SE0210222 Ã ngskÃ ¤r, BondskÃ ¤ret * 385,6 E 18 4 N 60 29 SE0210223 Andersby Ã ¤ngsbackar * 204,4 E 17 49 N 60 9 SE0210224 GÃ ¥sholmen * 24,7 E 17 27 N 60 6 SE0210226 Rickebasta alsumpskog * 8,3 E 17 43 N 59 44 SE0210227 Skaten-RÃ ¥ngsen * 2 226,8 E 18 7 N 60 26 SE0210228 Ã rskÃ ¤r * 483,3 E 18 24 N 60 31 SE0210229 Ryggmossen * 79,3 E 17 19 N 60 2 SE0210230 EkillaÃ ¥sen * 28,6 E 17 30 N 59 36 SE0210231 Kapplasse * 39 E 17 50 N 60 34 SE0210232 Gropholmarna 16,8 E 17 26 N 60 32 SE0210233 Bruksdammen * 597,3 E 18 5 N 60 23 SE0210234 ArnÃ ¶ huvud * 82,3 E 17 33 N 59 43 SE0210235 Uvberget * 3,6 E 17 16 N 59 44 SE0210236 TedarÃ ¶n * 90,2 E 16 58 N 59 31 SE0210237 FullerÃ ¶ backar * 22,9 E 17 38 N 59 56 SE0210238 StyggkÃ ¤rret * 374,3 E 17 18 N 59 58 SE0210239 FÃ ¤bodmossen * 103,1 E 17 19 N 59 56 SE0210240 Bredfors * 347,6 E 17 13 N 60 25 SE0210242 Viksta stentorg 6 E 17 31 N 60 7 SE0210243 Uppsala kungsÃ ¤ng * 12,5 E 17 39 N 59 50 SE0210244 Hargs tallpark 5,7 E 18 23 N 60 11 SE0210247 HÃ ¶gstaÃ ¥sen 18,6 E 17 35 N 59 58 SE0210248 GrillskÃ ¤ret * 24,9 E 18 27 N 60 29 SE0210249 HÃ ¶gbÃ ¥dan * 20,4 E 18 27 N 60 28 SE0210250 GrÃ ¤sÃ ¶ gÃ ¥rd * 48,8 E 18 30 N 60 20 SE0210251 Eriksdal-LÃ ¶nnholmen * 66,1 E 18 32 N 60 19 SE0210252 GrÃ ¶nsÃ ¶ * 66,2 E 17 18 N 59 27 SE0210253 FageruddsÃ ¥sen 26,6 E 17 4 N 59 34 SE0210255 Sandhagen * 23,3 E 17 36 N 59 43 SE0210256 IdÃ ¶n * 178,9 E 18 35 N 60 18 SE0210257 RÃ ¤vsten * 61,4 E 18 36 N 60 18 SE0210258 Bokaren * 17,8 E 17 55 N 59 57 SE0210259 Ã rby * 34,5 E 17 48 N 59 56 SE0210260 Knutby * 125,5 E 18 17 N 59 54 SE0210262 Ekeby-Ã nge 21,1 E 17 43 N 59 59 SE0210263 KavarÃ ¶ * 29,8 E 18 24 N 60 18 SE0210264 SundsÃ ¤ng * 23,2 E 18 32 N 60 19 SE0210265 LÃ ¥ngalma * 32,6 E 18 28 N 60 15 SE0210266 Biskops-ArnÃ ¶ * 140,7 E 17 29 N 59 40 SE0210267 Kapellbacken 2,7 E 17 49 N 60 25 SE0210270 Slada * 873,8 E 17 58 N 60 31 SE0210271 StrÃ ¶nningsvik * 29 E 18 1 N 60 28 SE0210272 FrÃ ¤kensjÃ ¶n * 5,1 E 17 53 N 60 34 SE0210273 Lerorna 2,6 E 17 59 N 60 30 SE0210274 GrundsjÃ ¶n * 32 E 18 27 N 60 4 SE0210275 BÃ ¶lsjÃ ¶n * 19,8 E 17 29 N 60 35 SE0210276 Mararna * 41,2 E 17 36 N 60 36 SE0210277 Marma * 1 975,4 E 17 28 N 60 30 SE0210278 TÃ ¤mnaren Ã ¶st * 1 837,6 E 17 22 N 60 9 SE0210280 BjÃ ¶rns skÃ ¤rgÃ ¥rd * 1 121,3 E 17 57 N 60 37 SE0210281 TÃ ¥ngsÃ ¥murarna * 79 E 17 20 N 60 30 SE0210282 GÃ ¥rdskÃ ¤rskusten * 445 E 17 39 N 60 37 SE0210283 KÃ ¤rr norr om SjÃ ¶dyn * 10,2 E 17 42 N 59 55 SE0210284 Storskogen * 139,2 E 17 43 N 59 56 SE0210285 LedskÃ ¤r * 370,9 E 17 43 N 60 30 SE0210286 LÃ ¥ngsandsÃ ¶rarna * 279,3 E 17 32 N 60 39 SE0210287 Degermossen * 447,3 E 17 18 N 59 47 SE0210290 Bryggholmen * 83 E 17 8 N 59 31 SE0210291 BÃ ¤cklÃ ¶sa * 44,4 E 17 38 N 59 48 SE0210292 Saxmarken * 286,3 E 17 56 N 60 25 SE0210293 TjÃ ¤derleksmossen * 333,8 E 18 0 N 59 54 SE0210294 Ersta * 42,8 E 17 29 N 60 23 SE0210295 DjupfjÃ ¤rd * 113,9 E 17 58 N 60 33 SE0210296 Bolstan * 50,4 E 17 38 N 60 26 SE0210297 Morga * 2,7 E 17 38 N 59 44 SE0210298 Harparbol lund * 2,6 E 18 0 N 59 52 SE0210299 Ramsens vÃ ¤stra strand * 2,5 E 17 55 N 59 49 SE0210300 Haga ekbackar * 47,6 E 17 1 N 59 35 SE0210302 FlÃ ¤t 2,7 E 17 21 N 60 36 SE0210304 Nybylund 11,5 E 17 28 N 59 40 SE0210305 KomossÃ ¤ngen 2,1 E 17 30 N 60 36 SE0210306 Komossen * 55,7 E 17 30 N 60 37 SE0210307 Dumdal-HjÃ ¤lsta 12,6 E 17 22 N 59 41 SE0210308 TjuvkÃ ¤llan 2,4 E 17 28 N 60 20 SE0210309 OxkÃ ¤llan 0,21 E 17 27 N 59 44 SE0210310 Wik * 37,6 E 17 28 N 59 44 SE0210311 VÃ ¤stanÃ ¥n 3,2 E 17 25 N 60 34 SE0210312 Ã stanÃ ¥n 17,3 E 17 30 N 60 32 SE0210313 Ã ster-MÃ ¶rtarÃ ¶ * 25,2 E 18 28 N 60 25 SE0210314 GÃ ¶ksnÃ ¥re 25 E 18 0 N 60 28 SE0210315 LÃ ¥ngmossen * 27,6 E 17 48 N 60 33 SE0210316 Romsmaren * 7,7 E 17 57 N 60 35 SE0210320 KvarnÃ ¶n * 20,2 E 17 17 N 60 26 SE0210321 Sund * 11,6 E 18 20 N 60 19 SE0210322 StorskÃ ¤ret * 25,9 E 18 14 N 60 22 SE0210323 MÃ ¥sjÃ ¶n * 2,6 E 18 19 N 60 6 SE0210324 SjÃ ¶hagen * 39,4 E 18 26 N 60 10 SE0210325 Verkarna * 4,4 E 18 27 N 60 17 SE0210326 RaggarÃ ¶n * 56,2 E 18 37 N 60 12 SE0210327 SnÃ ¶bottenkÃ ¤rret * 13 E 18 20 N 60 5 SE0210328 Faringe * 48,1 E 18 10 N 59 59 SE0210329 Lunsen * 1 347,2 E 17 43 N 59 47 SE0210330 Ã stra NÃ ¥sten * 119,6 E 17 35 N 59 49 SE0210340 Siggefora ledningsgata sÃ ¶dra 58,9 E 17 10 N 59 58 SE0210341 Stora och Lilla UllfjÃ ¤rden * 218 E 17 31 N 59 36 SE0210342 Fiskmansbo * 15,5 E 17 11 N 59 45 SE0210343 FÃ ¥nÃ ¶ * 28,7 E 17 23 N 59 34 SE0210344 Lena-Husby * 5,5 E 17 42 N 59 58 SE0210345 SÃ ¤vjaÃ ¥n-FunbosjÃ ¶n 263,2 E 17 50 N 59 50 SE0220009 Stora BÃ ¶tet * 464,3 E 16 47 N 58 41 SE0220011 BÃ ¤rstakÃ ¤rret * 5 E 16 44 N 58 47 SE0220012 NÃ ¤vsjÃ ¶ urskog * 4,9 E 16 43 N 58 39 SE0220013 Valva Ã ¤ng 3,5 E 16 48 N 58 55 SE0220017 Svanviken-Lindbacke * 122,9 E 16 59 N 58 44 SE0220020 Strandstuviken * 983,9 E 17 6 N 58 42 SE0220021 SjÃ ¶sakÃ ¤rren * 25,7 E 17 7 N 58 44 SE0220028 HÃ ¤vringe-KÃ ¤llskÃ ¤ren 11 195,7 E 17 17 N 58 33 SE0220034 Tullgarn sÃ ¶dra * 2 015,4 E 17 33 N 58 57 SE0220059 Grindstugan 0,77 E 16 23 N 59 16 SE0220063 Sparreholms ekhagar * 89,6 E 16 50 N 59 5 SE0220069 Putbergen * 14,5 E 16 56 N 59 11 SE0220072 Stampmossen * 12,2 E 16 57 N 59 13 SE0220077 RidÃ ¶-Sundbyholmsarkipelagen sÃ ¶dra * 2 941,7 E 16 39 N 59 28 SE0220078 SofiebergsÃ ¥sen * 8,8 E 16 39 N 59 24 SE0220083 Nybbleholme * 42,9 E 17 11 N 59 27 SE0220085 Gripsholm * 48,6 E 17 12 N 59 15 SE0220087 SÃ ¶rfjÃ ¤rden-Strand * 206,6 E 16 49 N 59 24 SE0220088 HerrÃ ¶knanÃ ¤s * 33,8 E 16 57 N 59 7 SE0220089 Tuna * 6,3 E 16 56 N 59 4 SE0220103 PilgÃ ¶ljan * 8,8 E 16 24 N 58 49 SE0220104 SÃ ¥gartorpskÃ ¤rret * 8,7 E 16 21 N 58 46 SE0220105 RamundsbÃ ¤ck-VretaÃ ¥n * 59,9 E 16 27 N 58 44 SE0220106 FjÃ ¤llmossen norra * 304,7 E 16 31 N 58 42 SE0220110 HallbosjÃ ¶n * 322,1 E 16 44 N 58 49 SE0220115 Marsviken-MarsÃ ¤ng * 121,7 E 16 57 N 58 40 SE0220118 Labro Ã ¤ngar * 67,1 E 17 5 N 58 45 SE0220119 Linudden * 10,9 E 17 5 N 58 44 SE0220122 VÃ ¤stra Djupvik * 18,9 E 17 6 N 58 45 SE0220124 Horsvik * 13 E 17 23 N 58 45 SE0220126 NynÃ ¤s * 1 836,2 E 17 22 N 58 49 SE0220129 SkÃ ¤rgÃ ¥rdsreservaten * 9 136 E 17 31 N 58 43 SE0220130 LotsÃ ¤ngsbacken * 12,7 E 17 33 N 58 52 SE0220137 BrÃ ¥tamossen * 27,5 E 16 7 N 58 53 SE0220145 BÃ ¥venreservaten * 775,1 E 17 0 N 59 1 SE0220148 Davik * 67,5 E 17 6 N 58 55 SE0220150 TÃ ¥kenÃ ¶n * 1 003,4 E 15 48 N 59 11 SE0220151 IgelbÃ ¥len * 19,4 E 15 56 N 59 4 SE0220152 BarrsjÃ ¶mossen 38,5 E 16 14 N 59 4 SE0220154 Ã knaby * 4,7 E 16 20 N 59 6 SE0220156 Lilla TjÃ ¤rbruket * 2,8 E 16 7 N 59 20 SE0220160 BrÃ ¤nntorp * 9 E 16 19 N 59 8 SE0220166 BrÃ ¥tÃ ¶n * 36,8 E 16 51 N 59 14 SE0220168 Mora-Dunker * 3,5 E 16 54 N 59 11 SE0220174 Marvikarna * 215,6 E 17 10 N 59 11 SE0220175 SÃ ¶dra KÃ ¤rrlÃ ¥ngen * 102,3 E 17 9 N 59 17 SE0220176 Tovhulta stormosse * 59,9 E 16 3 N 59 20 SE0220182 SegersÃ ¶n * 771,1 E 16 56 N 59 27 SE0220191 HimlingeÃ ¥sen * 16,4 E 16 22 N 59 4 SE0220193 Jaktstuguskogen * 53 E 16 49 N 59 3 SE0220194 Henaredalen * 16,8 E 16 47 N 59 7 SE0220197 Kalkbro * 2,7 E 17 0 N 59 13 SE0220199 Gorsingeholm 13,2 E 17 3 N 59 21 SE0220201 SÃ ¶rgÃ ¶let-Evighetsbacken * 19,4 E 16 14 N 58 53 SE0220202 DjupviksnÃ ¤s * 3,4 E 16 20 N 58 49 SE0220203 LÃ ¥nestaheden * 6,5 E 17 29 N 58 57 SE0220204 HÃ ¥lvetten-NÃ ¤snaren 1 043,3 E 16 19 N 58 51 SE0220205 Stora Munkebo * 10,9 E 16 25 N 58 51 SE0220206 Floden 57 E 16 18 N 59 5 SE0220207 Ã torpsskogen * 21,1 E 16 33 N 59 4 SE0220208 LomsjÃ ¶skogen * 31,4 E 16 57 N 59 10 SE0220210 LenellstorpskÃ ¤rret * 16,8 E 17 2 N 59 13 SE0220211 Ekorneberg * 10,1 E 16 43 N 59 21 SE0220212 StortrÃ ¶n 106,1 E 17 14 N 58 57 SE0220213 FrÃ ¤kenkÃ ¤rret * 141,3 E 17 11 N 58 55 SE0220214 UtnÃ ¤set * 79,8 E 17 11 N 58 59 SE0220215 BokÃ ¶-OxnÃ ¶ * 328,1 E 17 37 N 58 50 SE0220216 Rosenlund * 3 E 16 24 N 58 48 SE0220217 Tore Grav 10,3 E 17 10 N 58 56 SE0220218 StendÃ ¶rren * 902,4 E 17 23 N 58 44 SE0220219 Skedevi * 31,8 E 16 42 N 59 2 SE0220220 Nyckelmossen * 65,9 E 17 8 N 58 45 SE0220223 SvartsjÃ ¶myren * 15,9 E 16 53 N 59 13 SE0220224 NÃ ¤sberget * 5,7 E 17 11 N 59 3 SE0220226 Fiholm * 28,5 E 16 44 N 59 26 SE0220227 Lidaviken 3,3 E 16 33 N 59 2 SE0220228 Ã nhammarsnÃ ¤set * 55,5 E 16 54 N 59 8 SE0220229 Koholmen * 20,6 E 17 18 N 58 48 SE0220231 RÃ ¥gÃ ¶ * 1 559,8 E 17 20 N 58 43 SE0220232 Holmtorp * 7,4 E 16 39 N 59 4 SE0220233 Stora Ã sa * 6,4 E 17 2 N 59 9 SE0220234 PersÃ ¶ * 11,6 E 17 36 N 58 47 SE0220235 Forsby-Kalkugnstorp * 19 E 15 58 N 59 9 SE0220236 LerbÃ ¶le * 7,3 E 16 44 N 59 21 SE0220237 MelÃ ¥n * 11,1 E 16 24 N 58 55 SE0220238 BjÃ ¶rnvad * 15,6 E 16 51 N 59 20 SE0220239 Veckla Ã ¤ng 1,2 E 16 32 N 58 59 SE0220240 KÃ ¥rtorp * 12,5 E 16 19 N 58 56 SE0220241 Lisstorp 0,63 E 16 21 N 58 53 SE0220243 EknÃ ¤s * 32,3 E 16 15 N 58 54 SE0220245 Stentorps hagkÃ ¤rr * 34,4 E 16 20 N 58 49 SE0220247 HedensÃ ¶ * 14,7 E 16 18 N 59 13 SE0220248 SkenÃ ¤s-SundÃ ¤ngen 11 E 15 58 N 59 3 SE0220250 BrÃ ¥torps lund * 10,4 E 17 4 N 59 23 SE0220251 DjupvikssjÃ ¶skogen * 12,4 E 17 14 N 59 9 SE0220252 IgelsjÃ ¶skogen * 21,8 E 16 57 N 59 9 SE0220253 TussmÃ ¶tet * 50,8 E 17 16 N 59 9 SE0220255 FÃ ¥gelboskogen * 13,3 E 17 17 N 58 56 SE0220257 Tomtaklint * 28,2 E 17 34 N 58 54 SE0220301 BorsÃ ¶ 13,1 E 17 37 N 58 53 SE0220303 BÃ ¥ven 6 193,9 E 16 57 N 59 1 SE0220304 KilaÃ ¥n 68,4 E 16 31 N 58 44 SE0220305 Floda-KyrksjÃ ¶n 148,4 E 16 22 N 59 4 SE0220306 NÃ ¤snaren 678,6 E 16 10 N 59 1 SE0220309 Brebol * 36,3 E 16 28 N 58 57 SE0220310 Eriksberg-Kolberga * 8,9 E 16 15 N 58 57 SE0220311 FrÃ ¤kenvassen * 21,2 E 17 11 N 58 59 SE0220312 Grinda-Skyle * 5,8 E 17 18 N 58 49 SE0220314 NygÃ ¥rd-HÃ ¤llvik * 16,8 E 16 8 N 59 2 SE0220315 Onsberga-Vreten * 3,7 E 17 12 N 58 55 SE0220317 Stora Sundby-Kila * 2,2 E 16 9 N 59 12 SE0220318 Stora Sundby-Skogstorp * 9,3 E 16 5 N 59 13 SE0220320 TynÃ ¤s 5,5 E 17 4 N 59 22 SE0220322 Harpsund-Ã n 14,3 E 16 29 N 59 5 SE0220327 KokÃ ¤rret * 20,4 E 16 16 N 59 8 SE0220328 KÃ ¤llarhalsen 2 E 16 15 N 59 9 SE0220329 MarsjÃ ¶n * 54,7 E 16 41 N 58 57 SE0220330 Torsmossen 25,6 E 15 49 N 59 1 SE0220331 Ã desÃ ¤ngssjÃ ¶n * 17,1 E 15 53 N 59 6 SE0220332 Ã rmossen * 84,5 E 16 7 N 59 12 SE0220333 Nya kÃ ¤rren * 2,3 E 15 55 N 59 5 SE0220334 Himlingeskogen * 42,3 E 16 24 N 59 5 SE0220335 Utnorsskogen * 15,9 E 16 59 N 59 0 SE0220336 HarpebolnÃ ¤set 13,2 E 16 17 N 58 51 SE0220337 Storhultet * 28 E 17 2 N 58 50 SE0220338 DagÃ ¶holmsbackarna 4,2 E 16 27 N 58 59 SE0220339 MisÃ ¤tters ekhagar * 9,9 E 16 59 N 59 7 SE0220340 LidakÃ ¤rret * 1,9 E 16 43 N 58 49 SE0220341 SvinnÃ ¤set * 101,8 E 16 5 N 58 57 SE0220343 Askholmen * 97,8 E 16 24 N 59 26 SE0220344 LÃ ¶vÃ ¶n * 48,1 E 16 17 N 59 16 SE0220345 Stenhammarsskogen * 22 E 16 32 N 59 2 SE0220346 Hyltingeravinen * 7,8 E 16 48 N 59 5 SE0220347 NykÃ ¤rr * 11,1 E 16 51 N 59 15 SE0220348 TynnelsÃ ¶ns sÃ ¶dra del * 22,8 E 17 6 N 59 24 SE0220349 Djupdalshagen 8,8 E 16 55 N 59 8 SE0220350 Edeby * 26,7 E 16 58 N 59 0 SE0220351 DjurgÃ ¥rden * 8,1 E 16 59 N 58 59 SE0220352 Vurstubacken 7,2 E 16 56 N 58 59 SE0220353 Lervik * 10 E 17 18 N 58 48 SE0220354 SÃ ¤byviken-BÃ ¤darn * 20,7 E 17 1 N 59 29 SE0220356 Masugnsskogen * 14,9 E 17 9 N 58 50 SE0220357 Likstammen-Torpesta kvarn 927,5 E 17 13 N 58 58 SE0220358 SkolmÃ ¤starhagen * 2 E 16 56 N 59 22 SE0220360 Hornskogen 8 E 16 44 N 59 2 SE0220362 SÃ ¶rgÃ ¶let-LÃ ¶garbÃ ¤cken * 2,2 E 16 14 N 58 54 SE0220363 LindÃ ¶n * 257,4 E 16 50 N 59 23 SE0220364 VÃ ¤sby Ã ¤ngar 13,8 E 15 59 N 59 9 SE0220367 TomsÃ ¤ngen * 28,3 E 15 42 N 59 2 SE0220368 Skiren-Kvicken * 129,2 E 16 23 N 59 21 SE0220369 MagsjÃ ¶torp * 25,6 E 16 56 N 59 13 SE0220370 TynnelsÃ ¶-PrÃ ¤stholmen * 27,9 E 17 4 N 59 25 SE0220372 Ã nga * 1,8 E 17 11 N 58 44 SE0220373 Ã boravinen * 15,9 E 16 22 N 58 46 SE0220401 Berga-Lista * 18,4 E 16 15 N 59 19 SE0220402 Karlslundsskogen 24,3 E 16 48 N 59 19 SE0220403 RÃ ¥by-Myrhem * 5 E 16 3 N 59 18 SE0220405 Torparskogen * 15,3 E 16 48 N 59 18 SE0220408 Haga hage * 20,1 E 16 56 N 59 8 SE0220411 HÃ ¤llesta * 19,6 E 17 2 N 59 6 SE0220413 Nytorpsravinen * 8,3 E 16 55 N 59 7 SE0220414 Stora Brandsbol * 7,3 E 17 13 N 58 58 SE0220417 Gimmersta-ViksÃ ¤tter * 31,6 E 16 5 N 59 5 SE0220420 Simonsbol * 24,6 E 16 18 N 58 51 SE0220421 Tornskogen * 26 E 16 11 N 59 0 SE0220425 ValdemarsÃ ¶n * 16,4 E 16 27 N 59 3 SE0220427 Berga Kulle * 27,4 E 16 49 N 58 43 SE0220429 Skimraskogen * 23,4 E 17 14 N 58 55 SE0220431 FemÃ ¶rehuvud * 21,7 E 17 6 N 58 39 SE0220432 FurÃ ¶n * 19,8 E 17 8 N 58 39 SE0220433 HasselÃ ¶-BergÃ ¶ * 17,1 E 17 11 N 58 39 SE0220434 BredsjÃ ¶nÃ ¤s 4,9 E 17 4 N 59 12 SE0220435 Gesta * 30,3 E 17 10 N 59 20 SE0220438 Ã sa gravfÃ ¤lt * 6,2 E 17 11 N 59 23 SE0220439 AskÃ ¶ * 1 526,7 E 17 39 N 58 48 SE0220440 BorgmÃ ¤starholmen * 10,3 E 17 34 N 58 53 SE0220443 Gorsingeholmskullarna * 7,9 E 17 3 N 59 20 SE0220503 FjÃ ¤llskÃ ¤fte Ã ¥sgranskog 20,5 E 16 21 N 59 7 SE0220504 OrmsjÃ ¶bergen * 46,6 E 16 25 N 59 11 SE0220505 Varglyan-LÃ ¥ngsjÃ ¶n * 40,1 E 16 24 N 59 12 SE0220506 Lindkulla * 18 E 16 27 N 59 3 SE0220507 LundÃ ¤ng 7,6 E 16 38 N 58 44 SE0220509 KrÃ ¥mÃ ¶ * 243 E 17 38 N 58 51 SE0220511 SÃ ¶dra LÃ ¤mund 16,2 E 17 29 N 58 51 SE0220513 Rinkesta sÃ ¥g 3 E 16 42 N 59 13 SE0220514 Hasta 5,4 E 16 50 N 59 25 SE0220515 Gorsingelund * 10 E 17 2 N 59 20 SE0220516 Eriksberg-GÃ ¶let * 5,7 E 16 15 N 58 56 SE0220517 Rosmossen * 8,6 E 16 35 N 59 11 SE0220519 Duvetorp * 7,6 E 16 39 N 59 19 SE0220601 Stenby Ã ¤ng * 23,2 E 16 28 N 59 21 SE0220602 Vilsta * 406,9 E 16 30 N 59 20 SE0220603 Jungfruvassen * 50,2 E 17 6 N 58 44 SE0220604 Malma 3,9 E 16 43 N 59 8 SE0220606 NÃ ¤storp * 12,1 E 16 12 N 59 1 SE0220701 VedaÃ ¥n 1,5 E 17 17 N 58 54 SE0220702 SvÃ ¤rtaÃ ¥n 5,2 E 17 5 N 58 47 SE0220703 Sibro 0,93 E 16 53 N 58 56 SE0230023 Ycke urskog * 33,5 E 15 24 N 58 7 SE0230029 Lysings urskog * 9,8 E 14 47 N 58 8 SE0230038 PÃ ¥lsbo Ã ¤ng * 27,8 E 15 10 N 58 12 SE0230047 SÃ ¤ttra Ã ¤ngar * 21,6 E 14 48 N 58 15 SE0230048 Ã sabackarna 33,9 E 14 55 N 58 17 SE0230049 SÃ ¤by VÃ ¤sterskog * 20,9 E 15 46 N 58 15 SE0230055 Sankt Anna och Gryts skÃ ¤rgÃ ¥rdar * 12 887 E 17 3 N 58 23 SE0230056 Isberga 23,4 E 14 42 N 58 17 SE0230067 TÃ ¥kern * 5 398,7 E 14 49 N 58 21 SE0230069 Ã rbackens kalkkÃ ¤rr * 10,5 E 15 7 N 58 22 SE0230079 KÃ ¤rna mosse * 36,7 E 15 32 N 58 24 SE0230082 LÃ ¥ngvrÃ ¥n * 3,1 E 14 59 N 58 29 SE0230084 Staffanstorp * 42,5 E 15 5 N 58 31 SE0230087 SjÃ ¶bo-KnÃ ¤ppan * 37,3 E 15 5 N 58 32 SE0230090 BrÃ ¥viken yttre * 8 757,7 E 17 1 N 58 33 SE0230100 Glotternskogen * 199,3 E 16 11 N 58 42 SE0230101 BÃ ¤rsjÃ ¶skogen * 42,6 E 16 14 N 58 41 SE0230124 Kungsbro * 101,1 E 15 32 N 58 30 SE0230125 SvartÃ ¥mynningen 322,1 E 15 33 N 58 27 SE0230126 Svensksundsviken * 1 971,9 E 16 24 N 58 36 SE0230127 BjÃ ¤rka-SÃ ¤by * 302,7 E 15 44 N 58 16 SE0230128 Harsbo-Sverkersholm * 50,4 E 16 19 N 58 22 SE0230129 AdelsnÃ ¤s * 80,2 E 15 58 N 58 11 SE0230130 Sturefors * 129,5 E 15 45 N 58 20 SE0230131 StafsÃ ¤ter * 57,7 E 15 40 N 58 17 SE0230132 Solberga * 71,9 E 15 12 N 58 20 SE0230133 Ljusfors * 21,2 E 15 52 N 58 35 SE0230134 HÃ ¤ndelÃ ¶ * 21,8 E 16 12 N 58 36 SE0230135 EknÃ ¶n * 248,4 E 16 40 N 58 25 SE0230136 SjÃ ¶vik * 39,7 E 15 20 N 57 56 SE0230137 Rocks mosse * 100,8 E 15 22 N 57 56 SE0230138 Ã svikelandet-KvÃ ¤dÃ ¶ * 6 289,4 E 16 47 N 58 2 SE0230140 VÃ ¤ggÃ ¶ * 225,1 E 16 55 N 58 16 SE0230142 BokÃ ¶ * 416,7 E 16 50 N 58 5 SE0230143 Brokinds lÃ ¶vskogar * 33 E 15 40 N 58 11 SE0230144 HagebyhÃ ¶ga * 21 E 14 56 N 58 28 SE0230145 Hallstad Ã ¤ngar * 6,6 E 15 39 N 58 9 SE0230147 KrÃ ¥keryd * 32,1 E 14 36 N 58 11 SE0230149 Ombergsliden * 23 E 14 41 N 58 21 SE0230150 Ostmossen 25,1 E 14 41 N 58 21 SE0230151 UggelÃ ¶ * 383,6 E 16 44 N 58 22 SE0230152 SÃ ¤travallen * 10,4 E 15 45 N 58 12 SE0230154 OrrkojgÃ ¶larnas domÃ ¤nreservat 52,7 E 16 2 N 58 41 SE0230156 FÃ ¥gelmossen * 43,6 E 15 12 N 58 40 SE0230157 FjÃ ¤llmossen Ã ¶stgÃ ¶tadelen * 463,6 E 16 31 N 58 41 SE0230158 DjursÃ ¶ * 418,7 E 16 48 N 58 24 SE0230159 Ã ngelholm * 57,3 E 16 47 N 58 17 SE0230160 Norsholm * 70,2 E 15 58 N 58 30 SE0230161 Borg * 17 E 16 5 N 58 34 SE0230162 RÃ ¤ckeskog * 34,5 E 15 48 N 58 7 SE0230163 Sund * 35,6 E 15 14 N 57 51 SE0230164 Brokinds skolhage * 34,5 E 15 40 N 58 12 SE0230165 LÃ ¶nningehult * 33,4 E 15 48 N 57 52 SE0230166 KlÃ ¤mmesmÃ ¥len * 18,7 E 14 55 N 58 8 SE0230167 Jonsberg * 22,7 E 16 50 N 58 31 SE0230168 Stortorp 40,6 E 14 54 N 58 13 SE0230169 TÃ ¶rnevik * 9,4 E 15 33 N 58 11 SE0230170 Heda-Uttersberg 18,4 E 14 41 N 58 17 SE0230171 SkenÃ ¤s * 35,4 E 16 33 N 58 37 SE0230172 BÃ ¶rshult * 30,9 E 15 2 N 58 9 SE0230173 Smedstorp * 21,6 E 15 24 N 57 56 SE0230174 SÃ ¶dra BrÃ ¥ta * 31,8 E 15 26 N 57 42 SE0230175 LillsjÃ ¶kÃ ¤rret 52,7 E 15 12 N 58 45 SE0230176 KÃ ¤rnskogsmossen * 847,7 E 15 19 N 58 50 SE0230177 SandstorpskÃ ¤rret * 32,4 E 15 20 N 57 46 SE0230178 Hulebo * 31,1 E 15 55 N 58 0 SE0230179 FrÃ ¶jerum * 81,4 E 16 12 N 58 14 SE0230180 Herrborum * 122,1 E 16 41 N 58 21 SE0230181 Norrkrog * 16,4 E 16 36 N 58 26 SE0230182 BjÃ ¤lnÃ ¤s * 25,9 E 15 14 N 58 1 SE0230183 PukehÃ ¥l * 55,3 E 15 18 N 58 3 SE0230184 NarbÃ ¤ck * 18,8 E 14 32 N 58 6 SE0230185 SusehÃ ¥l * 11,5 E 15 22 N 57 44 SE0230187 Hamra * 25,8 E 15 47 N 58 7 SE0230188 Knastraberget * 6,1 E 15 51 N 58 2 SE0230189 HÃ ¤gerstad * 5,9 E 16 20 N 58 8 SE0230190 Runstorp * 33,2 E 15 55 N 58 31 SE0230191 Ingelsta * 13 E 16 10 N 58 36 SE0230192 StjÃ ¤rnÃ ¶-FÃ ¥gelvik * 36 E 16 42 N 58 7 SE0230193 Rosebo * 12,7 E 15 6 N 57 59 SE0230194 IvranÃ ¤s naturreservat * 30,8 E 15 21 N 57 58 SE0230195 Bona * 10,9 E 15 23 N 57 45 SE0230196 Gamla MÃ ¥la * 2,4 E 15 26 N 58 4 SE0230198 HÃ ¤rsjÃ ¶ * 14 E 15 52 N 58 9 SE0230199 Kattedal * 33,9 E 16 40 N 58 8 SE0230200 MÃ ¥nsabola * 18,4 E 14 45 N 58 12 SE0230201 Nybygget-Duvhult * 10,1 E 16 4 N 58 42 SE0230203 Restad 55,4 E 15 51 N 58 35 SE0230204 Skruvhult * 58,7 E 14 49 N 58 5 SE0230205 Stora Ulvebo * 17,9 E 16 40 N 58 23 SE0230206 SvÃ ¤rtinge 19,7 E 16 1 N 58 38 SE0230207 TrehÃ ¶rna * 28 E 14 49 N 58 8 SE0230208 Ã ngaryd * 12,9 E 15 12 N 57 52 SE0230209 Ã stermem * 9,3 E 16 38 N 58 29 SE0230210 BrÃ ¥tberget * 25,5 E 15 55 N 58 2 SE0230211 Farsboviken * 12,1 E 15 43 N 58 31 SE0230212 Flatmossen * 19,6 E 16 46 N 58 16 SE0230213 KÃ ¤lemÃ ¥la knapp * 14,3 E 15 19 N 57 52 SE0230214 HÃ ¶khult * 19,6 E 15 53 N 57 52 SE0230215 TvÃ ¥nget * 56,3 E 15 54 N 58 1 SE0230216 SilverÃ ¥n * 24,2 E 15 19 N 57 43 SE0230217 Lunderna 12,5 E 15 53 N 58 23 SE0230218 Svenneby 6,3 E 15 55 N 58 23 SE0230219 Ã tvidsnÃ ¤s * 21,6 E 16 2 N 58 11 SE0230220 Ruda 1,9 E 15 21 N 58 32 SE0230221 Bertilsbo * 12,9 E 16 1 N 58 10 SE0230222 MalmviksÃ ¤ngen * 4,4 E 15 56 N 58 12 SE0230223 Fornborgen-GrÃ ¤vsten * 21 E 15 54 N 58 21 SE0230224 HerrsÃ ¤tter 16,9 E 15 57 N 58 17 SE0230225 BjÃ ¤rhult * 18,1 E 15 10 N 58 2 SE0230226 BÃ ¶sebo * 12,1 E 15 6 N 58 6 SE0230227 GÃ ¶kshult * 20,9 E 15 13 N 58 6 SE0230228 Karsbo * 28,1 E 15 5 N 58 8 SE0230229 Valla-Ingvaldstorp * 145,4 E 14 48 N 58 17 SE0230230 Stockmossen * 58 E 15 53 N 58 15 SE0230231 GalmsÃ ¥s * 13,2 E 15 57 N 58 3 SE0230233 Brodderyds Ã ¤ng 0,98 E 14 40 N 58 13 SE0230234 DjupsviksbÃ ¤cken 3 E 16 40 N 58 38 SE0230235 Ekeberg VÃ ¤stergÃ ¥rd 1,8 E 15 10 N 58 15 SE0230236 DjurÃ ¶n * 35,6 E 16 21 N 58 37 SE0230237 Ekhult * 16,9 E 16 0 N 57 56 SE0230238 Ekhultebergen * 175,9 E 16 14 N 58 8 SE0230239 FrÃ ¤nntorpkÃ ¤rret 2,2 E 15 14 N 58 29 SE0230240 RingarhultsÃ ¥n 133,2 E 15 12 N 58 41 SE0230241 Gumby-Bultsbols odlingslandskap * 72,8 E 14 37 N 58 9 SE0230242 Idhult * 66,5 E 15 57 N 57 59 SE0230243 GÃ ¶tala kalkfuktÃ ¤ng 1,5 E 15 5 N 58 26 SE0230244 VÃ ¤stra Karlsbo kalkkÃ ¤rr 1,7 E 14 41 N 58 21 SE0230245 KorphÃ ¥lorna * 100,9 E 15 23 N 57 46 SE0230246 Kottorp * 19 E 15 28 N 58 32 SE0230247 Kronberga Ã ¤ng 0,41 E 14 40 N 58 13 SE0230248 Kulla Ã ¤ngar * 17,9 E 16 3 N 58 5 SE0230249 Kushults Ã ¤ng 0,21 E 14 35 N 58 10 SE0230250 Lagmansro kÃ ¤llmyr 0,47 E 15 3 N 58 25 SE0230251 KÃ ¤ttilstad * 30,7 E 15 46 N 58 6 SE0230252 LÃ ¤rkemÃ ¥len * 14,5 E 14 53 N 58 8 SE0230254 Omberg * 761,5 E 14 39 N 58 20 SE0230255 Ramshult * 26,8 E 15 18 N 58 13 SE0230256 RÃ ¶dgÃ ¶len-SvartgÃ ¶len * 295,1 E 16 7 N 58 41 SE0230257 Sibborp * 12,4 E 15 27 N 58 34 SE0230258 SjÃ ¶storpsmyren 7,3 E 14 39 N 58 14 SE0230259 Stora Ljunamyren 1,1 E 15 1 N 58 18 SE0230260 Sunneby * 6 E 14 38 N 58 10 SE0230261 SvensmarÃ ¶ * 308,5 E 16 46 N 58 19 SE0230262 SÃ ¶rstugan * 9 E 15 24 N 58 8 SE0230263 SÃ ¤tramarken * 18,5 E 16 5 N 58 41 SE0230264 MjÃ ¤lnÃ ¤s sumpskog * 4 E 16 13 N 58 48 SE0230265 Tyttorp * 8,2 E 15 30 N 58 32 SE0230266 Uggleholmarna * 50,8 E 16 54 N 58 23 SE0230267 Vessers udde 7,3 E 15 43 N 58 15 SE0230268 VÃ ¤ttern (Ã ¶stra) 64 345,7 E 14 38 N 58 24 SE0230269 Vida VÃ ¤ttern * 17,2 E 14 34 N 58 9 SE0230271 Ã lgbosÃ ¤tter 2,5 E 15 37 N 58 14 SE0230272 Ã lstadsjÃ ¶n 47,8 E 15 50 N 58 41 SE0230273 Ã ssby lindÃ ¤ng 1,4 E 16 8 N 58 26 SE0230274 Hattorp * 26,7 E 16 0 N 58 27 SE0230275 Kristberg * 13,8 E 15 12 N 58 34 SE0230276 Stora och Lilla LÃ ¶pgÃ ¶l * 9,7 E 16 14 N 58 11 SE0230277 Magnehults domÃ ¤nreservat * 2,4 E 16 1 N 58 48 SE0230278 Stubba ekhage 5,6 E 15 13 N 58 35 SE0230279 Tolefors-Lagerlunda 38,5 E 15 29 N 58 23 SE0230281 Algutsbo * 10,9 E 16 16 N 58 40 SE0230282 BjÃ ¤rka SÃ ¤by Ã ¤ng * 1,1 E 15 44 N 58 15 SE0230283 BjÃ ¤sÃ ¤tter-Perstorp * 16,2 E 15 36 N 58 33 SE0230284 BjÃ ¤sÃ ¤tter * 6,4 E 15 36 N 58 33 SE0230286 BÃ ¶semÃ ¥len * 16,6 E 14 55 N 58 10 SE0230287 DammhulteÃ ¥n 8,9 E 16 16 N 58 48 SE0230288 HolmsjÃ ¶hultÃ ¤ngen 1,1 E 15 39 N 58 50 SE0230289 Iglingen * 1,5 E 15 50 N 58 37 SE0230290 Kamphemmets Ã ¤ng 0,59 E 14 49 N 58 16 SE0230291 KvillingefÃ ¶rkastningen * 189,8 E 16 6 N 58 39 SE0230292 Misterfall * 6,4 E 15 30 N 57 58 SE0230293 Stora GrundgÃ ¶len * 3,4 E 16 17 N 58 47 SE0230294 Ramsdal * 25,4 E 16 42 N 58 18 SE0230295 SjÃ ¶kroken * 8,9 E 15 27 N 58 1 SE0230296 Stora Kullen * 41,8 E 14 50 N 58 17 SE0230297 HovanÃ ¤s kalkfuktÃ ¤ng 1,4 E 14 42 N 58 23 SE0230298 Borghamns kalkkÃ ¤rr * 2,9 E 14 41 N 58 23 SE0230299 Marstad * 11,2 E 15 1 N 58 23 SE0230300 SoldatÃ ¤ngen Motala * 3,4 E 15 4 N 58 34 SE0230301 Ã tvidabergs tÃ ¤tort * 9,8 E 16 0 N 58 11 SE0230302 Stentorpsmyren 3 E 15 3 N 58 19 SE0230303 KrankensjÃ ¶arnas sumpskogar * 34,2 E 16 18 N 58 45 SE0230304 Jonsbo * 9,3 E 15 46 N 57 57 SE0230305 Motala Ã ¤ng * 10,3 E 15 40 N 58 55 SE0230306 Skriketorpsravinen * 8,6 E 16 9 N 58 40 SE0230307 Byckorp 11,9 E 15 8 N 58 30 SE0230308 BÃ ¤ckÃ ¤ngsmon * 8,8 E 15 52 N 58 5 SE0230309 Fallingeberg * 53,7 E 16 28 N 58 13 SE0230310 GrÃ ¶nsÃ ¶ slÃ ¥tterÃ ¤ng 3,3 E 16 58 N 58 14 SE0230311 Hagalund * 9,9 E 14 58 N 58 29 SE0230312 Rinnamyren 0,18 E 14 57 N 58 17 SE0230313 Ryda * 19,4 E 15 53 N 57 59 SE0230314 ValÃ ¶ * 35,2 E 15 55 N 58 0 SE0230315 Skrikstad 1,3 E 15 12 N 58 28 SE0230316 Torrberga rikkÃ ¤rr och sumpskog * 1,6 E 15 35 N 58 21 SE0230318 Asketorp * 26,8 E 15 44 N 58 52 SE0230320 Lilla Morlejan * 16,7 E 14 40 N 58 6 SE0230321 MalmÃ ¶landets ekbackar * 30,3 E 16 15 N 58 38 SE0230322 Vegalla * 223,9 E 16 12 N 58 18 SE0230323 VÃ ¤stra Eneby * 3,7 E 15 42 N 58 0 SE0230324 VÃ ¤stra Harg * 295,2 E 15 15 N 58 15 SE0230325 Granstugan 0,61 E 15 1 N 57 55 SE0230326 Ã rberga 1,4 E 14 49 N 58 26 SE0230327 AspÃ ¶ja slÃ ¥tterÃ ¤ng 0,3 E 16 57 N 58 25 SE0230328 MissjÃ ¶ * 1 834 E 16 57 N 58 20 SE0230329 Ekebergs lÃ ¶vskog * 32,7 E 14 51 N 58 10 SE0230330 EkÃ ¶n Dovern * 38,5 E 15 50 N 58 39 SE0230331 Holkaberg * 53,5 E 14 33 N 58 7 SE0230332 Kimstad ekbacke * 6,1 E 15 59 N 58 32 SE0230333 PrÃ ¤stÃ ¤ngsuddens lÃ ¶vskog * 12,2 E 15 53 N 58 56 SE0230334 Stockhult * 8,6 E 15 32 N 58 50 SE0230335 GovlÃ ¶sa kalktorrÃ ¤ng 0,73 E 15 14 N 58 25 SE0230336 Torpa Ã stergÃ ¥rd * 3,2 E 14 53 N 58 17 SE0230337 Trolleflod * 99,9 E 15 24 N 58 49 SE0230338 Trulstorpet * 9,9 E 16 2 N 58 6 SE0230339 BredsjÃ ¶mossen * 209,5 E 15 12 N 58 47 SE0230340 Gibbehult * 27 E 15 26 N 57 55 SE0230341 SÃ ¶dra HÃ ¤ggebo * 9,8 E 15 23 N 58 11 SE0230342 TinnerÃ ¶ eklandskap * 621,2 E 15 36 N 58 22 SE0230343 HÃ ¥leberget * 47,6 E 15 1 N 58 36 SE0230344 Fagerhult * 24,4 E 15 10 N 57 53 SE0230345 Fundshult * 41,9 E 15 26 N 57 46 SE0230346 Stora HjÃ ¤lmmossen * 107,5 E 15 37 N 58 37 SE0230347 Petersborg * 4,7 E 15 4 N 58 34 SE0230348 Hilltorps kalkkÃ ¤rr 12,1 E 15 2 N 58 30 SE0230349 VidingsjÃ ¶ * 79,2 E 15 38 N 58 21 SE0230350 Hanekulla * 54,4 E 15 52 N 58 9 SE0230351 Klevberget Sonebo * 10,6 E 15 38 N 58 9 SE0230352 Vagnsmossen * 129,8 E 16 14 N 58 31 SE0230353 UllstÃ ¤mma * 67,8 E 15 40 N 58 21 SE0230354 Marmorbruket * 26,6 E 16 26 N 58 39 SE0230355 FÃ ¶llingsÃ ¶ * 30,4 E 15 36 N 57 58 SE0230356 LÃ ¥ngserum * 39,8 E 16 16 N 58 15 SE0230357 Ã demark * 54,9 E 14 48 N 58 8 SE0230358 HÃ ¶gved * 23,7 E 16 44 N 58 10 SE0230359 Bonderyd * 18 E 14 44 N 58 11 SE0230360 Yxefall * 10 E 15 35 N 58 2 SE0230361 Ribbingsholm * 32,6 E 15 53 N 58 35 SE0230363 Ã gelsjÃ ¶n * 267,5 E 16 5 N 58 41 SE0230364 HÃ ¤stenÃ ¤s * 482,3 E 16 15 N 58 16 SE0230365 Kastad kulle torrÃ ¤ng 3,4 E 14 50 N 58 25 SE0230366 Krogsfall * 24,4 E 15 37 N 58 2 SE0230367 LunnsjÃ ¶skogen * 22,6 E 16 7 N 58 39 SE0230368 Ramunderberget * 171 E 16 19 N 58 29 SE0230369 Stora Lund 34,9 E 14 37 N 58 15 SE0230370 Stora RimmÃ ¶ * 402,6 E 16 49 N 58 25 SE0230371 Ullebergsskogen * 44 E 15 20 N 58 8 SE0230372 UvmarÃ ¶ * 55,7 E 16 51 N 58 19 SE0230373 VÃ ¤sterby * 168,9 E 15 40 N 58 14 SE0230374 Stora Mossen (Igelfors) 392,4 E 15 37 N 58 50 SE0230375 TrangÃ ¶lamyren (Ã stgÃ ¶tadelen) * 57,2 E 15 10 N 57 42 SE0230376 BrÃ ¥xvik * 97,3 E 16 46 N 58 33 SE0230377 Ingelstorp * 16,9 E 16 1 N 58 15 SE0230378 RamnÃ ¶- och UtsÃ ¤ttersfjÃ ¤rden * 117,8 E 16 49 N 58 32 SE0230379 Tokorp * 11,7 E 15 34 N 58 34 SE0230380 Tyresfall * 19,9 E 15 40 N 58 55 SE0230381 StÃ ¤mma * 21,8 E 15 13 N 58 13 SE0230382 PassdalsÃ ¥n * 6 E 16 40 N 58 19 SE0230383 StorÃ ¥n vid Falerum * 44,7 E 16 9 N 58 9 SE0230384 Bomhult * 23,6 E 14 51 N 58 12 SE0230385 BibergskÃ ¤rren * 70,1 E 15 23 N 58 50 SE0230386 SÃ ¶dra Freberga-Jerusalemsviken * 11,4 E 15 1 N 58 30 SE0230387 Viggeby * 649,1 E 15 39 N 58 11 SE0230390 PinnarpsbÃ ¤cken/StenÃ ¥n * 6,3 E 15 30 N 57 58 SE0230391 GÃ ¶ta Kanal (VÃ ¤ttern-Roxen) 111 E 15 25 N 58 31 SE0230392 Lera KalkkÃ ¤rr 1,2 E 15 31 N 58 26 SE0230393 VÃ ¥lberga Mosse * 66,7 E 15 16 N 58 32 SE0230394 SÃ ¶dra Lunda * 220,2 E 17 1 N 58 29 SE0230395 ArnÃ ¶ (delar av) * 132,5 E 16 45 N 58 5 SE0230396 Kullarp * 42,8 E 15 14 N 57 45 SE0230397 KapellÃ ¥n vid Lagerlunda * 5 E 15 29 N 58 23 SE0240001 Tivedens nationalpark (vÃ ¤stra) * 955 E 14 35 N 58 43 SE0240002 FagertÃ ¤rn * 37,4 E 14 42 N 58 45 SE0240004 Snavlunda TjÃ ¤lvesta * 154,7 E 14 53 N 58 58 SE0240007 Rankemossen * 263,1 E 14 30 N 59 2 SE0240009 Skagershultsmossen * 457,5 E 14 43 N 59 6 SE0240011 Sotterns skÃ ¤rgÃ ¥rd * 705 E 15 28 N 59 2 SE0240017 LatorpsÃ ¤ngarna * 7,2 E 14 59 N 59 16 SE0240020 UgglehÃ ¶jden * 23,3 E 14 38 N 59 13 SE0240021 RÃ ¥mossen-LomtjÃ ¤rnsmossen * 63,7 E 14 39 N 59 16 SE0240022 TrangÃ ¤rdet * 231,6 E 14 45 N 59 21 SE0240024 NÃ ¤smarkerna * 53 E 14 47 N 59 25 SE0240027 Ã stra Trolldalen * 17,2 E 14 58 N 59 22 SE0240028 KvarnbÃ ¤cken-LÃ ¤rkesÃ ¥n 63,6 E 15 1 N 59 28 SE0240029 BrunstorpskÃ ¤rret * 5,3 E 15 15 N 59 21 SE0240030 Liaskogen * 62,6 E 15 20 N 59 26 SE0240032 GrÃ ¶nbo * 490,8 E 15 26 N 59 37 SE0240034 Murstensdalen * 739,3 E 14 32 N 59 32 SE0240035 BjÃ ¶rskogsnÃ ¤s * 15,1 E 14 29 N 59 41 SE0240036 Hammarmossen * 154,4 E 14 29 N 59 45 SE0240037 KnuthÃ ¶jdsmossen * 99,6 E 14 29 N 59 47 SE0240038 Limberget * 44,5 E 14 50 N 59 41 SE0240039 Kindla * 939,5 E 14 53 N 59 45 SE0240040 SalboknÃ ¶s * 73,2 E 14 56 N 59 48 SE0240042 RÃ ¶myren * 237,1 E 14 50 N 59 51 SE0240043 StÃ ¤llbergsmossen * 261,9 E 14 45 N 59 56 SE0240045 Norra VÃ ¤tterns skÃ ¤rgÃ ¥rd * 2 136,6 E 14 52 N 58 46 SE0240048 VÃ ¤sterÃ ¥smossen * 327,4 E 14 23 N 59 56 SE0240051 DovrasjÃ ¶dalen * 51,9 E 14 57 N 59 0 SE0240052 FisksjÃ ¶n 45,9 E 14 27 N 59 18 SE0240053 HerrfallsÃ ¤ng * 46,8 E 15 14 N 59 4 SE0240054 Garphyttans nationalpark 110,6 E 14 53 N 59 16 SE0240055 Ã lvhytteÃ ¤ngen * 9,2 E 14 49 N 59 26 SE0240056 EkÃ ¥sen * 51,4 E 14 55 N 59 7 SE0240057 Nalavibergs ekÃ ¤ng * 14 E 14 56 N 59 3 SE0240058 Kvismarens naturreservat * 738,9 E 15 24 N 59 10 SE0240059 Oset-Rynningeviken * 542,3 E 15 16 N 59 17 SE0240061 UtnÃ ¤set * 151,6 E 14 43 N 58 41 SE0240062 GerÃ ¥sen * 36,4 E 14 53 N 59 3 SE0240063 JÃ ¤rleÃ ¥n 106,6 E 15 8 N 59 31 SE0240064 Ã stra SÃ ¤lsjÃ ¶mossen * 104,3 E 14 18 N 59 11 SE0240065 LomtjÃ ¤rnsmossen * 28,9 E 14 31 N 59 11 SE0240066 Juarbergen * 10,8 E 14 29 N 58 52 SE0240067 Helgedomen * 26,5 E 15 22 N 59 39 SE0240069 SkÃ ¶llersta prÃ ¤stÃ ¤ng * 20,9 E 15 20 N 59 8 SE0240070 Rockebro 30,4 E 14 42 N 58 54 SE0240071 KrÃ ¥ksjÃ ¶Ã ¥sen * 33 E 14 34 N 58 52 SE0240072 Lidetorpsmon 80,1 E 14 21 N 59 9 SE0240073 GrÃ ¤ngshytteforsarna 5,2 E 14 47 N 59 43 SE0240074 Mantorp * 134,1 E 15 18 N 59 21 SE0240075 Trystorps ekÃ ¤ng * 44,6 E 14 50 N 59 5 SE0240076 RÃ ¥svalens naturreservat 7,4 E 15 12 N 59 37 SE0240077 LillsjÃ ¶bÃ ¤cken-JÃ ¤rlehyttebÃ ¤cken 19,3 E 15 7 N 59 33 SE0240078 BjÃ ¶rka lertag 17,7 E 15 7 N 59 6 SE0240079 GlottrakÃ ¤rret-Venerna 155,7 E 15 24 N 58 54 SE0240081 KamptjÃ ¤rnsbrÃ ¤nnan * 88 E 14 38 N 59 59 SE0240082 SÃ ¶rÃ ¶n * 22 E 15 25 N 59 10 SE0240083 FÃ ¥ran 15,7 E 15 41 N 59 10 SE0240084 SvartkÃ ¤rr * 3,8 E 14 55 N 59 14 SE0240085 Nittenmossen-Ã ¶stra * 36,5 E 14 44 N 60 4 SE0240086 SpÃ ¥ngabÃ ¤cken 29,2 E 15 7 N 59 35 SE0240087 SÃ ¶rsjÃ ¶n 5,6 E 15 8 N 58 53 SE0240088 Munkhyttan 30,9 E 15 7 N 59 36 SE0240089 Vargavidderna * 500,3 E 14 28 N 59 0 SE0240090 LejakÃ ¤rret 4,3 E 15 4 N 59 38 SE0240091 Skagershultsmossen-Torp * 172,9 E 14 45 N 59 7 SE0240092 Tallskaten * 23,6 E 14 52 N 59 41 SE0240093 Brattforsen * 13,5 E 14 46 N 59 59 SE0240094 TÃ ¥sta 10,1 E 15 25 N 59 20 SE0240096 HÃ ¥kansbodaberget * 37,5 E 14 54 N 59 41 SE0240097 Erikaberget * 72,8 E 14 49 N 59 40 SE0240098 KÃ ¤nÃ ¤s * 24,6 E 15 29 N 59 29 SE0240099 VÃ ¤ttern (norra) 8 134 E 14 50 N 58 42 SE0240100 SpÃ ¥ngabÃ ¤cken-norra 14,9 E 15 8 N 59 35 SE0240101 Olles Hage 9,1 E 15 29 N 59 8 SE0240103 TrehÃ ¶rnings masugn 0,57 E 15 9 N 58 50 SE0240104 Kojemossen * 651,3 E 14 34 N 58 52 SE0240105 Dammossen-RÃ ¶bergshagemossen * 47,6 E 15 4 N 59 27 SE0240106 Kopparbergs Ã ¤ng * 14,3 E 15 17 N 58 55 SE0240107 Ã vre NittÃ ¤lvsdalen * 82,3 E 14 45 N 60 0 SE0240108 Grythem * 3,8 E 15 36 N 59 19 SE0240109 Slyte * 2,2 E 15 32 N 59 18 SE0240110 Lekeberga-SÃ ¤lven * 32 E 14 52 N 59 13 SE0240111 SkÃ ¥le * 12,1 E 15 13 N 58 59 SE0240112 Klockarudden * 2,5 E 15 29 N 59 0 SE0240113 Ullavi * 3 E 15 21 N 59 7 SE0240114 Orrkulla * 3,6 E 14 50 N 59 0 SE0240115 Prinskullen * 14,4 E 14 56 N 58 50 SE0240116 Tomta hagar * 18,2 E 15 3 N 59 2 SE0240117 NittÃ ¤lvsbrÃ ¤nnan * 104,7 E 14 48 N 59 55 SE0240118 Viby ekÃ ¤ng * 1,2 E 14 52 N 59 3 SE0240119 HÃ ¶gforsskogen * 2,9 E 14 34 N 59 23 SE0240120 Harge uddar * 32,1 E 14 55 N 58 46 SE0240121 JÃ ¶nsaskogen * 13,7 E 14 50 N 59 16 SE0240122 KroksjÃ ¶skogen * 98 E 14 34 N 59 12 SE0240123 HÃ ¤sselkulla * 3,4 E 15 0 N 59 14 SE0240124 VÃ ¤stra och Stora KroktÃ ¤rn 2,9 E 14 41 N 58 44 SE0240125 Broby Ã ¤ng * 11,2 E 14 56 N 59 3 SE0240126 Lindhult * 1,7 E 14 59 N 59 1 SE0240127 Torkesviken 2,2 E 14 35 N 59 21 SE0240128 Bo * 2,9 E 15 32 N 58 55 SE0240129 Hagaberg * 3 E 14 51 N 58 56 SE0240130 Ã spsÃ ¤tter 0,04 E 14 55 N 59 15 SE0240131 Ã nnaboda * 47,9 E 14 55 N 59 20 SE0240132 Dunderklintarna * 117,3 E 14 50 N 59 17 SE0240133 VenakÃ ¤rret * 64,1 E 14 49 N 59 26 SE0240134 Vissberga lertag 12,3 E 15 6 N 59 6 SE0240135 SpÃ ¥sa * 7,6 E 14 50 N 58 56 SE0240136 LindÃ ¶n * 15,4 E 15 35 N 59 13 SE0240137 Stora Kortorp * 15,6 E 15 15 N 58 58 SE0240138 HjÃ ¤rttorp * 11,2 E 15 15 N 58 56 SE0240139 Sixtorp * 10,6 E 14 39 N 59 10 SE0240140 Lekhyttan * 4,8 E 14 50 N 59 14 SE0240141 HÃ ¤rvesta norra * 32,4 E 14 55 N 59 8 SE0240142 Svenshyttan * 8,7 E 14 53 N 59 16 SE0240143 SÃ ¶dra Vissboda * 6,3 E 14 46 N 59 14 SE0240144 Vinna * 8,9 E 14 47 N 58 54 SE0240145 Norra Nyckelhult * 10,4 E 15 7 N 58 59 SE0240146 FinnÃ ¥kerssjÃ ¶n-Ã sterhammarssjÃ ¶n 77 E 15 32 N 59 31 SE0240147 NÃ ¤set * 9,5 E 14 30 N 58 48 SE0240148 Venen * 2,5 E 14 50 N 59 27 SE0240149 Hyttebacken 3,4 E 14 57 N 59 24 SE0240150 PrÃ ¤stgÃ ¥rden 15,2 E 15 23 N 59 0 SE0240151 GrÃ ¶nelid * 15,3 E 14 31 N 58 44 SE0240152 Berga 4,5 E 15 14 N 59 23 SE0240153 Norra Mossby * 2,3 E 15 14 N 59 6 SE0240154 SÃ ¶dra Mossby 0,61 E 15 14 N 59 6 SE0240155 Ekeby-Almby 4,6 E 15 19 N 59 15 SE0240156 Tysslingen 678,8 E 15 3 N 59 18 SE0240157 Viken * 20,6 E 15 5 N 58 59 SE0240158 Berget 0,56 E 15 24 N 59 19 SE0240159 BromÃ ¤ngen * 19,4 E 14 49 N 59 27 SE0240160 UttertjÃ ¤rnsberget * 270,9 E 14 46 N 59 55 SE0240161 Djupedal * 15,3 E 14 46 N 58 48 SE0240162 JÃ ¤tteberget * 106,7 E 14 32 N 59 12 SE0240163 Stormossen Mickelsrud * 275,1 E 14 19 N 59 8 SE0240164 SvennevadsÃ ¥n 39,7 E 15 17 N 59 1 SE0250005 StrÃ ¶msholm * 2 402,6 E 16 15 N 59 30 SE0250006 Kalvholmen * 38 E 16 24 N 59 29 SE0250008 RidÃ ¶arkipelagen * 5 645,7 E 16 37 N 59 30 SE0250009 EngsÃ ¶ * 7 237,4 E 16 51 N 59 31 SE0250010 HÃ ¤stholmarna * 45,1 E 16 35 N 59 35 SE0250018 Lappland * 977,4 E 15 46 N 59 47 SE0250019 Stora Flyten och Stormossen * 1 018,8 E 15 58 N 59 49 SE0250022 Vitmossen * 167,3 E 16 24 N 59 51 SE0250024 RÃ ¥myran * 118,7 E 15 32 N 59 52 SE0250026 HÃ ¥rsbÃ ¤cksdalen * 22,9 E 16 55 N 59 52 SE0250028 Huddunge stormosse * 96,1 E 16 57 N 60 1 SE0250029 Ruthagsskogen * 96,2 E 17 6 N 60 1 SE0250031 Kolpelle * 25,3 E 16 40 N 60 5 SE0250032 Bredmossen syd * 129,9 E 16 5 N 60 8 SE0250033 BysjÃ ¶holmarna * 11,6 E 16 33 N 60 10 SE0250034 IngbokÃ ¤llorna * 6,9 E 16 50 N 60 8 SE0250036 FalshÃ ¥let * 1,1 E 17 18 N 60 12 SE0250037 LÃ ¥nghÃ ¤llsmossen * 172,7 E 17 15 N 60 14 SE0250038 StengÃ ¤rdet * 4,7 E 16 6 N 59 21 SE0250043 Ã lstabrÃ ¤ndan * 290,4 E 16 44 N 59 58 SE0250052 TÃ ¤ngsta * 200,6 E 15 59 N 59 36 SE0250095 AskÃ ¶-TidÃ ¶ * 896,8 E 16 28 N 59 30 SE0250097 Fermansbo urskog * 135,4 E 16 12 N 59 49 SE0250098 NÃ ¶tmyran 395,1 E 16 19 N 59 56 SE0250099 HÃ ¶skovsmossen * 105,2 E 16 11 N 59 53 SE0250100 Djupebo * 45,9 E 16 7 N 59 43 SE0250103 HedstrÃ ¶mmen * 39,4 E 15 45 N 59 40 SE0250104 FlÃ ¤ckebo * 83,7 E 16 20 N 59 53 SE0250106 Kalkugnsberget * 27,7 E 15 46 N 59 24 SE0250107 SilvtjÃ ¤rn * 21,9 E 15 50 N 60 3 SE0250108 JÃ ¶nsbacken * 9 E 15 43 N 59 58 SE0250109 Svartberget-HedkÃ ¤rra * 21,7 E 15 44 N 59 58 SE0250110 Ã sta * 961,1 E 16 49 N 60 9 SE0250111 Villingeskogen * 32 E 16 44 N 60 4 SE0250112 Grevensberg * 2,2 E 16 7 N 60 7 SE0250113 SlÃ ¥ttermossen * 17,7 E 15 46 N 59 51 SE0250114 Matkullen * 6 E 15 36 N 59 54 SE0250115 Ã lgberget * 2,2 E 15 56 N 60 10 SE0250116 GÃ ¥smyrberget * 8,4 E 16 2 N 60 8 SE0250117 Komossen * 16,3 E 16 8 N 60 6 SE0250118 FrÃ ¶benbenning * 5,6 E 16 6 N 60 7 SE0250119 DalkarlsÃ ¥sen 51,5 E 16 51 N 59 58 SE0250122 KÃ ¶pingsÃ ¥sen 38,2 E 16 6 N 59 21 SE0250123 TorbacksÃ ¥sen 40,3 E 16 57 N 60 13 SE0250126 Pellesberget * 933,2 E 16 57 N 60 16 SE0250127 Slottsholmen 1,7 E 16 2 N 59 25 SE0250128 Sandskogsbacken * 12,1 E 16 3 N 59 25 SE0250130 SkÃ ¤ret * 11,4 E 15 58 N 59 25 SE0250131 Reutersberg * 9,2 E 15 59 N 59 24 SE0250132 SÃ ¶dra Hammaren * 11,3 E 15 50 N 59 17 SE0250133 LindÃ ¶berget Ã ¶st * 9,8 E 16 4 N 59 28 SE0250134 HÃ ¤ggholmen * 11,1 E 16 14 N 59 30 SE0250135 Lindholmen * 20 E 16 13 N 59 29 SE0250136 Ekholmen 10,3 E 16 13 N 59 29 SE0250137 KyrkbyÃ ¥sen 8,1 E 16 14 N 59 33 SE0250141 HÃ ¥ltjÃ ¤rnsbÃ ¤cken 17,1 E 15 31 N 59 55 SE0250142 RÃ ¶vallsmossen & Stingsmossen * 534,1 E 16 15 N 59 45 SE0250143 KalvnÃ ¤set * 18,4 E 17 19 N 60 7 SE0250144 FullerÃ ¶ * 121,2 E 16 32 N 59 31 SE0250145 FrÃ ¶sÃ ¥ker * 507,3 E 16 45 N 59 31 SE0250146 SvinasjÃ ¶n * 249,2 E 17 10 N 60 2 SE0250147 Gorgen 216,9 E 16 15 N 59 55 SE0250148 GussjÃ ¶n 102,3 E 16 22 N 59 53 SE0250151 Vrenninge 80,4 E 16 21 N 59 50 SE0250153 FlÃ ¤cksjÃ ¶n * 929,8 E 16 19 N 59 52 SE0250154 RÃ ¶rbosjÃ ¶n * 213,5 E 16 18 N 59 49 SE0250155 StrÃ ¶msholms kungsladugÃ ¥rd * 5,3 E 16 14 N 59 31 SE0250156 Myrkarby * 44,4 E 16 56 N 59 52 SE0250158 LindÃ ¶berget vÃ ¤st 36,3 E 16 4 N 59 29 SE0250159 SÃ ¥ngkÃ ¤rrsbacken 1,1 E 16 7 N 59 44 SE0250160 Kohagen * 8,6 E 16 13 N 59 43 SE0250161 SundÃ ¤ngen 108,7 E 16 50 N 59 34 SE0250162 Ã verskÃ ¤lby 0,05 E 16 6 N 59 31 SE0250163 Munktorps-Ekeby 0,01 E 16 11 N 59 29 SE0250164 Lia 0,03 E 16 9 N 59 31 SE0250165 Sillbo * 6 E 16 55 N 60 3 SE0250166 Nora-Holm * 4,6 E 17 0 N 60 8 SE0250167 Ã spenbo * 6,1 E 17 9 N 60 14 SE0250168 RÃ ¤vkilarna * 45,5 E 17 10 N 60 15 SE0250169 Harbo-Svina 3 E 17 11 N 60 4 SE0250170 Salakalken 300,8 E 16 34 N 59 54 SE0250172 GranhammarsbrÃ ¤ndan * 159,9 E 16 2 N 59 23 SE0250173 MÃ ¶rkrets backe * 6,3 E 16 3 N 59 26 SE0250174 FÃ ¤rnebofjÃ ¤rden syd * 5 241,4 E 16 47 N 60 11 SE0250175 TÃ ¤mnaren vÃ ¤st * 2 206,6 E 17 18 N 60 9 SE0250176 TrÃ ¤nviksmossen * 157 E 17 1 N 59 57 SE0250177 Siggefora ledningsgata, norr 100,7 E 17 8 N 60 3 SE0250178 Vida * 59,2 E 17 18 N 60 5 SE0250179 SvartkÃ ¤rret * 17,9 E 17 4 N 60 3 SE0250180 Marstalla * 171,5 E 17 17 N 60 4 SE0250181 Lindsta 25,1 E 17 18 N 60 6 SE0250182 Lermansbo Ã ¤ng 0,47 E 15 40 N 59 43 SE0250183 ForsÃ ¥n-BrÃ ¥tmossen * 94,2 E 15 32 N 59 47 SE0250184 Sillbotorp * 4,2 E 15 42 N 59 45 SE0250185 VenabÃ ¤cken 29,3 E 15 56 N 59 39 SE0250186 Najfallet * 19,4 E 15 40 N 59 20 SE0250187 Karsbo Ã ¤ng 0,8 E 15 55 N 60 7 SE0250188 Kulflyten * 125,8 E 15 50 N 59 54 SE0250189 Krokmossen * 104,5 E 16 13 N 59 49 SE0250190 JÃ ¤ttÃ ¥sarna 29,7 E 15 44 N 59 59 SE0250191 Nyby * 1,7 E 15 43 N 59 21 SE0250192 Dal 2 E 15 45 N 59 25 SE0250193 Brattberget 1 E 15 52 N 59 21 SE0250194 SjÃ ¶lunda 1,7 E 15 52 N 59 19 SE0250195 VÃ ¥llen * 3,2 E 16 29 N 59 54 SE0310016 Draven 436,1 E 13 39 N 57 9 SE0310017 Fegen (Ã ¶stra) * 2 046,3 E 13 10 N 57 10 SE0310020 Store mosse nationalpark * 7 620,7 E 13 56 N 57 16 SE0310072 Komosse * 1 454,2 E 13 44 N 57 42 SE0310106 Ramlaklint/Uvaberget * 25,1 E 14 25 N 57 51 SE0310201 SkilsnÃ ¤s 27,8 E 14 5 N 57 2 SE0310202 HÃ ¶gakull * 12,6 E 14 20 N 57 4 SE0310203 LiljenÃ ¤s * 42,4 E 13 46 N 57 4 SE0310206 Rusarebo * 31,3 E 14 10 N 57 8 SE0310207 Moens urskog * 18,7 E 14 16 N 57 10 SE0310208 KrÃ ¥ketorpsskogen (norra) * 32,4 E 14 47 N 57 13 SE0310209 Vintermossen * 61,2 E 14 55 N 57 14 SE0310210 Stora och Lilla Fly * 112,5 E 15 12 N 57 15 SE0310211 Helvetets hÃ ¥la * 7,2 E 15 17 N 57 16 SE0310212 HÃ ¶garp * 48,3 E 15 29 N 57 20 SE0310213 BjÃ ¶rkekull * 4,5 E 15 8 N 57 22 SE0310214 Tjusthult * 117,4 E 15 21 N 57 27 SE0310215 Marieholmsskogen * 261,2 E 13 52 N 57 24 SE0310216 Anderstorp, Store mosse * 1 777,7 E 13 36 N 57 19 SE0310217 GÃ ¤rahov 9 E 14 8 N 57 31 SE0310219 Taberg * 64,5 E 14 4 N 57 40 SE0310220 Bottnaryds urskog * 37,7 E 13 50 N 57 45 SE0310221 Dumme mosse * 2 937,5 E 14 0 N 57 47 SE0310224 Ã sen * 12,7 E 14 31 N 57 54 SE0310225 Huluskogen * 39,1 E 14 36 N 58 3 SE0310226 GirabÃ ¤cken * 8,9 E 14 30 N 58 4 SE0310317 EttÃ ¶deltat * 27,9 E 13 38 N 57 26 SE0310318 Ã minne * 14,7 E 13 54 N 57 7 SE0310319 VÃ ¤stanÃ ¥ * 146,3 E 14 24 N 57 59 SE0310320 Knutstorp * 25,9 E 14 52 N 57 45 SE0310321 Villstad * 8 E 13 27 N 57 12 SE0310322 Ljunga-Mossaryd 4,8 E 14 35 N 57 23 SE0310323 Repperda * 53,8 E 15 20 N 57 23 SE0310326 Ã ren 919,8 E 14 34 N 57 58 SE0310327 HjÃ ¤lmsÃ ¤nga * 18,3 E 14 13 N 56 57 SE0310330 DomneÃ ¥n * 20,5 E 14 7 N 57 52 SE0310331 Illharjen * 42,7 E 15 6 N 57 24 SE0310332 Komstad 0,44 E 14 37 N 57 24 SE0310333 AssjÃ ¶n 494,3 E 14 57 N 57 47 SE0310334 FÃ ¶rsjÃ ¶n (EksjÃ ¶) 257,2 E 15 6 N 57 40 SE0310335 Mycklaflon 1 154,4 E 15 14 N 57 34 SE0310336 Vista kulle * 13,3 E 14 16 N 57 51 SE0310337 GÃ ¥eryds rasbranter * 3,2 E 14 21 N 57 18 SE0310338 VrÃ ¥ngen 160,4 E 15 19 N 57 29 SE0310339 SÃ ¶tÃ ¥sasjÃ ¶n 122,1 E 14 41 N 57 57 SE0310340 LindÃ ¥sasjÃ ¶n 70,8 E 15 12 N 57 23 SE0310341 KansjÃ ¶n 77,3 E 14 32 N 57 38 SE0310342 StrÃ ¥nnesjÃ ¶n 11,8 E 14 58 N 58 3 SE0310343 FjÃ ¤rasjÃ ¶ 34,8 E 15 15 N 57 36 SE0310344 FÃ ¶rÃ ¥sen * 8,8 E 15 7 N 57 40 SE0310345 BÃ ¶rsebo och Holmen * 30,3 E 15 20 N 57 37 SE0310346 Skurugata * 134 E 15 5 N 57 41 SE0310347 Botorp * 37,6 E 14 45 N 57 59 SE0310401 Ljunghems backar * 20,9 E 13 48 N 58 2 SE0310402 KÃ ¶pstad-Biskopsbo * 26,6 E 14 29 N 57 21 SE0310403 Vikskvarn * 25,1 E 14 36 N 57 31 SE0310404 SkillingarydsfÃ ¤ltet * 1 102,7 E 14 8 N 57 27 SE0310406 EmÃ ¥n (vÃ ¤stra) 186,7 E 15 5 N 57 24 SE0310407 SÃ ¤llevadsÃ ¥n (vÃ ¤stra) * 264,2 E 15 36 N 57 27 SE0310408 SilverÃ ¥n (norra) 21 E 15 31 N 57 39 SE0310409 GagnÃ ¥n * 317,9 E 14 2 N 58 0 SE0310410 Jordanstorp * 16,8 E 14 31 N 58 1 SE0310411 Solgens Ã ¶ar * 186,7 E 15 8 N 57 33 SE0310412 Mattarp 6 E 14 37 N 57 29 SE0310413 Huskvarnabergen * 345,6 E 14 17 N 57 49 SE0310414 Tostarp * 10,5 E 13 57 N 57 30 SE0310415 Aggarp-Ã shuvud 1,3 E 13 46 N 57 15 SE0310416 Kruvebo-Yxebo 1,1 E 13 21 N 57 14 SE0310417 MÃ ¥ltorpet Gransbo * 7,4 E 15 4 N 57 59 SE0310420 Ã spÃ ¥s * 2,8 E 13 34 N 57 27 SE0310422 GrÃ ¶nlid * 2,9 E 14 51 N 57 38 SE0310423 Illern 40,6 E 15 1 N 58 0 SE0310424 VallsjÃ ¶n 708,7 E 14 45 N 57 25 SE0310425 BottenlÃ ¶sen 0,86 E 14 7 N 58 3 SE0310426 GÃ ¥llsjÃ ¶n 0,9 E 14 4 N 58 2 SE0310427 RÃ ¶dsjÃ ¶n 7 E 14 7 N 58 2 SE0310428 StrandgÃ ¶len 6,1 E 14 5 N 58 2 SE0310429 MossjÃ ¶n 50,1 E 13 56 N 57 32 SE0310430 FÃ ¶rsjÃ ¶n (Aneby) 159,6 E 14 56 N 57 52 SE0310431 Hindsen 1 268,5 E 14 9 N 57 10 SE0310432 VÃ ¤ttern (sÃ ¶dra) 49 557,6 E 14 19 N 57 59 SE0310433 Ã vingen 237,5 E 14 42 N 57 14 SE0310434 SÃ ¶dra Vixen 509,8 E 14 53 N 57 36 SE0310435 BordsjÃ ¶n 53,7 E 14 59 N 57 50 SE0310436 Herrstad-Eket * 30,2 E 14 51 N 57 52 SE0310501 Ã rÃ ¥n * 89,2 E 14 14 N 57 4 SE0310502 SvinhultsÃ ¥sen * 2,1 E 13 47 N 57 30 SE0310503 Oxhagsberget * 3,1 E 15 19 N 57 18 SE0310504 KÃ ¤llenÃ ¤s DR * 7,4 E 13 53 N 57 38 SE0310505 KvÃ ¤nsÃ ¥s bokar 5,7 E 15 0 N 57 41 SE0310507 FÃ ¤rgsjÃ ¶mon * 18,5 E 15 26 N 57 16 SE0310508 Nennesmo * 59,7 E 13 32 N 57 12 SE0310509 Stolpaberg * 122 E 15 13 N 57 17 SE0310510 Svarta hÃ ¥ls vildmark * 118,1 E 15 13 N 57 14 SE0310512 Vretaholms eklandskap * 71,7 E 14 29 N 58 2 SE0310513 GnyltÃ ¥n 11,7 E 15 26 N 57 27 SE0310515 Kakelugnsmossen * 85,6 E 15 4 N 57 40 SE0310516 Kulla * 14,2 E 15 9 N 57 12 SE0310517 Mo * 6,7 E 13 53 N 57 22 SE0310518 Bare mosse (vÃ ¤stra) * 397,6 E 13 56 N 58 0 SE0310519 Brattaberget * 24,2 E 14 36 N 58 2 SE0310522 DrÃ ¤ngagrÃ ¥ten 1,7 E 14 40 N 58 0 SE0310531 Ryfors * 35,1 E 13 50 N 57 54 SE0310532 SkÃ ¤mningsfors * 18,6 E 14 9 N 58 6 SE0310533 Stora KÃ ¤rr 4,3 E 14 6 N 57 54 SE0310534 Haboskogen * 8,3 E 14 7 N 57 57 SE0310535 Habomossens DR * 8,6 E 14 2 N 57 59 SE0310601 Svenshult och TÃ ¥lÃ ¥sen * 27,2 E 13 57 N 57 56 SE0310602 Flatered * 4 E 13 56 N 57 56 SE0310603 Ã rserum * 7,7 E 14 35 N 58 0 SE0310604 Trishult * 12,5 E 14 53 N 57 20 SE0310605 GallnÃ ¥s * 26,2 E 14 14 N 57 14 SE0310606 Bratteborg * 35,3 E 14 4 N 57 33 SE0310607 BlaaslÃ ¤tten 0,75 E 13 52 N 57 43 SE0310608 BlÃ ¥smÃ ¥len * 14,8 E 15 30 N 57 19 SE0310609 MÃ ¶cklarp * 7,1 E 15 18 N 57 23 SE0310610 Blankhester * 13,5 E 14 51 N 58 4 SE0310611 Lilla Hult * 10,7 E 15 6 N 57 15 SE0310612 Hemmershaga * 2,7 E 14 10 N 57 17 SE0310613 TÃ ¶rsbo * 9,2 E 14 34 N 57 39 SE0310614 GullegÃ ¤rde * 10,3 E 15 33 N 57 36 SE0310615 Isberga hage * 15,7 E 13 25 N 57 13 SE0310616 KÃ ¤lleryds ekhage * 17,3 E 13 38 N 57 24 SE0310617 Ingarp * 8 E 13 52 N 57 26 SE0310618 Ryggestorp * 9,8 E 14 58 N 57 57 SE0310620 SÃ ¶dra Duveled * 12,3 E 14 5 N 57 28 SE0310621 JÃ ¤boruder * 7,2 E 13 55 N 57 54 SE0310622 AllmÃ ¤nningsÃ ¥n * 12 E 14 54 N 57 38 SE0310624 LabbramsÃ ¤ngen * 155,8 E 14 15 N 56 57 SE0310626 Erikstorp 0,22 E 14 33 N 57 43 SE0310627 SlÃ ¤tteryd 0,16 E 14 30 N 57 38 SE0310628 PrÃ ¤stekvarn 0,16 E 14 25 N 57 57 SE0310629 HÃ ¶gaberg 0,24 E 14 34 N 58 1 SE0310630 Kabbarp 0,19 E 14 30 N 58 1 SE0310631 Svarttorp 0,19 E 14 27 N 57 49 SE0310632 Hultarp 0,1 E 14 58 N 57 59 SE0310633 StrÃ ¶msholmsskogen * 7,4 E 14 28 N 57 50 SE0310634 FusÃ ¥n 37 E 14 54 N 57 34 SE0310635 FÃ ¤rjansÃ ¶maden 4,9 E 14 1 N 57 3 SE0310636 EkesÃ ¥s * 8 E 14 15 N 57 27 SE0310637 SolgenÃ ¥n 0,97 E 15 6 N 57 29 SE0310638 HolmÃ ¥n 0,57 E 14 8 N 58 4 SE0310639 Uppebo * 22 E 13 57 N 57 20 SE0310640 StrÃ ¥keved-NÃ ¤ssja * 30 E 14 0 N 57 21 SE0310641 HÃ ¤dinge * 40 E 14 3 N 57 18 SE0310642 FiskebÃ ¤ck * 22,1 E 14 5 N 57 53 SE0310701 KrÃ ¤pplehult * 36,9 E 15 1 N 57 33 SE0310702 Mossebo * 1,4 E 13 41 N 57 32 SE0310703 Sunnaryd * 1,7 E 13 42 N 57 0 SE0310704 Stenbrohult * 3,4 E 13 38 N 57 18 SE0310705 HÃ ¶gaskÃ ¶gle * 9,6 E 15 23 N 57 34 SE0310706 VÃ ¤rekulla * 3,7 E 15 34 N 57 35 SE0310707 GrÃ ¤fthult 0,39 E 13 29 N 57 17 SE0310708 Tunnabo * 1,1 E 13 51 N 57 33 SE0310709 SjÃ ¶milsÃ ¥s * 10 E 14 41 N 57 33 SE0310710 VÃ ¤stra Fagerhult * 2 E 14 41 N 57 46 SE0310711 BjÃ ¶rnhult * 1,3 E 14 37 N 57 17 SE0310712 Hallstenstorp * 3,1 E 14 43 N 57 24 SE0310713 Nykulla * 4,4 E 14 38 N 57 17 SE0310714 LÃ ¶vÃ ¥sen * 6,6 E 14 4 N 57 33 SE0310715 RÃ ¶nnhult * 4 E 14 9 N 57 13 SE0310716 Stora FÃ ¤llan * 2,6 E 13 57 N 57 12 SE0310717 DrÃ ¶mminge 0,92 E 14 8 N 57 8 SE0310718 SÃ ¶dra Svinhult 1,4 E 13 46 N 57 30 SE0310719 GÃ ¥eryd 0,28 E 14 21 N 57 18 SE0310720 Linneryd * 31,9 E 14 20 N 57 31 SE0310721 StensjÃ ¶kvarn * 20,7 E 14 24 N 57 29 SE0310722 Grimstorp * 6,4 E 13 47 N 58 0 SE0310723 Fattarp * 7,7 E 14 32 N 57 57 SE0310724 Boda * 11,6 E 15 26 N 57 19 SE0310725 VÃ ¤ndelstorp och MÃ ¥lskog * 5,8 E 14 33 N 58 5 SE0310726 Ã land * 7,4 E 14 21 N 57 57 SE0310727 NyckelÃ ¥s * 150,8 E 13 46 N 57 51 SE0310728 Skams hÃ ¥l * 43,6 E 14 5 N 57 47 SE0310729 RÃ ¥byskogen * 116,8 E 14 24 N 57 52 SE0310730 Grav * 17,3 E 14 18 N 57 54 SE0310733 Gagnaryds mosse * 251,5 E 13 57 N 57 42 SE0310734 PrÃ ¤steryds- och Ambomosse * 183,4 E 13 47 N 57 47 SE0310735 Dala- och Knekta mosse * 1 880,1 E 14 16 N 57 18 SE0310736 Ekbergsparken * 16,6 E 14 57 N 58 1 SE0310737 Ã lmÃ ¥s askskog * 11,5 E 15 2 N 58 0 SE0310738 Lilla Kungsbacken DR * 10,7 E 14 1 N 57 36 SE0310739 Drags udde * 30,5 E 15 35 N 57 29 SE0310741 StuverydsbÃ ¤cken * 80,1 E 15 14 N 57 39 SE0310742 Stora GrÃ ¶nlid * 23,7 E 14 18 N 56 54 SE0310743 LÃ ¥ngelaggen * 27,6 E 13 38 N 57 23 SE0310744 StickelÃ ¶sa * 6,9 E 14 20 N 57 53 SE0310745 Fingalstorp * 10,7 E 14 18 N 57 55 SE0310746 FÃ ¥glarÃ ¶djan * 5 E 14 23 N 57 53 SE0310747 Tokeryd * 6,4 E 14 22 N 57 55 SE0310801 Morarps- och MÃ ¶rhulta mosse * 569,1 E 14 15 N 57 30 SE0310802 Trollamossen * 407,3 E 14 1 N 57 35 SE0310804 KÃ ¤ttesjÃ ¶ mossar (Ã ¶stra) * 12,8 E 13 36 N 57 30 SE0310805 BrusaÃ ¥n 15 E 15 35 N 57 36 SE0310806 LÃ ¶vtrÃ ¤dsmarker i JÃ ¶nkÃ ¶ping-Huskvarna * 630,6 E 14 14 N 57 46 SE0320002 Rocknen-HÃ ¤sthultsskogen * 357,5 E 13 32 N 56 48 SE0320014 Centrala MÃ ¶ckeln * 875,2 E 14 10 N 56 39 SE0320022 Taglamyren * 386,8 E 14 25 N 56 43 SE0320031 KrÃ ¥ketorpsskogen * 220,4 E 14 47 N 57 12 SE0320040 VÃ ¤stra Ã snen * 1 619 E 14 40 N 56 36 SE0320046 SkÃ ¥rtaryd * 31,8 E 15 2 N 56 58 SE0320055 VÃ ¥raskruv * 76,6 E 15 27 N 57 1 SE0320063 KÃ ¤rngÃ ¶lsomrÃ ¥det * 129,8 E 15 27 N 56 58 SE0320072 KorrÃ ¶ * 38,2 E 15 12 N 56 37 SE0320078 Engaholm * 7,3 E 14 34 N 56 52 SE0320079 Toftaholm * 81,4 E 14 1 N 57 1 SE0320101 Ã stra Ã snen * 1 868,1 E 14 47 N 56 38 SE0320102 LÃ ¥ngÃ ¶ * 59,8 E 14 41 N 56 32 SE0320103 StorasjÃ ¶omrÃ ¥det * 1 038,9 E 15 16 N 56 55 SE0320104 Osaby * 351,5 E 14 46 N 56 46 SE0320105 Ã rshultsmyren * 1 391,7 E 13 25 N 56 45 SE0320106 Bokhultet * 344,6 E 14 47 N 56 51 SE0320107 Husebymaden * 130,7 E 14 35 N 56 46 SE0320109 Siggaboda * 71,1 E 14 33 N 56 27 SE0320110 Kronan * 9,1 E 14 9 N 56 36 SE0320111 ByvÃ ¤rma * 40,9 E 14 7 N 56 40 SE0320112 MÃ ¥laskogsberg * 61,2 E 14 15 N 56 49 SE0320113 GÃ ¶lsjÃ ¶myren * 344,3 E 14 4 N 56 46 SE0320114 Flattinge Ã ¥sar * 56,3 E 14 5 N 56 58 SE0320115 FÃ ¤rjansÃ ¶-LÃ ¥ngÃ ¶ * 420,6 E 14 0 N 57 2 SE0320117 HÃ ¤stasjÃ ¶myren * 454,7 E 13 43 N 56 44 SE0320118 LidhultsÃ ¥sen * 66,8 E 13 26 N 56 48 SE0320119 Stora HensjÃ ¶n * 195,8 E 15 4 N 56 29 SE0320121 Fagraholms fly * 81,7 E 15 14 N 57 6 SE0320122 Libbhults Ã ¤ngar * 69,9 E 15 6 N 57 8 SE0320123 Svartebro * 31,6 E 13 38 N 56 46 SE0320124 LÃ ¶vsjÃ ¶ Ã ¤ngar 18,3 E 15 28 N 56 50 SE0320127 SjÃ ¶sÃ ¥s Ã ¤ng * 19,6 E 15 3 N 57 4 SE0320128 JÃ ¤ttaberget 37 E 13 32 N 56 52 SE0320130 NorrnÃ ¤sudd 11,5 E 13 39 N 56 48 SE0320131 Ushult 5 E 13 31 N 56 53 SE0320132 HissÃ ¶ 2,5 E 14 48 N 56 56 SE0320133 HelgÃ ¶ 7,3 E 14 45 N 56 57 SE0320134 Asa * 11,1 E 14 49 N 57 11 SE0320135 Lunnabacken 4 E 14 47 N 56 35 SE0320136 Vitthults urskog * 16,4 E 15 16 N 57 3 SE0320137 TÃ ¤ngsjÃ ¶ fly * 68,9 E 15 16 N 57 4 SE0320138 Tiafly * 31,2 E 15 29 N 56 49 SE0320139 AgnÃ ¤s * 258,3 E 14 38 N 56 40 SE0320140 BrotorpabÃ ¤ck * 48,3 E 14 21 N 57 1 SE0320141 FiolenomrÃ ¥det * 1 036,4 E 14 32 N 57 5 SE0320142 SkilsnÃ ¤s * 47,5 E 14 5 N 57 2 SE0320143 ProstekÃ ¶p * 12 E 13 23 N 56 49 SE0320144 Ronamossen/KlockesjÃ ¶myren * 385,4 E 13 48 N 56 50 SE0320146 Toftaholms alkÃ ¤rr * 3,3 E 14 1 N 57 0 SE0320147 Malmaryd 6,1 E 13 42 N 56 39 SE0320148 Stackarp 1,7 E 13 38 N 56 43 SE0320149 SÃ ¥nnahult * 2,7 E 14 47 N 56 35 SE0320150 GÃ ¤ddeviksÃ ¥s 2,9 E 14 51 N 56 22 SE0320151 Soldatmossen * 48,4 E 15 9 N 57 3 SE0320152 Stojby * 8,2 E 14 50 N 56 57 SE0320153 Vasatorp * 7,3 E 14 56 N 57 4 SE0320154 Notteryd * 259,3 E 14 53 N 56 55 SE0320155 KrusebÃ ¶ke 2,2 E 14 2 N 56 30 SE0320156 VakÃ ¶ myr * 968,8 E 14 14 N 56 30 SE0320157 LinnÃ ©s RÃ ¥shult * 54 E 14 12 N 56 36 SE0320158 Kulla-SkÃ ¤rgÃ ¶l * 21,8 E 15 23 N 56 51 SE0320159 Lunden * 11,2 E 14 57 N 57 4 SE0320160 Pettersborg * 2,2 E 15 11 N 56 37 SE0320161 Dammarskulla * 0,84 E 15 3 N 56 31 SE0320162 Bro * 5,5 E 15 12 N 56 35 SE0320163 TÃ ¶rnabygd * 3,3 E 14 44 N 56 33 SE0320164 Hackekvarn 0,61 E 14 45 N 56 32 SE0320165 Stora Ã skÃ ¥s * 15,5 E 15 3 N 57 10 SE0320166 HjÃ ¤lmaryd * 8,8 E 14 43 N 57 9 SE0320167 HÃ ¥geryd * 6,1 E 14 42 N 56 57 SE0320168 YxnanÃ ¤s * 6,7 E 14 44 N 57 5 SE0320169 Lidhem 11,8 E 14 52 N 56 40 SE0320170 BjursjÃ ¶ * 3,9 E 14 39 N 57 7 SE0320171 BrÃ ¥t * 3,7 E 14 40 N 57 7 SE0320172 VitabrÃ ¥ten * 8,7 E 14 40 N 57 9 SE0320173 SÃ ¶derÃ ¤ng 6,3 E 13 53 N 56 46 SE0320174 KÃ ¥nna * 2,1 E 13 54 N 56 46 SE0320175 Vashult * 4,7 E 14 8 N 56 59 SE0320176 Karlslund 0,52 E 14 2 N 56 48 SE0320177 Tykatorp * 4,7 E 14 9 N 56 58 SE0320178 VÃ ¤rpeshult 1,9 E 14 22 N 56 43 SE0320179 StrandÃ ¤ngar vid GaranshultasjÃ ¶n * 30 E 14 20 N 56 39 SE0320180 StrandÃ ¤ngar vid Helge Ã ¥ * 14,3 E 13 54 N 56 30 SE0320181 SkÃ ¥paryd 5,1 E 13 53 N 56 27 SE0320182 Varshult * 10,5 E 15 25 N 57 5 SE0320183 Hohult * 21,3 E 15 40 N 56 58 SE0320184 Suletorp * 7,9 E 15 40 N 56 59 SE0320185 Ryd * 3,2 E 15 40 N 56 59 SE0320186 Lundby * 8,2 E 15 39 N 56 59 SE0320187 Botillabo * 8 E 15 41 N 56 59 SE0320188 LyÃ ¥sa-Spekelid * 69,9 E 14 22 N 57 7 SE0320189 Hakatorp * 29,1 E 14 27 N 57 0 SE0320190 Humlaryd 0,76 E 14 37 N 56 55 SE0320191 TÃ ¤rningsÃ ¶ 12,4 E 14 35 N 56 45 SE0320193 StrandÃ ¤ng vid SkatelÃ ¶vsfjorden 12,3 E 14 35 N 56 43 SE0320194 Lilla Heda 0,79 E 15 6 N 57 7 SE0320195 Torne 8 E 14 36 N 56 41 SE0320196 Karryd * 12,7 E 15 5 N 57 8 SE0320197 Dihult * 19,8 E 14 13 N 56 38 SE0320198 Skog vid ToftaÃ ¥n * 81 E 14 4 N 57 1 SE0320199 BrorsmÃ ¥la * 10,6 E 14 43 N 56 28 SE0320200 MÃ ¶sjÃ ¶hult * 29,2 E 15 33 N 57 8 SE0320201 GÃ ¤sshult * 14,1 E 14 9 N 56 58 SE0320203 Rosenholm * 13,4 E 15 13 N 57 8 SE0320204 TÃ ¥get 1,9 E 14 44 N 56 34 SE0320205 GÃ ¥rdsby och HemmesjÃ ¶ bÃ ¶keskog * 46,2 E 14 55 N 56 53 SE0320206 Yxkullsund * 122 E 14 8 N 57 0 SE0320207 AlmÃ ¥s * 6,8 E 14 9 N 56 30 SE0320208 AlkÃ ¤rr i GÃ ¤ddeviksÃ ¥s * 5,1 E 14 52 N 56 23 SE0320209 AlkÃ ¤rr i GÃ ¤sshult * 4,8 E 14 10 N 56 59 SE0320210 Singelstorps fly * 196,3 E 15 19 N 56 59 SE0320211 HorsnÃ ¤samossen * 568,4 E 14 5 N 56 49 SE0320212 Torpa * 4,9 E 13 35 N 56 42 SE0320213 SkÃ ¤raskog * 21 E 15 21 N 57 3 SE0320214 Sumpskog i Sandreda * 1,4 E 15 7 N 57 7 SE0320215 IdeboÃ ¥s * 5,2 E 15 40 N 57 2 SE0320216 RamsÃ ¥s * 27 E 14 12 N 56 42 SE0320217 Alsumpskogar i Gynkelstorp * 9,4 E 14 44 N 57 5 SE0320218 MÃ ¥ketorp * 7,1 E 15 33 N 57 8 SE0320219 UranÃ ¤s * 11,5 E 15 37 N 57 7 SE0320220 Hunshult * 109,1 E 14 41 N 56 38 SE0320221 Ã shuvud * 181,8 E 14 12 N 56 41 SE0320222 UlvsbÃ ¤ck 12 E 13 34 N 56 28 SE0320223 TÃ ¥ngarne * 40,6 E 14 12 N 56 38 SE0320224 VedÃ ¥sa * 370,8 E 14 9 N 56 42 SE0320225 Luberydsmossen * 120,7 E 13 38 N 56 44 SE0320226 PrÃ ¤stÃ ¤ngen * 3,1 E 14 11 N 56 36 SE0320227 RÃ ¶nnÃ ¶ (Ã ¶stra) * 442,6 E 13 24 N 56 36 SE0320228 Lunnarna * 1 065,6 E 13 21 N 56 45 SE0320229 LjungsjÃ ¶myren * 264,1 E 13 23 N 56 41 SE0320230 Bockaskruv * 197,7 E 15 43 N 56 56 SE0320231 Stocksmyr * 659,3 E 15 18 N 56 50 SE0330021 GillsÃ ¤ttra * 90,9 E 16 35 N 56 42 SE0330022 RÃ ¶nnerum-Abbantorp * 523,7 E 16 37 N 56 45 SE0330023 Karum * 318,7 E 16 38 N 56 47 SE0330024 Halltorp * 200 E 16 34 N 56 47 SE0330032 Ã rarevet * 164,1 E 16 8 N 56 26 SE0330034 GrytsjÃ ¶n * 141,2 E 16 6 N 56 55 SE0330035 VackerslÃ ¤t * 67,8 E 16 2 N 56 55 SE0330036 Allgunnen * 1 760,2 E 16 1 N 56 59 SE0330038 Getebro * 242,9 E 16 9 N 57 0 SE0330045 Krokshult * 57,7 E 16 5 N 57 22 SE0330046 Malghult * 21,7 E 16 14 N 57 23 SE0330048 SÃ ¤llevadsÃ ¥n (Ã ¶stra) * 181,1 E 15 37 N 57 27 SE0330049 Misterhult * 8 500,2 E 16 43 N 57 31 SE0330050 Norra Kvill * 109,8 E 15 35 N 57 45 SE0330051 Ã lhults urskog * 30,7 E 16 7 N 57 50 SE0330052 SladÃ ¶-Ã skeskÃ ¤r * 2 002,7 E 16 47 N 57 47 SE0330059 PetgÃ ¤rde trÃ ¤sk * 111,7 E 16 51 N 56 57 SE0330060 DjurstadtrÃ ¤sk * 87,1 E 16 51 N 56 58 SE0330062 Knisa mosse * 139 E 16 50 N 57 3 SE0330063 Horns KungsgÃ ¥rd * 948,2 E 16 56 N 57 11 SE0330068 LindÃ ¶ * 131,8 E 16 26 N 56 47 SE0330084 SÃ ¶dviken * 2 020,1 E 16 56 N 57 2 SE0330099 BjÃ ¶rnÃ ¶ * 121,6 E 16 21 N 56 46 SE0330100 Em * 39 E 16 29 N 57 7 SE0330101 BÃ ¶da prÃ ¤stgÃ ¥rd * 25,3 E 17 4 N 57 14 SE0330104 Skede mosse * 28,2 E 16 46 N 56 50 SE0330105 FlasgÃ ¶lerum * 339 E 16 5 N 57 1 SE0330106 StorÃ ¶ * 453,8 E 16 29 N 57 11 SE0330107 GrÃ ¶nudde * 101,9 E 16 2 N 57 28 SE0330112 Holmetorp * 27,4 E 16 33 N 56 41 SE0330114 VÃ ¤stra Ã ¤ng * 14,9 E 16 39 N 56 47 SE0330115 KarÃ ¥s * 54,7 E 16 38 N 56 47 SE0330116 Borga hage * 106,7 E 16 38 N 56 52 SE0330117 SÃ ¶dra Greda lÃ ¶vÃ ¤ng * 2,8 E 16 52 N 56 59 SE0330118 Lilla Horns lÃ ¶vÃ ¤ng * 6,9 E 16 54 N 57 5 SE0330120 BÃ ¶da backar * 154,6 E 17 1 N 57 16 SE0330121 BÃ ¶dakustens Ã ¶stra * 1 021,2 E 17 8 N 57 18 SE0330122 Trollskogen * 265,9 E 17 7 N 57 21 SE0330123 VÃ ¤rnanÃ ¤s skÃ ¤rgÃ ¥rd * 1 552,9 E 16 10 N 56 28 SE0330124 Huvudhultakvarn * 32,2 E 15 31 N 56 42 SE0330125 Bokhultet vid AlsterÃ ¥n 14 E 16 8 N 57 2 SE0330126 VÃ ¥llÃ ¶ * 2 750,6 E 16 35 N 57 6 SE0330127 Virbo med EkÃ ¶ * 584,8 E 16 35 N 57 20 SE0330128 Ã ngmossen * 69,4 E 16 19 N 57 29 SE0330130 BjÃ ¶rnnÃ ¤set * 89,8 E 15 43 N 57 27 SE0330131 SegersgÃ ¤rde * 560,4 E 16 31 N 57 50 SE0330132 Kvarntorpet * 149 E 16 31 N 57 51 SE0330141 IsgÃ ¤rde * 9,6 E 16 33 N 56 44 SE0330142 Dyestad 6,2 E 16 40 N 56 43 SE0330143 StÃ ¶rlinge sjÃ ¶marker * 212,6 E 16 47 N 56 48 SE0330144 Tjusby sjÃ ¶marker * 60,6 E 16 47 N 56 48 SE0330146 Husvalla sjÃ ¶marker * 1 304,9 E 16 57 N 56 59 SE0330151 SkeppersÃ ¤ng * 26,6 E 17 2 N 57 18 SE0330152 Lindreservatet * 76,1 E 17 2 N 57 19 SE0330153 SjÃ ¶storp * 51,6 E 17 5 N 57 19 SE0330154 Nabbelund * 110,4 E 17 5 N 57 21 SE0330155 DanmarksvÃ ¤gen 6,3 E 16 7 N 57 1 SE0330156 Nya RumshorvavÃ ¤gen 2,4 E 16 10 N 57 2 SE0330157 VÃ ¤rlebo 1,6 E 16 12 N 57 3 SE0330158 HorsÃ ¶-VÃ ¤rsnÃ ¤s * 472,1 E 16 22 N 56 43 SE0330159 Ã rÃ ¶ Sankor 1 077,3 E 16 49 N 57 35 SE0330160 EmÃ ¥ns vattensystem i Kalmar lÃ ¤n 1 608,3 E 15 50 N 57 18 SE0330161 Stensryd * 30 E 15 44 N 57 28 SE0330163 GrÃ ¤nsÃ ¶ * 291,8 E 16 42 N 57 45 SE0330164 RÃ ¥gÃ ¶ (VÃ ¤sterviks skÃ ¤rgÃ ¥rd) * 875,5 E 16 43 N 57 52 SE0330165 Idegransreservatet * 20,1 E 16 59 N 57 15 SE0330166 HÃ ¶genÃ ¤s orde * 122,2 E 16 59 N 57 5 SE0330167 Vanserum-BÃ ¤ck-Ã vetorp * 427,8 E 16 37 N 56 41 SE0330168 Lidahult * 1,1 E 15 37 N 56 40 SE0330169 HÃ ¶geruda-SkinnskÃ ¤lla * 48,5 E 15 32 N 57 22 SE0330170 LedegÃ ¶l * 6,8 E 16 4 N 56 59 SE0330171 Stenbergsmo * 6,2 E 15 55 N 57 10 SE0330172 LÃ ¶vÃ ¶ * 785 E 16 28 N 56 58 SE0330173 VÃ ¥tmarker lÃ ¤ngs EmÃ ¥ns nedre lopp * 623,6 E 16 28 N 57 8 SE0330175 JordtorpsÃ ¥sen * 12 E 16 33 N 56 40 SE0330177 Ryd * 61,4 E 16 34 N 56 43 SE0330178 Toresbo * 2,9 E 15 48 N 56 41 SE0330179 BlÃ ¥ Jungfrun * 189,7 E 16 47 N 57 15 SE0330180 FurÃ ¶n * 96,3 E 16 37 N 57 16 SE0330181 FÃ ¥rhagsberget * 52,2 E 16 15 N 57 15 SE0330183 Skrikebo * 20,1 E 16 23 N 57 21 SE0330185 StrÃ ¶mby * 107,8 E 15 55 N 56 29 SE0330186 BjÃ ¶rkÃ ¶ * 980 E 16 39 N 57 51 SE0330187 JutskÃ ¤r 354,8 E 16 48 N 57 50 SE0330189 Stora GrindÃ ¶ 780 E 16 49 N 57 53 SE0330190 StÃ ¤dsholmen * 1 261,8 E 16 48 N 57 51 SE0330191 TrÃ ¤ssÃ ¶ * 69,3 E 16 47 N 57 56 SE0330192 Forsby * 114,9 E 16 33 N 58 3 SE0330193 Hultserum * 44,4 E 16 12 N 57 44 SE0330194 Ismanstorp * 87,9 E 16 39 N 56 45 SE0330195 BjÃ ¶rnsbodar 12,3 E 16 44 N 56 56 SE0330196 HÃ ¶gby hamn * 86,3 E 17 2 N 57 9 SE0330197 SvartvikskÃ ¤rret * 3,9 E 17 2 N 57 15 SE0330198 Gillsby mosse * 90,8 E 16 49 N 56 58 SE0330199 Hagelstad * 5,8 E 16 56 N 57 7 SE0330200 HÃ ¶gby kyrkoreservat * 14,8 E 17 1 N 57 9 SE0330201 Jordhamn-Gillberga * 324,6 E 16 54 N 57 6 SE0330202 Sandvik * 11,6 E 16 51 N 57 3 SE0330203 Slottsalvaret * 196,6 E 16 38 N 56 51 SE0330204 Stora mossens biotopskyddsomrÃ ¥de * 4,2 E 17 0 N 57 17 SE0330205 Strandskogen * 164 E 16 35 N 56 48 SE0330206 Strandtorp * 140 E 16 37 N 56 50 SE0330208 TomeshultagÃ ¶len * 57,8 E 15 24 N 56 44 SE0330210 VirÃ ¥ns vattensystem 2 236,7 E 16 9 N 57 26 SE0330211 Ryngen 271 E 15 55 N 57 14 SE0330212 GÃ ¶lekÃ ¤rret och RÃ ¶dgÃ ¶lemossen * 15,6 E 16 4 N 57 11 SE0330213 GÃ ¶shults biotopskyddsomrÃ ¥de * 2,9 E 15 41 N 57 11 SE0330214 Bottorpskusten * 71,7 E 16 13 N 56 35 SE0330215 Stackmossens biotopskyddsomrÃ ¥de * 4,9 E 15 56 N 56 35 SE0330216 KorsgÃ ¥rdens biotopskyddsomrÃ ¥den * 13,1 E 16 26 N 56 46 SE0330217 VÃ ¤rnanÃ ¤s * 36,4 E 16 8 N 56 28 SE0330218 AlsterÃ ¥ns vattensystem 2 107,3 E 16 4 N 57 3 SE0330221 HÃ ¶nstorp * 60,4 E 16 33 N 56 39 SE0330226 Appleryd * 1,8 E 15 54 N 56 50 SE0330228 GrÃ ¥stensmon * 101,4 E 15 32 N 56 55 SE0330229 HÃ ¶gelycke Gammelskog * 1,5 E 15 40 N 56 53 SE0330230 Jonsbo fly * 24,7 E 15 50 N 57 3 SE0330231 Smedjevik * 213,4 E 15 52 N 56 53 SE0330232 LjungbyÃ ¥n 56,9 E 16 5 N 56 45 SE0330233 BrÃ ¥bygden * 583,2 E 16 10 N 57 20 SE0330234 Hammarsebo brandfÃ ¤lt * 65,7 E 16 10 N 57 14 SE0330235 VÃ ¤stra Ramnebo biotopskyddsomrÃ ¥de * 5,2 E 16 28 N 57 30 SE0330237 Ã lvedals biotopskyddsomrÃ ¥de * 2,5 E 16 28 N 57 27 SE0330238 Ã sjÃ ¶kÃ ¤rr 33,7 E 16 20 N 57 22 SE0330239 Stora Ramm och MarstrÃ ¶mmen 327,1 E 16 28 N 57 31 SE0330240 Degerhyltan * 7,5 E 15 50 N 56 28 SE0330241 Ekelunda 0,79 E 16 3 N 56 25 SE0330242 Djursdalabygden * 79,1 E 15 50 N 57 46 SE0330243 GnÃ ¶st * 5,7 E 15 27 N 57 42 SE0330244 GrÃ ¶nsved * 1 E 15 31 N 57 43 SE0330245 Viggesbo * 12,7 E 15 31 N 57 39 SE0330246 Ã rsÃ ¥sa * 17,4 E 15 41 N 57 49 SE0330247 DjursnÃ ¤s kase * 20 E 16 32 N 57 58 SE0330248 Ekhultebergens naturreservat (Kalmar lÃ ¤n) * 20,5 E 16 15 N 58 8 SE0330249 FÃ ¤lgaren 258,5 E 16 23 N 57 45 SE0330250 Malmmossen * 15,9 E 16 12 N 57 41 SE0330251 Norrhults biotopskyddsomrÃ ¥den * 6,2 E 16 17 N 57 41 SE0330252 StorÃ ¶ns biotopskyddsomrÃ ¥de * 2,4 E 16 13 N 58 4 SE0330253 SÃ ¶dra MalmÃ ¶ * 1 822,1 E 16 43 N 57 47 SE0330254 TÃ ¶rnsfall * 37,3 E 16 29 N 57 48 SE0330255 Ukna-Botorps biotopskyddsomrÃ ¥de * 1,8 E 16 14 N 58 4 SE0330256 Ukna-Melby biotopskyddsomrÃ ¥de * 5 E 16 14 N 58 4 SE0330258 VÃ ¥rum * 38 E 16 8 N 58 1 SE0330259 Yxnevik * 40,6 E 16 35 N 57 39 SE0330260 Ã restad-HÃ ¤llebergs biotopskyddsomrÃ ¥de * 5,9 E 16 29 N 58 1 SE0330261 Ã mtÃ ¶holms biotopskyddsomrÃ ¥de * 2,9 E 16 13 N 57 59 SE0330262 HumlenÃ ¤s * 75,7 E 16 15 N 57 21 SE0330263 StrÃ ¶msrum * 75,9 E 16 29 N 56 56 SE0330264 Ã kerby-Runstens sjÃ ¶marker * 1 120,4 E 16 44 N 56 40 SE0330265 Kapelludden * 498,5 E 16 51 N 56 49 SE0330266 Egby sjÃ ¶marker * 984 E 16 52 N 56 52 SE0330267 VinÃ ¤s * 94,9 E 16 25 N 58 2 SE0330268 Figeholm * 155,3 E 16 32 N 57 23 SE0330270 KraskÃ ¶gle * 47,5 E 15 47 N 57 17 SE0330272 Ã leklintabrottet * 23 E 16 46 N 56 58 SE0340004 Vaktbackar * 16,1 E 18 9 N 56 56 SE0340010 NÃ ¤srevet * 94,9 E 18 10 N 57 3 SE0340016 Hummelbosholm * 233,8 E 18 33 N 57 11 SE0340017 NÃ ¤rsholmen * 415,2 E 18 41 N 57 13 SE0340018 Ugnen * 311,6 E 18 8 N 57 14 SE0340021 Laus holmar * 540,2 E 18 45 N 57 17 SE0340023 Stora KarlsÃ ¶ * 1 176,3 E 17 58 N 57 17 SE0340025 Lilla KarlsÃ ¶ * 925 E 18 3 N 57 18 SE0340026 Bosarve i Lye * 2,6 E 18 33 N 57 18 SE0340027 KÃ ¤ldÃ ¤nge * 5,6 E 18 36 N 57 18 SE0340031 MallgÃ ¥rds kÃ ¤llmyr * 6 E 18 17 N 57 19 SE0340033 Botes kÃ ¤llmyr * 179,3 E 18 19 N 57 20 SE0340035 Hajdes storhage * 198 E 18 18 N 57 21 SE0340038 Danbo * 42 E 18 49 N 57 22 SE0340040 Torsburgen * 158,6 E 18 43 N 57 24 SE0340045 Uppstaig * 146,1 E 18 47 N 57 26 SE0340049 Paviken * 74,5 E 18 8 N 57 27 SE0340057 Storsund * 117,9 E 18 46 N 57 33 SE0340058 HÃ ¶rsne prÃ ¤stÃ ¤ng * 9,7 E 18 36 N 57 34 SE0340059 Allekvia lÃ ¶vÃ ¤ng * 11,2 E 18 26 N 57 36 SE0340060 Alvena lindarÃ ¤ng * 5,6 E 18 39 N 57 36 SE0340064 Brucebo * 33,4 E 18 21 N 57 41 SE0340066 Tiselhagen * 12,6 E 18 40 N 57 42 SE0340072 MillumtrÃ ¤sk 23,1 E 18 37 N 57 46 SE0340073 Furilden * 62,9 E 19 1 N 57 46 SE0340076 BjÃ ¶rkume * 239,7 E 18 27 N 57 48 SE0340082 Hoburgsmyr * 169,6 E 18 51 N 57 49 SE0340083 Grausne kÃ ¤llmyr * 18,7 E 18 32 N 57 49 SE0340084 TrÃ ¤skmyr * 287 E 18 45 N 57 49 SE0340087 VitÃ ¤rtskÃ ¤llan * 13,8 E 18 49 N 57 51 SE0340090 Hall-Hangvar * 2 385,9 E 18 41 N 57 52 SE0340092 Ullahau * 144,8 E 19 15 N 57 57 SE0340093 Skalahauar * 28,9 E 19 20 N 57 57 SE0340094 Langhammars * 478,5 E 19 10 N 57 58 SE0340096 Norsholmen * 137,3 E 19 13 N 57 59 SE0340097 Gotska SandÃ ¶n-Salvorev * 60 512,1 E 19 17 N 58 16 SE0340098 GrÃ ¶tlingboudd-Ytterholmen * 535,3 E 18 29 N 57 7 SE0340099 Faludden * 226,9 E 18 22 N 57 0 SE0340100 VÃ ¤stergarns utholme * 50,4 E 18 5 N 57 26 SE0340101 Muskmyr * 103,6 E 18 11 N 56 56 SE0340102 Haugajnar * 158 E 18 11 N 57 11 SE0340103 Kallgatburg * 115,5 E 18 41 N 57 41 SE0340104 Yttre Stockviken * 120 E 18 21 N 56 59 SE0340105 SÃ ¶dra GrÃ ¶tlingboudd * 115,6 E 18 25 N 57 6 SE0340106 Sigdesholm * 26,9 E 18 28 N 57 9 SE0340107 Klinthagen * 177,9 E 18 37 N 57 50 SE0340108 Blautmyrskogen * 322 E 18 45 N 57 54 SE0340109 KrakvÃ ¤t * 16,3 E 18 11 N 57 9 SE0340110 SÃ ¤vvÃ ¤t * 21,4 E 18 11 N 57 9 SE0340111 Filehajdar * 64,3 E 18 40 N 57 43 SE0340112 Verkegards * 28,7 E 19 6 N 57 54 SE0340113 Mojner * 25,7 E 18 47 N 57 39 SE0340114 Ã larve * 175,4 E 18 29 N 57 9 SE0340115 Ã stergarnsberget * 33,5 E 18 51 N 57 25 SE0340116 HÃ ¤ssle klint * 20,1 E 18 54 N 57 25 SE0340117 Ã lbÃ ¤ck * 22,8 E 18 22 N 57 37 SE0340118 BojsvÃ ¤tar * 45,4 E 18 43 N 57 41 SE0340119 Storholmen i FardumetrÃ ¤sk * 14,7 E 18 55 N 57 47 SE0340120 BÃ ¤stetrÃ ¤sk * 1 480,8 E 18 56 N 57 53 SE0340121 Heligholmen 11,8 E 18 17 N 56 55 SE0340122 VÃ ¤stlands * 40,4 E 18 12 N 57 0 SE0340123 Ollajvs * 116,6 E 18 40 N 57 19 SE0340124 Lindhammarsmyr * 189,6 E 18 32 N 57 25 SE0340125 HÃ ¶gklint * 12,6 E 18 11 N 57 35 SE0340126 Bergbetningen * 6,5 E 18 19 N 57 39 SE0340127 Skenholmen * 256,5 E 19 2 N 57 47 SE0340128 Anga prÃ ¤stÃ ¤nge * 2,1 E 18 42 N 57 28 SE0340129 Fide prÃ ¤stÃ ¤nge * 14,1 E 18 18 N 57 5 SE0340130 Hejnum hÃ ¶gÃ ¥rd * 5,7 E 18 37 N 57 41 SE0340131 HerrgÃ ¥rdsklint * 19,7 E 18 44 N 57 23 SE0340132 HÃ ¤ssleÃ ¤nget * 10,3 E 18 54 N 57 53 SE0340133 Mullvalds strandskog * 21,2 E 18 45 N 57 22 SE0340134 MÃ ¤sterbyÃ ¤nget * 16,7 E 18 17 N 57 27 SE0340135 Pankar * 16,2 E 18 22 N 57 8 SE0340136 SalmbÃ ¤rshagen * 31,1 E 18 33 N 57 48 SE0340137 Svinmyr * 16,9 E 18 42 N 57 23 SE0340138 Ã stergarns prÃ ¤stÃ ¤nge * 8,7 E 18 51 N 57 25 SE0340139 BrÃ ¤ntings haid * 424,9 E 18 57 N 57 51 SE0340140 Dagghagen * 150,1 E 18 51 N 57 45 SE0340141 GrodvÃ ¤t * 24 E 18 39 N 57 43 SE0340142 RussvÃ ¤tar * 117,8 E 18 44 N 57 23 SE0340143 MallgÃ ¥rds haid * 163,1 E 18 36 N 57 22 SE0340144 Hoburgs bank 122 672,7 E 18 23 N 56 34 SE0340145 Gildarshagen * 80,8 E 18 59 N 57 51 SE0340146 GrÃ ¤ne * 39,2 E 18 35 N 57 47 SE0340147 Hejnum Kallgate * 953,3 E 18 41 N 57 41 SE0340148 MÃ ¶lnermyr * 581 E 18 53 N 57 50 SE0340149 Gannarveviken * 37,1 E 18 11 N 57 20 SE0340150 Brunnsrar * 15,4 E 18 32 N 57 21 SE0340151 Forsviden * 198,6 E 18 42 N 57 46 SE0340152 Grogarnsberget * 233,4 E 18 53 N 57 25 SE0340153 MarpestrÃ ¤sk * 148,8 E 19 5 N 57 55 SE0340154 Asunden * 94,1 E 18 50 N 57 42 SE0340155 RyssnÃ ¤s * 212,6 E 19 7 N 57 51 SE0340156 Liste 9,1 E 18 46 N 57 31 SE0340157 Kvie * 26,6 E 18 22 N 57 19 SE0340158 BungenÃ ¤s * 39,9 E 19 5 N 57 50 SE0340159 NygÃ ¥rdsmyr * 41,7 E 18 41 N 57 26 SE0340160 HÃ ¤gsarve kÃ ¤rrÃ ¤ng * 2,9 E 18 11 N 57 9 SE0340161 Austerrum * 349,5 E 18 20 N 57 2 SE0340162 Flisviken * 199 E 18 9 N 56 54 SE0340163 NÃ ¤sudden * 51,5 E 18 14 N 57 4 SE0340164 Sandviken * 23,2 E 18 52 N 57 23 SE0340165 Kronholmen * 6 E 18 7 N 57 27 SE0340166 Pavals * 21,6 E 18 41 N 57 14 SE0340167 Lausvik * 129,3 E 18 39 N 57 17 SE0340168 SmÃ ¥gÃ ¥rde naturskog * 6,1 E 18 7 N 57 29 SE0340169 Austre * 13,5 E 18 18 N 56 56 SE0340170 Petesvik * 62,4 E 18 9 N 57 10 SE0340171 Husrygg * 38,4 E 18 9 N 56 56 SE0340172 KlosterÃ ¤nge 26,1 E 18 29 N 57 29 SE0340173 HÃ ¤sselby * 6,8 E 18 22 N 57 19 SE0340174 Backhagen * 2,6 E 18 21 N 57 19 SE0340175 Nyhagen * 1 E 18 19 N 57 18 SE0340176 Lingsvidar * 7,3 E 18 19 N 57 19 SE0340177 HÃ ¤llskog * 3,2 E 18 19 N 57 19 SE0340178 Niksarve * 6,4 E 18 20 N 57 18 SE0340179 Bopparve * 1,6 E 18 10 N 57 17 SE0340180 Myrungs * 2,3 E 18 24 N 57 16 SE0340181 Tomsarve * 2,8 E 18 6 N 57 17 SE0340182 Roleks * 9,3 E 18 20 N 57 32 SE0340183 OggesÃ ¤nge 7,1 E 18 25 N 57 12 SE0340184 Fride * 7,4 E 18 24 N 57 19 SE0340185 JuvesvÃ ¤t * 9,9 E 18 35 N 57 21 SE0340187 KÃ ¶lningstrÃ ¤sk * 471,1 E 18 52 N 57 54 SE0340189 Rutemyr * 218,7 E 18 55 N 57 50 SE0340190 Hejdeby hÃ ¤llar * 15,8 E 18 23 N 57 38 SE0340191 Nasume myr * 93,5 E 18 8 N 57 32 SE0340192 Nordermorar 185,1 E 19 19 N 57 58 SE0410018 HjÃ ¤rtsjÃ ¶mÃ ¥la * 159,9 E 14 58 N 56 20 SE0410024 Johannishus Ã ¥sar * 60,2 E 15 25 N 56 13 SE0410054 Ã mma * 63 E 14 39 N 56 23 SE0410075 KÃ ¤ringahejan * 143,2 E 14 41 N 56 20 SE0410078 Ire * 99,4 E 14 53 N 56 21 SE0410079 PersgÃ ¤rde * 61,1 E 14 58 N 56 15 SE0410080 KvallÃ ¥kra * 58,8 E 14 57 N 56 15 SE0410083 Tolseboda * 14,4 E 15 20 N 56 20 SE0410084 Vantakalleberget-GrÃ ¶ngÃ ¶lsmÃ ¥la * 114,2 E 15 21 N 56 20 SE0410085 SÃ ¤nneshult * 150,9 E 15 21 N 56 19 SE0410086 Storemosse * 139,1 E 15 21 N 56 18 SE0410094 SkÃ ¤rva * 233,3 E 15 34 N 56 12 SE0410112 HÃ ¶gasand 26,6 E 16 1 N 56 16 SE0410113 Isaks klÃ ¤pp * 124,8 E 15 58 N 56 11 SE0410116 BjÃ ¶rkeryd * 14,5 E 15 5 N 56 17 SE0410117 LillagÃ ¤rde * 14,1 E 15 6 N 56 16 SE0410118 Tallet * 16,4 E 15 23 N 56 14 SE0410119 SkuremÃ ¥la * 32,7 E 15 21 N 56 15 SE0410122 GrimsmÃ ¥la * 10,3 E 14 52 N 56 19 SE0410128 MÃ ¶rrumsÃ ¥n 136,2 E 14 45 N 56 12 SE0410129 Lyckeby ekebacke * 13,5 E 15 39 N 56 12 SE0410131 Alnaryd * 3,6 E 15 25 N 56 20 SE0410132 VermansnÃ ¤s * 2,7 E 15 22 N 56 17 SE0410139 Kullan * 29,4 E 14 29 N 56 20 SE0410141 HusgÃ ¶l 3,2 E 15 35 N 56 25 SE0410142 BrÃ ¥tabron * 4,7 E 15 12 N 56 20 SE0410162 SnÃ ¶fleboda * 5,1 E 14 32 N 56 19 SE0410164 HÃ ¤rnÃ ¤s * 29,7 E 14 43 N 56 19 SE0410165 SlÃ ¤nsmÃ ¥la * 2,6 E 14 44 N 56 20 SE0410166 RingamÃ ¥la 42,7 E 14 50 N 56 20 SE0410167 Loberget * 128,5 E 14 50 N 56 21 SE0410168 BrÃ ¤kneÃ ¥n 70,1 E 15 2 N 56 22 SE0410169 HÃ ¥labÃ ¤ck * 29 E 15 4 N 56 21 SE0410170 Ã rseryd * 28,9 E 15 4 N 56 19 SE0410177 JÃ ¤msunda * 11,1 E 15 28 N 56 16 SE0410178 MÃ ¤staremÃ ¥la * 4,6 E 15 39 N 56 20 SE0410179 Ã lmteryd * 9,5 E 15 45 N 56 16 SE0410180 BromÃ ¥la * 7,3 E 15 43 N 56 18 SE0410191 Mulatorp * 57,4 E 14 29 N 56 25 SE0410192 BrÃ ¤nnarebygden * 11,1 E 14 31 N 56 22 SE0410197 BÃ ¶kemÃ ¥la * 53,8 E 14 59 N 56 21 SE0410198 TattamÃ ¥la * 59,5 E 15 0 N 56 16 SE0410199 Gatmyren * 12 E 15 6 N 56 22 SE0410200 GummagÃ ¶lsmÃ ¥la * 24,2 E 15 0 N 56 24 SE0410201 HorsasjÃ ¶n 50,3 E 15 16 N 56 21 SE0410202 Skarup 12,8 E 15 14 N 56 15 SE0410203 RÃ ¤vsmÃ ¥la 5,3 E 15 8 N 56 26 SE0410204 Aspholmarna * 0,95 E 15 22 N 56 19 SE0410213 Marielund * 17,9 E 15 32 N 56 12 SE0410214 SkallahultsÃ ¥sen * 5,6 E 15 30 N 56 14 SE0410215 SilletorpsÃ ¥n 0,98 E 15 37 N 56 13 SE0410216 SÃ ¶dra StensjÃ ¶ * 23,1 E 15 33 N 56 21 SE0410217 VÃ ¤rmasjÃ ¶ns utlopp * 1,3 E 15 40 N 56 17 SE0410218 LyckebyÃ ¥ns dalgÃ ¥ng * 11,9 E 15 40 N 56 13 SE0410219 Kummeln * 18 E 15 40 N 56 12 SE0410226 Valludden * 5,6 E 16 2 N 56 15 SE0410227 Lommaflyet * 36,3 E 15 38 N 56 25 SE0410228 SÃ ¶dra Flymen * 50,3 E 15 46 N 56 19 SE0410235 Alnaryd VÃ ¤stra 19,2 E 15 25 N 56 21 SE0410236 Alnaryd Ã stra 22,9 E 15 26 N 56 21 SE0410237 AngÃ ¶lsmÃ ¥la * 6,8 E 14 41 N 56 20 SE0410238 BlÃ ¥berget * 13,2 E 15 10 N 56 15 SE0410239 BroddamÃ ¥la * 5,9 E 15 21 N 56 27 SE0410240 BÃ ¥rabygd * 0,57 E 15 4 N 56 17 SE0410241 Falsehultsmyren * 5,7 E 14 32 N 56 25 SE0410242 GranemÃ ¥la * 11,9 E 15 43 N 56 23 SE0410243 GrÃ ¶ngÃ ¶lsmÃ ¥la * 1 E 15 21 N 56 21 SE0410244 Hagatorpet * 2,4 E 15 44 N 56 21 SE0410245 Hasselstad * 1,2 E 15 13 N 56 17 SE0410247 KallgÃ ¥rdsmÃ ¥la * 1,8 E 15 43 N 56 22 SE0410248 KallgÃ ¥rdsmÃ ¥la sÃ ¶dra * 1,8 E 15 43 N 56 22 SE0410249 Kopparholm 0,85 E 15 41 N 56 24 SE0410250 KrogsmÃ ¥la-Falan * 4,4 E 15 39 N 56 21 SE0410252 NÃ ¤ttleryd * 2 E 15 39 N 56 18 SE0410253 SandÃ ¥s * 1,3 E 15 43 N 56 23 SE0410254 SpetsamÃ ¥la * 6,1 E 15 31 N 56 27 SE0410255 Staggelid * 4,3 E 15 24 N 56 20 SE0410256 Stora LÃ ¶nnemÃ ¥la * 0,81 E 15 22 N 56 23 SE0410257 Stora Silpinge 0,37 E 15 11 N 56 16 SE0410258 StÃ ¥lalyckan * 1,2 E 15 38 N 56 21 SE0410260 TotasjÃ ¶ * 9,8 E 15 28 N 56 27 SE0410261 Ã lmtamÃ ¥la * 0,75 E 15 32 N 56 28 SE0410262 Ã jasjÃ ¶mÃ ¥la * 1,5 E 15 1 N 56 19 SE0410263 Ã ljehult * 8,8 E 15 3 N 56 24 SE0410264 Ã stra KvallÃ ¥kra 39,5 E 14 57 N 56 16 SE0420103 Nytebodaskogen * 55,8 E 14 23 N 56 19 SE0420269 Nedraryd * 23,3 E 14 14 N 56 24 SE0420270 GrÃ ¥shult * 19,9 E 14 4 N 56 27 SE0420278 VÃ ¤stermyr * 330,7 E 14 11 N 56 27 SE0420279 Vysslemyr * 322,1 E 14 9 N 56 26 SE0420286 Tyringemossen * 30,8 E 14 13 N 56 29 SE0420299 SkeingesjÃ ¶n 277 E 13 53 N 56 22 SE0510011 GÃ ¶storps skog * 161 E 13 10 N 56 36 SE0510014 MÃ ¤stocka ljunghed * 71,6 E 13 14 N 56 36 SE0510021 KlÃ ¶vaberget * 83,2 E 13 8 N 56 43 SE0510023 PorsbjÃ ¤r * 542,7 E 13 18 N 56 45 SE0510025 Svarta klippan 16,1 E 13 12 N 56 46 SE0510028 Virsehatt * 15,4 E 13 1 N 56 47 SE0510029 MogÃ ¶lsmyren * 32,6 E 13 17 N 56 49 SE0510030 Skrockeberg * 50,8 E 12 59 N 56 51 SE0510033 Skubbhult 22,3 E 13 20 N 56 55 SE0510034 Ã degÃ ¤rdet * 24,9 E 13 32 N 56 57 SE0510036 Lintalund 12,1 E 13 10 N 56 58 SE0510044 Bergs naturskog * 139,4 E 12 46 N 57 4 SE0510045 Yttra Berg * 60 E 12 48 N 57 5 SE0510046 Sumpafallen * 50 E 12 39 N 57 5 SE0510047 Fegen-Halland * 896,7 E 13 3 N 57 7 SE0510063 GÃ ¤ddevik * 37,4 E 12 14 N 57 26 SE0510071 MÃ ¥rÃ ¥s 46,8 E 13 14 N 57 2 SE0510072 Tira Ã ¶ar * 732,9 E 13 40 N 56 56 SE0510089 SÃ ¶derÃ ¤ngarna * 78,1 E 13 10 N 56 40 SE0510090 GÃ ¥rdshult * 102,5 E 13 8 N 56 41 SE0510092 BlÃ ¥alt * 92,9 E 13 13 N 56 34 SE0510093 RÃ ¶nnÃ ¶ (vÃ ¤stra) * 302,2 E 13 23 N 56 35 SE0510095 Store mosse-FÃ ¤rgÃ ¥n * 124,4 E 13 20 N 57 0 SE0510101 Biskopstorp * 761 E 12 53 N 56 47 SE0510105 RÃ ¥getaÃ ¥sen * 13 E 13 6 N 56 51 SE0510106 Sundsholm * 64,8 E 13 10 N 56 44 SE0510107 Hyltan * 14,7 E 13 7 N 56 39 SE0510108 Kvarnaberget 7 E 13 6 N 56 38 SE0510111 Myskebackarna * 39,6 E 12 49 N 56 53 SE0510112 KÃ ¤ttebo * 25,3 E 12 50 N 56 55 SE0510114 Oxhagen * 5,1 E 12 19 N 57 29 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 E 12 38 N 57 5 SE0510116 LÃ ¥nghultamyren * 771,3 E 13 12 N 56 43 SE0510117 Dullaberget * 19 E 13 20 N 56 53 SE0510118 Lunnamossen * 90,2 E 13 33 N 56 58 SE0510120 Danska fall * 62,2 E 13 8 N 56 42 SE0510121 Svarten 141,3 E 12 36 N 57 9 SE0510125 Ã lmebjÃ ¤r 27,2 E 12 35 N 57 5 SE0510132 FylleÃ ¥n 269 E 13 9 N 56 44 SE0510133 Rossared * 360 E 12 11 N 57 28 SE0510139 Nabben 27,5 E 12 33 N 57 6 SE0510145 VadkÃ ¤rr * 5,8 E 12 23 N 57 16 SE0510146 FrodebjÃ ¤r 3,1 E 12 48 N 56 55 SE0510147 Okome-Boa 6,9 E 12 46 N 57 3 SE0510149 Ã lmÃ ¥s * 2,5 E 12 50 N 56 55 SE0510150 Lidhult * 1,6 E 13 4 N 57 3 SE0510151 SkÃ ¤rshultaberg * 18,4 E 13 17 N 57 2 SE0510152 Almeberget * 68,6 E 12 53 N 56 51 SE0510153 BÃ ¶gilt 3,4 E 13 11 N 56 47 SE0510154 HÃ ¤stilt 11 E 13 15 N 56 49 SE0510155 RÃ ¥mebo 10,4 E 13 6 N 56 45 SE0510156 StavsbjÃ ¤r 4,7 E 13 11 N 56 47 SE0510161 Moshult * 2,3 E 13 4 N 56 51 SE0510163 Ã vrabÃ ¶ke * 27,4 E 12 53 N 56 54 SE0510164 BjÃ ¶rnaskog 6,6 E 13 25 N 56 32 SE0510165 PrÃ ¤staskogen 8,3 E 13 19 N 56 31 SE0510166 Johansfors-NissastrÃ ¶m * 27,4 E 12 59 N 56 50 SE0510170 TÃ ¶nnersjÃ ¶mÃ ¥let och MÃ ¤stocka skjutfÃ ¤lt * 2 934,4 E 13 16 N 56 39 SE0510178 Rinnamossen * 15,6 E 12 17 N 57 33 SE0510179 Klintamossen * 75,1 E 12 50 N 57 3 SE0510180 UllasjÃ ¶bÃ ¤cken * 107,6 E 13 5 N 56 45 SE0510181 KloÃ ¶ * 9,9 E 13 16 N 56 54 SE0510182 Kyrkobacka * 5,4 E 12 38 N 57 5 SE0510183 Egnared 1,1 E 12 42 N 57 12 SE0510185 Ã tran 225,6 E 12 38 N 56 58 SE0520025 NÃ ¤verkÃ ¤rr * 235,5 E 11 22 N 58 20 SE0520034 Stigfjorden * 4 846,2 E 11 38 N 58 5 SE0520042 Ramsvikslandet * 852 E 11 14 N 58 24 SE0520045 Gullmarsberg * 36,9 E 11 39 N 58 22 SE0520048 Stenungsundskusten * 2 128,7 E 11 47 N 58 1 SE0520049 LysegÃ ¥rden * 14,9 E 12 1 N 57 56 SE0520112 KollungerÃ ¶d vatten * 392 E 11 45 N 58 10 SE0520115 Store mosse * 24,9 E 11 56 N 58 16 SE0520118 VÃ ¥gsÃ ¤ter bokskog 2,9 E 11 47 N 58 27 SE0520119 Bredmossen-Hensbacka * 190,5 E 11 45 N 58 25 SE0520121 Bredmossen-Dalen * 154,9 E 11 37 N 58 37 SE0520126 TrossÃ ¶-KalvÃ ¶-LindÃ ¶ * 897,3 E 11 9 N 58 46 SE0520129 Bredmossarna-FisklÃ ¶ssjÃ ¶n * 186,5 E 11 36 N 58 47 SE0520133 Koster * 1 167,7 E 11 1 N 58 52 SE0520141 KynnefjÃ ¤ll * 1 676,1 E 11 43 N 58 44 SE0520145 Klippan * 54,6 E 12 29 N 57 41 SE0520146 BredfjÃ ¤llet * 509,9 E 12 1 N 58 12 SE0520147 SannÃ ¤sfjorden 433,7 E 11 13 N 58 44 SE0520148 StrÃ ¶msvattnet * 196,2 E 11 14 N 58 56 SE0520149 Ranebo lund * 25,5 E 11 57 N 57 58 SE0520150 Tanumskusten * 8 281,6 E 11 12 N 58 40 SE0520154 Klockaremossen * 708,4 E 11 58 N 58 26 SE0520155 KragenÃ ¤s * 12,3 E 11 14 N 58 48 SE0520156 LÃ ¥ngevallsÃ ¤lven * 15,8 E 11 34 N 58 48 SE0520157 Maderna-HaketjÃ ¤rn * 187,1 E 12 10 N 57 42 SE0520160 Bokedalen * 99,6 E 12 10 N 57 45 SE0520161 Gustavsberg-Korpberget * 49,2 E 11 56 N 58 19 SE0520162 BratteforsÃ ¥n * 45,1 E 11 55 N 58 11 SE0520163 Ã rekilsÃ ¤lven * 143,3 E 11 40 N 58 28 SE0520164 FrustugutjÃ ¤rnet 8,9 E 11 54 N 58 41 SE0520165 Kleva * 35,8 E 11 15 N 58 42 SE0520166 Svartedalens naturskogar * 1 837,9 E 12 1 N 58 0 SE0520167 LÃ ¤rjeÃ ¥n * 127,1 E 12 2 N 57 46 SE0520168 Risbohult * 63,3 E 12 23 N 57 41 SE0520169 Labbera 22,5 E 12 4 N 57 39 SE0520170 Kosterfjorden-VÃ ¤derÃ ¶fjorden 44 642 E 11 2 N 58 48 SE0520171 Gullmarsfjorden 11 404,2 E 11 33 N 58 20 SE0520172 Idefjorden 867,6 E 11 24 N 59 3 SE0520173 Havstensfjorden-SvÃ ¤lte kile 1 269,6 E 11 45 N 58 19 SE0520174 Halsefjorden 1 212,4 E 11 46 N 58 6 SE0520175 Ã byfjorden 1 096,2 E 11 24 N 58 24 SE0520177 Jorefjorden 633,6 E 11 16 N 58 35 SE0520178 TjÃ ¶stelsrÃ ¶dsbÃ ¤cken * 4,8 E 11 55 N 58 13 SE0520179 Kynne Ã ¤lv 71,5 E 11 36 N 58 45 SE0520180 LysegÃ ¥rden (Ã ¶stra) * 18,1 E 12 2 N 57 56 SE0520182 EnningdalsÃ ¤lven * 4,4 E 11 32 N 58 52 SE0520183 SÃ ¤veÃ ¥n, nedre delen 32,3 E 12 5 N 57 44 SE0520184 Svenneby * 7,3 E 11 18 N 58 30 SE0520185 Tingvall 10,8 E 11 34 N 58 44 SE0520186 MusÃ ¶n * 152,6 E 11 14 N 58 37 SE0520187 Tjurpannan * 271,7 E 11 11 N 58 43 SE0530001 Fegen * 1 625 E 13 9 N 57 11 SE0530008 Komosse (vÃ ¤stra) * 2 851,6 E 13 41 N 57 42 SE0530022 LÃ ¤rkemossen * 572,9 E 12 41 N 58 5 SE0530028 HullsjÃ ¶n 270,4 E 12 22 N 58 16 SE0530029 Halle- och Hunnebergs branter * 857,2 E 12 32 N 58 19 SE0530030 Ã jemossarna * 380,5 E 12 28 N 58 19 SE0530039 Ranneberget * 84,5 E 12 23 N 58 46 SE0530041 Tingvallamossen * 592,3 E 12 2 N 58 51 SE0530042 SÃ ¶rknatten * 372,9 E 12 28 N 58 54 SE0530045 Trestickla-BoksjÃ ¶n * 3 270,6 E 11 44 N 59 1 SE0530050 BrÃ ¤cke Ã ¤ngar * 62,6 E 12 28 N 59 2 SE0530052 BaljÃ ¥sen * 300,5 E 12 28 N 59 4 SE0530059 KolarebÃ ¤cken * 17,8 E 13 41 N 57 52 SE0530070 NÃ ¤Ã ¤s ekhagar * 100,6 E 12 23 N 57 49 SE0530072 HofsnÃ ¤s * 197,5 E 13 18 N 57 38 SE0530073 Risveden * 286,3 E 12 17 N 57 58 SE0530075 Ã nnarp * 3,2 E 13 34 N 57 49 SE0530076 HÃ ¶ssna prÃ ¤stgÃ ¥rd * 61,5 E 13 32 N 57 49 SE0530077 BaktrÃ ¥gen * 22,1 E 13 30 N 57 55 SE0530078 MÃ ¶larp och KrÃ ¶klingshage * 79,6 E 13 1 N 57 48 SE0530079 Vikaryd * 4,9 E 12 27 N 57 57 SE0530080 Mollungen * 170,8 E 13 7 N 57 55 SE0530081 KroppefjÃ ¤ll * 1 123,6 E 12 10 N 58 39 SE0530082 Ryrs naturreservat * 102,1 E 12 29 N 58 48 SE0530083 Skarsdalen * 250,3 E 12 13 N 59 5 SE0530085 SÃ ¤veÃ ¥n * 65,1 E 12 19 N 57 47 SE0530086 RÃ ¶lle * 7,8 E 13 12 N 57 42 SE0530087 KnÃ ¤tte kullar 4,4 E 13 33 N 57 51 SE0530088 FrÃ ¤lsegÃ ¥rden * 21 E 13 31 N 57 58 SE0530089 Furustad * 158 E 11 53 N 59 5 SE0530090 Aspens station * 11,7 E 12 14 N 57 45 SE0530091 KÃ ¤rrbogÃ ¤rde * 7,1 E 12 27 N 57 50 SE0530092 Backa * 3,9 E 13 1 N 57 36 SE0530093 Molla bokskog * 28,1 E 13 2 N 57 54 SE0530094 BastÃ ¥sen * 5,1 E 12 28 N 58 56 SE0530095 GÃ ¥lsjÃ ¶n * 45,5 E 12 7 N 58 36 SE0530096 Norra BÃ ¥sane * 16,1 E 12 18 N 58 46 SE0530097 Kycklingkullen 0,83 E 13 27 N 57 53 SE0530098 MÃ ¤ngsholm 37 E 12 44 N 58 0 SE0530099 Tranhult * 2,5 E 12 46 N 57 35 SE0530100 Nolhagaviken * 51,3 E 12 30 N 57 56 SE0530101 Rammdalen * 29,6 E 12 19 N 57 57 SE0530102 Skeppshult 5,6 E 12 57 N 57 12 SE0530103 Skvalarn 2,8 E 12 3 N 58 52 SE0530104 Strand * 7,9 E 12 26 N 59 5 SE0530105 BryngelsgÃ ¤rde 4,8 E 12 32 N 57 48 SE0530106 Svarvaretorpet 17,4 E 12 20 N 58 43 SE0530109 KrÃ ¥keboberg * 24,5 E 13 23 N 57 47 SE0530110 TattarstrÃ ¶mmarna * 10,4 E 12 56 N 57 37 SE0530112 Ã stad * 122,7 E 12 24 N 57 57 SE0530113 Norra VÃ ¤nersnÃ ¤s skÃ ¤rgÃ ¥rd * 799,3 E 12 38 N 58 29 SE0530114 HÃ ¤stefjordens strandÃ ¤ngar * 81,7 E 12 12 N 58 24 SE0530115 SollumsÃ ¥n * 22,7 E 12 7 N 58 11 SE0530116 Lunnebo * 261,1 E 12 16 N 58 47 SE0530117 StommebÃ ¤cken 7,7 E 12 13 N 58 45 SE0530118 BrattorpsÃ ¥n * 47,1 E 12 5 N 58 9 SE0530119 Sju StrÃ ¶mmar * 5,5 E 12 40 N 57 23 SE0530121 HÃ ¤ggsjÃ ¶ryr * 6,9 E 12 15 N 58 7 SE0530122 Brunsered * 28,8 E 13 43 N 57 50 SE0530123 Ramhultafallet * 25,7 E 12 24 N 57 30 SE0530124 Ã sebo 5 E 12 55 N 57 13 SE0530125 HagÃ ¶ 6,5 E 13 7 N 57 39 SE0530126 DÃ ¤ttern 3 739,6 E 12 36 N 58 23 SE0530127 Ã ijared * 92,1 E 12 23 N 57 50 SE0530130 Bokullen * 122,8 E 11 52 N 59 4 SE0530131 GÃ ¶tebo * 5,6 E 12 11 N 57 44 SE0530132 RapenskÃ ¥r * 44,8 E 12 14 N 58 1 SE0530133 Ã jemossen * 718,6 E 12 3 N 58 46 SE0530134 SlereboÃ ¥n * 50,2 E 12 16 N 58 0 SE0530137 SkÃ ¤rbo * 65,1 E 12 22 N 58 58 SE0530138 NoraneÃ ¤lven 1,8 E 11 40 N 58 53 SE0530139 Stoms Ã ¥s 33,3 E 12 33 N 57 32 SE0530140 HorsÃ ¤ckrasjÃ ¶n 4 E 13 28 N 57 54 SE0530141 LÃ ¥ngelidstjÃ ¤rnet 9,1 E 12 0 N 58 58 SE0530142 Hagarne * 4,2 E 12 30 N 58 51 SE0530144 Ã renÃ ¤s-Tostekulla * 53,4 E 12 22 N 57 30 SE0530145 Valdalsbergen * 95,4 E 12 5 N 58 13 SE0530147 Ã stebo 0,31 E 12 27 N 58 48 SE0530148 TÃ ¥nga hed 39,5 E 12 49 N 58 1 SE0530149 Risvedens agkÃ ¤rr * 7,3 E 12 18 N 58 0 SE0530150 ValdalssjÃ ¶n och Hagens smÃ ¥vatten * 3,9 E 12 6 N 58 12 SE0530151 HÃ ¶gsbyn * 14,1 E 12 24 N 58 52 SE0530152 Lida * 1,2 E 12 48 N 57 54 SE0530153 YxnÃ ¥s 16,4 E 12 42 N 57 56 SE0530154 Ã ngarna 0,35 E 12 29 N 58 50 SE0530155 Lunden * 1,2 E 12 42 N 57 20 SE0530156 Grimsheden 1,3 E 12 26 N 59 0 SE0530157 Kabbo * 8,8 E 12 19 N 58 43 SE0530159 VrÃ ¥n 0,14 E 12 38 N 57 52 SE0530170 Humla 1,2 E 13 31 N 57 57 SE0530171 Nordtorpet 0,11 E 13 32 N 57 58 SE0530172 Halla 0,4 E 13 32 N 57 47 SE0530173 Ã nnarp, nordvÃ ¤st 0,39 E 13 33 N 57 50 SE0530174 HÃ ¶ssna kyrka, vÃ ¤st 0,1 E 13 32 N 57 49 SE0530175 Humla SmedsgÃ ¥rden 0,92 E 13 31 N 57 56 SE0530176 Ryninga 1,9 E 13 33 N 58 0 SE0530177 Tittebo 1,6 E 13 12 N 57 25 SE0530178 Knogrum * 1,1 E 13 37 N 57 37 SE0530179 GantarÃ ¥s 0,69 E 12 43 N 57 50 SE0530180 HoltsÃ ¤ckra * 0,97 E 12 56 N 57 57 SE0530181 Liden * 4,6 E 12 24 N 58 57 SE0530182 Nockakulla * 2,4 E 12 46 N 57 19 SE0530183 Skitne VÃ ¤ner * 1,1 E 12 5 N 58 32 SE0530184 RunnsÃ ¤ter * 1,3 E 12 11 N 58 43 SE0530185 HulegÃ ¤rde * 3,9 E 13 45 N 57 53 SE0530186 Hulu 1,8 E 13 18 N 57 42 SE0530191 SnarÃ ¥satorp * 2,4 E 13 22 N 57 26 SE0530192 Valared 0,15 E 13 32 N 57 48 SE0530193 VinsarpakÃ ¤rret * 3,5 E 13 31 N 57 53 SE0530194 Hallabo 1,3 E 13 30 N 57 55 SE0530195 KrutbrÃ ¤nnaregÃ ¥rden 2,9 E 13 27 N 57 53 SE0530196 Dalums brinkar 4,2 E 13 28 N 57 53 SE0530197 Dalums kyrka, nord 0,3 E 13 28 N 57 54 SE0530198 MjÃ ¶lkudden 2,4 E 12 27 N 58 48 SE0530199 Vimmerstad 0,35 E 13 29 N 57 54 SE0530200 NÃ ¶re 0,55 E 13 26 N 57 53 SE0530201 Borgelemossarna * 572,6 E 11 50 N 58 56 SE0530202 HÃ ¤llan 0,16 E 12 20 N 58 43 SE0530203 Kingebol * 1,3 E 12 31 N 58 55 SE0530204 Salebol * 1,8 E 12 30 N 58 52 SE0530205 AbborrÃ ¥s 4,1 E 12 52 N 57 33 SE0530206 Amma- och HÃ ¤stamossarna * 1 094,6 E 13 8 N 57 16 SE0530207 KÃ ¤ttesjÃ ¶ mossar * 438,1 E 13 35 N 57 31 SE0530208 Orraholmen * 5,1 E 13 4 N 58 4 SE0530209 Trone mosse * 686,6 E 12 5 N 58 28 SE0530210 Lilla Rydet * 3,2 E 13 43 N 57 49 SE0530211 Attorp * 3,6 E 13 24 N 57 41 SE0530212 Korpeboberg * 17,8 E 13 24 N 57 43 SE0530213 Ramlamossen * 389,4 E 13 12 N 58 3 SE0530214 Ã ra- och Rullamossen * 262,7 E 13 33 N 57 45 SE0540008 Bare mosse * 74,3 E 13 58 N 58 0 SE0540013 SjÃ ¶Ã ¤ngen 1,3 E 13 39 N 58 6 SE0540015 Gorsan * 3,5 E 13 50 N 58 6 SE0540026 GrÃ ¶ne mad * 82 E 13 31 N 58 11 SE0540029 LammevadskÃ ¤rret * 3,7 E 13 48 N 58 9 SE0540047 Sydbillingens platÃ ¥ * 1 689,6 E 13 44 N 58 22 SE0540063 Kinnekulle * 7 124,5 E 13 23 N 58 34 SE0540070 Uvviken * 355 E 14 41 N 58 40 SE0540073 Uggleberget * 17 E 14 20 N 58 44 SE0540075 Tiveden * 388,9 E 14 38 N 58 42 SE0540076 DjurÃ ¶arna * 2 358,1 E 13 27 N 58 51 SE0540077 BrommÃ ¶ SkÃ ¤rgÃ ¥rd * 1 260,2 E 13 38 N 58 50 SE0540078 KalvÃ ¶ SkÃ ¤rgÃ ¥rd * 2 162,5 E 13 52 N 58 53 SE0540081 SparresÃ ¤ter * 41,9 E 13 42 N 58 30 SE0540082 Ombo Ã ¶ar * 579,5 E 14 34 N 58 38 SE0540083 Ruderskogen * 30,2 E 14 13 N 58 24 SE0540084 HornborgasjÃ ¶n * 4 118,6 E 13 33 N 58 18 SE0540085 KÃ ¥llands skÃ ¤rgÃ ¥rdar * 6 488,8 E 13 3 N 58 39 SE0540088 Eahagen * 344,7 E 13 40 N 58 26 SE0540090 Lycke * 173,3 E 13 44 N 58 28 SE0540093 Klasborg-VÃ ¥mb * 89,3 E 13 48 N 58 22 SE0540094 Karlsfors * 46,5 E 13 45 N 58 29 SE0540095 GarparÃ ¶r * 44,1 E 13 50 N 58 29 SE0540096 BÃ ¶let * 73,4 E 14 31 N 58 36 SE0540097 HÃ ¶gsbÃ ¶la * 32,5 E 13 46 N 58 30 SE0540098 Bockaskede * 29 E 13 43 N 58 27 SE0540100 Nolberget * 26,3 E 13 45 N 58 28 SE0540101 Gamla Ekudden * 26,3 E 13 48 N 58 43 SE0540103 SurÃ ¶ bokskog * 19,4 E 13 56 N 58 49 SE0540104 MularpsbÃ ¤cken * 17,1 E 13 43 N 58 10 SE0540106 Melldala * 12,2 E 13 45 N 58 30 SE0540107 FÃ ¥gelÃ ¶arna 11,7 E 13 18 N 58 33 SE0540108 BÃ ¤ckagÃ ¥rden * 8,3 E 13 50 N 58 28 SE0540109 Ã ja hed * 7,4 E 13 43 N 58 14 SE0540110 Skansen LÃ ¤ckÃ ¶ * 6,7 E 13 8 N 58 37 SE0540111 PrÃ ¤stÃ ¤ngen-KlevÃ ¤ngen * 19,4 E 13 43 N 58 11 SE0540112 Dalamyrar * 5,9 E 13 49 N 58 15 SE0540113 Djupadalen-Dala * 4,9 E 13 45 N 58 15 SE0540114 NolgÃ ¥rden-NÃ ¤s 3,9 E 13 42 N 58 4 SE0540115 Liden * 3,8 E 13 49 N 58 27 SE0540116 KlosterÃ ¤ngen * 4,3 E 13 43 N 58 37 SE0540117 Smula Ã ¥s * 3,6 E 13 35 N 58 2 SE0540118 Varholmen 2,8 E 13 45 N 58 15 SE0540121 Djupadalen-Karleby * 2,5 E 13 38 N 58 10 SE0540122 SkÃ ¥ningstorpskÃ ¤rret * 2,1 E 13 51 N 58 25 SE0540123 SkogartorpskÃ ¤rret * 0,78 E 13 44 N 58 14 SE0540124 Kullabolet * 1,1 E 13 49 N 58 20 SE0540150 Hene * 154,1 E 13 48 N 58 21 SE0540151 RÃ ¥nna * 98 E 13 49 N 58 26 SE0540152 Nya Dala-StenÃ ¥sen * 152,6 E 13 45 N 58 15 SE0540153 MÃ ¶ssebergs Ã ¶stsluttning * 24,4 E 13 32 N 58 11 SE0540154 JÃ ¤ttenekÃ ¤rret * 11,6 E 13 32 N 58 12 SE0540155 FÃ ¥rdala-Kleven * 43,6 E 13 43 N 58 10 SE0540156 Skogastorps gÃ ¥rd * 30,3 E 13 45 N 58 14 SE0540160 RÃ ¶Ã ¥ alsumpskog * 12,2 E 14 23 N 58 24 SE0540161 Grimmestorp * 106,6 E 13 56 N 58 4 SE0540162 KallsÃ ¥gsmossen * 10,2 E 13 46 N 58 19 SE0540163 BlÃ ¤ngsmossen * 447,7 E 13 47 N 58 25 SE0540164 Brunsbo Ã ¤ng * 105,2 E 13 30 N 58 24 SE0540165 Tovaberget * 31,8 E 13 39 N 58 19 SE0540166 Karsmossen, Store Ã ¶ * 9,8 E 14 5 N 58 54 SE0540167 Gunniltorp * 31,6 E 13 45 N 58 13 SE0540168 EttakstrÃ ¶mmarna * 57,4 E 13 54 N 58 6 SE0540169 Ã lleberg * 159,9 E 13 36 N 58 8 SE0540170 GullakrokssjÃ ¶arna * 16,4 E 13 41 N 58 28 SE0540171 Klyftamon * 417,7 E 13 39 N 58 30 SE0540172 Healet 3,9 E 13 26 N 58 12 SE0540176 VrÃ ¥hÃ ¥lan * 66,2 E 13 28 N 58 11 SE0540177 SlÃ ¶ta JutagÃ ¥rden 0,76 E 13 38 N 58 6 SE0540178 SlÃ ¶ta TrÃ ¤dgÃ ¥rden 0,92 E 13 38 N 58 6 SE0540179 FalkÃ ¶ping Krokstorp 1,1 E 13 33 N 58 8 SE0540180 FalkÃ ¶ping BestorpskÃ ¤rret 0,95 E 13 31 N 58 10 SE0540181 FriggerÃ ¥ker Stora BÃ ¤ckabo 1,2 E 13 35 N 58 11 SE0540182 TorbjÃ ¶rntorp Backabo 1,5 E 13 37 N 58 11 SE0540183 Mularp KullagÃ ¤rdet 2,2 E 13 41 N 58 9 SE0540184 Tiarp BergsÃ ¤ngarna 2,5 E 13 45 N 58 11 SE0540185 GÃ ¶khem KÃ ¥llarsabÃ ¤cken * 5,8 E 13 23 N 58 12 SE0540186 SkrÃ ¤ddaregÃ ¥rden 1,2 E 13 31 N 58 12 SE0540187 Gudhem JÃ ¤ttene 0,61 E 13 32 N 58 12 SE0540188 HÃ ¶gstena BosgÃ ¥rden 1,3 E 13 42 N 58 13 SE0540189 HedegÃ ¥rden 4,6 E 13 42 N 58 14 SE0540190 Segerstad KolbogÃ ¥rden 0,96 E 13 39 N 58 14 SE0540191 Dala Vallstorp 1,2 E 13 44 N 58 15 SE0540192 Bolum SÃ ¤ckesten 1,4 E 13 39 N 58 18 SE0540193 Bolum Hov 1,2 E 13 38 N 58 18 SE0540194 Borgunda Nolheden 2,4 E 13 46 N 58 18 SE0540195 Brunnhem SmedsgÃ ¥rden 1,2 E 13 41 N 58 17 SE0540196 Ã kull * 61,6 E 13 37 N 58 23 SE0540197 Axevalla hed * 158,9 E 13 35 N 58 23 SE0540198 Stora HÃ ¶jen * 40,1 E 13 44 N 58 27 SE0540199 Loringahagen * 22,3 E 13 49 N 58 19 SE0540200 Loringaskogen * 4,8 E 13 49 N 58 19 SE0540201 Nohlmarken * 7,1 E 13 49 N 58 20 SE0540202 Ryds Ã ¤ngar * 172,6 E 13 50 N 58 25 SE0540203 StÃ ¥ngesÃ ¤ter * 3,6 E 13 50 N 58 27 SE0540204 KÃ ¤llebacken * 3,1 E 14 7 N 58 9 SE0540205 Mofalla Torp * 1,4 E 14 14 N 58 21 SE0540206 MinnesfjÃ ¤llet 9,5 E 13 44 N 58 37 SE0540207 Fredsbergs mosse * 707,6 E 14 2 N 58 43 SE0540208 Folkeberg * 2,7 E 14 12 N 58 52 SE0540209 HÃ ¶jentorp-Drottningkullen * 918,3 E 13 38 N 58 24 SE0540210 Karlsborgs fÃ ¤stning 14,5 E 14 31 N 58 31 SE0540211 IngvaldstorpskÃ ¤rret * 2,5 E 13 41 N 58 17 SE0540212 VitgÃ ¶len-TjÃ ¤remossen * 143,2 E 14 3 N 58 1 SE0540213 GullspÃ ¥ngsÃ ¤lven * 157,6 E 14 6 N 59 0 SE0540214 HjoÃ ¥n * 19,5 E 14 16 N 58 18 SE0540215 GÃ ¤rebÃ ¤cken * 6,6 E 14 15 N 58 24 SE0540216 SkebykÃ ¤rret 1,2 E 13 17 N 58 29 SE0540217 Leaby * 36,2 E 13 38 N 58 7 SE0540218 StrÃ ¶msholm * 14,8 E 13 18 N 58 5 SE0540219 Engelska parken * 22,3 E 13 52 N 58 20 SE0540220 TovatorpsbÃ ¤cken * 33,1 E 13 51 N 58 21 SE0540221 KÃ ¤lledalsbÃ ¤cken * 19,5 E 13 52 N 58 22 SE0540225 VÃ ¤stra VÃ ¤ttern 59 378,7 E 14 30 N 58 24 SE0540250 Lilla AlmnÃ ¤s 9,1 E 14 16 N 58 15 SE0540251 FÃ ¥gelÃ ¥s prÃ ¤stgÃ ¥rd, nord 10,6 E 14 16 N 58 15 SE0540252 Stora AlmÃ ¶ 2,2 E 14 13 N 58 15 SE0540253 VingÃ ¤ngen * 15 E 13 34 N 58 22 SE0540254 Munstorp * 12,9 E 13 31 N 58 26 SE0540255 Mariedal * 36 E 13 24 N 58 28 SE0540256 Olof-SvensgÃ ¥rden * 5 E 13 30 N 58 29 SE0540257 Stensholmen 2,1 E 13 3 N 58 34 SE0540258 Kedums-Torpa * 18,6 E 12 54 N 58 27 SE0540259 Svaneberg-Lilla Myran * 29,8 E 13 40 N 58 38 SE0540260 Lindbergs domÃ ¤nreservat * 2,1 E 13 41 N 58 34 SE0540261 Ribbingsfors ekhage * 17,5 E 14 6 N 58 57 SE0540262 BissgÃ ¥rden 6 E 13 48 N 58 20 SE0540263 Levene Ã ¤ng 15,8 E 12 54 N 58 20 SE0540264 Forentorp 21,7 E 13 32 N 58 14 SE0540265 Kringlarp 0,3 E 13 28 N 57 58 SE0540266 Solberga 0,51 E 13 36 N 57 59 SE0540267 DrottensÃ ¤ng 0,64 E 13 41 N 57 58 SE0540268 Lilla AmbjÃ ¶rntorp 0,22 E 13 20 N 58 1 SE0540269 SvennagÃ ¥rden * 2,5 E 13 40 N 58 4 SE0540270 SlÃ ¶ta BackgÃ ¥rden 0,92 E 13 36 N 58 6 SE0540271 Skatteberg 0,99 E 13 40 N 58 5 SE0540272 Trosseberget 0,81 E 13 35 N 58 8 SE0540273 Dotorp 0,08 E 13 34 N 58 10 SE0540274 Ã storp 2,5 E 13 40 N 58 13 SE0540275 Segerstad StoregÃ ¥rden 0,38 E 13 39 N 58 14 SE0540276 Ramstorp 2,5 E 13 47 N 58 16 SE0540277 HÃ ¶gstena SkarpegÃ ¥rden 0,16 E 13 42 N 58 13 SE0540278 Alvared 0,59 E 13 33 N 58 1 SE0540279 GÃ ¶teve BossgÃ ¥rden 1,6 E 13 26 N 58 7 SE0540280 Sotekullen 0,34 E 13 37 N 58 8 SE0540281 Tovarp 2 E 13 27 N 58 6 SE0540282 Ã saka BondegÃ ¥rden 0,47 E 13 39 N 58 3 SE0540283 NÃ ¤s HÃ ¶jentorp 5 E 13 41 N 58 4 SE0540284 KvÃ ¤ttak 1,9 E 13 42 N 58 5 SE0540285 Brunnhem MossagÃ ¥rden 1 E 13 41 N 58 18 SE0540286 Kurebo * 2,9 E 13 27 N 57 58 SE0540287 Narven 0,76 E 13 30 N 58 9 SE0540289 SlÃ ¤ttaberget 3 E 13 25 N 58 10 SE0540290 Ã sakullen 1,9 E 13 41 N 58 16 SE0540291 KÃ ¤llstorp * 47,5 E 12 55 N 58 30 SE0540292 Drakaberget * 28,9 E 13 9 N 58 37 SE0540293 Greby backar * 13,6 E 13 57 N 58 45 SE0540294 DyrenÃ ¤s SjÃ ¶torp * 5,6 E 13 43 N 58 35 SE0540295 Hassle GrÃ ¶nebÃ ¤ck * 2 E 13 55 N 58 47 SE0540296 Stenum Ruderna * 14,5 E 13 29 N 58 20 SE0540297 HÃ ¶kaberg * 8,9 E 13 39 N 58 28 SE0540298 Botorp * 46,9 E 13 23 N 58 20 SE0540299 EsbjÃ ¶rntorp * 10,2 E 14 3 N 58 22 SE0540300 Herrhagen * 15,4 E 13 46 N 58 20 SE0540301 RÃ ¶sjÃ ¶ mosse och MÃ ¥rbysjÃ ¶n * 1 724,9 E 13 24 N 58 15 SE0540302 Berg, Kila 1,2 E 13 46 N 58 29 SE0540303 Ã rtekÃ ¤rr * 16 E 14 20 N 58 29 SE0540304 DjupasjÃ ¶n * 12,9 E 13 51 N 58 13 SE0540305 VÃ ¤ttak KungsgÃ ¥rden * 5,5 E 13 52 N 58 5 SE0540306 Gullerstorp * 14,2 E 13 45 N 58 6 SE0540307 Huvudshemmet * 8,1 E 14 2 N 58 6 SE0540308 HavsjÃ ¶berg * 12,1 E 14 4 N 58 6 SE0540309 Eldslyckan-KobonÃ ¤s * 153,5 E 13 59 N 58 14 SE0540310 Ranahult * 5,1 E 13 8 N 58 7 SE0540311 Skallstaden * 14,7 E 13 8 N 58 8 SE0540312 StenhusgÃ ¥rden-BondegÃ ¥rden-PrÃ ¤stebolet 7,2 E 13 38 N 58 3 SE0540313 Stora Backa och HÃ ¶gevalls led * 13,1 E 13 35 N 58 13 SE0540314 BackekÃ ¤rr * 3,9 E 13 43 N 58 17 SE0540315 Holmahagen * 21,9 E 13 43 N 58 2 SE0540316 Nordfalan-Hopamarka * 22 E 13 37 N 58 10 SE0540317 Simonstorp * 10,8 E 13 23 N 58 5 SE0540318 Bete vid StorhultabÃ ¤cken * 2,3 E 14 13 N 58 48 SE0540319 SuntrÃ ¤lje, Recklan * 9,8 E 13 25 N 58 29 SE0540320 Per OlofsgÃ ¥rden * 8,2 E 13 35 N 58 31 SE0540321 HÃ ¤lledal * 12,6 E 13 30 N 58 36 SE0540322 SvebrÃ ¥ta-HedvigsnÃ ¤s * 120,9 E 14 8 N 58 22 SE0540323 Hulta hagar * 5,9 E 14 29 N 58 40 SE0540326 Hovet * 33,4 E 14 22 N 58 41 SE0540327 Torp * 92,7 E 13 41 N 58 24 SE0540328 Baggesten * 14,9 E 13 36 N 58 40 SE0540329 Varaskogen * 792,5 E 13 31 N 58 39 SE0540330 NÃ ¤set 2,1 E 14 19 N 58 44 SE0540331 Myrhulta mosse * 1 118,8 E 14 14 N 58 44 SE0610001 Millesvik och LurÃ ¶ skÃ ¤rgÃ ¥rd * 23 896,9 E 13 14 N 58 51 SE0610004 Inre Kilsviken * 127 E 14 5 N 59 6 SE0610006 VÃ ¤rmlandsskÃ ¤rgÃ ¥rden * 21 319,6 E 13 50 N 59 16 SE0610010 NÃ ¶tÃ ¶n-Ã rÃ ¥sviken * 2 190,7 E 14 3 N 59 3 SE0610013 GillertjÃ ¤rn 38,9 E 12 38 N 59 20 SE0610023 KummelÃ ¶n 27,6 E 13 58 N 59 19 SE0610028 UlvsjÃ ¶myrarna * 476,8 E 12 11 N 59 29 SE0610029 Tegen * 11,3 E 12 11 N 59 17 SE0610031 BjursjÃ ¶hÃ ¶jden * 154,4 E 12 32 N 59 22 SE0610050 GettjÃ ¤rnsklÃ ¤tten * 26,1 E 12 57 N 59 53 SE0610051 TiskaretjÃ ¤rn * 21,6 E 12 45 N 59 55 SE0610052 KalvhÃ ¶jden * 4,5 E 12 48 N 59 54 SE0610071 RitamÃ ¤ki 16 E 12 32 N 60 8 SE0610084 AbborrtjÃ ¤rnsberg 14,9 E 12 38 N 60 26 SE0610089 Ivana * 77,7 E 12 40 N 60 36 SE0610095 BrÃ ¥nberget * 317,8 E 12 41 N 60 56 SE0610097 HÃ ¶ljberget * 70,3 E 12 19 N 61 0 SE0610104 Vimyren * 167,7 E 13 15 N 60 18 SE0610106 Flatsmossen * 230,6 E 11 57 N 59 37 SE0610120 Kesebotten * 200,4 E 12 0 N 59 34 SE0610121 LungÃ ¤lvsravinerna * 247,7 E 14 0 N 59 38 SE0610122 HovfjÃ ¤llet * 376,4 E 12 57 N 60 17 SE0610123 Geijersdalsmossen * 321,1 E 13 58 N 59 37 SE0610126 FÃ ¤nstjÃ ¤rnsskogen * 92,7 E 13 21 N 60 27 SE0610127 TitjÃ ¤rnsskogen * 127,3 E 13 17 N 60 20 SE0610129 Yttre Hedane * 10,1 E 12 34 N 59 8 SE0610133 RÃ ¶dvattnet-Majendal * 1 352 E 12 29 N 59 29 SE0610134 Horstomyren * 246,3 E 12 53 N 60 50 SE0610135 Pannkakan * 114,3 E 13 31 N 59 36 SE0610137 Ã rvattnet * 40,3 E 12 44 N 59 44 SE0610138 HÃ ¥ltebyns brandfÃ ¤lt * 31,6 E 12 5 N 59 34 SE0610140 Edeby * 24,7 E 13 29 N 59 41 SE0610141 Kaplansholmen * 166,5 E 13 35 N 59 22 SE0610142 GinbergsÃ ¤ngen * 53,2 E 13 32 N 60 7 SE0610143 RÃ ¤nnberg * 86,9 E 12 40 N 60 19 SE0610144 Brattfors brandfÃ ¤lt * 80,7 E 13 59 N 59 39 SE0610145 Gultberget * 60,5 E 13 2 N 60 14 SE0610146 RÃ ¥glandaberget 10,7 E 13 43 N 59 39 SE0610147 DeletjÃ ¤rnsÃ ¥sen * 50,5 E 12 5 N 59 36 SE0610148 Nordbyberget 2,8 E 13 37 N 59 38 SE0610153 GullsjÃ ¶Ã ¤lven 2,1 E 12 40 N 59 18 SE0610154 Branter i DanoomrÃ ¥det 93,8 E 11 50 N 59 20 SE0610155 StÃ ¶mne 30,6 E 12 45 N 59 25 SE0610158 Bryngelsdalen * 169 E 11 44 N 59 36 SE0610159 Ã lgÃ ¥n-MÃ ¶rtebÃ ¤cken 4,9 E 12 28 N 59 37 SE0610160 SlorudsÃ ¤lven 13,7 E 12 54 N 59 41 SE0610161 DalsÃ ¤lven 3 E 12 26 N 59 46 SE0610162 Ã jenÃ ¤sbÃ ¤cken 1,4 E 12 28 N 59 45 SE0610163 TorgilsrudsÃ ¤lven 3,6 E 12 11 N 59 49 SE0610164 Billan 4,7 E 12 20 N 59 56 SE0610166 Ã bengtshÃ ¶jden * 441,6 E 14 22 N 59 49 SE0610167 Danshallmyren * 540,3 E 12 33 N 60 10 SE0610168 RattÃ ¥n 11,3 E 12 54 N 60 22 SE0610169 KlarÃ ¤lven, Ã ¶vre delen 2 139,7 E 13 9 N 60 30 SE0610170 NordsjÃ ¶skogen * 28,2 E 13 35 N 60 19 SE0610171 FrÃ ¤kensjÃ ¶myrarna * 1 748,9 E 13 57 N 60 9 SE0610172 Makkaraberget * 34,5 E 12 31 N 60 41 SE0610174 Ã mtberget * 340,6 E 12 48 N 60 47 SE0610175 Enberget * 245,3 E 12 35 N 60 51 SE0610178 Brattforsheden * 10 528 E 13 52 N 59 43 SE0610179 AverÃ ¥fjÃ ¤llet * 109,5 E 12 58 N 60 46 SE0610180 Gartosofta * 67,5 E 12 39 N 60 36 SE0610181 Visnums stormosse * 274,6 E 14 8 N 59 8 SE0610182 RÃ ¥da stormosse * 257,8 E 13 32 N 60 0 SE0610183 Stormossen Finndalen * 437,1 E 14 0 N 59 34 SE0610184 Riksmossen * 248,1 E 13 54 N 59 23 SE0610185 LungÃ ¤lvens myrar * 626,2 E 14 10 N 59 34 SE0610186 PÃ ¤ggonÃ ¤tto * 326,2 E 12 23 N 61 1 SE0610187 Aspberget NygÃ ¥rdssÃ ¤tern 13,5 E 12 24 N 61 2 SE0610188 MÃ ¥ns-Olasberget 73,3 E 12 40 N 60 6 SE0610189 Bergs klÃ ¤tt * 69,1 E 12 28 N 59 39 SE0610190 KlarÃ ¤lvsdeltat * 746,5 E 13 28 N 59 21 SE0610191 Torrakberget * 67,3 E 13 36 N 59 38 SE0610193 Granberget * 128,2 E 12 44 N 60 53 SE0610194 Torsberget * 64,2 E 13 35 N 59 39 SE0610195 AlsterÃ ¤lven Gunnerud 5,9 E 13 36 N 59 25 SE0610196 TjÃ ¤rn vÃ ¤ster om Buteljhalsmyren 2,8 E 13 21 N 60 28 SE0610197 TippatjÃ ¤rnarna 12,1 E 13 18 N 60 8 SE0610198 RÃ ¥bergstjÃ ¤rnarna 9,5 E 13 27 N 60 2 SE0610199 Dusten 3,6 E 13 20 N 60 1 SE0610200 MÃ ¤rramyren * 1 744,8 E 12 20 N 60 57 SE0610201 Dundern * 149,6 E 12 37 N 60 36 SE0610202 Gobackberget * 418 E 13 3 N 60 48 SE0610203 Ã lmeviken 1 146,2 E 13 59 N 59 19 SE0610204 TjÃ ¤rnar vid Jan i myren 4,5 E 12 53 N 60 14 SE0610205 JordbacktjÃ ¤rnarna 6,7 E 13 40 N 59 50 SE0610206 HÃ ¶ljan 41,7 E 12 25 N 60 58 SE0610207 Likan med tillflÃ ¶de 28,4 E 13 2 N 60 40 SE0610208 Femtan 61,7 E 13 11 N 60 36 SE0610209 Byamossarna 464 E 12 41 N 59 46 SE0610210 Guldplatshagen 1,9 E 14 19 N 59 46 SE0610211 Potten 2 E 13 51 N 59 38 SE0610212 RibÃ ¤cken 1,6 E 13 14 N 59 40 SE0610213 TjÃ ¤rnberget * 11,2 E 13 31 N 59 40 SE0610214 Korpberget 4,7 E 13 32 N 59 40 SE0610215 Ã rtenberget * 14 E 13 35 N 59 41 SE0610216 GullhÃ ¤ttkullen 6,1 E 13 35 N 59 42 SE0610217 Nordmarksmyrarna * 243,5 E 14 3 N 59 50 SE0610218 Munkmossarna * 531,8 E 14 18 N 59 57 SE0610219 KÃ ¶larna * 2 614,5 E 13 14 N 60 38 SE0610220 Ã skakskÃ ¶len * 1 294 E 13 20 N 60 33 SE0610221 Noret 12,5 E 13 29 N 60 3 SE0610222 Tibergs udde 4,9 E 14 15 N 59 51 SE0610223 NÃ ¤s * 1,5 E 13 27 N 59 40 SE0610224 MÃ ¶grevsbÃ ¤cken 2,8 E 14 18 N 59 54 SE0610225 Ã drans Ã ¤lvskogar * 21,6 E 13 31 N 59 36 SE0610226 Torp * 21,3 E 12 41 N 59 19 SE0610227 Ã stra HÃ ¶jden 1,2 E 14 20 N 59 53 SE0610228 GenbÃ ¤cken * 1,7 E 13 34 N 59 39 SE0610229 KronefjÃ ¤llet * 21,7 E 12 3 N 59 47 SE0610230 Grundan 6 E 13 26 N 60 10 SE0610231 Gruvberget * 7,5 E 13 34 N 59 41 SE0610232 LÃ ¥ngtjÃ ¤rnsberget * 5,6 E 13 33 N 59 42 SE0610233 KnappnÃ ¤s * 19 E 13 1 N 60 37 SE0610234 HumsjÃ ¶n NergÃ ¥rden * 4,2 E 12 46 N 59 56 SE0610235 Erola 1,6 E 12 43 N 60 34 SE0610237 LafallhÃ ¶jden 5 E 12 35 N 59 55 SE0610238 Kammesmakk * 0,91 E 12 42 N 60 1 SE0610240 RÃ ¶nÃ ¤lvens kanjon 3,3 E 12 46 N 60 15 SE0610241 Skrallarberget * 87 E 13 7 N 60 41 SE0610242 TorrknÃ ¶len * 204,9 E 12 34 N 60 59 SE0610243 Bergvattsdalen * 24,8 E 11 54 N 59 36 SE0610244 BrÃ ¤nnan * 161,4 E 11 58 N 59 35 SE0610245 HusmansknÃ ¶len * 97,9 E 12 35 N 60 48 SE0610246 Mammasberg * 68,7 E 12 37 N 60 37 SE0610247 SoienmÃ ¤gg * 61 E 12 39 N 60 37 SE0610248 VÃ ¤rmlands SÃ ¤by * 185,2 E 14 7 N 59 3 SE0610251 SkÃ ¥rsjÃ ¶branten * 3 E 11 59 N 59 43 SE0610252 VÃ ¤stersjÃ ¶n * 1 494,7 E 12 24 N 60 54 SE0610253 Kackerudsmossen * 76,3 E 12 52 N 59 18 SE0610254 Blomsterhultsmossen * 29,9 E 14 13 N 59 13 SE0610255 Stormossen Mickelsrud vÃ ¤stra * 70,9 E 14 17 N 59 8 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 903,9 E 12 37 N 62 4 SE0620002 VedungsfjÃ ¤llen * 19 411,4 E 13 12 N 61 54 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten * 299,2 E 13 5 N 61 52 SE0620004 SundbÃ ¤cken * 159,1 E 12 45 N 61 52 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 820,2 E 12 40 N 61 54 SE0620006 KarmorÃ ¥sen * 511,5 E 12 32 N 61 50 SE0620007 EksjÃ ¶berget * 335,6 E 12 35 N 61 48 SE0620008 NysÃ ¤tern * 12,9 E 12 38 N 61 47 SE0620009 DrevfjÃ ¤llen * 33 208 E 12 22 N 61 42 SE0620011 ByggningaÃ ¥n * 85 E 12 52 N 61 46 SE0620014 Krakelandet * 210,8 E 13 17 N 61 46 SE0620015 FulufjÃ ¤llet * 40 780,6 E 12 42 N 61 32 SE0620016 FuluÃ ¤lven 262,7 E 13 3 N 61 31 SE0620017 Trollvasslan * 211,8 E 12 48 N 61 39 SE0620018 TvÃ ¤rhugget * 34,9 E 12 50 N 61 39 SE0620019 GammelsÃ ¤tern * 32,4 E 13 15 N 61 37 SE0620020 Stenskrullen * 49,3 E 13 24 N 61 36 SE0620022 BjÃ ¶rnÃ ¥n * 57,8 E 13 16 N 61 22 SE0620023 GryvelÃ ¥n * 383,7 E 13 27 N 61 23 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 297 E 12 53 N 61 20 SE0620025 HÃ ¤lla * 320 E 13 7 N 61 17 SE0620026 GÃ ¶rÃ ¤lven-VÃ ¤sterdalÃ ¤lven 588,6 E 13 19 N 61 2 SE0620027 Piltlokarna * 107,1 E 13 27 N 61 29 SE0620029 SÃ ¶dra Trollegrav * 154,8 E 13 38 N 61 34 SE0620030 Norra Trollegrav * 197,9 E 13 44 N 61 38 SE0620031 Naturreservatet RÃ ¶dbergets domÃ ¤nreservat * 634,9 E 13 51 N 61 35 SE0620032 Draggaberget * 41,2 E 13 44 N 61 31 SE0620033 RivsjÃ ¶vasslan * 59,4 E 13 41 N 61 29 SE0620034 RensjÃ ¶n * 747,6 E 13 37 N 61 26 SE0620035 Svartgessi * 68,7 E 13 33 N 61 19 SE0620036 LÃ ¥ngsjÃ ¶blik * 201 E 13 50 N 61 28 SE0620038 Rotensugnet * 54,4 E 13 58 N 61 31 SE0620041 Anjosvarden-StopÃ ¥n-VÃ ¥mhuskÃ ¶len * 6 049,4 E 14 16 N 61 27 SE0620042 NÃ ¤cksjÃ ¶varden * 2 051,6 E 14 18 N 61 21 SE0620043 Norra GÃ ¤llsjÃ ¶n * 401,3 E 14 26 N 61 35 SE0620046 KorpimÃ ¤ki * 599,2 E 14 38 N 61 26 SE0620047 Ã sterÃ ¥berget * 158,7 E 14 47 N 61 26 SE0620048 KoppÃ ¥ngen * 4 408,5 E 14 47 N 61 21 SE0620049 Barkbergsknopparna * 171,1 E 14 55 N 61 27 SE0620053 GÃ ¥sberget * 594,8 E 15 20 N 61 18 SE0620054 Stor-NÃ ¤rfjÃ ¤llet * 5 565,2 E 12 56 N 61 14 SE0620055 HundfjÃ ¤llet * 579,7 E 13 0 N 61 7 SE0620061 Stora AlmsjÃ ¶n * 57,1 E 13 13 N 60 52 SE0620062 TandÃ ¶vala * 3 516,2 E 13 10 N 60 51 SE0620064 GÃ ¥stjÃ ¤rnskÃ ¶len * 410,6 E 13 35 N 60 58 SE0620067 Hykjeberg * 69,2 E 14 12 N 61 16 SE0620068 SÃ ¶derberget * 25,5 E 14 15 N 61 4 SE0620069 AlderÃ ¤ngarna * 114,6 E 14 26 N 61 2 SE0620073 SkinnarÃ ¤nget * 88,4 E 14 46 N 61 6 SE0620074 Knutar Einars Ã ¤ng 0,38 E 14 37 N 61 6 SE0620081 StikÃ ¥sÃ ¤lsbÃ ¤cken * 15,9 E 14 19 N 60 53 SE0620082 TenningbrÃ ¤ndan * 121,8 E 15 0 N 61 17 SE0620083 MorÃ ¤nget * 28,7 E 15 6 N 61 8 SE0620084 BlÃ ¥bergsÃ ¥sflyten * 287,3 E 15 32 N 61 5 SE0620086 LÃ ¶nnmarken * 8,8 E 15 17 N 61 1 SE0620088 Styggforsen * 12,4 E 15 11 N 61 0 SE0620089 Ã stbjÃ ¶rka * 4,2 E 15 8 N 60 58 SE0620091 VÃ ¥ckelberget * 11,9 E 15 44 N 60 53 SE0620093 SpjÃ ¤rshÃ ¤llen * 145,6 E 15 52 N 60 54 SE0620095 SÃ ¶rmyren * 106,8 E 16 4 N 60 53 SE0620096 HÃ ¶gsveden * 13,4 E 16 14 N 60 52 SE0620099 Lybergsgnupen * 216,6 E 13 40 N 60 51 SE0620101 Fux-Andersknallarna * 232,3 E 14 22 N 60 45 SE0620102 SnÃ ¶ttuberget * 39,8 E 14 15 N 60 38 SE0620103 Haftahedarna * 1 324,9 E 13 52 N 60 26 SE0620104 HÃ ¤stingsflotten * 784,2 E 14 21 N 60 28 SE0620107 SÃ ¥ngÃ ¥n 205,5 E 14 47 N 60 34 SE0620109 BÃ ¶le-FallsbjÃ ¶rken * 77,9 E 15 10 N 60 46 SE0620112 GÃ ¶ras-Kalles tÃ ¤kt 0,3 E 15 23 N 60 46 SE0620114 Trolldalen * 65,4 E 15 4 N 60 31 SE0620117 MossgrÃ ¤sberget * 141 E 16 1 N 60 47 SE0620118 Erik-Hans tjÃ ¤rn * 125,4 E 16 9 N 60 46 SE0620119 GransjÃ ¶berget * 100,6 E 13 58 N 60 18 SE0620122 TjÃ ¤rnberget * 198 E 14 21 N 60 23 SE0620124 Markusfallet * 6,8 E 14 15 N 60 9 SE0620130 NybrÃ ¤nnberget * 175,3 E 14 48 N 60 15 SE0620131 Tomossen * 65,9 E 14 51 N 60 13 SE0620133 SkattlÃ ¶sbergs by * 47,4 E 14 45 N 60 10 SE0620134 SkattlÃ ¶sbergs stormosse * 1 194,6 E 14 43 N 60 8 SE0620135 Aspfallet * 6,6 E 14 44 N 60 7 SE0620136 Nittenmossen, vÃ ¤st * 78,3 E 14 44 N 60 4 SE0620137 PalahÃ ¶jden * 15,5 E 14 41 N 60 2 SE0620139 Gyllbergen, Ludvikasidan * 542,3 E 15 5 N 60 23 SE0620141 Tures Ã ¤ng 0,96 E 15 11 N 60 20 SE0620142 Gamla Finntorpet * 7 E 15 4 N 60 13 SE0620144 JÃ ¤tturn 49,9 E 15 16 N 60 16 SE0620145 TvÃ ¤rstupet * 39,1 E 15 26 N 60 22 SE0620148 Nedra Oppsveten * 24,5 E 15 27 N 60 1 SE0620151 Bispbergs klack * 53,9 E 15 49 N 60 21 SE0620154 HÃ ¤sslen * 10,8 E 16 15 N 60 16 SE0620156 Bredmossen, norr * 47,6 E 16 5 N 60 8 SE0620158 Valla mosse 94,6 E 16 21 N 60 22 SE0620160 KungsgÃ ¥rdsholmarna * 299,8 E 16 18 N 60 8 SE0620161 Risshytte Hage 2,3 E 15 36 N 60 20 SE0620162 NÃ ¥skilen * 115,5 E 14 33 N 60 32 SE0620164 BirtjÃ ¤rnsberget * 58,4 E 14 36 N 60 25 SE0620168 Lilltuppen * 31,8 E 15 39 N 60 52 SE0620172 RotsjÃ ¶n * 147 E 15 55 N 61 0 SE0620174 LortÃ ¥n * 48,6 E 15 10 N 60 28 SE0620175 Stormyrberget * 50,8 E 14 59 N 60 26 SE0620176 SturvÃ ¥l * 22 E 15 11 N 60 34 SE0620177 Ljusfallet-DjupdalsvÃ ¤gen 2,6 E 16 19 N 60 17 SE0620180 Lilla Ã lgberget * 4,5 E 15 56 N 60 10 SE0620182 PÃ ¥lsbenning * 41,9 E 16 10 N 60 16 SE0620185 Ã rtknubben * 57,4 E 15 29 N 60 48 SE0620187 LÃ ¥ngmyran 6,1 E 15 2 N 60 21 SE0620188 Predikstolen * 31,8 E 15 0 N 60 21 SE0620190 Bredvalla * 93,5 E 13 9 N 61 5 SE0620191 BÃ ¶tÃ ¥berget * 46,4 E 13 56 N 60 44 SE0620201 KrÃ ¥kbergskÃ ¤rret * 17,5 E 14 15 N 60 56 SE0620202 LÃ ¥nghedsberg * 55,9 E 14 24 N 60 42 SE0620204 SÃ ¤xberg * 60,8 E 14 18 N 60 47 SE0620205 Ã sklitten * 58,9 E 13 51 N 60 52 SE0620207 TjÃ ¥berget * 1 852,4 E 14 31 N 61 24 SE0620209 Kyrkberget * 41,9 E 15 25 N 60 52 SE0620212 Rostberget * 48,2 E 14 24 N 60 27 SE0620213 Diftalsberget * 43,4 E 12 36 N 61 52 SE0620215 Gummas * 22,3 E 13 31 N 61 19 SE0620219 Skogsbo * 16,2 E 13 37 N 61 23 SE0620221 Tranuberget * 119,6 E 12 29 N 61 51 SE0620222 VÃ ¥lÃ ¥berget * 47 E 12 49 N 61 50 SE0620223 Knusberget * 16,6 E 14 53 N 60 30 SE0620224 GrÃ ¥thÃ ¥let * 28,4 E 14 55 N 60 33 SE0620225 MyggtjÃ ¤rn * 8 E 15 0 N 60 32 SE0620226 GrÃ ¤vsbuan * 19,4 E 15 7 N 60 37 SE0620227 Djurmo klack-Oxberget * 97,6 E 15 11 N 60 33 SE0620228 Ã ndlÃ ¶sberg * 33,9 E 15 9 N 60 29 SE0620229 BrÃ ¶ttjÃ ¤rnaÃ ¥n * 12,5 E 15 0 N 60 31 SE0620230 PrÃ ¤stbuan * 119,9 E 15 5 N 60 24 SE0620231 TansvÃ ¤gga * 92,6 E 15 0 N 60 22 SE0620232 SvartÃ ¥n * 10,5 E 16 12 N 60 6 SE0620233 BysjÃ ¶holmarna-Fullsta * 416,9 E 16 31 N 60 10 SE0620234 FÃ ¤rnebofjÃ ¤rden, nordvÃ ¤st * 137,8 E 16 42 N 60 12 SE0620235 PrÃ ¤stgÃ ¥rdsÃ ¤ngen i By 0,14 E 16 28 N 60 12 SE0620236 HolmsjÃ ¶arna-vÃ ¤st * 276,6 E 15 33 N 60 26 SE0620237 Gyllbergen, BorlÃ ¤ngesidan * 1 084 E 15 8 N 60 23 SE0620238 VÃ ¤sjÃ ¶n * 6,8 E 16 5 N 60 43 SE0620239 Realsbo * 19,8 E 16 14 N 60 15 SE0620240 Lilla Ã lvgÃ ¥ngen 60,2 E 16 1 N 60 16 SE0620241 Lybergseggen * 12,9 E 13 34 N 60 55 SE0620242 SÃ ¶ppenmyran * 47,3 E 15 23 N 60 8 SE0620243 Ã sterÃ ¥berget, Ã ¶st * 124,1 E 14 48 N 61 26 SE0620244 Kloster * 227,8 E 16 7 N 60 22 SE0620245 FjÃ ¤tfallet * 36 E 13 15 N 61 40 SE0620246 KyrkbytjÃ ¤rn 44 E 15 43 N 60 31 SE0620247 Gravbergsdalen * 9,5 E 15 25 N 60 2 SE0620248 Slogfallet * 26,9 E 15 27 N 59 58 SE0620249 Karls KnÃ ¶s * 58,1 E 15 5 N 60 30 SE0620250 LindÃ ¤nget * 118,9 E 14 37 N 61 6 SE0620251 Stackharen * 55,1 E 16 3 N 60 16 SE0620252 Lilltansen 0,7 E 15 28 N 60 41 SE0620253 Fransbo Ã ¤ng 0,19 E 16 13 N 60 16 SE0620254 Limberget-SÃ ¶rvik 2,3 E 15 10 N 60 11 SE0620255 ElÃ ¤ndesgraven * 77,4 E 12 42 N 62 3 SE0620256 StadssjÃ ¶n * 50,3 E 16 1 N 60 17 SE0620257 Stadsberget 49,7 E 15 58 N 60 17 SE0620258 LimsjÃ ¶n 125,8 E 15 1 N 60 44 SE0620259 GÃ ¶nan 86 E 14 30 N 60 34 SE0620260 HÃ ¥n * 53,2 E 14 26 N 60 11 SE0620261 Nackarberg * 77,2 E 14 40 N 60 5 SE0620262 HolmtjÃ ¤rn * 5,2 E 14 43 N 60 2 SE0620263 SkÃ ¤rbÃ ¤ckens domÃ ¤nreservat * 5,9 E 13 58 N 61 30 SE0620264 Hammarskaftet * 52 E 12 23 N 61 57 SE0620265 BlocktjÃ ¤rnÃ ¥sen * 103,8 E 12 36 N 61 44 SE0620266 LillfjÃ ¤ten * 423,3 E 12 57 N 62 0 SE0620267 KÃ ¤llslÃ ¤tten * 8,8 E 15 28 N 60 37 SE0620268 Ã rjasÃ ¤nget * 120,3 E 14 49 N 60 24 SE0620269 BjÃ ¶rbergshÃ ¤llan * 133,9 E 14 38 N 60 34 SE0620270 Tramsgrav * 48,7 E 14 11 N 61 23 SE0620271 StupÃ ¥sen-HisjÃ ¶hÃ ¥llan * 21,6 E 12 13 N 61 57 SE0620272 BrÃ ¶dlÃ ¶sberget 2,1 E 15 10 N 61 0 SE0620273 JutjÃ ¤rn-Ovanmyra * 12,6 E 15 16 N 60 58 SE0620274 SÃ ¶rboda 7,9 E 15 15 N 61 5 SE0620275 Trollmosseskogen * 548,3 E 15 16 N 61 20 SE0620276 Hemshyttan NR * 30,2 E 15 38 N 60 3 SE0620277 Ã rsjÃ ¶berget * 21,1 E 13 12 N 60 55 SE0620278 Ã det * 49,5 E 16 30 N 60 8 SE0620279 HÃ ¶gstrand * 46,6 E 13 13 N 61 13 SE0620280 Stora FinnsjÃ ¶n * 18,3 E 16 31 N 60 20 SE0620281 KonnsjÃ ¶n * 2,3 E 16 20 N 60 19 SE0620282 GÃ ¥rdsjÃ ¶arna * 78,2 E 16 30 N 60 19 SE0620284 Skissen * 140,6 E 16 33 N 60 17 SE0620285 Tolvsmossen * 33,3 E 16 29 N 60 18 SE0620286 KrokbÃ ¤cken * 8,8 E 16 19 N 60 20 SE0620287 Bromsberget * 27,8 E 15 41 N 59 58 SE0620288 Norrviken 30,6 E 14 35 N 60 55 SE0620289 Agnmyren 3,4 E 14 37 N 60 55 SE0620290 Korantberget * 182,3 E 15 33 N 60 52 SE0620291 Slogmyrloken 56,7 E 15 31 N 60 42 SE0620292 HornbobrÃ ¤ndan * 127,8 E 16 7 N 60 47 SE0620293 LÃ ¥ngÃ ¶n * 13,4 E 16 6 N 60 46 SE0620294 GrÃ ¤sberget * 16,1 E 15 40 N 60 53 SE0620295 Ramsellskogen * 287,2 E 16 7 N 60 42 SE0620296 Himmelsberget * 22,3 E 16 1 N 60 55 SE0620297 Berg-Annas berg * 30,4 E 16 4 N 60 52 SE0620298 Tallbergsklitten * 13,9 E 16 1 N 60 58 SE0620299 Helvetesfallet * 2,1 E 14 45 N 61 16 SE0620300 LurÃ ¥n * 28,1 E 15 38 N 60 45 SE0620301 Ã ngestjÃ ¤rn 7,1 E 15 6 N 60 49 SE0620302 KÃ ¤gelberget * 304,8 E 14 49 N 60 36 SE0620303 FrÃ ¶sarÃ ¥sen * 12,5 E 14 28 N 60 13 SE0620304 Kullerbergen * 627,6 E 14 17 N 60 10 SE0620305 Kanaberget * 88,4 E 14 32 N 60 7 SE0620306 GÃ ¤nsberget 49,1 E 14 45 N 60 15 SE0620307 Lejberget * 622,6 E 14 18 N 60 13 SE0620308 RisrÃ ¶d 63,1 E 15 13 N 60 53 SE0620309 GlistjÃ ¤rn 53,5 E 15 5 N 60 56 SE0620310 Hagge 7:6 17,9 E 15 17 N 60 7 SE0620311 SÃ ¤terdalen * 82,2 E 15 44 N 60 21 SE0620312 SÃ ¤lsklinten * 98,1 E 14 26 N 60 22 SE0620314 Storsveden 10,4 E 15 9 N 61 4 SE0620315 TrygÃ ¥skÃ ¶len * 1 420,4 E 13 19 N 61 45 SE0620316 Myrar vid Ã gan * 107,8 E 13 1 N 61 47 SE0620317 ToxÃ ¥sen * 17,3 E 12 38 N 61 43 SE0620318 NyÃ ¤ngena * 348,7 E 13 22 N 61 22 SE0620319 GÃ ¤sjÃ ¶Ã ¥sen * 28,8 E 12 50 N 61 48 SE0620320 KimbÃ ¤cken * 45,4 E 13 20 N 61 40 SE0620321 Guckuskolokaler vid Norr Lindberg 2,2 E 15 6 N 60 48 SE0620323 SÃ ¤lsflotten * 510,5 E 14 37 N 60 26 SE0620324 StaktjÃ ¤rn * 11,5 E 16 7 N 60 34 SE0630004 HÃ ¶gmossen * 6,2 E 16 41 N 60 16 SE0630005 BÃ ¤rsÃ ¥n * 9,3 E 16 33 N 60 22 SE0630006 KÃ ¥rsberget * 10,9 E 16 31 N 60 24 SE0630007 KÃ ¶pmansmossen * 153,9 E 16 34 N 60 24 SE0630010 SurtjÃ ¤rn * 7,5 E 16 13 N 60 36 SE0630011 SÃ ¶derÃ ¥sens domÃ ¤nreservat * 25,2 E 16 24 N 60 30 SE0630017 Lomsmuren * 660,6 E 16 55 N 60 31 SE0630021 Ã sterbergsmuren * 21,7 E 16 24 N 60 42 SE0630023 Myrar Ã ¶ster om Ã jaren * 1 732,8 E 16 56 N 60 42 SE0630026 Orarna * 701,7 E 17 19 N 60 41 SE0630027 Eggegrund och GrÃ ¥sjÃ ¤lsbÃ ¥dan * 714,2 E 17 30 N 60 43 SE0630028 HarkskÃ ¤rsfjÃ ¤rden * 371,7 E 17 17 N 60 46 SE0630030 SkÃ ¤ltjÃ ¤rnmuren * 231 E 16 28 N 60 51 SE0630033 HÃ ¥dells gammelskog * 14,8 E 17 3 N 60 57 SE0630034 Axmar hÃ ¶gmosse och Gnagmur * 376,1 E 17 2 N 61 0 SE0630039 Tulpans * 2,7 E 15 52 N 61 8 SE0630040 Stormyran-GrannÃ ¤sen * 1 172,2 E 15 59 N 61 10 SE0630042 DjupsjÃ ¶n-RÃ ¶mmaberget * 86,3 E 16 28 N 61 7 SE0630052 NÃ ¤sudden 7,3 E 16 6 N 61 21 SE0630055 Voxnan 774,7 E 15 27 N 61 27 SE0630057 Grytaberget * 316,9 E 15 43 N 61 34 SE0630060 GrossjÃ ¶berget * 422,6 E 16 37 N 61 29 SE0630061 Ysberget-LaxtjÃ ¤rnsberget * 398,5 E 16 39 N 61 32 SE0630065 Bodareservatet (Trollhagarna) 10,8 E 16 53 N 61 32 SE0630067 SnÃ ¤cken 11,2 E 17 10 N 61 25 SE0630068 AgÃ ¶n-KrÃ ¥kÃ ¶n * 3 077,3 E 17 23 N 61 33 SE0630069 DrakÃ ¶n-TihÃ ¤llan * 1 568,4 E 17 20 N 61 32 SE0630072 DigerbergsomrÃ ¥det * 1 892,4 E 14 32 N 61 38 SE0630073 FlarksjÃ ¶berget (Uvberget) * 144,6 E 14 40 N 61 40 SE0630075 BÃ ¶rningsberget * 99,3 E 14 36 N 61 44 SE0630077 NÃ ¤verÃ ¥sen * 16,9 E 14 42 N 61 47 SE0630079 HÃ ¤genlammsmyran * 457,1 E 14 56 N 61 41 SE0630080 Tornmyran * 174,7 E 14 58 N 61 43 SE0630083 JÃ ¤rvsÃ ¶holmarna 198,3 E 16 10 N 61 40 SE0630084 KyrkÃ ¶n 6 E 16 11 N 61 42 SE0630089 HÃ ¶lick * 610,7 E 17 28 N 61 37 SE0630091 LÃ ¶vsalen * 202,3 E 17 27 N 61 39 SE0630092 Klibbalreservatet * 43,3 E 17 28 N 61 40 SE0630093 Norra Hornslandet * 106,5 E 17 26 N 61 43 SE0630094 KuggÃ ¶rarna * 58,5 E 17 31 N 61 42 SE0630099 Ã ngraÃ ¥n * 280,6 E 15 16 N 61 56 SE0630100 TÃ ¶rnberget * 160,8 E 15 23 N 61 54 SE0630101 Mellanljusnan Laforsen-Korskrogen 475,9 E 15 45 N 61 52 SE0630102 SkÃ ¥lvallbrÃ ¤nnan * 119,4 E 15 36 N 61 59 SE0630103 Flisberget * 53,8 E 15 35 N 62 2 SE0630107 Brassberget * 138,3 E 15 43 N 62 12 SE0630108 StensjÃ ¶n och LomtjÃ ¤rn * 1 234,8 E 16 16 N 62 8 SE0630111 Bromsvallsberget * 19,2 E 17 1 N 61 49 SE0630121 EnsjÃ ¶lokarna * 82,2 E 15 32 N 62 17 SE0630122 HÃ ¶gbrÃ ¤nntjÃ ¤rn * 16,3 E 15 29 N 62 19 SE0630125 HagÃ ¥sen * 262,4 E 16 7 N 62 13 SE0630129 KlÃ ¶vberget (sÃ ¶dra) * 45,8 E 16 38 N 62 12 SE0630134 MyrsjÃ ¶myrorna * 354 E 16 29 N 61 5 SE0630136 Bondarvsvallsberget * 17,7 E 15 58 N 61 39 SE0630139 LÃ ¥ngvind * 787,6 E 17 11 N 61 26 SE0630140 EnÃ ¥ngersÃ ¥n 21,5 E 16 51 N 61 31 SE0630150 HÃ ¤stmyrberget * 138,3 E 16 54 N 62 10 SE0630153 JordbÃ ¤rsmuren-Ã lbo * 988,6 E 16 56 N 60 18 SE0630154 Spjutholmen * 154,5 E 17 17 N 60 27 SE0630155 StenÃ ¶orn 57,9 E 17 12 N 61 14 SE0630156 Ã lsjÃ ¶n * 156,3 E 17 3 N 61 16 SE0630157 BlÃ ¤cktÃ ¤rnsjÃ ¶n * 22,9 E 17 16 N 60 33 SE0630158 IgelsjÃ ¶n * 15,1 E 17 16 N 60 34 SE0630159 SÃ ¤vasjÃ ¶n * 41,8 E 17 18 N 60 33 SE0630160 Gustavsmurarna * 74 E 17 20 N 60 36 SE0630161 MatyxsjÃ ¶n * 27,9 E 17 20 N 60 37 SE0630162 OrmÃ ¶n * 74,6 E 17 12 N 60 53 SE0630163 Gammelstilla-Bredmossen * 169,9 E 16 38 N 60 24 SE0630164 TesteboÃ ¥n * 518,7 E 17 1 N 60 45 SE0630165 TesteboÃ ¥ns delta * 116,2 E 17 10 N 60 41 SE0630166 Axmar-GÃ ¥sholma * 5 629,3 E 17 13 N 61 2 SE0630167 StenbÃ ¤cken * 4,6 E 17 5 N 60 40 SE0630168 LÃ ¥ngbro * 155,5 E 16 48 N 61 29 SE0630170 VitÃ ¶rarna * 155,4 E 17 30 N 61 59 SE0630171 Gnarpskaten * 144,9 E 17 27 N 62 0 SE0630172 Gnarps Masugn * 222 E 17 27 N 62 2 SE0630173 Gran * 453,6 E 17 38 N 62 0 SE0630175 GladbÃ ¤cken * 3,3 E 16 16 N 61 57 SE0630176 DjupbÃ ¤cken * 4,5 E 15 57 N 61 48 SE0630177 SvansjÃ ¶myran med Hamra nationalpark * 179,7 E 14 45 N 61 45 SE0630178 SÃ ¶rsundet * 94 E 17 13 N 60 53 SE0630179 SkÃ ¤rjÃ ¥n * 117 E 17 7 N 61 2 SE0630180 StorrÃ ¶jningsmoran 27,6 E 17 2 N 61 8 SE0630182 Oxsand * 30,4 E 17 28 N 62 7 SE0630184 FrÃ ¤kentjÃ ¤rn * 12,8 E 15 8 N 61 42 SE0630187 Bredforsen * 222,3 E 17 12 N 60 25 SE0630189 Ã vre HedesundafjÃ ¤rden * 599,1 E 16 56 N 60 17 SE0630190 FÃ ¤rnebofjÃ ¤rden * 5 086,2 E 16 48 N 60 14 SE0630191 Ista * 737,8 E 16 46 N 60 14 SE0630192 Gysinge * 473 E 16 53 N 60 16 SE0630193 Hade * 4,5 E 17 2 N 60 17 SE0630194 BrÃ ¤nnan * 0,78 E 17 20 N 60 36 SE0630195 Bultbomurarna * 124 E 17 19 N 60 37 SE0630198 FÃ ¤bods 1,3 E 16 31 N 60 25 SE0630201 LÃ ¥ngsjÃ ¶n 6,3 E 16 25 N 60 44 SE0630202 MÃ ¶rtsjÃ ¶bÃ ¤cken 0,53 E 16 25 N 60 45 SE0630203 GosjÃ ¶n 40,6 E 16 56 N 61 5 SE0630204 Tomtas 0,19 E 16 6 N 61 6 SE0630205 Haga * 2,8 E 16 21 N 61 29 SE0630206 GalvÃ ¥n 22 E 16 17 N 61 25 SE0630207 LillÃ ¥n 1,3 E 15 51 N 61 18 SE0630208 Morabo * 0,57 E 15 45 N 61 28 SE0630209 Grytabergsbranten * 71,1 E 15 45 N 61 32 SE0630211 LappmyrÃ ¥sen 59,2 E 14 55 N 61 45 SE0630212 LÃ ¥ngtjÃ ¤rnsmyrarna-FlÃ ¥mhalsen * 95,6 E 14 56 N 61 45 SE0630213 Storkullen 34,4 E 14 56 N 61 47 SE0630214 KolarsjÃ ¶bÃ ¤cken 1,2 E 14 59 N 61 47 SE0630215 TvÃ ¤ringen 170,8 E 15 41 N 62 14 SE0630216 Remman 1,4 E 16 6 N 62 5 SE0630217 StensjÃ ¶n 53,8 E 16 35 N 61 38 SE0630218 HagÃ ¥sen-KlingersjÃ ¶Ã ¥sen * 503,9 E 16 9 N 62 13 SE0630219 DalaÃ ¥n 0,74 E 16 28 N 61 58 SE0630220 FlotthÃ ¶ljan * 110 E 16 11 N 62 6 SE0630221 Buskan * 0,96 E 16 28 N 62 10 SE0630222 Ã lvÃ ¥sen * 428,6 E 16 45 N 62 3 SE0630223 Mellanljusnan Korskrogen-Edeforsen 611 E 15 49 N 61 48 SE0630224 DalsbÃ ¤cken-LiljeslÃ ¥ttsbÃ ¤cken * 14,4 E 15 42 N 62 1 SE0630225 BÃ ¤ckeskogsvallen 0,4 E 15 46 N 62 1 SE0630226 BÃ ¤ckan * 0,82 E 15 50 N 62 0 SE0630227 KlovbÃ ¤cken * 4,9 E 17 4 N 62 3 SE0630228 BorrsjÃ ¶n-VikarsjÃ ¶n 45,5 E 16 3 N 61 49 SE0630229 FÃ ¥gelsjÃ ¶ 2 E 14 38 N 61 45 SE0630231 NÃ ¤tsjÃ ¶bÃ ¤cken * 180,2 E 15 10 N 61 39 SE0630232 RossenomrÃ ¥det * 755,7 E 15 42 N 61 37 SE0630233 Andersvallsmyran * 70,4 E 16 2 N 61 33 SE0630234 AndersvallsslÃ ¥tten * 149,1 E 16 3 N 61 33 SE0630235 Taskberget * 54 E 16 59 N 61 40 SE0630237 HÃ ¤sthagsberget * 27,7 E 16 38 N 61 7 SE0630238 TesteboÃ ¥n-nedre * 99,9 E 17 7 N 60 43 SE0630239 LimÃ ¶n * 156,3 E 17 20 N 60 42 SE0630240 Vitgrund-NorrskÃ ¤r * 327,5 E 17 24 N 60 46 SE0630241 HÃ ¥mansmaren * 19 E 17 18 N 60 45 SE0630242 Grinduga * 30,4 E 17 18 N 60 38 SE0630244 TunderÃ ¥sen * 31 E 16 2 N 61 30 SE0630245 Stora SundsjÃ ¶berget * 671,6 E 14 43 N 61 37 SE0630246 KyrksjÃ ¶n 59,4 E 16 5 N 61 49 SE0630247 Jugansbo 15,7 E 17 5 N 60 17 SE0630248 Kolbosveden * 10,1 E 16 38 N 60 20 SE0630249 ViksjÃ ¶ * 2,6 E 16 55 N 60 58 SE0630250 Ã rsunda 2,2 E 16 44 N 60 31 SE0630251 OppegÃ ¥rden * 3 E 17 2 N 61 45 SE0630252 PrÃ ¤stvallen * 1,5 E 16 3 N 61 34 SE0630253 AndÃ ¥n * 142 E 16 5 N 61 27 SE0630254 Hedesundaskogen * 51,6 E 17 1 N 60 27 SE0630255 Storberget * 182,8 E 16 53 N 61 42 SE0630256 Stormyran-Blistermyran * 1 538,6 E 15 21 N 61 47 SE0630257 LÃ ¥nghÃ ¤llskogen * 82,2 E 17 20 N 60 35 SE0630258 Styggmurarna * 126,8 E 17 16 N 60 33 SE0630259 Ã lkarstjÃ ¤rnarna * 719,7 E 15 21 N 61 26 SE0710002 Malungsfluggen * 30,5 E 16 53 N 62 10 SE0710004 KlÃ ¶vberget (norra) * 23,5 E 16 38 N 62 12 SE0710005 RÃ ¶dmyrÃ ¥sen * 19,8 E 16 44 N 62 12 SE0710008 Stormyrskogen * 421,3 E 16 15 N 62 15 SE0710016 LÃ ¥ngharsholmen * 108,1 E 17 28 N 62 28 SE0710019 Rankleven * 52 E 15 57 N 62 30 SE0710021 BjÃ ¶rntjÃ ¤rn * 21,8 E 15 5 N 62 31 SE0710028 Smitingen-HÃ ¤rnÃ ¶klubb * 232,6 E 18 2 N 62 35 SE0710031 SundsjÃ ¶Ã ¥sen * 413,2 E 16 52 N 62 38 SE0710033 JÃ ¤mtgaveln * 3 064,7 E 15 53 N 62 40 SE0710034 Ã sen * 135,9 E 16 41 N 62 43 SE0710037 Lovik-Storflon * 370,4 E 16 30 N 62 47 SE0710038 FagerÃ ¥sen * 299,8 E 17 5 N 62 48 SE0710040 RigÃ ¥sen * 9,5 E 17 3 N 62 49 SE0710042 HÃ ¶gbonden * 347,4 E 18 28 N 62 52 SE0710044 VÃ ¤llingsjÃ ¶ urskog * 229,7 E 17 12 N 62 54 SE0710046 Halsviksravinen * 63,3 E 18 26 N 62 55 SE0710048 Omneberget * 29,6 E 18 20 N 62 57 SE0710054 Skuleskogen * 3 004,2 E 18 29 N 63 6 SE0710056 Trysunda 1 053,1 E 18 47 N 63 7 SE0710057 Balesudden * 919,2 E 18 41 N 63 10 SE0710058 SvartnÃ ¤sudden * 63,2 E 18 4 N 63 10 SE0710059 VÃ ¤stanÃ ¥hÃ ¶jden * 176,7 E 18 13 N 63 10 SE0710060 PrÃ ¤stflon * 65,5 E 16 29 N 63 14 SE0710062 StorkÃ ¤len * 92,9 E 16 39 N 63 15 SE0710065 GideÃ ¥bergsmyrarna * 86,3 E 16 33 N 63 17 SE0710070 RÃ ¥gsvedjeberget * 46,3 E 16 54 N 63 24 SE0710075 TÃ ¥gsjÃ ¶brÃ ¤nnan * 19,2 E 17 21 N 63 35 SE0710077 KÃ ¥lhuvudet * 770,7 E 18 25 N 63 38 SE0710082 Herrbergsliden * 133,9 E 18 46 N 63 44 SE0710083 VÃ ¤ndÃ ¥tberget * 298,7 E 18 19 N 63 48 SE0710084 LillsjÃ ¶slÃ ¥ttern 4,9 E 17 51 N 63 48 SE0710086 TrolltjÃ ¤rn * 64,2 E 18 3 N 63 50 SE0710088 RuskhÃ ¶jden * 25,5 E 16 52 N 63 52 SE0710089 Rismyrberget * 34,2 E 17 51 N 63 53 SE0710090 Stockholmsgatorna (sÃ ¶dra) * 29,6 E 17 50 N 63 53 SE0710107 Gammtratten * 733,9 E 18 7 N 63 51 SE0710108 SvarttjÃ ¤rnsÃ ¥sen * 77,9 E 15 12 N 62 34 SE0710111 SÃ ¶r-SkirsjÃ ¶berget * 71,1 E 16 35 N 63 51 SE0710131 Ã vre SulÃ ¥n * 325,3 E 16 51 N 62 35 SE0710132 SÃ ¶r-Lappmyran * 251 E 17 34 N 62 52 SE0710142 Villmyran 5,3 E 18 30 N 62 59 SE0710143 GnÃ ¤ggen 28,5 E 18 37 N 62 56 SE0710144 MossatrÃ ¤sk * 901 E 17 18 N 63 50 SE0710146 OringsjÃ ¶/Mo-LÃ ¥ngsjÃ ¶n * 191 E 17 7 N 63 26 SE0710147 BÃ ¥galiden * 97,1 E 18 20 N 63 44 SE0710148 Ã lgberget-BjÃ ¶rnberget * 266,6 E 17 27 N 62 55 SE0710149 StensjÃ ¶flon * 524,7 E 16 28 N 63 16 SE0710150 Djupdalen * 364,7 E 16 33 N 63 16 SE0710151 Nipsippan i NÃ ¤ssjÃ ¶ by 1,7 E 16 21 N 63 35 SE0710152 StornÃ ¤set * 107,1 E 17 30 N 62 27 SE0710153 HemlingsÃ ¥n 1 934,1 E 18 14 N 63 44 SE0710154 Grenforsen * 30,8 E 17 13 N 62 18 SE0710155 HelvetesbrÃ ¤nnan (sÃ ¶dra) * 2 389,4 E 15 19 N 62 35 SE0710156 Ensillre kalkbarrskog 11,5 E 15 44 N 62 34 SE0710157 GranbodÃ ¥sen 17,2 E 15 36 N 62 36 SE0710158 SmedsgÃ ¥rden * 4,2 E 17 26 N 62 26 SE0710159 Gammelbodarna 5,7 E 15 50 N 62 34 SE0710160 HÃ ¶gÃ ¤nge 2,4 E 16 41 N 62 19 SE0710161 Nipsippan vid KrÃ ¥ngen 3,8 E 16 25 N 63 34 SE0710163 Raviner vid Latmansmon 5,5 E 17 23 N 62 47 SE0710164 MoÃ ¤lven 3 197,5 E 17 37 N 63 33 SE0710165 LÃ ¶vlund 33,2 E 16 16 N 63 32 SE0710166 Del av BremÃ ¶n * 1 020,6 E 17 42 N 62 12 SE0710167 GuldnÃ ¤sbÃ ¤cken 2,9 E 17 23 N 62 37 SE0710169 TolvÃ ¶sand * 12,9 E 17 32 N 62 27 SE0710170 Ã rasjÃ ¶bÃ ¤cken-Storsvedjan * 226,8 E 17 7 N 62 43 SE0710171 BodÃ ¥sen 9,9 E 15 39 N 62 34 SE0710172 JuÃ ¥n 9,8 E 15 34 N 62 21 SE0710173 Maljan 13,7 E 15 24 N 62 22 SE0710174 MarkbÃ ¤cken 54,5 E 15 37 N 62 35 SE0710175 Stormyran-Lommyran * 1 052,1 E 15 43 N 62 23 SE0710176 VattenÃ ¥n 19,1 E 15 29 N 62 33 SE0710177 Avan 2 E 15 38 N 62 30 SE0710178 Salusanden 2,3 E 19 16 N 63 27 SE0710179 VitbergsbÃ ¤cken * 1,4 E 18 25 N 63 28 SE0710180 Granliden * 88,3 E 18 15 N 63 47 SE0710181 Djupvikberget 1,5 E 18 40 N 63 4 SE0710182 Stormyran pÃ ¥ UlvÃ ¶n * 89,5 E 18 41 N 63 3 SE0710183 Ã ttjÃ ¤rnsbÃ ¤cken * 52,8 E 17 43 N 63 27 SE0710184 Lill-MÃ ¥rdsjÃ ¶bÃ ¤cken 1,1 E 16 14 N 63 38 SE0710185 VÃ ¤gsjÃ ¶knÃ ¶sen * 38,9 E 17 46 N 62 30 SE0710186 HÃ ¶gberget * 191,6 E 17 3 N 63 26 SE0710187 JÃ ¤ttjÃ ¤rn * 52,4 E 16 59 N 63 25 SE0710188 SÃ ¶nnasjÃ ¶berget * 205,5 E 16 40 N 62 18 SE0710189 UvsjÃ ¶n * 171,5 E 17 54 N 63 25 SE0710190 Hummelvik * 254,4 E 18 34 N 63 8 SE0710191 NavarÃ ¥n * 63,3 E 16 43 N 62 36 SE0710192 MÃ ¥ckelmyran * 62,4 E 17 26 N 62 15 SE0710193 Stormyran i Njurunda * 53,7 E 17 24 N 62 12 SE0710194 Fransmyran * 412,2 E 17 5 N 63 31 SE0710195 BjÃ ¶rkbÃ ¤cksmyran * 187,4 E 16 31 N 62 16 SE0710196 PengsjÃ ¶komplexet * 4 136,2 E 17 38 N 63 42 SE0710197 SpÃ ¥ngmyran-RÃ ¶jtjÃ ¤rnsmyran * 876,5 E 16 4 N 62 19 SE0710198 Juni-Stormyran 51,2 E 17 36 N 62 13 SE0710199 GrÃ ¶nviksmyran * 50,8 E 17 37 N 62 13 SE0710200 Sumpskog vid FlÃ ¤rkmyran * 2,2 E 17 34 N 62 28 SE0710201 RigstakÃ ¤rret * 4,7 E 17 31 N 62 31 SE0710202 LÃ ¥ngnÃ ¤smon * 4,4 E 17 24 N 62 38 SE0710203 Masugnsgrundet * 13,2 E 17 23 N 62 32 SE0710204 Ravin pÃ ¥ RonÃ ¶n 2,7 E 18 37 N 63 4 SE0710205 Stormyran vid Ã xingen 35,5 E 16 4 N 63 38 SE0710206 Ravin i Holme 2,6 E 16 26 N 63 32 SE0710207 NordsjÃ ¶vikarna i FaxÃ ¤lven 6 E 17 2 N 63 11 SE0710208 HÃ ¶glands naturminne 0,4 E 16 39 N 62 49 SE0710209 Ravin vid Lidens gamla kyrka 1,3 E 16 47 N 62 42 SE0710210 Raviner i NilsbÃ ¶le 5,3 E 16 52 N 62 39 SE0710211 Linvarpet 6,1 E 17 13 N 62 31 SE0710212 Skog sÃ ¶der Ensillrebodarna 6,5 E 15 44 N 62 34 SE0710213 Skjulsta strandÃ ¤ng 4,4 E 16 35 N 62 25 SE0710214 NyÃ ¤nget 0,57 E 15 49 N 62 33 SE0710215 FÃ ¤ren * 0,4 E 17 29 N 62 37 SE0710216 LidÃ ¤ngen * 0,59 E 18 8 N 62 57 SE0710217 Hassel hackslÃ ¥tt * 0,55 E 16 45 N 62 15 SE0710218 Fagerviken hackslÃ ¥tt * 1 E 16 29 N 62 39 SE0710219 BlÃ ¥sttorpet * 0,62 E 16 26 N 62 14 SE0710220 MyckelsjÃ ¶ hackslÃ ¥tt * 0,76 E 17 12 N 62 35 SE0710221 MyckelÃ ¤ng hagmark * 13,4 E 17 32 N 62 27 SE0710222 Nipor i Myre * 4,4 E 17 4 N 63 20 SE0710223 Remmarn 1,2 E 18 18 N 63 50 SE0720011 Stubbarna * 24,3 E 14 26 N 62 19 SE0720012 Haberget * 50,1 E 14 58 N 62 3 SE0720029 SÃ ¥nfjÃ ¤llet * 11 296,3 E 13 33 N 62 17 SE0720050 KÃ ¤ringberget * 36,9 E 16 20 N 62 44 SE0720051 Svedjan * 3,5 E 16 19 N 62 45 SE0720052 BÃ ¥thÃ ¤llan * 4,3 E 16 15 N 62 46 SE0720053 ValletjÃ ¤rnarna * 14,1 E 16 21 N 62 46 SE0720056 NÃ ¤kten 8 271,6 E 14 39 N 62 49 SE0720058 Hoverberget * 119,1 E 14 26 N 62 49 SE0720065 Berge * 73,3 E 14 50 N 62 56 SE0720079 VÃ ¥rkallhÃ ¶jden * 28,1 E 16 7 N 63 4 SE0720086 BilltjÃ ¤rn * 105,3 E 16 35 N 63 6 SE0720091 FillstabÃ ¤cken * 15,4 E 14 32 N 63 8 SE0720092 OdensalakÃ ¤rret * 3,2 E 14 40 N 63 9 SE0720094 Ã ndsjÃ ¶n 95 E 14 34 N 63 10 SE0720117 Ã net * 36,9 E 14 13 N 63 19 SE0720131 Vackermyren * 123,7 E 15 21 N 63 27 SE0720134 Offerdalsberg * 198,3 E 14 10 N 63 30 SE0720147 KÃ ¤laslÃ ¥tten * 374,6 E 15 0 N 63 38 SE0720172 TannsjÃ ¶ * 15,8 E 16 31 N 63 59 SE0720183 FrostvikenfjÃ ¤llen * 93 838,3 E 14 38 N 64 38 SE0720196 LungsjÃ ¶skogen * 252,1 E 16 12 N 62 50 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 139 E 14 35 N 64 9 SE0720201 HelvetesbrÃ ¤nnan; Norra * 999,5 E 15 17 N 62 36 SE0720202 Ã jsjÃ ¶myrarna * 770,4 E 15 6 N 63 26 SE0720213 MarntallsÃ ¥sen * 4 058 E 13 58 N 62 56 SE0720215 BrÃ ¶tarna * 3 627,6 E 14 8 N 62 50 SE0720221 NybodflÃ ¶ten * 163,2 E 14 8 N 62 22 SE0720240 VÃ ¤gskÃ ¤let * 52,3 E 14 27 N 63 45 SE0720241 MargitbrÃ ¤nnan * 67,4 E 14 29 N 63 46 SE0720242 NÃ ¤verkÃ ¤lsbodarna; Myren norr om 31,9 E 15 14 N 63 35 SE0720243 HÃ ¶gÃ ¥sen * 94,9 E 14 24 N 62 15 SE0720244 BlektjÃ ¤rn * 90,9 E 15 22 N 62 50 SE0720245 VÃ ¤ster-OttsjÃ ¶n * 44,2 E 14 48 N 63 45 SE0720246 KÃ ¶sta urskog * 5 E 13 53 N 63 21 SE0720247 HalÃ ¥sen 29 E 14 43 N 63 17 SE0720248 StorholmsjÃ ¶ * 289 E 14 16 N 63 40 SE0720249 GrÃ ¶ntoppen * 120,8 E 14 18 N 63 42 SE0720251 Borgflon 34,4 E 15 2 N 63 33 SE0720252 FlÃ ¤rkarna * 31,8 E 16 10 N 63 4 SE0720253 Ã smyren 14,3 E 14 34 N 63 23 SE0720254 StamnÃ ¤s 5,4 E 15 10 N 62 57 SE0720255 Rotmyren 108 E 14 33 N 63 6 SE0720256 Bollsberget * 332,3 E 16 14 N 63 54 SE0720257 MjÃ ¶vattenberget * 76,3 E 16 12 N 63 54 SE0720258 Ã rnbergskilen * 65,8 E 14 54 N 62 37 SE0720261 SkroggÃ ¥sen * 44,3 E 13 20 N 63 25 SE0720266 SjulsÃ ¥sen * 1 E 14 48 N 64 20 SE0720267 RosenbergsrÃ ¥karna * 101,1 E 15 19 N 63 51 SE0720270 HackÃ ¥svallen * 4,3 E 13 25 N 61 57 SE0720271 LillhÃ ¤rjÃ ¥bygget * 54,8 E 13 28 N 61 56 SE0720272 BrÃ ¤ckvallen * 4,5 E 14 4 N 62 32 SE0720286 Ã reÃ ¤lven 6 492,9 E 12 48 N 63 27 SE0720288 DammÃ ¥n-StorÃ ¥n 200,7 E 14 1 N 63 7 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 938,7 E 13 49 N 62 16 SE0720293 Voxnan (JÃ ¤mtlands lÃ ¤n) 131,1 E 14 42 N 61 52 SE0720294 GimÃ ¥n; UppstrÃ ¶ms HolmsjÃ ¶n 14 466,5 E 15 15 N 62 53 SE0720297 RÃ ¶rstrÃ ¶msÃ ¤lven (JÃ ¤mtlands lÃ ¤n) 1 934,1 E 16 18 N 64 7 SE0720298 BrÃ ¤ntberget * 60,1 E 16 18 N 62 48 SE0720299 DjupdalsbÃ ¤cken * 111,9 E 15 56 N 62 46 SE0720300 Fiskhusberget * 727,6 E 13 35 N 63 15 SE0720301 GrÃ ¥nmyran * 31,2 E 16 15 N 63 6 SE0720302 Jansmyrberget * 28 E 16 13 N 63 5 SE0720303 KattÃ ¶geltjÃ ¤rnen * 796,4 E 15 44 N 63 58 SE0720304 KlÃ ¤ppberget * 82,3 E 14 34 N 62 41 SE0720306 LÃ ¥ngsidberget * 296,1 E 15 11 N 62 6 SE0720307 Revaberget * 99,5 E 16 40 N 62 55 SE0720308 MeÃ ¥n * 38,7 E 16 36 N 62 55 SE0720309 Snedmyran * 262,5 E 16 27 N 63 12 SE0720310 SpÃ ¥mansloken * 34,5 E 15 5 N 63 15 SE0720312 LillbÃ ¤cken LjungÃ ¥ 0,48 E 16 18 N 62 45 SE0720313 LÃ ¤gden RÃ ¶nningsberg 4,5 E 13 59 N 63 21 SE0720314 Ol-Nilsbodarna Brynje * 4,7 E 14 59 N 63 10 SE0720315 Storselet * 20,6 E 15 47 N 62 49 SE0720316 Storselbodarna * 21,1 E 15 46 N 62 49 SE0720317 Villmyran 0,81 E 16 37 N 62 55 SE0720321 BÃ ¶telsmyren * 32,6 E 14 35 N 63 23 SE0720322 KÃ ¤llmyren AspÃ ¥s * 15,1 E 14 34 N 63 24 SE0720325 KlÃ ¤ppe PalmhÃ ¤gnen * 10,8 E 14 45 N 63 15 SE0720327 VÃ ¤stra NyhemsbÃ ¤cken 2,7 E 16 1 N 63 11 SE0720328 KalvhallbÃ ¤cken * 28,5 E 15 31 N 63 57 SE0720329 BÃ ¥ngdalen 1,2 E 14 18 N 63 34 SE0720330 StorbÃ ¤cken Fors-BÃ ¶le * 8,3 E 16 36 N 63 0 SE0720331 Ã lgsjÃ ¶berget * 32,4 E 14 44 N 62 47 SE0720332 ForsÃ ¥sens orkidÃ ©kÃ ¤rr 4,2 E 14 41 N 63 40 SE0720336 HostÃ ¥n 34,9 E 15 28 N 63 46 SE0720338 Stenflon GrenÃ ¥skilen * 29,4 E 15 34 N 63 40 SE0720340 KÃ ¥sbÃ ¤cken 10,1 E 14 15 N 63 30 SE0720341 Bodflon FyrÃ ¥n 56,7 E 15 9 N 63 34 SE0720342 MÃ ¥ngbodarna; myr 1 km norr om 8,3 E 14 45 N 63 28 SE0720345 TÃ ¶jsan GulÃ ¥sen * 4,3 E 14 54 N 63 29 SE0720346 BleksjÃ ¶n RÃ ¤cksjÃ ¶n * 106,5 E 14 28 N 63 5 SE0720347 Ã temyran-DraviktjÃ ¤rnen * 81,1 E 16 7 N 63 3 SE0720348 StrandkÃ ¤rret KÃ ¥rgÃ ¤rde 0,08 E 14 29 N 62 59 SE0720349 GrenÃ ¥s Ã jÃ ¥n 0,59 E 15 23 N 63 36 SE0720350 NÃ ¤stmyren Fugelsta * 0,89 E 14 42 N 63 6 SE0720351 KungsnÃ ¤set * 18,9 E 14 34 N 62 58 SE0720352 Grytan * 2,5 E 14 47 N 63 5 SE0720353 SÃ ¶dergÃ ¥rd Brunflo * 1,7 E 14 49 N 63 5 SE0720354 Bodal 0,95 E 14 54 N 63 4 SE0720357 JohankÃ ¶len 3,9 E 14 11 N 62 25 SE0720358 LÃ ¥ngan; nedstrÃ ¶ms LandÃ ¶sjÃ ¶n 365,5 E 14 32 N 63 26 SE0720359 AmmerÃ ¥n 4 096,5 E 15 27 N 63 30 SE0720360 DammÃ ¥n 88,4 E 13 56 N 63 13 SE0720361 HÃ ¥rkan 5 745,7 E 14 44 N 63 37 SE0720362 TysjÃ ¶arna * 456,2 E 14 38 N 63 14 SE0720363 Storflon-Andersflon * 233,3 E 14 24 N 63 20 SE0720364 Tunsved * 55,8 E 15 4 N 62 57 SE0720367 Bodberget BjÃ ¶rsjÃ ¶ * 186,4 E 15 15 N 63 1 SE0720370 LÃ ¥ngsÃ ¥n Ytterhogdal 3,6 E 14 54 N 62 14 SE0720372 Skansholmen; VÃ ¤stra 3,6 E 14 25 N 63 8 SE0720374 SiljeÃ ¥sberget * 118,6 E 15 30 N 64 14 SE0720377 LaholmsnÃ ¤set; VÃ ¤stra * 94,6 E 15 22 N 63 54 SE0720378 KnÃ ¶sen HÃ ¶glunda * 6,7 E 15 48 N 63 8 SE0720382 AcksjÃ ¶n RÃ ¶dÃ ¶n * 13,3 E 14 28 N 63 14 SE0720383 Aspbacken TrÃ ¥ng * 22,1 E 14 3 N 63 19 SE0720384 GlÃ ¶sa; Norra * 2,6 E 14 1 N 63 23 SE0720385 GÃ ¤rde BjÃ ¤rme * 1,9 E 14 37 N 63 0 SE0720386 Viken Alsen * 19,2 E 14 2 N 63 22 SE0720387 Ã vre Rise * 11,2 E 14 10 N 63 27 SE0720388 Ã nsta * 2,8 E 14 18 N 63 2 SE0720389 FagerbÃ ¤cken * 77,4 E 14 48 N 62 8 SE0720390 KÃ ¤llberget-Storberget * 219,9 E 15 28 N 63 23 SE0720391 RÃ ¥tjÃ ¤rnberget-Djupdalsberget * 190,9 E 15 15 N 62 5 SE0720392 Strangellsbodarna * 270,4 E 15 0 N 63 21 SE0720393 SÃ ¤ttmyrberget * 58,3 E 16 12 N 63 7 SE0720394 HÃ ¶jden Ã spnÃ ¤s * 143,9 E 15 28 N 64 1 SE0720395 Fettmyren * 34,1 E 15 26 N 62 54 SE0720396 SÃ ¶nnerstmyran 59,9 E 15 59 N 62 59 SE0720397 SlÃ ¥ttflon-Bodflon 56,3 E 16 10 N 62 58 SE0720399 Flakamyren * 159,6 E 14 40 N 63 20 SE0720400 GÃ ¶kbodvÃ ¥gen 28,8 E 14 30 N 63 26 SE0720402 Svedjeflon-Sidflon 169,2 E 15 33 N 63 41 SE0720403 TjÃ ¤rnflon HostÃ ¥n * 70,5 E 15 29 N 63 45 SE0720404 Ã vre och nedre Blekan * 12,2 E 14 38 N 63 21 SE0720405 FastermyrtjÃ ¤rnen, SÃ ¶dra Ã n 1,1 E 15 23 N 63 52 SE0720406 JÃ ¤rnkÃ ¤llan OttsjÃ ¶n 2,9 E 14 51 N 63 46 SE0720410 FinnsjÃ ¶berget GastsjÃ ¶ * 85,9 E 15 48 N 62 58 SE0720412 TrÃ ¶skflyet-OxflÃ ¶ten * 6 104,8 E 14 30 N 62 13 SE0720413 HimmelsflÃ ¶ten * 2 509,5 E 14 36 N 62 16 SE0720414 HaugrÃ ¶ningan * 126,5 E 14 7 N 63 5 SE0720415 KÃ ¤ringmyren JÃ ¤rvnÃ ¤sberget * 24 E 15 43 N 64 13 SE0720416 Dalbergstorpet * 125,9 E 15 46 N 62 48 SE0720417 KvarnÃ ¥n Utanede 12,8 E 16 41 N 62 56 SE0720418 Borggrensviken-SÃ ¥gbÃ ¤cken * 129,9 E 14 34 N 63 18 SE0720419 KÃ ¤llmyren KlÃ ¤ppe * 80,3 E 14 47 N 63 13 SE0720420 BlekbÃ ¤cken-Stensundet * 424 E 15 4 N 63 18 SE0720425 LÃ ¥ngstrandberget * 63,1 E 15 48 N 63 16 SE0720426 TraneflobÃ ¤cken * 27,1 E 16 17 N 63 15 SE0720427 Starrmyran Ammer * 23,5 E 16 10 N 63 11 SE0720429 SiljeÃ ¥sen; Ersta-EnrisvÃ ¤gen * 323,3 E 15 38 N 64 14 SE0720430 StormyrhÃ ¶gen * 36,3 E 15 34 N 64 6 SE0720431 Ol-Nilskojan * 163 E 15 17 N 64 20 SE0720432 SÃ ¶nner-Flakamyran * 42,5 E 14 15 N 62 53 SE0720437 Mellanmyran-Abborrholmberget * 34,6 E 15 39 N 64 25 SE0720438 Hagamarken Solberg 47 E 15 23 N 63 30 SE0720439 StensjÃ ¶n Svansele * 1 446,9 E 15 15 N 64 28 SE0720440 DalkarlskÃ ¶len * 4 644,4 E 13 51 N 61 40 SE0720441 SprÃ ¶tberget-Bodberget * 149,3 E 15 59 N 63 57 SE0720444 Havmyren * 456,6 E 15 8 N 62 41 SE0720445 VÃ ¤stansjÃ ¶ * 52,6 E 14 53 N 62 11 SE0720446 MalmÃ ¥n * 117,2 E 15 43 N 63 53 SE0720451 Vallrubodarna * 24,1 E 14 10 N 63 42 SE0720457 VÃ ¤sterÃ ¥sen Ã sarna 1,3 E 14 22 N 62 39 SE0720458 Blomtorpet Hara 2 E 14 27 N 63 3 SE0720459 LÃ ¶vbergsÃ ¤ngen SidsjÃ ¶ 0,57 E 15 8 N 62 43 SE0720460 StorvÃ ¥len Lockne 2 E 14 45 N 63 1 SE0720461 Torvalla; Ã ngsmon vÃ ¤stra 0,33 E 14 45 N 63 8 SE0720462 SalsÃ ¥n 0,39 E 14 36 N 62 50 SE0720463 Borgen; Hellmans hage 2,1 E 14 21 N 63 1 SE0810001 KronÃ ¶ren * 5 830,9 E 19 27 N 63 25 SE0810002 Bonden 396,3 E 20 1 N 63 25 SE0810003 SnÃ ¶anskÃ ¤rgÃ ¥rden 5 656 E 19 55 N 63 30 SE0810004 Lidbergsgrottorna * 20,9 E 19 20 N 63 33 SE0810005 Storrisbergsgrottorna * 21,6 E 19 22 N 63 35 SE0810007 LÃ ¥ngrumpskogen * 124,6 E 19 33 N 63 41 SE0810008 Hummelholm * 27 E 19 30 N 63 43 SE0810009 StrÃ ¶mbÃ ¤ck-Kont * 473,4 E 20 13 N 63 40 SE0810010 HolmÃ ¶arna * 24 223,2 E 20 53 N 63 42 SE0810011 SkeppsviksskÃ ¤rgÃ ¥rden * 791,1 E 20 35 N 63 45 SE0810015 Balberget * 164,2 E 19 7 N 63 56 SE0810016 BjÃ ¶rnlandets nationalpark * 1 143,9 E 18 1 N 63 58 SE0810017 Stockholmsgata (norra) * 118,5 E 17 49 N 63 54 SE0810019 VallsjÃ ¶skogen * 74 E 16 16 N 64 15 SE0810024 Vindelforsarna 76,5 E 19 42 N 64 12 SE0810025 HjukenÃ ¥sarna 115 E 19 35 N 64 19 SE0810027 VÃ ¤nnforsen * 36,1 E 19 54 N 63 59 SE0810029 TÃ ¶relbrÃ ¤nnan * 45,9 E 20 27 N 63 58 SE0810031 RataskÃ ¤r * 93,2 E 20 54 N 63 59 SE0810032 Ã strÃ ¶msforsen * 26,9 E 20 52 N 64 8 SE0810033 HertsÃ ¥nger * 751,6 E 21 8 N 64 12 SE0810034 BjurÃ ¶klubb * 955 E 21 35 N 64 27 SE0810035 SkÃ ¶tgrunnan 38,4 E 21 30 N 64 35 SE0810036 KalkstenstjÃ ¤rn * 6,1 E 21 10 N 64 43 SE0810037 FÃ ¤bodskogen * 9 E 20 36 N 64 29 SE0810039 Vitbergen * 893,8 E 19 43 N 64 37 SE0810045 Altarliden * 231,5 E 18 49 N 64 47 SE0810051 Alsberget * 1 731,2 E 17 36 N 64 40 SE0810052 RistrÃ ¤skskogen * 14,4 E 17 24 N 64 44 SE0810054 BlaikfjÃ ¤llet * 34 150,4 E 16 7 N 64 35 SE0810056 OxfjÃ ¤llet * 1 677,8 E 15 24 N 64 39 SE0810059 MarsfjÃ ¤llet * 86 067,2 E 15 38 N 65 6 SE0810062 SkikkisjÃ ¶berget 7,9 E 16 35 N 65 0 SE0810066 Sandseleforsen * 115,3 E 17 38 N 65 19 SE0810068 Vindel-Storforsen * 129 E 18 20 N 65 4 SE0810069 FÃ ¥gelmyrkÃ ¶len * 90,9 E 19 6 N 65 14 SE0810072 Kryddgrovan * 1,8 E 19 34 N 64 58 SE0810073 Svansele dammÃ ¤ngar 96,6 E 19 49 N 65 0 SE0810076 Utstenarna * 25,3 E 21 11 N 64 51 SE0810077 SÃ ¶dra Nalovardo * 4 900,2 E 17 31 N 65 41 SE0810080 VindelfjÃ ¤llen * 555 103,4 E 15 50 N 65 53 SE0810081 StrÃ ¶mfors * 76,9 E 18 58 N 65 7 SE0810082 HÃ ¤llbergstrÃ ¤sk * 104 E 18 11 N 65 7 SE0810083 SkÃ ¤rtrÃ ¤skberget * 27,4 E 19 25 N 64 25 SE0810084 Kojmyran * 94 E 16 51 N 63 59 SE0810085 BÃ ¤ckmyrkullen * 52,6 E 18 10 N 64 2 SE0810086 Kammenreservatet 40,2 E 19 27 N 64 26 SE0810088 Borup * 67,5 E 19 25 N 65 0 SE0810089 Bubergsreservatet * 2 292,7 E 17 30 N 64 52 SE0810090 TjÃ ¤derberget * 53,3 E 19 0 N 64 26 SE0810091 Lilla Stutvattnet * 115,5 E 18 12 N 64 9 SE0810092 VammsjÃ ¶n * 94 E 17 58 N 64 12 SE0810093 Skalberget * 100,5 E 17 52 N 64 9 SE0810094 Degerforsheden * 133,4 E 21 20 N 65 6 SE0810095 Stora VillotrÃ ¤sk * 396,9 E 17 50 N 65 3 SE0810096 StenbithÃ ¶jden * 1 689,2 E 16 53 N 64 2 SE0810097 Storsele * 92,2 E 18 55 N 65 11 SE0810098 Krycklan * 24,5 E 19 50 N 64 12 SE0810099 Liksgelisen * 252 E 17 15 N 65 36 SE0810100 Gimegolts * 19,4 E 17 45 N 65 35 SE0810101 TjÃ ¤rnbergsheden * 96,9 E 20 44 N 64 36 SE0810323 Storliden-MÃ ¥rdseleforsarna * 418,1 E 19 14 N 64 40 SE0810324 BrÃ ¥namyran * 39,2 E 18 40 N 64 15 SE0810325 Norravasund * 26,7 E 18 54 N 65 8 SE0810326 BjÃ ¶rnberget i SkellefteÃ ¥ * 67,2 E 19 30 N 64 42 SE0810327 Sodoberg * 39,7 E 18 44 N 65 18 SE0810328 Granliden * 66,6 E 18 12 N 65 29 SE0810329 Lillberget * 75,8 E 19 1 N 64 18 SE0810330 Stavaliden * 66,9 E 19 29 N 64 34 SE0810331 NordansjÃ ¶berget * 62,2 E 17 50 N 64 6 SE0810332 KnÃ ¶sarna * 28,3 E 18 54 N 64 52 SE0810333 Ã mtrÃ ¤skberget * 42,8 E 18 46 N 64 45 SE0810334 RÃ ¤vliden/MÃ ¶rkliden * 54,9 E 18 27 N 65 3 SE0810335 LilltrÃ ¤sket * 30,1 E 19 21 N 64 56 SE0810336 BrÃ ¤nnliden * 92,6 E 20 26 N 65 15 SE0810337 AvaÃ ¥s * 58,1 E 18 30 N 65 16 SE0810338 SkÃ ¥lliden * 45,5 E 17 40 N 65 33 SE0810339 Bocksberget * 70,4 E 18 52 N 64 32 SE0810340 BrÃ ¥naberget * 29,8 E 17 11 N 65 35 SE0810341 Svartberget/KluddbrÃ ¤nnan * 56,4 E 19 51 N 64 13 SE0810342 DegerÃ ¶ Stormyr * 136,3 E 19 34 N 64 10 SE0810344 SÃ ¶rliden * 123,6 E 19 18 N 64 45 SE0810345 RÃ ¶dberget i Ã sele * 38,2 E 17 3 N 64 16 SE0810346 ArksjÃ ¶berget * 1 055,9 E 15 38 N 64 41 SE0810348 LÃ ¥jtavare * 270,9 E 15 48 N 64 29 SE0810349 BjÃ ¶rnberget i Vilhelmina * 1 331,6 E 16 39 N 64 49 SE0810351 Ullisjaure * 855 E 16 27 N 65 13 SE0810353 Skikki * 475,4 E 16 33 N 65 2 SE0810354 RÃ ¶nnberget * 226 E 16 40 N 65 9 SE0810357 MalÃ ¥-Storforsen 92,1 E 19 8 N 65 4 SE0810358 BrÃ ¤nnberget * 35,3 E 20 30 N 64 54 SE0810359 Blylodmyran * 138,6 E 20 27 N 64 56 SE0810360 ArasjÃ ¶ * 4 639,9 E 17 35 N 64 34 SE0810361 Abborravan 12,9 E 18 52 N 64 49 SE0810362 TribladtjÃ ¤rn * 179,4 E 19 17 N 64 2 SE0810364 Tuggensele * 56,7 E 18 49 N 64 28 SE0810365 OstnÃ ¤s * 859,2 E 20 40 N 63 47 SE0810368 SmÃ ¥tjÃ ¤rnslÃ ¥tten 42,3 E 15 40 N 64 31 SE0810369 RÃ ¶rmyran, Paulund 2,5 E 17 57 N 64 52 SE0810370 StenbÃ ¤cksmyran 2,5 E 18 6 N 65 25 SE0810371 Sandsele 6,2 E 17 39 N 65 18 SE0810372 TjickutrÃ ¤skbÃ ¤cken 10,1 E 17 41 N 64 59 SE0810373 Kyrkberget 6,6 E 16 45 N 65 18 SE0810375 Malgomajlandet 66,3 E 16 14 N 64 46 SE0810376 RÃ ¶rmyran, GrankulltÃ ¥ngen 7,8 E 16 26 N 64 43 SE0810378 Lill-RÃ ¶rmyran 10,8 E 19 34 N 64 58 SE0810379 Stormyran, Vilhelmina 6 E 16 48 N 64 33 SE0810380 Hattstormyran 6 E 19 37 N 65 12 SE0810381 Vackermyran 58,8 E 17 10 N 64 31 SE0810382 FrÃ ¤mmermyran 25,2 E 17 18 N 64 31 SE0810383 SÃ ¶rgÃ ¥rden 1,2 E 17 15 N 64 36 SE0810384 KullmyrbÃ ¤cken 33,2 E 17 19 N 64 45 SE0810387 OsttjÃ ¤rnbÃ ¤cken * 70,5 E 19 37 N 64 12 SE0810388 VÃ ¤stermark * 303,8 E 20 11 N 64 16 SE0810389 Nedre LaisÃ ¤lven * 390,3 E 17 39 N 65 38 SE0810390 VÃ ¤stra OrmsjÃ ¶ * 2,2 E 15 55 N 64 24 SE0810391 DegermyrbÃ ¤cken 3,3 E 19 13 N 63 51 SE0810392 Sjulsmyran * 681,4 E 20 39 N 64 1 SE0810399 VojmsjÃ ¶landet * 4 872,6 E 16 19 N 64 58 SE0810400 Rismyran * 169,2 E 18 45 N 65 14 SE0810401 Smalaken * 653 E 17 53 N 65 28 SE0810402 VittrÃ ¤sket 197 E 19 39 N 64 41 SE0810403 BrattfÃ ¤llan * 3,8 E 19 12 N 63 51 SE0810404 Degermyran * 4,6 E 19 13 N 63 50 SE0810405 SkrÃ ¥mtrÃ ¤sk * 5,3 E 20 35 N 64 38 SE0810406 Nordvalls gransumpskog 1,7 E 19 28 N 64 4 SE0810407 RÃ ¶jtingssundet 6,8 E 21 27 N 64 32 SE0810408 BrÃ ¶nsnÃ ¤sviken 2,8 E 21 25 N 64 32 SE0810409 LÃ ¥ngstranden 9,2 E 21 25 N 64 31 SE0810410 MÃ ¶rkliden 2,2 E 18 26 N 65 3 SE0810411 LÃ ¶vberget, Lycksele 3,3 E 18 34 N 64 27 SE0810412 VÃ ¤stra HÃ ¶gkulla 0,7 E 18 59 N 65 0 SE0810413 Ol-Ersaberget 1,3 E 19 21 N 65 2 SE0810414 Borup baksidan 1,6 E 19 23 N 65 0 SE0810415 VÃ ¤stra Finnliden 3,4 E 19 28 N 65 2 SE0810416 Ã stra Finnliden 1,7 E 19 29 N 65 2 SE0810417 KÃ ¤lberget 2,1 E 20 21 N 64 57 SE0810418 Nymyrliden 2,7 E 20 22 N 64 56 SE0810419 Israelsmyran 3,5 E 20 22 N 64 57 SE0810420 SpÃ ¤rrmyrberget 2,3 E 20 23 N 64 57 SE0810421 SÃ ¶dra PetiktrÃ ¤sk 1,1 E 19 48 N 65 3 SE0810422 Norra PetiktrÃ ¤sk 1,2 E 19 47 N 65 4 SE0810423 Ã lund 0,84 E 20 22 N 65 5 SE0810424 Ribbfors 1,8 E 20 26 N 65 13 SE0810425 Ã selet 1,4 E 20 27 N 65 13 SE0810426 RabnabÃ ¤cken 9 E 17 5 N 65 39 SE0810427 GautstrÃ ¤sk 3,5 E 17 23 N 65 37 SE0810428 Junnesvare 6,5 E 17 24 N 65 33 SE0810429 Ersmarksberget 25,8 E 20 17 N 63 52 SE0810430 FÃ ¤llfors 1,1 E 19 40 N 63 58 SE0810431 Storsand 4,9 E 21 26 N 64 32 SE0810432 Kronlund 0,92 E 19 30 N 64 20 SE0810433 LÃ ¶gdeÃ ¤lven 5 817,2 E 18 48 N 64 2 SE0810434 Ã reÃ ¤lven 5 095,2 E 18 57 N 64 8 SE0810435 VindelÃ ¤lven 33 142,6 E 17 27 N 65 38 SE0810436 SÃ ¤varÃ ¥n * 5 635,6 E 20 26 N 64 3 SE0810437 ByskeÃ ¤lven 2 991,9 E 20 32 N 65 9 SE0810438 Ã byÃ ¤lven 269 E 21 9 N 65 6 SE0810440 KÃ ¥gefjÃ ¤rdens havsstrandÃ ¤ngar * 40,5 E 21 3 N 64 51 SE0810441 SkallÃ ¶n * 371,3 E 21 26 N 64 34 SE0810442 TjÃ ¤derberget norr * 1 060,5 E 19 1 N 64 27 SE0810444 BÃ ¥skbacken 11,9 E 19 18 N 65 11 SE0810445 Brattby * 25,8 E 19 53 N 63 53 SE0810446 Torsmyran * 833,8 E 19 36 N 63 36 SE0810447 HÃ ¥lvattsmyran * 170,9 E 20 9 N 64 12 SE0810448 JÃ ¤ttungsmyran * 1 081,4 E 20 3 N 64 35 SE0810449 BrandbÃ ¤rsberget * 103,7 E 17 11 N 64 13 SE0810450 MÃ ¥nsberget * 132,9 E 16 4 N 64 24 SE0810451 Degerliden * 30,5 E 20 18 N 64 30 SE0810452 NÃ ¤suddsberget * 95,8 E 18 50 N 65 11 SE0810453 Killingsanden 7,9 E 21 2 N 64 10 SE0810454 Ã verbo * 8,8 E 18 52 N 64 30 SE0810455 GÃ ¤rdefjÃ ¤rden * 362,5 E 21 19 N 64 22 SE0810456 Klubben-RickleÃ ¥n * 87,2 E 20 57 N 64 4 SE0810457 VÃ ¥gtrÃ ¤sk * 13,1 E 18 59 N 65 19 SE0810458 ForsbergsbrÃ ¤nnan * 5,2 E 19 10 N 65 5 SE0810459 Lomselet * 14,5 E 18 52 N 65 8 SE0810460 RusklidtjÃ ¤rn * 22,5 E 18 41 N 64 47 SE0810461 FjÃ ¤llheden * 9,7 E 18 41 N 64 9 SE0810462 RÃ ¥lidknÃ ¶sen * 9,2 E 18 47 N 64 40 SE0810463 Orrliden * 18 E 18 19 N 64 39 SE0810464 KÃ ¥taberget * 10,4 E 18 48 N 64 50 SE0810465 BÃ ¥lforsen * 29,2 E 18 29 N 64 39 SE0810466 Kittelforsheden * 4,8 E 18 36 N 64 57 SE0810467 Trollberget * 9 E 18 40 N 64 48 SE0810468 NymyrtjÃ ¤rnheden * 12,1 E 19 51 N 65 8 SE0810469 GranlidtjÃ ¤rn * 18,4 E 19 31 N 64 42 SE0810470 HolmtrÃ ¤skberget * 6,8 E 17 21 N 65 1 SE0810471 Djupvik * 42,7 E 19 25 N 64 28 SE0810472 JÃ ¤rptjÃ ¤rn * 18,4 E 19 16 N 64 28 SE0810473 JÃ ¤rvtjÃ ¤rn * 13,5 E 19 15 N 64 13 SE0810474 BrÃ ¤nntjÃ ¤len * 28,9 E 19 58 N 64 20 SE0810476 SiksjÃ ¶ * 13,1 E 17 47 N 64 21 SE0810477 RismyrbrÃ ¥net * 14,6 E 20 24 N 63 55 SE0810478 SÃ ¶rforsskogen * 42,6 E 19 9 N 64 3 SE0810479 Risberget * 10,1 E 19 45 N 64 18 SE0810480 DaglÃ ¶sten * 34,5 E 21 11 N 64 30 SE0810481 Storbacken 15,5 E 18 41 N 64 31 SE0810483 SÃ ¶rforsdammen 20,9 E 20 2 N 63 51 SE0810484 Ã tmyrberget 35 432,9 E 19 26 N 64 14 SE0810486 KlÃ ¤ppmyran 24,5 E 16 26 N 64 48 SE0810487 PaubÃ ¤cken 793,1 E 17 52 N 64 50 SE0810489 Valfrid Paulsson-reservatet * 33,6 E 19 27 N 64 24 SE0810491 UmeÃ ¤lvens delta * 1 897,7 E 20 19 N 63 44 SE0810492 OrrbÃ ¶le * 8,4 E 19 40 N 63 59 SE0810495 Bjurselliden * 40,7 E 19 44 N 64 54 SE0810496 BrÃ ¤nntrÃ ¤sk * 80,1 E 19 5 N 65 12 SE0810497 Dyngstomberget * 165,7 E 19 3 N 64 5 SE0810498 FjÃ ¤lbyn * 27,4 E 21 29 N 64 25 SE0810499 FlintbÃ ¤cken * 54,3 E 19 41 N 64 53 SE0810500 HÃ ¶gsmyrliden * 233,3 E 20 6 N 64 16 SE0810501 GrÃ ¥tanberget * 2 290,4 E 16 35 N 64 58 SE0810502 Sjulsberget * 703,2 E 16 52 N 64 52 SE0810503 GransjÃ ¶myrarna * 7 744,5 E 17 29 N 64 34 SE0810504 Labbetmyrlandet * 1 647,9 E 16 53 N 65 39 SE0810510 BÃ ¤cknÃ ¤s 1,1 E 17 57 N 64 51 SE0810512 GigÃ ¥n 270 E 17 35 N 64 17 SE0810513 NjakafjÃ ¤ll * 6 276,7 E 15 38 N 64 57 SE0810514 TallsjÃ ¶berget * 1 139,6 E 17 34 N 64 27 SE0810515 Stor-Rotliden * 344,9 E 18 25 N 64 13 SE0810516 RingÃ ¥skullen * 166,3 E 17 3 N 64 15 SE0810517 Blakliden * 133,9 E 18 10 N 64 1 SE0820003 StenskÃ ¤r * 208,2 E 21 43 N 65 8 SE0820004 Stor-Rebben * 2 717,2 E 21 54 N 65 10 SE0820007 Jan-SvensamÃ ¶ssan * 100,6 E 18 34 N 65 36 SE0820008 VittjÃ ¥kk-AkkanÃ ¥lke * 4 199,1 E 19 1 N 65 32 SE0820009 StinttjÃ ¤rn * 46,7 E 18 50 N 65 42 SE0820010 DÃ ¶ttrenÃ ¥ive * 235,9 E 18 44 N 65 44 SE0820011 PellobÃ ¤cken * 20,9 E 19 25 N 65 21 SE0820013 Bergmyrberget * 24,2 E 19 22 N 65 31 SE0820015 Luobbalheden * 81 E 19 52 N 65 25 SE0820019 Norrdal * 40,3 E 20 2 N 65 30 SE0820020 Hedvallen * 72 E 19 16 N 65 40 SE0820021 Gadda- och Granberget * 399,2 E 20 1 N 65 43 SE0820022 Haraliden * 336,1 E 20 7 N 65 26 SE0820023 LillflÃ ¶tuberget * 73,4 E 20 33 N 65 22 SE0820024 Svartliden * 72,1 E 20 42 N 65 22 SE0820025 Rokliden * 27 E 20 55 N 65 19 SE0820027 Nakteberget * 361 E 20 12 N 65 38 SE0820028 Rackberget * 54,4 E 21 3 N 65 41 SE0820035 RÃ ¶dkallen-SÃ ¶rÃ spen * 7 089,5 E 22 26 N 65 21 SE0820042 Gammelstadsviken 435,2 E 22 5 N 65 38 SE0820049 LappÃ ¶n * 52,6 E 22 33 N 65 36 SE0820051 Selet * 25 E 21 40 N 65 39 SE0820052 StenÃ ¥kern * 43,5 E 22 13 N 65 31 SE0820056 Laisdalens fjÃ ¤llurskog * 72 705,4 E 16 53 N 66 1 SE0820061 Veddek 1 * 6 090,2 E 17 19 N 65 58 SE0820063 Akkelis * 5 562,7 E 17 34 N 66 9 SE0820065 Granberg (Kuottavare) * 81,7 E 18 14 N 65 56 SE0820066 BjÃ ¶rknÃ ¤s * 59,9 E 18 25 N 65 56 SE0820067 FettjÃ ¤rn * 43,5 E 18 30 N 65 55 SE0820069 Nimtek * 4 582,5 E 18 28 N 65 58 SE0820070 RakÃ ¥ive * 937,9 E 17 26 N 65 54 SE0820071 Lehatt * 133,1 E 18 37 N 65 59 SE0820074 StÃ ¥kke-BÃ ¥rgÃ ¥ fjÃ ¤llurskog * 22 095,2 E 18 19 N 66 11 SE0820075 Reivo * 9 675,9 E 19 7 N 65 49 SE0820077 Nilasjokk * 126,1 E 19 7 N 66 0 SE0820078 KimkatjÃ ¥kko * 11 E 19 12 N 65 58 SE0820079 LomtrÃ ¤skvattnet * 22,9 E 19 43 N 65 45 SE0820080 SvantrÃ ¤sk * 227,8 E 20 13 N 66 4 SE0820082 Suorke * 4,4 E 19 51 N 66 1 SE0820083 Vitberget * 626,7 E 20 19 N 65 58 SE0820084 Ã trÃ ¤sk * 50,1 E 20 17 N 65 47 SE0820085 Storberget * 24,1 E 20 27 N 65 48 SE0820086 Storforsen * 126,8 E 20 24 N 65 51 SE0820087 Solberget * 73,4 E 20 16 N 66 1 SE0820089 LÃ ¥ngtrÃ ¤skberget * 60,3 E 20 32 N 65 56 SE0820090 Ã kerby * 1,9 E 21 12 N 65 57 SE0820092 Storhuvudet * 700,5 E 21 31 N 65 56 SE0820093 Gjutberget * 93,3 E 21 53 N 65 46 SE0820095 SnÃ ¶berget * 418,1 E 21 57 N 65 59 SE0820104 EriksÃ ¶ren-Svartholmen * 9,4 E 22 51 N 65 43 SE0820108 Haparanda skÃ ¤rgÃ ¥rd * 7 431,7 E 23 46 N 65 36 SE0820110 Marabacken-NotvikrÃ ¥ * 13,4 E 23 32 N 65 50 SE0820111 KÃ ¤ll- och MjÃ ¶trÃ ¤sken * 181,3 E 23 35 N 65 50 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 568,2 E 17 5 N 66 26 SE0820124 Tjeggelvas * 32 911,6 E 17 45 N 66 31 SE0820126 LÃ ¥ngsjÃ ¶n-GÃ ¥brek fjÃ ¤llurskog * 7 270,4 E 18 22 N 66 21 SE0820129 Daita * 40 E 18 46 N 66 15 SE0820130 Udtja * 146 476,9 E 19 10 N 66 22 SE0820131 KronogÃ ¥rd * 5 185,9 E 19 42 N 66 15 SE0820132 Kuoratsvare * 15,8 E 19 58 N 66 18 SE0820134 LuottÃ ¥ive * 2 207,7 E 19 59 N 66 21 SE0820137 SÃ ¥kkevarats * 7 192,7 E 19 30 N 66 29 SE0820138 SuobbatÃ ¥ive-Jutsavare * 1 951,2 E 19 59 N 66 29 SE0820145 Vuotnaberget * 19 E 20 47 N 66 30 SE0820146 BlÃ ¥kÃ ¶len * 639,8 E 21 37 N 66 18 SE0820149 MuggtrÃ ¤sk * 438,5 E 22 13 N 66 19 SE0820150 HÃ ¤llberg * 120,3 E 22 8 N 66 22 SE0820151 Granberget * 142,2 E 22 31 N 66 15 SE0820152 ArmasjÃ ¤rvimyren * 68,9 E 23 33 N 66 17 SE0820153 Iso-Kuusivaara * 52,3 E 23 17 N 66 23 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 732,7 E 18 0 N 66 49 SE0820159 Mellersta HÃ ¤llberg * 21 E 23 2 N 66 31 SE0820160 Isovaara * 219,5 E 23 37 N 66 22 SE0820167 Muddus * 49 718,3 E 20 10 N 66 54 SE0820170 KuolpajÃ ¤rvi * 76,4 E 20 37 N 67 1 SE0820176 Linkkarova * 33,8 E 22 7 N 66 48 SE0820179 Paskatieva * 23,9 E 22 29 N 66 38 SE0820180 Linalinkka * 12,7 E 22 9 N 66 48 SE0820186 Ultevis fjÃ ¤llurskog * 117 264,9 E 19 9 N 67 7 SE0820189 Ligga * 421,9 E 20 6 N 66 42 SE0820193 Stubba * 33 411,2 E 20 3 N 67 5 SE0820194 Rumppunen * 217,7 E 22 29 N 66 49 SE0820195 Turpas * 47,8 E 22 35 N 66 42 SE0820196 Vinsanlehto * 87,8 E 22 35 N 66 52 SE0820197 Kuusivaara * 1 517,2 E 23 18 N 66 40 SE0820199 Pellokielas * 208,2 E 21 19 N 66 36 SE0820200 Svartberget * 842 E 22 31 N 66 40 SE0820209 Lina fjÃ ¤llurskog * 98 065,1 E 20 29 N 67 21 SE0820211 Dundret * 5 163,8 E 20 34 N 67 5 SE0820212 Jerttalompolo * 72,5 E 21 21 N 67 4 SE0820214 Puolva * 866,1 E 21 22 N 67 24 SE0820221 Tunturit * 11 966,5 E 21 51 N 67 13 SE0820222 Jylkyvaara-SyvÃ ¤joki * 862,8 E 22 4 N 67 24 SE0820223 Masugnsbyn * 48,8 E 22 4 N 67 26 SE0820230 Suorsapakka * 366,3 E 22 57 N 67 9 SE0820231 Jupukka * 83,3 E 23 14 N 67 16 SE0820243 Rautas, delar * 81 650,4 E 19 54 N 68 1 SE0820244 Sautusvaara * 1 833,4 E 20 50 N 67 53 SE0820251 Rautusakara * 1 133,9 E 21 6 N 67 51 SE0820259 Ruohojoki * 38,9 E 22 32 N 67 37 SE0820263 Kursukangas * 66,2 E 22 50 N 67 33 SE0820280 SÃ ¤rkitievat * 522,4 E 23 11 N 68 4 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 337 111,4 E 20 56 N 68 5 SE0820287 Pessinki fjÃ ¤llurskog * 97 246 E 22 45 N 68 2 SE0820297 KaltisbÃ ¤cken * 312,3 E 20 23 N 66 41 SE0820298 Granlandet * 26 944,1 E 21 31 N 66 35 SE0820299 SÃ ¤ivisnÃ ¤s * 110,7 E 23 34 N 65 47 SE0820300 BjÃ ¶rn * 339,3 E 23 34 N 65 45 SE0820301 TrutskÃ ¤r * 67,7 E 23 11 N 65 43 SE0820302 Granholmen * 101,3 E 22 58 N 65 40 SE0820303 LikskÃ ¤r * 2 509,2 E 23 0 N 65 38 SE0820304 BÃ ¥dan * 1 846,5 E 22 14 N 65 23 SE0820305 LikskÃ ¤ret * 186,7 E 22 22 N 65 31 SE0820306 Kluntarna * 708,2 E 22 37 N 65 27 SE0820307 Norr-Ã spen * 581,7 E 22 31 N 65 24 SE0820309 HalsÃ ¶ren * 36,6 E 21 43 N 65 22 SE0820310 Torne-FurÃ ¶ * 221 E 24 3 N 65 44 SE0820312 Skags-Furuholmen * 62,6 E 22 43 N 65 46 SE0820313 BÃ ¥tÃ ¶fjÃ ¤rden * 895,8 E 22 49 N 65 40 SE0820314 HarufjÃ ¤rden * 2 711,1 E 22 46 N 65 37 SE0820316 Massan * 50,8 E 23 18 N 65 44 SE0820317 Furuholmen * 34,5 E 22 17 N 65 30 SE0820320 Haparanda SandskÃ ¤r * 998,8 E 23 54 N 65 36 SE0820321 Riekkola-VÃ ¤livaara * 95,3 E 24 7 N 65 49 SE0820322 SikÃ ¶ren * 173,5 E 22 38 N 65 46 SE0820323 BergÃ ¶fjÃ ¤rden * 760,1 E 22 42 N 65 42 SE0820324 HÃ ¤stholmen * 32,1 E 22 17 N 65 29 SE0820327 Kalix yttre skÃ ¤rgÃ ¥rd * 9 297,8 E 23 18 N 65 41 SE0820329 Patta Peken * 1 909,3 E 21 56 N 65 18 SE0820330 VargÃ ¶draget * 353,8 E 21 43 N 65 14 SE0820332 HolsterÃ ¶arna * 141,8 E 22 43 N 65 45 SE0820333 Tervajoki * 76,7 E 23 8 N 67 20 SE0820335 Stora VÃ ¤nsberget * 567,6 E 22 9 N 66 30 SE0820336 Vaimisberget * 54,9 E 22 43 N 66 18 SE0820337 Ranesvare * 3 777,8 E 20 46 N 66 40 SE0820340 Manalainen * 732,1 E 23 3 N 67 38 SE0820400 Vasikkavuoma 199,6 E 23 12 N 67 13 SE0820403 Ytterberget 5,3 E 22 47 N 66 31 SE0820404 Rislandet 3,2 E 22 3 N 66 42 SE0820405 PÃ ¤Ã ¤jÃ ¤rvi 7,2 E 23 30 N 67 0 SE0820406 Annelund 5,9 E 20 42 N 66 20 SE0820407 BjÃ ¤ssberget 3,3 E 21 40 N 65 45 SE0820408 BrÃ ¤nntjÃ ¤rn 0,77 E 21 0 N 65 36 SE0820409 PalojÃ ¤rvi * 3,9 E 23 52 N 65 49 SE0820410 HukkajÃ ¤rvi 3 E 23 7 N 66 19 SE0820411 Kanisberget 1,1 E 20 55 N 65 38 SE0820412 Karijoki 2,8 E 22 39 N 66 48 SE0820413 StortjÃ ¤rnen 1,8 E 20 55 N 65 42 SE0820414 NÃ ¤smyran * 4,1 E 22 59 N 65 47 SE0820415 Palo-Tervasvaara 3,4 E 21 2 N 67 33 SE0820416 SÃ ¶rbyn 5,4 E 21 40 N 66 3 SE0820417 Understberget 4,8 E 21 35 N 65 47 SE0820418 Ã sterby 3,5 E 21 3 N 66 1 SE0820419 KlusÃ ¥n 2,4 E 20 48 N 66 7 SE0820420 KÃ ¤lsberget 3,3 E 21 4 N 65 38 SE0820421 LapptrÃ ¤sket 3,6 E 19 37 N 65 18 SE0820430 Torne och Kalix Ã ¤lvsystem 176 165,6 E 19 57 N 68 4 SE0820431 RÃ ¥neÃ ¤lven 15 638,7 E 21 31 N 66 21 SE0820432 ByskeÃ ¤lven 16 780,5 E 19 30 N 65 33 SE0820433 Ã byÃ ¤lven 7 144 E 20 31 N 65 21 SE0820434 PiteÃ ¤lven 52 513,7 E 18 37 N 66 17 SE0820450 Backen * 0,5 E 21 31 N 65 30 SE0820452 SkrakahÃ ¤llan * 1,4 E 22 37 N 65 35 SE0820454 Persbacka 1,4 E 20 12 N 66 32 SE0820455 AbborrtrÃ ¤sk 4,7 E 20 21 N 67 5 SE0820456 Skatabryggan * 23,3 E 22 14 N 65 37 SE0820457 Forshed 1,1 E 22 11 N 66 10 SE0820458 Kuldholmen 7,4 E 22 50 N 66 21 SE0820461 RuokojÃ ¤rvi * 4,1 E 22 13 N 67 19 SE0820462 Hanhinvittikko 2,5 E 23 29 N 66 27 SE0820463 KÃ ¤llgÃ ¥rden * 9,4 E 21 59 N 65 49 SE0820465 SkÃ ¤ret 7,3 E 21 48 N 65 32 SE0820466 LiviÃ ¶joki 1,3 E 23 6 N 67 14 SE0820467 Maalari * 1,9 E 23 10 N 67 15 SE0820468 Fligget 1,4 E 21 45 N 66 10 SE0820470 PyrÃ ¶eÃ ¤noja 3,7 E 23 38 N 67 21 SE0820471 Heikkamavuoma 21 E 21 13 N 67 19 SE0820555 Tolikheden-Karkberget * 195,6 E 20 57 N 66 24 SE0820613 LustgÃ ¥rden * 287,7 E 21 25 N 65 33 SE0820614 Stormyran * 1 989,3 E 20 21 N 66 3 SE0820615 Rappomyran * 3 032 E 20 57 N 66 22 SE0820616 PÃ ¤ivÃ ¤vuoma * 2 759,9 E 21 13 N 66 38 SE0820617 VÃ ¤nnijÃ ¤nkkÃ ¤ * 948,3 E 23 12 N 67 18 SE0820618 Tervavuoma * 5 770,2 E 22 54 N 67 26 SE0820624 Alterberget * 50,1 E 21 58 N 65 34 SE0820626 RenskinnskÃ ¶len * 107,3 E 21 40 N 66 1 SE0820627 ForstjÃ ¤rnberget * 82,2 E 21 14 N 65 32 SE0820628 HÃ ¤lltrÃ ¤skskogen * 8,3 E 21 24 N 65 35 SE0820629 JÃ ¤vreholmen * 2 748,5 E 21 40 N 65 8 SE0820630 MellerstÃ ¶n * 1 456 E 21 50 N 65 11 SE0820631 VargÃ ¶n * 1 911,8 E 21 50 N 65 16 SE0820701 Storgrundet 12 E 22 38 N 65 54 SE0820702 SÃ ¤ivis 0,26 E 23 40 N 65 50 SE0820703 Kraaseli-SelkÃ ¤kari 6,7 E 24 8 N 65 48 SE0820704 RÃ ¥nefjÃ ¤rden * 5 704,9 E 22 26 N 65 49 SE0820705 Tetberget 5,9 E 21 36 N 65 25 SE0820706 Timmerberget 3,8 E 21 58 N 65 46 SE0820707 BrÃ ¤nntrÃ ¤sket 3,3 E 23 32 N 65 57 SE0820708 Bombmurkleskogen 20,7 E 20 23 N 66 39 SE0820709 Vuonoviken 4 E 24 2 N 65 49 SE0820710 Kraaseli 29,4 E 24 7 N 65 47 SE0820711 SvensbyfjÃ ¤rden 2,2 E 21 24 N 65 18 SE0820712 Riekkola 10,9 E 24 7 N 65 48 SE0820713 Haparanda hamn 1,2 E 23 54 N 65 46 SE0820715 Kurkkionvuoma * 550,1 E 22 9 N 67 24 SE0820716 Kahtovuoma * 471,4 E 23 25 N 68 2 SE0820717 Ripakaisenvuoma * 2 858,8 E 21 51 N 67 49 SE0820718 StorÃ ¶n 37,7 E 23 8 N 65 43 SE0820719 Aspberget * 382,7 E 20 35 N 66 18 SE0820720 Tapmokberget * 199,6 E 20 40 N 66 21 SE0820721 BjÃ ¶rkberget * 257,5 E 20 16 N 66 23 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 694,4 E 19 39 N 66 56 SE0820723 StrÃ ¥kanÃ ¤sberget * 149,3 E 23 0 N 65 50 SE0820724 MalÃ ¶ren 181 E 23 33 N 65 31 SE0820725 Andersviksravinerna * 99,7 E 20 43 N 66 24 SE0820726 Kuoukaravinerna sÃ ¶dra 10,2 E 20 30 N 66 33 SE0820727 Kuoukaravinerna norra 5,5 E 20 29 N 66 33 SE0820728 GÃ ¶rjeÃ ¥n 664,1 E 20 39 N 66 18 SE0820729 Floxen 67,3 E 21 14 N 65 33 SE0820730 FognÃ ¤stjÃ ¤rn 0,91 E 22 19 N 65 52 SE0820731 RÃ ¤vaberget 6,1 E 22 22 N 65 54 SE0820732 Timmerberget SÃ ¶dra 3,6 E 21 59 N 65 45 SE0820733 Finnberget 4,2 E 23 35 N 65 48 SE0820734 Sarvenkataja 67,2 E 24 8 N 65 37 SE0820735 Stora Hepokari 185,3 E 24 2 N 65 36 SE0820736 UrstjÃ ¤rnbÃ ¤cken 1 063,5 E 20 54 N 66 0 SE0820737 LaisÃ ¤lven 11 071,7 E 17 11 N 65 57 SE0820740 Gallejaur * 14,6 E 19 28 N 65 11 SE0820741 Austi 37 E 24 8 N 65 40 SE0820742 EnskÃ ¤r 41,9 E 23 59 N 65 39 SE0820743 Huitori 87,6 E 24 4 N 65 38 SE0820744 Kataja 65,7 E 24 10 N 65 42 SE0820745 Klaus 12,9 E 24 7 N 65 43 SE0820746 Stora HamnskÃ ¤r 30,3 E 24 7 N 65 42 SE0820747 Tantamanni 43,2 E 23 55 N 65 36 SE0820748 Tervaletto 42,4 E 24 6 N 65 40 SE0820749 TÃ ¶yrÃ ¤ 16,6 E 24 2 N 65 36 SE0820750 Ã imÃ ¤ 15,8 E 24 1 N 65 40